FILED
                                                                     17-0818
                                                                     12/22/2017 11:17 AM
                                                                     tex-21458098
                                                                     SUPREME COURT OF TEXAS
                                                                     BLAKE A. HAWTHORNE, CLERK


                             NO. 17-0818
===========================================================
              IN THE SUPREME COURT OF TEXAS
                       AUSTIN, TEXAS
===========================================================

In re VCC, LLC, VRATSINAS CONSTRUCTION CO., NATO GARCIA D/B/A
 NATO GARCIA COMPANY, AND PHI SERVICE AGENCY, INC., Relators

===========================================================
       From the 93rd Judicial District Court of Hidalgo County, Texas
                          Cause No. C-1269-16B,
                    Honorable Rudy Delgado, presiding
===========================================================
              SUPPLEMENTAL MANDAMUS RECORD



Tab 1:    VCC, LLC’s First Requests for Production to Pharr-San Juan-Alamo
          Independent School District

Tab 2:    PJSA ISD’s Response to VCC, LLC’s September 22, 2017 Request for
          Production

Tab 3:    October 3, 2017 Letter from Anthony Constant (previously filed in this
          Court as Tab 20 to Relators’ Amended Emergency Motion)

Tab 4:    October 10, 2017 Order Regarding Production of Electronic Discovery
          (previously filed in this Court a Tab 16 to Relators’ Amended
          Emergency Motion)

Tab 5:    October 18, 2017 Order Granting VCC, LLC’s Motion to Compel E-
          mails Pursuant to Court Ruling on September 25, 2017 (previously filed
          in this Court a Tab 17 to Relators’ Amended Emergency Motion)

Tab 6:    Pharr-San Juan-Alamo Independent School District’s Motion to Enter
          the Proposed Fourth Amended Discovery Control Order and Trial
          Setting for the Southwest Early College High School
Tab 7:    VCC, LLC’s Response to Pharr-San Juan-Alamo Independent School
          District’s Motion to Enter the Proposed Fourth Amended Discovery
          Control Order and Trial Setting

Tab 8:    Fourth Amended Discovery Control Order and Trial Setting

Tab 9:    Transcript of November 13, 2017 Hearing

Tab 10:   PSJA ISD’s Response to Motion to Enforce Order Regarding
          Production of Electronic Discovery and Alternative Motion for
          Continuance filed October 13, 2017 at 7:17PM

Tab 11:   VCC, LLC’s Motion for Leave to Designate Responsible Third
          Parties (filed April 7, 2017)

Tab 12:   Pharr-San Juan-Alamo Independent School District’s Responses to
          VCC, LLC’s First Requests for Production
           STATE OF TEXAS  §
                           §
           COUNTY OF BEXAR §

                             BEFORE ME, the undersigned authority, on this day appeared Lorien

           Whyte, personally known to me, who after being sworn upon his oath, stated as

           follows:

                             1.        My name is Lorien Whyte. I am over twenty-one years of age, of

           sound mind, and in all ways competent to make this verification. I am one of the

           attorneys for Pharr ISD in this mandamus proceeding.

                             2.        The accompanying Supplemental Mandamus Record contains true

           and correct copies of each of the items identified in the Supplemental Mandamus

           Record List.

                             3.        I have reviewed the Response to the Petition for Writ of Mandamus,

           and I have concluded that every factual statement contained in the response is

           supported by competent evidence included in the Supplemental Mandamus Record
                                                                           -.

           or filings already submitted to this Court.



                                                                     Lorien Whyte

                 Sworn to before me this l..i__ day of December, 2017, to certify which
           witness my hand and official seal.

      ,,   •''"'"''''
            ~'{ P(J ,,       JOSEPHINE WILFONG REID
h':j.
...
       ··" --?                        Tab 1
VCC, LLC’s First Requests for Production to Pharr-San Juan-
           Alamo Independent School District




                           -12-
                                                                                          Electronically Served
                                                                                          5/26/2017 3:53:42 PM




                                  CAUSE NO. C-1269-16-B

VCC, LLC,                                        §   IN THE DISTRICT COURT
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §   HIDALGO COUNTY, TEXAS
                                                 §
PHARR-SAN JUAN-ALAMO                             §
INDEPENDENT SCHOOL DISTRICT,                     §
                                                 §
        Defendant.                               §   93RD JUDICIAL DISTRICT

              VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
           PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT

TO:     Defendant, Pharr-San Juan-Alamo Independent School District, by and through its
        attorney of record, Anthony F. Constant, One Shoreline Plaza, 800 N. Shoreline
        Boulevard, Suite 2700, Corpus Christi, Texas 78401.

        VCC, LLC (“VCC”) serves its First Requests for Production on Pharr-San Juan-Alamo

Independent School District (“PSJA”).      PSJA must produce all requested documents for

inspection and copying not more than 30 days after service at the office of Slates Harwell LLP,

1700 Pacific Avenue, Suite 3800, Dallas, Texas 75201.

        PSJA shall produce all electronically stored information in PDF format with extracted

text.

                                           Respectfully submitted,

                                           SLATES HARWELL LLP


                                           By:       /s/ Patrick E. “Gene” Blanton
                                                     Patrick E. “Gene” Blanton
                                                     State Bar No. 24058209
                                                     gblanton@slatesharwell.com
                                                     Stephen C. Bolline II
                                                     State Bar No. 24069396
                                                     sbolline@slatesharwell.com
                                                     1700 Pacific Avenue, Suite 3800
                                                     Dallas, Texas 75201-4761


VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT                                          Page 1
                                                                                         Electronically Served
                                                                                         5/26/2017 3:53:42 PM




                                                   Tel: (469) 317-1000
                                                   Fax: (469) 317-1100

                                           ATTORNEYS FOR VCC, LLC AND
                                           VRATSINAS CONSTRUCTION COMPANY

                               CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing document was forwarded
via electronic mail on this the 26th day of May, 2017 to all counsel of record.


                                                   /s/ Patrick E. Blanton
                                                   Patrick E. Blanton




VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT                                         Page 2
                                                                                            Electronically Served
                                                                                            5/26/2017 3:53:42 PM




                                          Exhibit A

                          DEFINITIONS AND INSTRUCTIONS

1.   Unless otherwise indicated, the use in these discovery requests of the name of any party,
     person or business organization shall specifically include all agents, employees,
     shareholders, owners, officers, directors, joint venturers, representatives, general partners,
     limited partners, and all other persons acting or purporting to act on behalf of the subject
     party, person or business organization.

2.   The term “document” as used herein shall mean all items referred to in, and/or
     encompassed within the scope of the Texas Rules of Civil Procedure, including, without
     limitation, all written communications, correspondence, memoranda, records, notes,
     drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
     checks, books of original entry and other books of records, recordings, memoranda of
     conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
     recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
     any compilation, or any other written, printed, typewritten or electronically recorded or
     other graphic or photographic matter or tangible thing to which any words, phrases,
     images or numbers are fixed or from which information can be obtained. The term
     “document” also includes any electronically stored information including text
     messages; emails from all email accounts, whether personal or for work; data; wall
     postings; and images sent and/or received via any social networking or internet site,
     including Facebook, Twitter, and MySpace.

3.   The terms “identify” or “identity,” when used with respect to documents or
     communications, shall require the responding party to state with respect to each such
     document or communication:

     a.     the date the document was prepared or dated, or when the communication took
            place;

     b.     the name and address of the person(s) who made the document or communication;

     c.     the names and addresses of the recipients of the documentation or
            communication;

     d.     the nature of the document or communication, e.g., written or oral;

     e.     a description of the contents of the document or communication, including, but
            not limited to, the general subject matter, the number of pages the document
            contains, and all attachments to the original document;

     f.     the present location of the document, or the location of the communication; and

     g.     the name, address, and telephone number of the document’s custodian.

4.   The term “identify” or “identity,” when used with respect to a:

VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT                                            Page 3
                                                                                         Electronically Served
                                                                                         5/26/2017 3:53:42 PM




     a.     Natural person shall mean the person’s (1) full name, nickname and aliases; (2)
            current home and employment address, including street name and number, city or
            town and state, post office box number, if any, and telephone number; and (3) his
            or his employment or position at the time in question.

     b.     Company, corporation, partnership or any other legal entity not a natural person
            shall mean the entity’s (1) full name; (2) address or post office box number of
            principal place of business, if any, and telephone number; and (3) business in
            which it is engaged.

     c.     Once a person has been identified in accordance with this subparagraph, only the
            name of that person need be listed in response to subsequent discovery requesting
            the identification of that person.

5.   These discovery requests are intended to be continuing in nature. You are required to
     timely supplement your responses.

6.   “Relate to,” “relating to,” “referring to,” “regarding,” “concerning,” or “with respect to”
     mean regarding, reflecting, responding to, consisting of, connected with, commenting
     upon, explaining, discussing, concerning, supporting or showing, mentioning, describing,
     resulting from, whether in whole or in part.

7.   “communication” includes, without limitation, statements, discussions, conversations,
     speeches, meetings, remarks, questions, answers, panel discussions and symposia,
     whether oral or written.     Such term also includes, without limitation, both
     communications and statements that are made face-to-face and those that are transmitted
     by other methods.

8.   If you or any of your agents, including your attorney(s), are aware of the existence of any
     document within the scope of these requests, which is not within your custody,
     possession, or control, please identify any such document in a written response to the
     request for the document. In identifying such a document, please provide the following
     information: the name, address and telephone number of the person who has possession,
     custody or control over the document; a brief summary of the nature of the information
     contained in the document; the date of the document; and the name of the person who
     prepared the document.

9.   If you or any of your agents, including your attorney(s), are aware of the loss or
     destruction of any document within the scope of these requests, please identify the lost or
     destroyed document in a written response to the request for the production of the
     document. In identifying such a document, please state whether this document is missing
     or lost; destroyed; transmitted or transferred to another or others, identifying such
     individual(s); or otherwise disposed of. In each instance, you are requested to explain the
     circumstances surrounding the authorization, if any, for such disposition and state the
     date or approximate date thereof.




VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT                                          Page 4
                                                                                            Electronically Served
                                                                                            5/26/2017 3:53:42 PM




10.      If you rely on any privilege or the work product doctrine in objecting to this discovery
         request or in failing to produce a requested document, please state in the response to the
         request that you are invoking a privilege, specify which privilege or doctrine is being
         invoked and the nature and reasons supporting the claim of privilege.

11.      The term “VCC” shall mean VCC, LLC, including all persons and/or entities as
         described in Instruction Number 1.

12.      The term “PSJA,” “you,” or “your” shall mean Pharr-San Juan-Alamo Independent
         School District, including all persons and/or entities as described in Instruction Number
         1.

13.      The term “Noe Garza” shall mean Noe Garza Engineers, Inc.,including all persons and/or
         entities as described in Instruction Number 1.

14.      The term “ROFA” shall mean Rike Ogden Figueroa Allex Architects, Inc., including all
         persons and/or entities as described in Instruction Number 1.

15.      The term “Hinojosa” shall mean Hinojosa Engineering, Inc., including all persons and/or
         entities as described in Instruction Number 1.

16.      The term “Alex Group” shall mean The Alex Group, LLC, including all persons and/or
         entities as described in Instruction Number 1.

17.      The term “Raba” shall mean Raba Kistner Consultants, Inc., including all persons and/or
         entities as described in Instruction Number 1.

18.      The term “Armko” shall mean Armko Industries, Inc., including all persons and/or
         entities as described in Instruction Number 1.

19.      The term “Design Team” shall mean Noe Garza, ROFA, Hinojosa, Alex Group, Raba,
         and Armko.

20.      The term “Project” shall mean the New High School nka PSJA Southwest Early College
         High School located at 300 E. El Rancho Blanco Road, Pharr, Texas 78577.

                     REQUESTS FOR PRODUCTION OF DOCUMENTS

      1. All warranties purchased by you for the Project.

      2. The Armko warranty for the Project.

      3. All documents and communications regarding the enforcement of any of the warranties
         purchased by you for the Project.

      4. All punch lists generated by Armko for the Project.




VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT                                             Page 5
                                                                                        Electronically Served
                                                                                        5/26/2017 3:53:42 PM




  5. All documents created by Armko reflecting construction issues on the Project that need to
     be repaired.

  6. All documents and communications reflecting Armko’s acceptance of the construction of
     the Project.

  7. All documents and communications regarding any inspections of the Project performed
     by Armko.

  8. All documents and communications reflecting Armko’s approval of punch list work on
     the Project.

  9. All documents and communications regarding Armko’s warranty for the Project.

  10. All documents and communications regarding final closeout with Armko on the Project.

  11. All reports generated by Armko for the Project.

  12. All documents and communications regarding hail damage to the roof of the Project.

  13. All documents and communications regarding any claims made by you for hail damage
      to the roof of the Project.

  14. All documents and communications regarding claims asserted by you against any
      member of the Design Team regarding the Project.

  15. All documents and communications reflecting demand letters or notices of claims by you
      against any member of the Design Team regarding the Project.

  16. Any settlement agreements between you and any member of the Design Team regarding
      the Project.

  17. All documents, communications, and reports regarding inspections performed by any
      member of the Design Team on the Project.

  18. All Raba inspection reports for the Project.

  19. All contracts between you and each member of the Design Team for the Project.

  20. All meeting minutes regarding the design of the Project.

  21. All documents and communications regarding the selection of the roof for the Project.

  22. All documents and communications regarding any complaints or issues you have with
      any part of the design of the Project.


VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT                                         Page 6
                                                                                           Electronically Served
                                                                                           5/26/2017 3:53:42 PM




  23. The civil plans and specifications VCC was to use for construction of the Project if you
      denied VCC’s Request for Admission No. 1.

  24. The architectural plans and specifications VCC was to use for construction of the Project
      if you denied VCC’s Request for Admission No. 3.

  25. The structural plans and specifications VCC was to use for construction of the Project if
      you denied VCC’s Request for Admission No. 5.

  26. The mechanical, electrical, and plumbing plans and specifications VCC was to use for
      construction of the Project if you denied VCC’s Request for Admission No. 7.

  27. The civil plans and specifications you approved for construction of the Project if you
      denied VCC’s Request for Admission No. 2.

  28. The architectural plans and specifications you approved for construction of the Project if
      you denied VCC’s Request for Admission No. 4.

  29. The structural plans and specifications you approved for construction of the Project if you
      denied VCC’s Request for Admission No. 6.

  30. The mechanical, electrical, and plumbing plans and specifications you approved for
      construction of the Project if you denied VCC’s Request for Admission No. 8.

  31. All surveys of the grading at the Project made from the date of Substantial Completion of
      the Project to present.

  32. All documents and communications regarding grading issues at the Project.

  33. All documents and communications regarding standing water issues at the Project.

  34. All documents and communications reflecting irrigation schedules at the Project from the
      date of Substantial Completion until present.

  35. All documents and communications reflecting schedules for HVAC maintenance at the
      Project.

  36. All documents and communications regarding the testing and balancing of the HVAC
      system at the Project.


VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT                                           Page 7
                                                                                          Electronically Served
                                                                                          5/26/2017 3:53:42 PM




  37. All documents and communications regarding any recommendations or procedures from
      Synergistic or any other third party vendor regarding the settings of the HVAC system at
      the Project.

  38. All documents and communications regarding any changes to the HVAC manufacturers’
      recommended settings for the HVAC system at the Project.

  39. All documents and communications regarding any HVAC complaints received from any
      school within your district, including Memorial High School, following the installation of
      any units manufactured by Munters.

  40. All documents evidencing any payments made by you to Krismer Consulting during the
      last ten years.

  41. All documents related to any investigation of the HVAC system performed by any
      consult at any school in your district during the last 2 years.

  42. All documents and communications regarding soil preparation during the construction of
      the track and tennis courts at the Project.

  43. All documents and communications regarding the light poles, including any failures of
      the light poles at the Project.

  44. All documents and communications regarding the CMU wall at the stage not being
      adequately adhered to the steel columns.

  45. All documents and communications regarding the roof not complying with code.

  46. All communications with your testifying expert witnesses regarding the Project.




VCC, LLC’S FIRST REQUESTS FOR PRODUCTION TO
PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT                                          Page 8
                  Tab 2
PJSA ISD’s Response to VCC, LLC’s September 22,
          2017 Request for Production




                     -12-
        .....                                                                                     ANTHONY F. CONSTANT
                                                                                                      afcf!..'lconstant l awfi rm . com
         .....                                                                                   ANTHONY F. CONSTANT
                                                                                                     afcf!..'lconstant l awfi rm . com

 constant
 constant
        LAW FIRM

          LAW FIRM




                                                        October 21, 2017

            Via Email: gblanton@slatesharwell.com
            Mr. Patrick E. “Gene” Blanton
            Slates Harwell, LLP
            1700 Pacific Avenue, Suite 3800
            Dallas, TX 75201

            TO ALL COUNSEL

                            RE:      PSJA ISD’s Response to VCC, LLC’s September 22, 2017 Request for
                                     Production
                                     CAUSE NO. C-1269-16-B
                                     VCC, LLC v. PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL
                                     DISTRICT
                                     In the 93rd Judicial District Court, Hidalgo County, Texas

            Dear Gene and ALL COUNSEL,

                  Please find attached PSJA ISD’s Response to VCC, LLC’s September 22, 2017
            Request for Production.




                                                                               Very truly yours,




                                                                               Anthony F. Constant
                                                                               office@constantlawfirm.com
            cc:
            ALL COUNSEL OF RECORD




                                                          EXHIBIT B

One
 OneShoreline
     ShorelinePlaza
               Plaza • •800
                         800N.
                             N.Shoreline
                                ShorelineBoulevard,
                                         Boulevard, Suite
                                                    Suite 2700
                                                          2700 South
                                                                South •• Corpus Christi, Texas
                                                                         Corpus Christi, Texas 78401
                                                                                               78401 •• 361-698-8000
                                                                                                        361-698-8000 •• 800-280-3449
                                                                                                                         800-280-3449
                                                    Licensed
                                                    Licensed in
                                                              inTexas
                                                                 Texas and Georgia
                                   CAUSE NO. C-1269-16-B

VCC, LLC                                     §        IN THE DISTRICT COURT
                                             §
                                             §
                                             §
v.                                           §         93RD JUDICIAL DISTRICT
                                             §
                                             §
PHARR-SAN JUAN-ALAMO                         §
INDEPENDENT SCHOOL DISTRICT                  §
                                             §        HIDALGO COUNTY, TEXAS


            PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT’S

                                RESPONSES TO VCC, LLC’S1

                   SEPTEMBER 22, 2017 REQUEST FOR PRODUCTION


TO:      VCC, LLC and Vratsinas Construction Company through its counsel of record Mr.
         Patrick E. Gene Blanton, Slates Harwell, LLP, 1700 Pacific Avenue, Suite 3800, Dallas,
         TX 75201

             Pharr San-Juan Alamo Independent School District here serves its

                                    Responses to VCC, LLC’s2

                          September 22, 2017 Request for Production.




1
    And also to Vratsinas Construction Company.
2
    Id.

                                                  1
           RESPONSE TO September 22, 2017 REQUEST FOR PRODUCTION


1. Below is a list of search terms to use in gathering electronic documents. The date range of the
   searches should be from January 1, 2010 until the present.

1. Blanco
2. Southwest
3. SWH
4. SHS
5. Early w/3 college
6. Armko
7. Armco
8. Reagan
9. Ragan
10. Ragean
11. Stromberg
12. Jones
13. Leak
14. Roof
15. Hail
16. Claim
17. Ponding
18. Intrusion
19. Cenergistic
20. Synergistic




                                                2
September 22, 2017
Page 2
_________________


21. Controls
22. Settings
23. HVAC
24. System
25. Certificate w/3 merit
26. COM
27. Sue
28. Litigation
29. Lawsuit
30. Landmark
31. Gravely
32. Pearson
33. Settlement
34. Liberty
35. Long
36. Guerra
37. Trevino
38. Notice
39. Warranty
40. Warranties
41. Punch
42. Punch w/3 list
43. Inspect
44. Inspection
45. Inspected
46. Report
47. Raba
48. RK
49. RKCI
50. Noe
51. Flores
52. NGE
53. ROFA
54. Rike
55. Ogden
56. Figueroa
57. Allex
58. Ochoa
59. Rodriguez
60. Bowman
61. Ollervides


                            3
62. Roque
63. Hinojosa
64. TAG




               4
September 22, 2017
Page 3
_________________


65. Alex w/3 Group
66. Gholmieh
67. Kazatsker
68. Great w/3 Northern
69. Chubb
70. Crawford
71. Warren
72. Gordon
73. Phipps
74. Ramirez
75. VCC
76. Vratsinas
77. Wilson
78. Martin
79. Rose
80. Elser
81. Retainage
82. Holder
83. SWK
84. Stacy
85. Reed
86. Easterwood
87. Legacy
88. Ramirez
89. FMP
90. Schedler
91. Baraka
92. Lewis
93. MLD
94. Krismer
95. O’Bannon
96. Kenny
97. Hayden
98. Althouse
99. Air w/3 Intellect
100. Larranga
101. Craig
102. Ramboll
103. Mora
104. Naismith
105. McFarquhar


                         5
106. Langerman
107. Long
108. IAQ




                 6
September 22, 2017
Page 4
_________________


109. Clark
110. Miles
111. Reeves
112. Servpro
113. Lackner
114. Datum
115. White
116. RPW
117. Garza
118. Baldwin
119. Wallace
120. Fee w/5 agreement
121. Repair
122. Renovate
123. Remediate
124. Remediation
125. Drain
126. Drainage
127. Storm
128. Football
129. Tennis
130. Track
131. Flashing
132. Humidity
133. CMU
134. Walkway
135. Dew w/3 point
136. VCT
137. Tile
138. Vinyl
139. Mold
140. Mildew
141. Grade
142. Grading
143. Slope
144. Standing w/3 water
145. Light w/3 pole
146. Heaving
147. Pavement
148. Paving
149. Asphalt


                          7
150. Delamination
151. Delaminating
152. Insulation




                    8
September 22, 2017
Page 5
_________________


153. Envelope
154. Davenport
155. Core
156. Bailey
157. O’Neal
158. Oneal
159. Oneil
160. O’Neil

RESPONSE:

  Production, inspection and copying of the responsive documents in electronic form will take
place at 601 E. Kelly Avenue, Pharr, Texas 78577 at 9 AM Monday September 23, 2017 and
continuing all day to 5 PM3 and at the same place at the same time each Monday, Tuesday,
Wednesday, Thursday and Friday through and including November 27, 20174.

    The responding party will produce the original electronic form for inspection and copying.

    The responding party objects to production at any other time and place.

                                                     Respectfully submitted,

                                                     /s/ Juan J. Hinojosa
                                                     Juan J. Hinojosa
                                                     Texas State Bar No.: 09701400
                                                     THE HINOJOSA LAW FIRM, P.C.
                                                     612 West Nolana Ave., Ste. 410
                                                     McAllen, Texas 78504
                                                     Telephone: (956) 686-2413
                                                     Fax: (956) 686-8462
                                                     jjhinojosa@bizrgv.rr.com


                                                     Rose Vela
                                                     State Bar No. 16958050
                                                     224 Calle Cenzio
                                                     Brownsville, TX 78520


3
    (with a one hour lunch break from noon until 1 pm)
4
    Except November 23rd and November 24th.


                                                 9
                                                    (956) 248-7673 Office
                                                    Rose.vela@me.com

                                                    Rene Ramirez
                                                    State Bar No. 16475600
                                                    2918 South Jackson Rd., Ste. 200
                                                    McAllen, Texas 78503
                                                    (956) 783-7880 Office
                                                    (956) 783-7883 Fax
                                                    rramirezlaw@me.com

                                                    Pruett Moore, III
                                                    State Bar No. 14362225
                                                    555 N. Carancahua Street, Suite 1400
                                                    Corpus Christi, TX 78401
                                                    (361) 888-9100 Office
                                                    (361) 888-9199 Fax
                                                    pmooreiii@sbcglobal.net

                                                    Anthony F. Constant
                                                    State Bar No. 04711000
                                                    800 N. Shoreline Blvd., Ste. 2700 S
                                                    Corpus Christi, TX 78401
                                                    (361) 698-8000 Office
                                                    (361) 887-8010 Fax
                                                    office@constantlawfirm.com

                                                        Attorneys for
                                                   PHARR-SAN JUAN-ALAMO
                                                 INDEPENDENT SCHOOL DISTRICT




                               CERTIFICATE OF SERVICE


        I certify compliance with Rules 21 and 21a, Texas Rules of Civil Procedure, by service of
this document upon all counsel of record on this the 21st day of October 2017.


                                                            /s/ Anthony F. Constant
                                                            office@constantlawfirm.com



                                               10
                     Tab 3
  October 3, 2017 Letter from Anthony Constant
(previously filed in this Court as Tab 20 to Relators’
           Amended Emergency Motion)




                         -12-
                                  October 03, 2017

Via Email:
keith.uhles@roystonlaw.com
Mr. Keith N. Uhles

Mr. Patrick E. “Gene” Blanton
gblanton@slatesharwell.com

Mr. Stephen Bolline
sbolline@slatesharwell.com


             RE: Results of running your search terms – REPORT #2

                    CAUSE NO. C-1269-16-B
                    VCC, LLC v. PHARR-SAN JUAN-ALAMO
                    INDEPENDENT SCHOOL DISTRICT
                    In the 93rd Judicial District Court, Hidalgo County

Dear Keith, Gene and Stephen,

       On September 22, 2017, you asked PSJA ISD to search the
District’s email archive from January 1, 2010 until the present for 160
words.

       Here are the results. Each Block includes a search for each of the
ten words you asked that we search for, the number you assigned to
each word is the number in parenthesis for each Block. Block 1 Terms
(1-10) are the terms you numbered 1 through 10. We ran them together
to reduce the number of searches from 160 to 16. We filtered the search
so that it did not find emails that were communications between the
District and its lawyers. We are unable to filter out information about
minors or about personnel issues or any individual’s personal health or
other personal issues.

      Please confirm that you agree that you will immediately destroy
such emails and not share them when you find them.
           If you have any other suggestion about how we should handle the
     privacy issues for minors, students, teachers and other District
     employees, please tell me and let’s agree on some way to protect them.
	
		
          Search	Terms	                   Email	Hits	
          Block	1	Terms	(1-10)	           44,883	
          Block	2	Terms	(11-20)	          933,613	
          Block	3	Terms	(21-30)	          17,561,952	
          Block	4	Terms	(31-40)	          6,046,009	
          Block	5	Terms	(41-50)	          3,846,086	
          Block	6	Terms	(51-60)	          2,702,151	
          Block	7	Terms	(61-70)	          797,440	
          Block	8	Terms	(71-80)	          1,814,710	
          Block	9	Terms	(81-90)	          1,579,151	
          Block	10	Terms	(91-100)	        126,685	
          Block	11	Terms	(101-110)	       2,421,880	
          Block	12	Terms	(111-120)	       3,711,114	
          Block	13	Terms	(121-130)	       2,164,330	
          Block	14	Terms	(131-140)	       196,898	
          Block	15	Terms	(141-150)	       3,617,518	
          Block	16	Terms	(151-160)	       1,482,718	
                  GRAND	TOTAL	HITS	 49,047,138	


     Mr. Hector Rodriguez, PSJA ISD’s Director of Management Information
     Systems, who is personally conducting the searches, provided this
     information to me last night around midnight (11:28 PM to be precise). Mr.
     Rodriguez is obviously working on this with intensity. Mr. Rodriguez gave
     me this update:

     “I’ll	be	working	with	our	vendor	tomorrow	on	getting	a	better	grasp	on	the	total	run	time	we	
     can	expect	for	the	email	extractions	into	PDF	format	since	the	hits	are	rather	large	we	could	
     see	some	extended	amount	of	time	to	extract	each	block	of	terms.	I’ll	provide	an	update	
     tomorrow.”	
     	
     Once we have some idea how long extraction will take, we will let you know.
     When extraction is successful, we will deliver the results to you by Dropbox
     link.


                                                  Very truly yours,



                                                  Anthony F. Constant
                    Tab 4
 October 10, 2017 Order Regarding Production of
Electronic Discovery (previously filed in this Court
   as Tab 16 to Relators’ Amended Emergency
                     Motion)




                        -12-
                                                                               Electronically Filed
                                                                               9/26/2017 2:22 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Michelle Loya


                                    CAUSE NO. C-1269-16-B

VCC,LLC                                           §        IN THE DISTRICT COURT
    Plaintiff and Counter-Defendant               §
                                                  §
vs.                                               §        93RD JUDICIAL DISTRICT
                                                  §
PHARR- SAN JUAN- ALAMO lSD                        §
   Defendant and Counter-Plaintiff                §        HIDALGO COUNTY, TEXAS


         ORDER REGARDING PRODUCTION OF ELECTRONIC DISCOVERY


       On the 25th day of September 2017 hearing was held on this matter. At that time, the

court began to consider the issues raised in Plaintiff and Counter- Defendant, VCC, LLC's

Motion to Reconsider court's oral ruling VCC denying VCC, LLC's Motion to Compel

discovery. Specially, Plaintiffs Counter Defendant VCC and Defendant Counter Claimant PSJA

lSD presented argument regarding paragraph 2.2 of said motion and the electronic discovery

discussed at the prior hearing of August 21, 20017. At the hearing of August 21, PSJA ISD's

attorney was provided with the search term "Armko" and subsequently in a letter dated

September 22, 2017 from Gene Blanton to Anthony Constant additional search terms were

provided to PSJA lSD. After considering paragraph 2.2 of the motion the arguments of counsel,

and the prior argument at the August 21, 2017 hearing, it is the opinion of the court that PSJA

lSD should conduct searches pursuant to the search terms provided by VCC's attorneys and

provide the responsonsive documents to VCC's attorney's in either paper or electronic form no

later then 5:00pm on October 2, 2017. It is therefore,

       ORDERED that PSJA lSD conduct electronic searches of the term provided by VCC's

counsel at the hearing of August 21, 2017 and in the letter of September 22, 2017 and provide

the requested (non-privileged) documents to counsel for VCC on or before 5:00p.m. on October

2, 2017 in either paper or electronic form.
                                                                                       Electronically Filed
                                                                                       9/26/2017 2:22 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Michelle Loya
                                          October
          Signed this 1Oth        day of Septel'l'lber 2017 at Edinburg, Hidalgo County, Texas.




Pharr-San Juan-Aiamo I.S.D. :
Anthony Constant office@constantlawfirm.com
Pmett Moore Il1 pmooreiii @sbcglobal.net
Rene Ramirez rramirezlaw@me.com
Rose Vela Rose.vela@me.com

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@slate harwell.com
Steve Bolline sbolljne@slatesbarwell.com
Mendy Meyer mmever@slatesharwel l.com
Melissa Alejos malejos@slatesharwell.com
Gregory Turley gturlev@get-attomey.com
Gil P. Peralez gpp@peralezfranzlaw.com
Chris Franz ccf@peralezfranzlaw.com
Peralez Franz LLP Service sezvice@peralezfranzlaw.com
Keith . Ules keitb.uhles@roystonlaw.com
Es teban Delgadillo Esteban.delgadillo@roystonlaw.com

Ed Flume Building Specialties, Ltd:
Frank abo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Michael McCann mmccann@guerraleeds.com
Cindy 01tega COrtega@GuerraLeeds.com

RGV Alliance Construction, L.L.C.:
David Garza dgarza@garzaandgarza.com

Hella Construction, Inc. :
Gregg Brown grb-svc@germer-austi.n.com
Nancy Griffin Scates nscates@germer-austin.com
Jul iana ountes jcounte @germer-austin.com
Ben Martin bmartin@germer-austin.com

JD Krane Floor Desigm:
Adrian eny zyn asenyszyn@brinandbrin.com
Doug Kennedy DKennedv@brinandbrin.com
Monica Maryland mmaryland@brinandbrin.com
Frank Sabo, Jr. t1 abo@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

P.H.J. Service Agency, Inc.:
David Funderburk DFunderburk@ffllp .com
Diane Davis ddavis@ffllp.com
Cheryl Ward acward@ftllp.com
Carla Wilt hire cwilt hire@ffllp.com

Rio Roofing, Inc. :
H. Dwayne Newton dnewton@newton-lawvers.com
Michael B. Feibu mfeibu @newton-Jawyers.com
Michele H. Pederson mhpederson@newton-lawvers.com
e-sezvice@newton-lawyers.com
Mara Sa lazar msalazar@newton-lawvers.com

Strong Structural Steel, Ltd.:
Craig A. Nevelow cnevelow@w-g.com


61917:10318605.1                                        2
                                                             Electronically Filed
                                                             9/26/2017 2:22 PM
                                                             Hidalgo County District Clerks
                                                             Reviewed By: Michelle Loya


Jennifer Hopper jhopper@w-g.com
Aguirre Framing & Construction, LLC:
Michael J. Quintana mquintana@gnqlawyers.com
Griselda Escamilla gescamilla@gnqlawyers.com

Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@germer-austin.corn
Sara Lutz Saral@germer.com
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

Metro Electric Inc.:
Barry Ray bray@adamsGraham.com
Eva Nieto enieto@adamsgraham.com
Visionscapes, Inc.:
Jerry L. Ewing jerry.ewing@wbclawfirm.com
Michelle A. Koledi Michelle.Koledi@wbclawfirm.com
Whitney Pittman Whitney.Pittman@wbclawfirm.com

R.A.S. Masonry, LLC:
Clinton J. Echols cechols@rmjelaw.com
Virginia Pederson vpederson@rmjelaw.com
Lisa Kelly lkellv@rmjelaw.corn
Wesson H. Tribble wtribble@tribblelawfirm.com
Pascal Arteaga parteaga@,tribblelawfirm.com
Kirsten Mills kmills@tribblelawfirm.com

NM Contracting LLC:
Robert L. Guerra rguerra@thorntonfirm.com
Martin A. Canales mcanales@thorntonfirm.com
Juan E. Moreno, Jr. jmoreno@thorntonfirm.com
Karen Guerra KGuerra@thorntonfirm.com

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd:
Paul A. Smith, Jr. paul@solisandsmithlaw.com
Maggie Keller Maggie@solisandsmithlaw.com
Daniel Hernandez efiling@hdzfirm.com

Teni-Trak, Inc.:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

G&S Glass, LLC:
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23@gmail.com

TEGA Construction, LLC:
Daniel G. Rios dan@danrioslaw.com



61917:10318605.1                                         3
                 Tab 5
October 18, 2017 Order Granting VCC, LLC’s
Motion to Compel E-mails Pursuant to Court
        Ruling on September 25, 2017
 (previously filed in this Court as Tab 17 to
   Relators’ Amended Emergency Motion)




                    -12-
                                                                                       Electronically Filed
                                                                                       10/9/2017 3:19 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Priscilla Rivas


                                       CAUSE NO. C-1269-16-B

VCC, LLC,                                               §          IN THE DISTRICT COURT
Plaintiff,                                              §
                                                        §
V.                                                      §          HIDALGO COUNTY, TEXAS
                                                        §
PHARR-SAN JUAN-ALAMO                                    §
INDEPENDENT SCHOOL DISTRICT,                            §
     Defendant.                                                    93RD   JUDICIAL DISTRICT
                                                        §




      ORDER GRANTING VCC, LLC’S MOTION TO COMPEL E-MAILS PURSUANT
                 TO COURT RULING ON SEPTEMBER 25, 2017


           The Court has considered VCC, LLC’s (“VCC”) Motion to Compel E-Mails Pursuant to

Court Ruling on September 25, 2017. After reviewing the said Motion, the Responses, and the

arguments       of   counsel, the Court is    of   the opinion that VCC’s Motion to Compel E-Mails

Pursuant to Court Ruling on September 25, 2017 should be GRANTED.              It is therefore,

           ORDERED, ADJUDGED, and DECREED that Defendant, Pharr-San Juan Alamo

Independent School District is ordered to produce by October 16, 2017 any and all e-mails found

by implementing the 160 search terms that Plaintiff, VCC, LLC, provided to Defendant, Pharr-

San Juan Alamo Independent School            District on September 22, 2017.


                        18th dayof
           SIGNED thisthéath                       October          ,2017.



                                                        m.                @4224
                                                     Ho’norablt’ﬁldge Rudy Delﬁ/do, Judge Presiding


Cc:   All counsel of record

Pharr-San Juan-Alamo I.S.D.:
Anthony Constant ofﬁce@constantlawﬁrm.com
Pruett Moore III pmooreiii@sbcglobal.net
Rene Ramirez rramirezlaw@me.com

61917:10320162                                                                                       Page I
ORDER GRANTING VCC, LLC’S MOTION TO COMPEL PRODUCTION OF E—MAILS PURSUANT TO COURT RULING ON
SEPTEMBER 25, 2017
                                                                                   Electronically Filed
                                                                                   10/9/2017 3:19PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


Rose Vela Rose.vela@me.com

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@slatesharwell.com
Steve Bolline sbolline@slatesharwell.com
Mendy Meyer mmever@slatesharwell.com
Melissa Alejos malejos@slatesharwell.com
Gregory Turley gturlev@get-attorney.com
Gil P. Peralez gpp@peralezfranzlaw.com
Chris Franz ccf@peralezfranzlaw.com
Peralez Franz LLP Service service@peralezfranzlaw.com
Keith N. Ules
Esteban Delgad i11 o Estebao .del gad ill o@roystoo law. com

Ed Flume Building Specialties, Ltd:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Michael McCann mrnccann@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

RGV Alliance Construction, L.L.C.:
David Garza dgarza@garzaandgarza.com

Hellas Construction, Inc.:
Gregg Brown grb-svc@germer-austin.com
Nancy Griffm Scates nscates@germer-austin.com
Juliana Countess jcountess@germer-austin.com
Ben Martin bmartin@genner-austin.corn

ID Krane Floor Designs:
Adrian Senyszyn asenyszyn@brinandbrin.com
Doug Kennedy DKennedv@brinandbrin.com
Monica Maryland mmaryland@brinandbrin.com
Frank Sabo, Jr. fsabo@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

P.H.I. Service Agency, Inc.:
David Funderburk DFunderburk@ffllp.com
Diane Davis ddavis@ffllp.com
Cheryl Ward acward@ffllp .com
Carla Wiltshire cwiltshire@ffllp .com

Rio Roofing, Inc.:
H. Dwayne Newton dnewton@newton-lawvers.com
Michael B. Feibus mfeibus@newton-lawyers.com
Michele H. Pederson mhpederson@newton-lawvers.com

61917:10320162                                                                                   Page 2
ORDER GRANTING VCC. LLC'S MOTION TO COMPEL PRODUCTION OF E-MAILS PURSUANT TO COURT RULING ON
SEPTEMBER25. 2017
                                                                                   Electronically Filed
                                                                                   10/9/2017 3:19PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


e-service@newton -lawyers. corn
Mara Salazar msalazar@newton-lawvers.com

Strong Structural Steel, Ltd. :
Craig A. Nevelow cnevelow@w-g.com
Jennifer Hopper jhopper@w-g.com
Aguirre Framing & Construction, LLC:
Michael J. Quintana mquintana@gnqlawyers.com
Griselda Escamilla gescamilla@gnqlawyers.com

Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@germer-austin.com
Sara Lutz Saral@germer.com
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

Metro Electric Inc.:
Barry Ray bray@adamsGraham.com
Eva Nieto enieto@adamsgraham.com
Visionscapes, Inc.:
Jerry L. Ewing jerry.ewing@wbclawfrrm.com
Michelle A. Koledi Michelle.Koledi@wbclawfirm.com
Whitney Pittrnan Whitney.Pittman@wbclawfirm.com

R.A.S. Masonry, LLC:
Clinton J. Echols cechols@rmjelaw.com
Virginia Pederson vpederson@rmjelaw.com
Lisa Kelly lkellv@rmjelaw.com
Wesson H. Tribble wtribble@tribblelawfrrm.com
Pascal Arteaga parteaga@,tribblelawfirm.com
Kirsten Mills kmills@tribblelawfirm.com

NM Contracting LLC:
Robert L. Guerra rguerra@thomtonfirm.com
Martin A. Canales mcanales@thomtonfmn.com
Juan E. Moreno, Jr. jmoreno@thorntonfrrm.com
Karen Guerra KGuerra@thomtonfmn.com

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd:
Paul A. Smith, Jr. paul@solisandsmithlaw.com
Maggie Keller Maggie@solisandsmithlaw.com

61917:10320162                                                                                   Page 3
ORDER GRANTING VCC. LLC'S MOTION TO COMPEL PRODUCTION OF E-MAILS PURSUANT TO COURT RULING ON
SEPTEMBER25. 2017
                                                                                   Electronically Filed
                                                                                   10/9/2017 3:19PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


Daniel Hemandez efiling@hdzfirm.com

Teni-Trak, Inc.:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

G&S Glass, LLC:
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23 @gmail.com

TEGA Construction, LLC:
Daniel G. Rios dan@danrioslaw.com




61917:10320162                                                                                   Page4
ORDER GRANTING VCC. LLC'S MOTION TO COMPEL PRODUCTION OF E-MAILS PURSUANT TO COURT RULING ON
SEPTEMBER25 , 2017
                         Tab 6
Pharr-San Juan-Alamo Independent School District’s Motion to
Enter the Proposed Fourth Amended Discovery Control Order
 and Trial Setting for the Southwest Early College High School




                             -12-
                                                                                  Electronically Filed
                                                                                  11/2/2017 2:18 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alessandra Galvan



                                    CAUSE NO. C-1269-16-B

VCC,LLC                                           §         IN THE DISTRICT COURT
     Plaintiff and Counter-Defendant              §
                                                  §
                                                  §
V.                                                §         93RD JUDICIAL DISTRICT
                                                  §
                                                  §
PHARR-SAN JUAN-ALAMO                              §
INDEPENDENT SCHOOL DISTRICT                       §
    Defendant and Counter-Plaintiff               §         HlDALGO COUNTY , TEXAS


                              105
      PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT'S
                 MOTION TO ENTER THE PROPOSED
 FOURTH AMENDED DISCOVERY CONTROL ORDER AND TRIAL SETTING FOR
          THE SOUTHWEST EARLY COLLEGE HIGH SCHOOL

TO THE HONORABLE JUDGE OF SAID COURT:

1. On October 31, 2017, The Texas Supreme Court issued the attached Orders (Attachment 1) that

stay two prior orders of this Court as follows:

"The trial court order issued October 24, 2017, Third Amended Discovery Control Order and Trial
Setting for Southwest Early College High School, and the trial court order issued October 25,
Order on Motion to Compel, Supplemental Motion to Compel, and First Amended Supplemental
Motion to Compel , in Cause No. C-1269-16-B, styled VCC , LLC v. Pharr-San Juan-Aiamo
Independent School District, in the 93rd District Court of Hidalgo County, Texas, are stayed
pending further order of this Court."

2. The Order of the Supreme Court does not stay this Court's authority to enter an additional

       order that continues the trial setting to February 5, 2017.

3. Movant asks the Court to enter the proposed FOURTH AMENDED DISCOVERY

       CONTROL ORDER AND TRIAL SETTING FOR THE SOUTHWEST EARLY

       COLLEGE HIGH SCHOOL.

                                                      Respectfully submitted ,

                                                      Is! Juan J. Hinojosa



                                                  1
                                 Electronically Filed
                                 11/2/2017 2:18 PM
                                 Hidalgo County District Clerks
                                 Reviewed By: Alessandra Galvan



    Juan J. Hinojosa
    Texas State Bar No.: 09701400
    THE ffiNOJOSA LAW FIRM, P.C.
    612 West Nolana Ave., Ste. 410
    McAllen, Texas 78504
    Telephone: (956) 686-2413
    Fax: (956) 686-8462
    j jhinojosa@bizr~v .rr .corn


    Rose Vela
    State Bar No. 16958050
    224 Calle Cenzio
    Brownsville, TX 78520
    (956) 248-7673 Office
    Rose .vel a @me.com

    Rene Ramirez
    State Bar No. 16475600
    2918 South Jackson Rd., Ste. 200
    McAllen, Texas 78503
    (956) 783-7880 Office
    (956) 783-7883 Fax
    rramirezlaw @me.com

    Pruett Moore, Ill
    State Bar No. 14362225
    555 N. Carancahua Street, Suite 1400
    Corpus Christi, TX 78401
    (361) 888-9100 Office
    (361) 888-9199 Fax
    pmooreiii @sbc~l obal . net

    Anthony F. Constant
    State Bar No. 04711000
    800 N. Shoreline Blvd., Ste. 2700 S
    Corpus Christi, TX 78401
    (361) 698-8000 Office
    (361) 887-8010 Fax
    office@constantlawfirm .corn

    Attorneys for
    PHARR-SAN JUAN-ALAMO
    INDEPENDENT SCHOOL DISTRICT




2
                                                                                     Electronically Filed
                                                                                     11/2/2017 2:18 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Alessandra Galvan



                                 CERTIFICATE OF SERVICE

            I certify compli ance with Rules 2 1 and 2 1a, Texas Rules of Civil Procedure, by service
of this document upon all counsel of record on this the 2"d day of November 2017 .


                                                      Is/ Anthony F. Constant
                                                      ANTHONY F. CONSTANT
                                                      office@constantlawfi rm .com




                                                 3
                                                                                    FILE COPY


                    THE SUPREME COURT OF TEXAS
                     Post Office Box 12248
                     Austin, Texas 78711
                                                                         (512) 463-1312




                                      October 31,2017

Mr. Pruett Moore ill                          Mr. Anthony F. Constant
Attorney at Law, P.L.L.C.                     Constant Law Firm
555 N . Carancahua, Suite 1400                800 N. Shoreline Blvd., Suite 2700S
Corpus Christ~ TX 78401                       Corpus Christi, TX 7840 1
* DELIVERED VIAE-MAIL *                       *DELIVERED VIA E-MAfL *

Mr. Bradley Wayne Snead                       Ms. Rose R. Vela
Wright & Close LLP                            Law Offices ofRose Veta
One Riverway, Suite 2200                      3000 Central Blvd., Suite 7
Houston, TX 77056                             Brownsville, TX 78520
* DELIVERED VIA E-MAIL *                      *DELIVERED VIAE-MAIL*

Mr. David Funderburk                          Honorable Rodolfo Delgado
Funderburk Funderburk Courtois LLP            Judge, 93rd District Court
2777 Alien Parkway, Suite 1000                100 N. Closner, 2nd Floor
Houston, TX 770 19                            Edinburg, TX 78539
* DELIVERED VIA E-MAIL *                      *DELIVERED VIAE-MAIL *

Mr. Juan J. Hinojosa                          Mr. Rene Ramirez
The Hinojosa Law Firm PC                      Rene Ramirez Law PLLC
612 Nolana, Suite 410                         2918 S. Jackson Road Suite 200
McAilen, TX 78504                             McAIIen, TX 78503
* DELIVERED VIA E-MAIL *                      * DELIVERED VIAE-MAIL *
Mr. Pierce Cox
Thompson, Coe, Cousins & Irons, LLP
One Riverway, Suite 1400
Houston, TX 77056-1988
* DELIVERED VIA E-MAIL *
RE:   Case Number: 17-0818
      Court of Appeals Number: 13-17-00521-CV
      Trial Court Number: C-1269-16-B




                                      ATTACHMENT 1
                                                                                       FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                              (512) 463-1312




Style: IN RE VCC, LLC, VRATSINAS CONSTRUCTION CO., NATO GARCIA D/B/A
       NATO GARCIA COMPANY, AND Pffi SERVICE AGENCY, INC.


Dear Counsel:

       The Supreme Court of Texas granted Relators' Amended Emergency Motion for
Temporary Relief and issued the attached stay order in the above-referenced case. The Court
requests that real parties in interest file a response to the petition for writ of mandamus in the
above-referenced case. The response is due to be filed on November 15, 2017. PLEASE
NOTE pursuant to TEX. R. APP. P. 9.2(c)(2) all documents (except documents submitted under
seal) must be e-filed through eFileTexas.gov. You may file up to midnight on the due date.


                                                    Sincerely,

                                                    (3~~·~" ... ~
                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Mr. Patrick Blanton (DELIVERED VIAE-MAIL)
        Mr. John W. Slates (DELIVERED VIAE-MAIL)
        Mr. Esteban Delgadillo (DELIVERED VIAE-MAIL)
        Mr. Keith N. Uhles (DELIVERED VIAE-MAIL)
        District Clerk Hidalgo County (DELIVERED VIAE-MAIL)
        Ms. Dorian E. Ramirez (DELIVERED VIAE-MAIL)
        Mr. Christopher C. Franz (DELIVERED VIAE-MAlL)
        Mr. Stephen Bolline II (DELIVERED VIAE-MAIL)
        Ms. Jessica Z. Barger (DELIVERED VIAE-MAIL)
        Mr. Andrew McCiuggage (DELIVERED VIAE-MAIL)
        Mr. Gil P. Peralez (DELIVERED VIAE-MAIL)
        Ms. Diane Sweezer (DELIVERED VIAE-MAIL)
                                                                                        FILE COPY




              IN THE SUPREME COURT OF TEXAS
                                         No.l7-0818

   IN RE VCC, LLC, VRATSINAS CONSTRUCTION CO., NATO GARCIA D/B/A
         NATO GARCIA COMPANY, AND Pill SERVICE AGENCY, INC.

                           ON PETITION FOR WRIT OF MANDAMUS


ORDERED:

         I.     Relators' amended emergency motion for temporary relief, fi led October
30, 2017, is granted.     The trial court order issued October 24, 2017, Third Amended
Discovery Control Order and Trial Setting for Southwest Early College High School, and
the trial court order issued October 25, Order on Motion to Compel, Supplemental
Motion to Compel, and First Amended Supplemental Motion to Compel, in Cause No. C-
1269-16-B, styled VCC, LLC v. Pharr-San Juan-Alamo Independent School District, in
the 93rd District Court ofHidalgo County, Texas, are stayed pending further order of this
Court.
         2.     The real parties in interest are requested to respond to relator's petition for
writ of mandamus on or before November 15, 2017.
         3.     The petition for writ ofmandamus remains pending before this Court.


         Done at the City of Austin, this October 3 I, 2017.



                                               BLAKE A. HAWTHORNE, CLERK
                                               SUPREME COURT OF T EXAS

                                               BY CLAUDIA JENKS, CHIEF DEPUTY CLERK
                      Tab 7
VCC, LLC’s Response to Pharr-San Juan-Alamo Independent
  School District’s Motion to Enter the Proposed Fourth
   Amended Discovery Control Order and Trial Setting




                          -13-
                                                                                    Electronically Filed
                                                                                    11/9/2017 3:43 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Alessandra Galvan


                                   CAUSE NO. C-1269-16-B

 VCC, LLC,                                         §    IN THE DISTRICT COURTS
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §    HIDALGO COUNTY, TEXAS
                                                   §
 PHARR-SAN JUAN-ALAMO                              §
 INDEPENDENT SCHOOL DISTRICT,                      §
                                                   §
        Defendant.                                 §    93RD JUDICIAL DISTRICT

 VCC, LLC’S RESPONSE TO PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL
    DISTRICT’S MOTION TO ENTER THE PROPOSED FOURTH AMENDED
             DISCOVERY CONTROL ORDER AND TRIAL SETTING

       NOW COMES VCC, LLC (“VCC”) and files its Response to Pharr-San Juan-Alamo

Independent School District’s (“PSJA”) Motion to Enter the Proposed Fourth Amended Discovery

Control Order and Trial Setting for the Southwest Early College High School (the “Motion”), and

in support thereof respectfully shows the Court as follows:

I.     Entering the Proposed Fourth Amended Discovery Control Order Would Violate the
       Texas Supreme Court’s Stay of Proceedings in this Lawsuit.

        On October 31, 2017, the Texas Supreme Court issued its Order (the “Order”), ordering
the following:

           1. Relators amended emergency motion for temporary relief, filed October 30, 2017,
              is granted. The trial court issued October 24, 2017, Third Amended Discovery
              Control Order and Trial Setting for Southwest Early College High School, and the
              trial court issued October 25, Order on Motion to Compel, Supplemental Motion to
              Compel, and First Amended Supplemental Motion to Compel, in Cause No. C-
              1269-16-B, styled VCC, LLC v. Pharr-San Juan Alamo Independent School
              District, in the 93rd District Court of Hidalgo County, Texas, are stayed pending
              further order of this Court.

           2. The real parties in interest are requested to respond to relator’s petition for writ of
              mandamus on or before November 15, 2017.

           3. The petition for writ of mandamus remains pending before this Court.




VCC, LLC’S RESPONSE TO PSJA’S MOTION FOR ENTRY OF                                         PAGE 1 OF 8
FOURTH AMENDED DISCOVERY CONTROL ORDER
                                                                                      Electronically Filed
                                                                                      11/9/2017 3:43 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alessandra Galvan


A true and correct copy of the Order is attached hereto as Exhibit A and incorporated herein by

reference.

       VCC and the other Relators filed their Amended Emergency Motion for Temporary Relief

(the “Motion for Temporary Relief”) with the Texas Supreme Court on October 29, 2017,

requesting relief in the form of a stay from the following deadlines: (a) the November 17 discovery

deadline; (b) the November 27 trial setting; (c) the October 25 order regarding the 49 million

emails; and (d) any further ruling by the trial court regarding deadlines until the Texas Supreme

Court has had time to rule on the merits of the mandamus petition. A true and correct copy of the

Motion for Temporary Relief is attached hereto as Exhibit B and incorporated herein by reference.

       The Order states that “Relators’ amended emergency motion for temporary relief, filed

October 30, 2017, is granted.” The Order grants all relief requested in the Motion for Temporary

Relief, without qualification – including a stay of any further rulings by the trial court regarding

deadlines. Thus, this Court is without jurisdiction to enter a new Discovery Control Order and

Trial Setting. If the Court enters the Fourth Amended Discovery Control Order or makes any

further rulings on deadlines or trial settings in this lawsuit, it would be doing so in violation of the

Texas Supreme Court’s Order, and any such ruling would be void. Therefore, PSJA’s Motion to

Enter the Proposed Fourth Amended Discovery Control Order and Trial Setting for the Southwest

Early College High School should be denied.

II.    Additionally, a February 2018 Trial Setting Won’t Cure the Prejudice Suffered by
       the Non-PSJA Parties From PSJA’s Email Production.

       Even though the Court does not have jurisdiction and would be violating the Texas

Supreme Court’s stay by moving the trial date, a trial date in 2018 will not cure the prejudice

suffered by the Non-PSJA parties from the content and manner of PSJA’s email production on top




VCC, LLC’S RESPONSE TO PSJA’S MOTION FOR ENTRY OF                                           PAGE 2 OF 8
FOURTH AMENDED DISCOVERY CONTROL ORDER
                                                                                    Electronically Filed
                                                                                    11/9/2017 3:43 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Alessandra Galvan


of the hardships already caused by Hurricane Harvey, and the necessary depositions that will need

to be taken and also re-taken after reviewing the emails.

       A.      The Lead Up to the 49 Million Email Review.

       As the Court is aware, VCC sent PSJA forty-six (46) requests for production of documents

in May 2017. In total, the Court sustained PSJA’s objections to forty-three (43) of the requests via

orders signed on October 10, 2017 and October 25, 2017, many of which requests constitute basic

discovery in this age of technology. Up until October 2017, PSJA failed to produce even a single

email in response to any of VCC’s requests for production. These emails might constitute the most

critical pieces of evidence about what PSJA knew and did before, during, and after construction,

and are also critical to the depositions that are still ongoing, many of which may need to be retaken

once emails are produced. A true and correct summary of depositions taken to date is attached as

Ex. C and is incorporated herein by reference.

       VCC moved to compel PSJA to produce emails and, on September 25, this Court granted

the motion and ordered the production of emails containing certain “search terms” by October 2.

PSJA produced essentially no emails by October 2 (save approximately 100 emails, which

consisted mostly of junk and spam emails). Instead, on October 3, PSJA wrote a letter to VCC’s

counsel indicating that it performed the searches and found over 49 million “Email Hits,” but it

was having trouble extracting the emails. A true and correct copy of PSJA’s letter is attached as

Ex. D and is incorporated herein by reference. VCC again approached the Court and filed another

motion to compel the emails, as well as a separate motion to enforce and alternative motion for

continuance. The Court granted that motion to compel. However, the order—which was signed on

October 18—ordered the production by October 16, two days beforehand. Again though, PSJA




VCC, LLC’S RESPONSE TO PSJA’S MOTION FOR ENTRY OF                                         PAGE 3 OF 8
FOURTH AMENDED DISCOVERY CONTROL ORDER
                                                                                   Electronically Filed
                                                                                   11/9/2017 3:43 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Alessandra Galvan


produced nothing, and the Court then orally denied the motion to enforce and alternative motion

for continuance at a hearing on October 18.

       VCC approached the Court yet again about the issue at the next weekly hearing on October

25, and the Court ordered that VCC would have to physically go to the PSJA’s offices and conduct

a review the 49 million “email hits” during business hours, which review began on October 30,

2017 – less than a month before the original November 28, 2017 trial date. VCC contacted PSJA

to arrange for review of its emails in a good faith attempt to comply with the Court’s order noting

the prejudice it was suffering by reviewing 4 million emails a day in order to meet the November

27, 2017 trial setting at the time. A true and correct copy of VCC’s letter is attached as Ex. E and

is incorporated herein by reference. PSJA responded on October 26, 2017 providing sign-up sheets

to the parties for computers and could not guarantee that emails would be loaded on the computers.

A true and correct copy of PSJA’s email is attached as Ex. F and is incorporated herein by

reference.

       B.      The Email Inspection

       Despite the impossibility of the situation created by the Court’s order combined with

PSJA’s email production, VCC’s counsel nonetheless sent an associate from its law firm and a

technology consultant to PSJA’s offices on October 30, 2017 and October 31, 2017 in a good-faith

attempt to abide by the Court’s order and conduct some sort of fruitful email review.

Unfortunately, the situation PSJA provided for the email review made an already impossible task

even more untenable. The prejudice created by the content and manner of PSJA’s email production

is set forth at length in VCC’s Information Technology Consultant’s affidavit, a true and correct

copy of which is attached as Exhibit G and incorporated herein by reference.




VCC, LLC’S RESPONSE TO PSJA’S MOTION FOR ENTRY OF                                        PAGE 4 OF 8
FOURTH AMENDED DISCOVERY CONTROL ORDER
                                                                                    Electronically Filed
                                                                                    11/9/2017 3:43 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Alessandra Galvan


       When VCC’s representatives initially arrived at the PSJA administration building on

October 30, Hector Rodriguez (“Rodriguez”), PSJA’s email archive director, directed them to a

bus in the parking lot of the administration building to conduct the email inspection, which required

computers inside the bus to connect remotely to the email archive server via a wireless connection.

This setup was undoubtedly the slowest and least efficient way to conduct the review process, and

it severely restricted connectivity and load times of individual emails. Ex. G at ¶5. Given that the

email inspection began on October 30 with a looming trial date of November 28 (prior to the Texas

Supreme Court’s stay of the trial date), this was clearly yet another attempt by PSJA to thwart

VCC’s and other parties’ attempts to conduct a meaningful review of any email communications

prior to November trial date.

       Not only were VCC’s representatives operating on a bus in the parking lot with limited

connectivity, perhaps even more egregiously, PSJA produced over 49 million records for the

parties to review. Rather than limiting its search of email addresses to only relevant record

custodians, PSJA instead searched email archives of approximately 6,000 email addresses within

its network, including all students and teachers at other schools. Id. at ¶3. PSJA did not search for

emails responsive to VCC’s requests for production. This flawed search method is what resulted

in the astonishing 49 million “email hits” for the non-PSJA parties to review, many of which were

completely non-responsive to any of VCC’s requests for production. Id. At the time the email

review began, the parties were given a timeframe of approximately one month to review all 49

million records prior to trial. This was clearly an impossible feat to accomplish as it would require

review of over 1.5 million emails per day leading up to trial. A trial date in 2018 still fails to

provide adequate time for the parties to conduct any meaningful review of the emails and would

not cure the prejudice created by PSJA’s email production.



VCC, LLC’S RESPONSE TO PSJA’S MOTION FOR ENTRY OF                                         PAGE 5 OF 8
FOURTH AMENDED DISCOVERY CONTROL ORDER
                                                                                     Electronically Filed
                                                                                     11/9/2017 3:43 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Alessandra Galvan


       Given the number of records produced and the remote wireless connection, email load

times and connectivity were severely impacted. Id. at ¶6. On October 30, emails took an average

of approximately fifteen seconds per email to load for review, and in some cases took upwards of

three minutes for a single email to load for review. Id. At that rate, it would take a team of seventy

people reviewing records for eight hours a day for 365 straight days to complete a review of 49

million records in one calendar year. Id.

       In addition to the connectivity and loading issues, the software provided by PSJA was an

email archive software that is not intended for use to conduct such a large-scale document review.

Id. at ¶4. VCC was not provided with any function to search the emails by keyword, email address,

custodian, or otherwise. Id. Instead, the only method of review was to sort emails by date (either

newest-to-oldest or oldest-to-newest) and literally review each email individually, the majority of

which were junk emails or completely non-responsive to VCC’s requests. Id. While the provided

software did have the capability to sort records by subject matter or author, PSJA did not build

these data tables prior to the email inspection beginning, rendering this capability useless. Id. If a

reviewer did desire to sort the emails by subject or sender, it would take days, or even weeks

potentially, for the software to build such a data table and sort the emails in these manners. Id.

Given that the very nature of PSJA’s search method resulted in a vast number of “email hits” being

non-responsive, and the review capabilities given to a user, any user is being forced to literally sift

through millions of either non-responsive or junk emails, only to hope to every once in a while

find the proverbial “needle in the haystack” responsive email.

       Even Rodriguez admitted that PSJA’s search format was inefficient and ineffective, and

rendered the email production virtually useless to any reviewing party. Id. at ¶3. Rodriguez further

admitted that PSJA’s technology systems had the capability to search and sort emails by custodian,



VCC, LLC’S RESPONSE TO PSJA’S MOTION FOR ENTRY OF                                          PAGE 6 OF 8
FOURTH AMENDED DISCOVERY CONTROL ORDER
                                                                                      Electronically Filed
                                                                                      11/9/2017 3:43 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alessandra Galvan


or in any other manner requested by VCC, or any other party, that would be considered in the

normal course of litigation in this age of technology. Id.

        Texas Rule of Civil Procedure 196, comment 3 provides that a responding party must

produce documents in a “reasonably useable form.” As is clear, PSJA did not, and to date has not,

provided emails in a reasonably useable form, and PSJA has wholly failed to live up to its

discovery obligations under the Rules. PSJA’s continued efforts to skirt its discovery obligations

to this point has made a 2018 trial date effectively impossible. The Court does not have jurisdiction

and would violate the Texas Supreme Court’s stay by granting PSJA’s Motion for Entry of the

Fourth Amended Discovery Control Order and Trial Setting. And even if the Court did have

jurisdiction, a trial date in 2018 would not cure the prejudice suffered by the non-PSJA parties

from PSJA’s email production on top of the hardships already caused by Hurricane Harvey, and

the necessary depositions that will need to be taken and also re-taken after reviewing the emails.

                                              PRAYER

        WHEREFORE, for the reasons stated herein, VCC respectfully requests that the Court

deny PSJA’s Motion for Entry of the Fourth Amended Discovery Control Order and Trial Setting.

VCC further requests all other relief, at law or in equity, to which it may show itself justly entitled.




VCC, LLC’S RESPONSE TO PSJA’S MOTION FOR ENTRY OF                                           PAGE 7 OF 8
FOURTH AMENDED DISCOVERY CONTROL ORDER
                                                                                 Electronically Filed
                                                                                 11/9/2017 3:43 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alessandra Galvan


                                             Respectfully submitted,

                                             SLATES HARWELL LLP

                                             By: /s/ Patrick E. “Gene” Blanton
                                             Patrick E. “Gene” Blanton
                                             State Bar No. 24058209
                                             gblanton@slatesharwell.com
                                             Stephen C. Bolline II
                                             State Bar No. 24069396
                                             sbolline@slatesharwell.com
                                             1700 Pacific Avenue, Suite 3800
                                             Dallas, Texas 75201-4761
                                             Tel: (469) 317-1000
                                             Fax: (469) 317-1100

                                             PERALEZ FRANZ LLP
                                             1416 W. Dove Ave.
                                             McAllen, Texas 78504
                                             Telephone: 956.682.3660
                                             Facsimile: 956.682.3848
                                             E-Service: service@peralezfranzlaw.com


                                             By:    _/s/ Gil P. Peralez    _
                                                    Gil P. Peralez
                                                    State Bar No. 00791426
                                                    Chris Franz
                                                    State Bar No. 00792514

                                             ATTORNEYS FOR VCC, LLC AND
                                             VRATSINAS CONSTRUCTION COMPANY

                                    CERTIFICATE OF SERVICE
        This is to certify that a true and correct copy of the foregoing document was forwarded
on this the 9th day of November, 2017 to all counsel of record.


                                             /s/ Patrick E. “Gene” Blanton
                                              Patrick E. “Gene” Blanton




VCC, LLC’S RESPONSE TO PSJA’S MOTION FOR ENTRY OF                                      PAGE 8 OF 8
FOURTH AMENDED DISCOVERY CONTROL ORDER
                                                                                       FILE COPY




              IN THE SUPREME COURT OF TEXAS
                                        NO. 17-0818

   IN RE VCC, LLC, VRATSINAS CONSTRUCTION CO., NATO GARCIA D/B/A
         NATO GARCIA COMPANY, AND PHI SERVICE AGENCY, INC.

                           ON PETITION FOR WRIT OF MANDAMUS

ORDERED:

         1.     Relators’ amended emergency motion for temporary relief, filed October
30, 2017, is granted.    The trial court order issued October 24, 2017, Third Amended
Discovery Control Order and Trial Setting for Southwest Early College High School, and
the trial court order issued October 25, Order on Motion to Compel, Supplemental
Motion to Compel, and First Amended Supplemental Motion to Compel, in Cause No. C-
1269-16-B, styled VCC, LLC v. Pharr-San Juan-Alamo Independent School District, in
the 93rd District Court of Hidalgo County, Texas, are stayed pending further order of this
Court.
         2.     The real parties in interest are requested to respond to relator’s petition for
writ of mandamus on or before November 15, 2017.
         3.     The petition for writ of mandamus remains pending before this Court.


         Done at the City of Austin, this October 31, 2017.



                                               BLAKE A. HAWTHORNE, CLERK
                                               SUPREME COURT OF TEXAS

                                               BY CLAUDIA JENKS, CHIEF DEPUTY CLERK
                          NO. 17-0818-CV
__________________________________________________________________

                   IN THE SUPREME COURT OF TEXAS
__________________________________________________________________

In Re VCC, LLC, VRATSINAS CONSTRUCTION CO., NATO GARCIA D/B/A
  NATO GARCIA COMPANY, AND PHI SERVICE AGENCY, INC., Relators
__________________________________________________________________

        From the 93rd Judicial District Court of Hidalgo County, Texas,
                           Cause No. C-1269-16B,
                        Hon. Rudy Delgado, presiding
__________________________________________________________________

   AMENDED EMERGENCY MOTION FOR TEMPORARY RELIEF
               ARISING FROM HURRICANE HARVEY
__________________________________________________________________

TO THE HONORABLE THE SUPREME COURT OF TEXAS:

      Relators file this Amended Emergency Motion for Temporary Relief Arising

from Hurricane Harvey. See TEX. R. APP. P. 52.10(a). Since Relators filed their

original motion on October 6, the situation in Hidalgo County has gone from bad

to worse. The same harm remains from Harvey and there is still insufficient time to

take all necessary depositions. Now the trial court has issued a series of discovery

orders further crippling Relators’ ability to have a fair trial. Most notably, the trial

court just ruled that Relators must go to the School District’s office to physically

sift through 49 million emails (or else get none). That is set to begin Monday,

October 30; the discovery deadline is now November 17; trial starts November 27.

Relators ask the Court to intervene soon, and by Monday if at all possible.
                             IDENTITY OF THE PARTIES
       Relators are VCC, LLC, Vratsinas Construction Co., Nato Garcia, and PHI

Service Agency, Inc., the general contractor, its affiliate, and two subcontractors

on the school construction projects at issue.

       Real Party in Interest is Pharr-San Juan-Alamo Independent School District.

                   THE REQUEST FOR TEMPORARY RELIEF
       Relators previously filed their Petition for Writ of Mandamus on October 6,

2017 with their original emergency motion for temporary relief. The mandamus

concerns the trial court’s rulings on September 18, 25, and 28, 2017 denying

various motions for continuance filed by Relators based both on Hurricane Harvey

and general litigation reasons.1 Relators asked the trial court to continue the

October 30 trial setting to the “back-up” trial date of February 5, 2018, or beyond.

The trial court refused. After Relators filed a mandamus petition in the Corpus

Christi Court of Appeals, the trial court sua sponte reconsidered its ruling and

granted a brief continuance to November 27, the Monday after Thanksgiving. The

trial court has recently set a new discovery deadline of November 17. Depositions

are still ongoing. The review of 49 million emails begins Monday, October 30.



1
    If the Court requests briefing on the merits, Relators will also challenge several recent
    discovery rulings (and yet another denial of a motion for continuance) issued since October
    6. While a party must usually present issues first to the court of appeals, Relators will raise
    them here for purposes of judicial efficiency, just like the Relator in In re M-I L.L.C., 505
S.W.3d 569 (Tex. 2016).


                                                2
        Relators request that this Court grant temporary relief in the form of a stay

of (1) the November 17 discovery deadline; (2) the November 27 trial setting; (3)

the October 25 order regarding the 49 million emails; and (4) any further ruling by

the trial court regarding deadlines.2

                                      BACKGROUND3

I.      Procedural background.
        The underlying lawsuit involves a dispute over the construction of two

schools—Jaime Escalante Middle School and Southwest Early High School—in

the Pharr-San Juan-Alamo Independent School District. The School District hired

VCC as the general contractor to construct both schools.4 VCC, in turn, hired Nato

Garcia, PHI Service, and many other subcontractors to do the work.

        A.      The case starts out relatively simple in 2016. VCC files suit for
                $64,000 and the School District counterclaims for $1 million.
        VCC filed its original petition against the School District on March 18,

2016. (MR Tab 1) It was a simple $64,000 collection action for payment on the

construction project. (Id.) The School District filed a counterclaim six months later


2
     In their mandamus petition, Relators seek a writ directing the trial court to grant a
     continuance to the February 5, 2018 back-up trial date. Given everything that has transpired
     in the last three weeks, even that date may not be enough. But the most important thing is to
     stay what is currently happening in Hidalgo County.
3
     Citations are to documents attached as “Tabs” to the Mandamus Record, and will be
     referenced as “MR Tab __ at __.” The transcripts of the relevant hearings, and exhibits
     introduced at those hearings, can be found in MR Tabs 134–39. Citations to specific pages in
     the exhibits will reference the PDF page number.
4
     Vratsinas Construction Company is affiliated with but a separate legal entity from VCC.


                                                3
(on September 21, 2016) against VCC and 28 of its subcontractors, including

Relators Nato Garcia and PHI Service. (MR Tab 3) Its counterclaim generally

alleged damages in excess of $1 million, but did not provide any details as to what

type of damages the School District believed to be at issue. (Id.)

      B.     The case becomes massive in January 2017 when the School
             District reveals a $48 million damage model via 70 expert reports.
      It was not until January 27, 2017 that the School District revealed the true

nature of its claims. (MR Tab 110 at 2) It produced 37 expert reports for the High

School and 33 expert reports for the Middle School (MR Tab 137 at 158, 184),

consisting of several hundred pages. (See, e.g., MR Tab 136 at 111 through MR

Tab 137 at 132) The voluminous and detailed reports revealed for the first time

what type of construction defects the School District alleged to be at issue. (See,

e.g., MR Tab 136 at 111 through MR Tab 137 at 132) The allegations are massive

in scope, including complaints about almost every part of the structure of the

schools, ranging from the roof, walls, and HVAC units to even the track and tennis

courts outside. (See id.) The reports also revealed that the School District seeks an

astonishing $48 million in damages, the majority of which relate to the alleged

“cost of repairs” to the High School. (See MR Tab 136 at 111 through MR Tab 137

at 132)




                                          4
      C.     The expert reports also reveal that the School District had been
             investigating and preparing its claim since 2015.
      The substance of the reports was not the only important revelation in the

expert reports. They also revealed that the School District had hired its experts as

early as 2015, and that the experts had conducted site visits as early as May 16,

2016. (MR Tab 136 at 112; MR Tab 138 at 191) The experts conducted additional

site visits on June 20, October 6, November 30, 2106, as well as on January 9,

2017. (MR Tab 136 at 112) In other words, the School District had been

investigating these claims and preparing this case for litigation many months

before it filed its counterclaim, and even about eight months before VCC filed its

original petition. In the meantime, the schools had been open for approximately six

years without a single alleged day of closure due to any issue with the building.

Neither VCC nor any of the subcontractors had any idea something might be

wrong with the schools.

      D.     The trial court issues a scheduling order in March 2017; VCC
             files a third-party petition in April; Nato Garcia appears in June.
      Following these revelations, the parties went before the trial court in March

2017 to address scheduling. (MR Tab 109 at 2) The School District also moved the

trial court to try the Middle School and High School claims separately. (MR Tabs

26, 29) Nato Garcia was not part of this hearing, as it had not yet appeared.




                                          5
      As a result of the hearing, the trial court granted the motion for separate

trials, and issued a scheduling order specific to the High School claims. (MR Tab

88) (App Tab 5) Notably, the trial court set the deadline to join additional parties

as April 7, expert deadlines for various parties between July and September, the

discovery deadline as September 15, and the trial date as October 30 (with a “back-

up” trial date of February 5, 2018). Except for the School District, counsel for all

parties (not just Relators) objected to the expedited schedule. In other words,

despite the fact that the School District had investigated its claims and hired

experts since 2015, the trial court gave Relators a six-month discovery window

(and even less for Nato Garcia).

      Nevertheless, pursuant to the trial court’s scheduling order, VCC filed a

third-party petition on April 7 against many of the subcontractors in this litigation.

(MR Tab 40) Many of those subcontractors likewise filed third-party claims

against lower-tiered subcontractors. (See MR Tabs 33–36, 38, 51, 67, 70, 76, 95)

These various third-party defendants started to appear and file answers during the

summer and continued to do so even up through the mediation that took place on

September 11. Due to service of process issues, Nato Garcia appeared for the first

time on June 19 when it filed its original answer to the claims asserted by both the

School District and VCC. (MR Tab 93)




                                          6
      E.     Depositions begin at a break-neck pace.
      The parties began taking depositions on May 19. They started with the

depositions of several employees of the School District, including the custodians

and maintenance personnel who walk the High School daily. By mid-August, the

parties had taken 36 depositions, at a rate of several a week, and at times several a

day. (See MR Tab 1 at 35; MR Tab 135 at 78, 138; MR Tab 137 at 142–46, 158)

This in addition to the production of hundreds of thousands of documents and

nearly 100 expert reports. The parties worked literally to the point of exhaustion.

      F.     Relators file motions for continuance, both pre- and post-Harvey.
      Relators each filed various motions for continuance pre-Harvey. (MR Tabs

75, 96, 109, 134 at 24) The trial court denied the pre-Harvey motions at a hearing

on August 21. (MR Tab 134 at 35) Four days later, Hurricane Harvey hit the Texas

shore. During the aftermath of the storm, Relators filed additional motions for

continuance, on September 13, based on Hurricane Harvey in addition to the

general litigation reasons. (MR Tabs 109, 110, 116, 117)

II.   The trial court’s Hurricane Harvey continuance hearings regarding the
      October 30 trial setting.
      This original proceeding arises out of a series of rulings made by the trial

court at hearings on September 18, 25, and 26. Each hearing is significant.




                                          7
      A.     The September 18 hearing: denial of motions for continuance.
      The trial court first heard Relators’ Hurricane Harvey motions for

continuance on September 18. Counsel for Nato Garcia and PHI Service began by

explaining that their law firms are in buildings that were flooded as a result of the

hurricane. (MR Tab 135 at 16, 18) Specifically, Thompson, Coe, Cousins & Irons,

LLP (which represents Nato Garcia) has its office in the One Riverway building

near the Omni Hotel. (Id. at 16) Funderburk Funderburk Courtois, LLP (which

represents PHI Service) has its office in one of the AIG office buildings along

Allen Parkway. (Id. at 18) Counsel introduced pictures of their office buildings as

exhibits. Here is a picture taken of Riverway complex and the Omni Hotel:




(MR Tab 116 at Ex. B-1) Both buildings were without power and closed

indefinitely. (MR Tab 135 at 16, 18)




                                         8
      Counsel for Nato Garcia also explained that, during the aftermath of the

storm, instead of reviewing documents or taking depositions, he was cutting up

floors at his brother-in-law’s house and mucking homes of three strangers affected

by the flooding in Houston. (Id. at 35–36; MR Tab 137 at 227–31) In fact, a

number of depositions were scheduled during that time but were either quashed or

cancelled. (See, e.g., MR Tab 135 at 108–09, 112, 115, 118, 269, 317; MR Tab 137

at 227–32, 243, 254–55) No depositions were taken for 32 days.

      Since the storm, both law firms opened up temporary office space, with

many of their lawyers working from home. Here is what Thompson Coe’s

temporary office looked like:




(MR Tab 116 at Ex. B-2) To sum it up, counsel for Nato Garcia explained: “I want

a continuance because my people can’t work. . . . we’re struggling to get back on

our feet.” (MR Tab 135 at 38–40) Counsel for PHI Service likewise said: “We

                                        9
have the same issues. Again we have no idea when we’re going to have power to

our building.” (Id. at 40) The trial court denied the motions for continuance. (MR

Tab 135 at 87, 91–93)

      B.     The September 25 hearing: denial of motions for reconsideration.
      Following the September 18 hearing, Relators filed a mandamus petition and

emergency motion for temporary relief in the Corpus Christi Court of Appeals. In

the meantime, Relators also filed motions for reconsideration in the trial court, and

set them for hearing on September 25. (MR Tabs 128, 130, 132) At the hearing, the

trial court brought up the idea of moving the trial date to November. (MR Tab 138

at 14–16) Counsel for Nato Garcia argued that—in addition to the ongoing

hardship—a short extension to November was still untenable. (Id. at 52) Relators

collectively identified and described more than 40 additional necessary

depositions. (MR Tab 109; MR Tab 128; MR Tab 138 at 17; MR Tab 132; MR

Tab 138 at 20, 23) Counsel for Nato Garcia also reaffirmed that “Thompson Coe’s

Houston office continues to operate in a temporary space for an indefinite amount

of time. We don’t know when we’re going to be back in our building with access

to our resources.” (MR Tab 138 at 52–53) He explained: “[W]e’re not operating at

full capacity and we’re not able to bring ourselves on line to get to the point that

we were at before the storm.” (Id. at 53)




                                            10
      Counsel also gave a practical example of the problems he faces. Nato Garcia

just recently retained expert witnesses, and the only time its counsel could schedule

a site inspection with the expert before the October 30 trial setting was during the

last week of September. (Id. at 54) However, the parties had scheduled the first

post-Harvey depositions during the same week, so counsel was forced to choose

between attending site visits with the experts and attending depositions. (Id.) As a

result of the trial schedule and the impact on his firm, he is “doubling up or tripling

up or quadrupling up on activities,” and “it’s just not possible to be in all of those

places doing all of those things at the same time.” (Id. at 54–55)

      The trial court again denied the motion for continuance. (Id. at 57)

      C.     The September 26 hearing: sua sponte reconsideration and a brief
             continuance to November 27.
      The following day, the trial court held another hearing on discovery matters.

But before getting to those issues, the trial court announced sua sponte that it had

reconsidered the motions for continuance. (MR Tab 139 at 12–13, 52) It still

refused to continue the first trial setting to the “back-up” date of February 2018

stated on the existing Discovery Control Order, but it decided to grant a brief

continuance to November 27—the Monday following Thanksgiving—with jury

selection on November 28. (Id. at 12–13, 15)




                                          11
III.   The mandamus proceedings.
       After the trial court reconsidered its ruling at the September 26 hearing and

granted a short continuance, the Corpus Christi Court of Appeals issued a four-

page memorandum opinion, on September 28, denying all relief requested. (App

Tab 4) Relators then filed a Petition for Writ of Mandamus and Emergency Motion

for Temporary Relief in this Court on October 6, 2017.

IV.    The trial court sets a new discovery deadline—November 17.
       As Relators mentioned in their mandamus petition, there have been a

number of ongoing discovery fights, discussed in more detail below. With respect

to the deadlines, the trial court just issued a new docket control order, on October

24. (App Tab 19) Trial is still set for November 27 with a back-up trial date of

February 5, 2018. The discovery deadline is now November 17.

V.     The trial court’s recent discovery rulings and the required physical
       inspection of 49 million emails, beginning on Monday, October 30.
       In the meantime, the trial court has issued a series of orders, following

weekly hearings, essentially granting all relief requested by the School District and

denying all relief requested by Relators. (App Tabs 9–15) Specifically, VCC sent

the School District 46 requests for production in May 2017. In total, the trial court

has sustained the School District’s objections to 43 of the requests via several

orders signed on October 10 and October 25. (See id.) Here is just one example of

a request for basic discovery to which the trial court sustained an objection:


                                         12
(App Tab 10)

      VCC believes that many if not all of these rulings constitute an abuse of

discretion and will include challenges to some of them in this original proceeding

should the Court ask for briefing on the merits. But there is one particular ruling

regarding electronical discovery that stands out from the rest and relates directly to

the need for a continuance.

      During this litigation, the School District has literally producing nothing in

the form of emails, despite being requested back in May 2017 (making the emails

originally due in June). This is basic discovery in the modern era, and might be the

most critical piece of evidence about what the School District knew and did in

2010 when the schools were built. They are also critical to the depositions that are

currently ongoing, many of which will need to be re-taken once the emails are

finally produced.

      VCC moved to compel the School District to produce emails and, on

September 25, the trial court finally granted the motion and ordered the production

of emails containing certain “search terms” by October 2. (MR Tab 138 at 82) The

School District produced nothing (save about 100 emails, mostly consisting of junk

email). Instead, on October 3, the School District wrote a letter to VCC’s counsel

indicating that it performed the searches and found over 49 million “Email Hits,”


                                         13
but it was having trouble extracting the emails. (App Tab 20) VCC again

approached the trial court and filed another motion to compel the emails, as well as

a separate motion to enforce and alternative motion for continuance. (App Tab 18)

The trial court granted the motion to compel. (App Tab 17) However, the order—

which was signed on October 18—ordered the production by October 16, two days

beforehand. (Id.) The School District produced nothing. Likewise, the trial court

orally denied the motion to enforce and alternative motion for continuance at a

hearing on October 18. (Excerpt attached as App Tab 21)

      VCC approached the trial court yet again about the issue at the next weekly

hearing on October 25. The trial court again refused to do anything. Instead, it said

that if VCC wanted the emails, it would have to physically go to the School

District’s offices and review the 49 million emails during business hours. (Hearing

transcript requested) That inspection is set to begin on Monday, October 30. (See

Proposed Order, attached as App Tab 22)

      Given the November 17 discovery deadline, VCC will have 15 days to

review 49 million emails—more than three million per day. In addition, VCC is

not the only party entitled to review the documents. All parties have been invited,

which will further complicate the already impossible task. (See App Tab 24) The

School District has also created a “sign up” list, along with a very specific




                                         14
protocol. (See App Tab 25) Again, all of this will begin less than 30 days before

trial and about two weeks from the end of the new discovery deadline.

       It is also worth highlighting that the School District could have produced

relevant documents long ago and avoided this current situation.5 At the October 25

hearing, counsel for VCC walked through VCC’s original requests for production

with the School District’s representative in charge of information technology,

Hector Rodriquez. (See App Tab 26) He confirmed that he could have produced

responsive emails much more easily based on the language in the requests and that

it would not have been overly burdensome to do so. (Id. at 4–7) But as it stands,

the School District refused to do so and the trial court ordered VCC to give the

School District “search terms” to use in the email database. VCC provided the

School District with 160 terms as an aid to search for the documents. That is what

alleged resulted in the 49 million “Email Hits.”

                      THE NEED FOR TEMPORARY RELIEF
       This Court is well-aware of Hurricane Harvey. Not only did the storm affect

friends and family of almost everyone in the region, law firms representing two of

the Relators (Nato Garcia and PHI Service) were physically displaced. The law

firm in the AIG building has been told that its building will not re-open until


5
    To give the Court additional context, the School District gave all parties it sued a “Welcome
    Packet” with documents it believed were relevant to the lawsuit. The School District has
    resisted the production of any other documents via the ordinary discovery process.


                                               15
December 18. (App Tab 6) The other law firm in the One Riverway building was

told that its building is set to re-open on October 2, and the building quickly issued

a subsequent bulletin pushing that date back again. (App Tabs 7, 8) The law firm

finally moved back the week of October 16. But since then, the building has been

operating on “generator power,” with limited hours of operation, and tenants were

warned to “plan around outages” (App Tab 8), which has occurred at least once a

week. The building management does not know when full power will be restored.

The latest projection is January 2018.

      To make matters worse, as shown above, this case has been fast tracked.

And Hurricane Harvey came at the worst possible time, right before the end of the

discovery period. Again, this is a massive school construction-defect case with

over 40 parties. These cases typically take 18–24 months to litigate once the scope

of defective work has been identified. But here, it has been about nine months

since the School District revealed that it was seeking an astonishing $48 million in

damages; there was a six-month discovery window; Nato Garcia appeared just four

months ago. When Relators filed their original emergency motion on October 6,

they needed about 40 more depositions. They have taken nine since then (see App

Tab 23), so the remaining number is around 30. As things stand, Relators will be

forced to pick and choose which depositions to do in the limited amount of

remaining time, and will be forced to forego necessary depositions.



                                         16
      Now, on top of all of this, the trial court has issued a series of discovery

rulings that have decidedly tilted the playing field in favor of the local school

district and against Relators and all of the other subcontractors. The trial court has

denied basic discovery, such as “any communications regarding a warranty” on the

schools. And while it ordered the School District to produce emails, it refused to

enforce that ruling, and is now making counsel for VCC—and many other

parties—physically sift through 49 million emails at the School District’s office.

That is set to begin tomorrow, Monday, October 30. Even if it were humanly

possible to review that many emails between now and the new discovery deadline

of November 17, it affords Relators no time to analyze those emails, show them to

their experts, or re-depose any witnesses.

      In summary, the trial court’s deadlines and trial setting were already

untenable. Hurricane Harvey made those deadlines impossible. Two law firms are

still suffering ongoing hardship as a result of the storm. A four-week continuance

to the Monday after Thanksgiving is no relief at all. And now the trial court’s

discovery rulings have stacked the deck in favor of the School District, especially

in light of the compressed schedule.

      Granting a stay of the discovery deadline and the trial setting—and

ultimately granting mandamus relief—will cure much of this harm. It will allow

the affected law firms fully recover from the storm. It will allow the parties to



                                         17
complete the necessary depositions and to review and process the millions of

emails. In contrast, granting a stay will not prejudice the School District. The

schools are still operational and have not shut down for a single day. They are not

operating out of temporary space. Nor has the School District given even a single

reason why the case cannot be pushed back to February. In fact, a school board

member testified on September 26 that he had no problem pushing the trial date

back to February. He even said that, if the lawyers are “really affected by” the

storm, he would agree to continue the trial to February. (MR Tab 139 at 17–18, 23)

      The bottom line is that holding the parties to the current deadlines and trial

setting is patently unreasonable, unfair, and unjust. There is literally no practical or

public policy reason to justify the trial court’s ruling, especially given the

circumstances and this Court’s Emergency Order.

     THE TRIAL COURT’S RULING IS AN ABUSE OF DISCRETION
      As set out in Relators’ Petition for Writ of Mandamus, the trial court abused

its discretion by refusing to grant a “mandatory” continuance. See In re Ford

Motor Co., 165 S.W.3d 315, 322 (Tex. 2005) (orig. proceeding). It also abused its

discretion by refusing to grant a discover-based continuance and by refusing to

grant leave for Relators to file a third-party petition against a key consultant. It

further abused its discretion in its recent discovery rulings, as well as by again

denying Relators’ motion to enforce and alternative motion for continuance.



                                          18
        Relators will not repeat all of the arguments here. But the case should begin

and end with Hurricane Harvey and this Court’s August 28 Emergency Order.

When Relators showed ongoing hardship, a continuance was mandatory.

        Mandatory continuances are rare but, when applicable, a trial court lacks any

discretion. Some exist by statute. See, e.g., In re Ford Motor Co., 165 S.W.3d 315,

322 (Tex. 2005) (orig. proceeding) (legislative continuance); In re Blank, No. 01-

13-00792, 2013 WL 5276108, at *1 (Tex. App.—Houston [1st Dist.] 2013, orig.

proceeding) (religious holy day). Some exist by order from this Court. See, e.g., In

re N. Am. Refractories Co., 71 S.W.3d 391, 393–94 (Tex. App.—Beaumont 2001,

orig. proceeding) (order approving local rule regarding attorney vacation

letters). A continuance in these circumstances is “mandatory and precludes the

exercise of discretion that would otherwise reside with the court.” Id.

        The same reasoning applies here, and with even greater force. In response to

Hurricane Harvey, this Court issued an Emergency Order on August 28 declaring

that—

              all courts in Texas should consider disaster-caused delays
              as good cause for modifying or suspending all deadlines
              and procedures—whether prescribed by statute, rule, or
              other—in any case, civil or criminal.

Emergency Order, Misc. Docket no. 17-010 (Tex. August 28, 2017) (App Tab 1).

The Court extended the Order for another 30 days on September 26. (App Tab 2)

This Order is unanimous and mandatory.


                                          19
      This case is not about a legislator missing a deposition, a deadline falling on

Good Friday, or a vacation. This is about an entire region recovering from a

disaster. During the days after the storm, the Houston lawyers were mucking

houses and helping neighbors, not reviewing discovery or reading deposition

transcripts. All litigation stopped. Two law firms were indefinitely displaced. One

is still displaced and the other just moved back into an office on generator power

with weekly power outages.

      A couple of personal examples from the undersigned appellate counsel may

help illustrate the hardship. His law firm is also in the One Riverway building.

Between August 25 and the beginning of October, he had been in his office twice.

Both times without power. Both times wearing a mask while walking through the

flooded basement to get to the stairwell. Both times climbing 22 flights of stairs,

using a flashlight, without air conditioning, just so he and his co-workers could

bring down servers and necessary files. Moreover, his lawyers and staff attempted

to re-enter the building on October 2 pursuant to the building bulletin. Initially,

they could only use the freight elevator and, once they got inside their office, Wi-

Fi was not working and there was no server access. Subsequently that same day,

the building announced that all elevators would be shut down at 6:00 pm each

evening until further notice. The next day, the building abruptly shut down all

elevators at around noon and sent out an “Urgent” email telling people who cannot



                                         20
walk down 22 flights of stairs to take the final elevator going down at 1:00 pm.

There was no elevator access the rest of the week.

       Things have somewhat returned to normal over the last two weeks, but the

building is still on generator power with limited operating hours and occasionally

power outages. For example, while beginning to draft this amended motion on

Thursday, October 26, the power went out at about 3:00 pm and remained out

through the weekend. As a result, the undersigned’s law firm lost server access and

his legal assistant could not access the documents to attach in the Appendix. Power

and server access briefly returned Saturday evening, before going out again.

       These sorts of issues make it difficult for an appellate lawyer to complete

work in a timely manner. But to trial counsel working up a massive construction-

defect case for a jury trial, while also attending dozens of depositions, disruptions

like this are monumental. The trial court seemed to believe that the Hurricane

Harvey impact was limited to a temporary pause in litigation, cured by a brief four-

week continuance to November 27. That is simply not so. There is legitimate and

significant ongoing hardships caused by an 800-year storm ongoing hardship. This

Court’s Order is mandatory. The trial court clearly abused its discretion.6




6
    As mentioned above, the trial court also committed “other error” by denying Relators’
    motion for leave to file a third-party petition and in its series of discovery rulings. See Gen.
    Motors Corp. v. Gayle, 951 S.W.2d 469, 477 (Tex. 1997) (orig. proceeding).


                                                21
               THE RULING CANNOT BE REMEDIED LATER
      A stay of the trial court’s deadlines and deadline-related hearings is the only

way to preserve the status quo and protect the parties below, as well as the

jurisdiction of this Court to rule on the mandamus petition. See Valley Baptist Med.

Ctr. v. Ester, 33 S.W.2d 821, 821–22 (Tex. 2000). Here, Relators are not seeking a

stay of all proceedings. They want to continue discovery, and they want to

continue bringing substantive issues before the trial court. But unless a stay is

granted, it will be impossible for Relators to conduct all necessary discovery at a

reasonable pace, review and process the 49 million emails, and to fully prepare for

and comply with all pre-trial and trial deadlines. Moreover, proceeding to trial will

jeopardize this Court’s jurisdiction by effectively mooting the relief Relators seek

in their mandamus petition.

      An appellate court may grant “any just relief pending the court’s action on”

a petition for writ of mandamus. See TEX. R. APP. P. 52.10(a)–(b). “A stay of the

underlying proceedings prevents the parties and the respondent trial court from

taking action in the case until they receive further orders from the appellate court.”

In re Bates, 429 S.W.3d 47, 53 (Tex. App.—Houston [1st Dist.] 2014, no pet.); In

re Martinez, 77 S.W.3d 462, 464 (Tex. App.—Corpus Christi 2002, orig.

proceeding).




                                         22
                                  CONCLUSION
      For all the reasons set forth herein and in their Petition for Writ of

Mandamus, Relators VCC, LLC, Vratsinas Construction Co., Nato Garcia, and

PHI Service Agency, Inc. respectfully request that this Court grant this Emergency

Motion for Temporary Relief Arising from Hurricane Harvey. Relators further

request a stay of the following until this Court has had an opportunity to rule on the

merits of the mandamus petition: (1) the November 17 discovery deadline; (2) the

November 27 trial setting; (3) the October 25 order regarding the 49 million

emails; and (4) any further ruling by the trial court regarding deadlines.

                                        Respectfully submitted,

                                        WRIGHT & CLOSE, LLP

                                        /s/ Bradley W. Snead
                                        Jessica Z. Barger
                                        State Bar No. 24032706
                                        Bradley W. Snead
                                        State Bar No. 24049835
                                        One Riverway, Suite 2200
                                        Houston, Texas 77056
                                        Tel. 713.572.4321
                                        Fax 713.572.4320
                                        barger@wrightclose.com
                                        snead@wrightclose.com

                                        PERALEZ FRANZ, LLP
                                        Gil P. Peralez
                                        State Bar No. 00791426
                                        Chris Franz
                                        State Bar No. 00792514
                                        1416 W. Dove Ave.


                                          23
McAllen, Texas 78504
Telephone: 956.682.3660
Facsimile: 956.682.3848
service@peralezfranzlaw.com

SLATES HARWELL, LLP
Patrick E. “Gene” Blanton
State Bar No. 24058209
Stephen C. Bolline II
State Bar No. 24069396
1700 Pacific Avenue, Suite 3800
Dallas, Texas 75201-4761
Tel: (469) 317-1000
Fax: (469) 317-1100
gblanton@slatesharwell.com
sbolline@slatesharwell.com

ROYSTON, RAYZOR, VICKERY & WILLIAMS, LLP
Keith N. Uhles
State Bar No. 20371100
Esteban Delgadillo
State Bar No. 24087406
55 Cove Circle
Brownsville, Texas 78521
(956) 542-4377
(956) 542-4370 (Facsimile)
keith.uhles@roystonlaw.com
Esteban.delgadillo@roystonlaw.com

Attorneys for VCC, LLC

And

THOMPSON, COE, COUSINS & IRONS, L.L.P.

By: /s/ Pierce T. Cox
Andrew J. McCluggage
State Bar No. 24065708
amccluggage@thompsoncoe.com
Pierce T. Cox

 24
State Bar No. 24082186
pcox@thompsoncoe.com
One Riverway, Suite 1400
Houston, Texas 77056
(713) 403-8210; Fax: (713) 403-8299

Attorneys for Nato Garcia d/b/a Nato
Garcia Company

And

FUNDERBURK FUNDERBURK COURTOIS LLP

BY: /s/ David Funderburk
David Funderburk
dfunderburk@ffllp.com
State Bar No. 07547550
Diane Davis
ddavis@ffllp.com
State Bar No. 24053836
2777 Allen Parkway, Suite 1000
Houston, Texas 77019

Attorneys for P.H.I. Service Agency, Inc.




  25
                     CERTIFICATE OF CONFERENCE
      On October 5, 2017, I conferred with counsel for Real Party in Interest in
person regarding the original emergency motion for temporary relief. Counsel was
opposed to that motion and I assume he is also opposed to this amended motion.

                                     /s/ Bradley W. Snead
                                     Bradley W. Snead



                     CERTIFICATE OF COMPLIANCE
      Under Texas Rule of Appellate Procedure 52.10(a), I certify that on October
6, 2017, I notified all parties by expedited means, via email, that a motion for
temporary relief had been filed. All parties will likewise be notified of this
amended motion with expedited means.

                                     /s/ Bradley W. Snead
                                     Bradley W. Snead




                                       26
                         CERTIFICATE OF SERVICE

      I certify that on October 29, 2017, a true and correct copies of this document
has been forwarded to all counsel of record and respondent electronically or via
facsimile, pursuant to Rule 9.5 of the Texas Rules of Appellate Procedure and this
Court’s Local Rules:


Anthony F. Constant               Juan “Chuy” Hinojosa
800 N. Shoreline Blvd., Ste. 2700 612 W. Nolana Ave. Ste. 410
South                             MCAllen, Texas 78504
Corpus Christi, TX 78401          jjhinojosa@bizrgv.rr.com
(361) 698-8000 Office
(361) 887-8010 Fax                Attorneys for Pharr-San Juan-Alamo
office@constantlawfirm.com        Independent School District

Rene Ramirez
2918 South Jackson Rd., Ste. 200
McAllen, Texas 78503
(956) 783-7880 Office                    The Honorable Rudy Delgado
(956) 783-7883 Fax                       Hidalgo County Courthouse
namirezlaw@me.com                        100 N. Closner
                                         2nd Floor
Rose Vela                                Edinburg, Texas 78539
224 Calle Cenzio                         Rudy.Delgado@co.hidalgo.tx.us
Brownsville, TX 78520
(956) 248-7673 Office
Rose.vela@me.com

Pruett Moore, III
555 N. Carancahua Street, Suite 1400
Corpus Christi, TX 78401
(361) 888-9100 Office
(361) 888-9199 Fax
pmooreiii@sbcglobal.net


                                             /s/ Bradley W. Snead
                                             Bradley W. Snead



                                        27
                               APPENDIX
Tab 1:    Texas Supreme Court August 28 Emergency Order

Tab 2:    Texas Supreme Court September 26 Extension Order

Tab 3:    The Thirteenth Court of Appeals’ September 22 Order

Tab 4:    Thirteenth Court of Appeals’ September 28 Memorandum Opinion

Tab 5:    Amended Discovery Control Order

Tab 6:    AIG Building Bulletin Update—September 25

Tab 7:    One Riverway Building Bulletin Update—September 29

Tab 8:    One Riverway Building Bulletin Update—October 3

Tab 9:    Order Denying VCC’s Motion to Compel Warranty Documents—
          October 10

Tab 10: Order Denying VCC’s Motion to Compel Hail Documents—October
        10

Tab 11: Order Denying VCC’s Motion to Compel Discovery Regarding the
        Design Team—October 10

Tab 12: Order Denying VCC’s Motion to Compel Discovery Regarding the
        Armko Industries, Inc.—October 10

Tab 13: Order Sustaining PSJA Objections to Various Requests for
        Production—October 10

Tab 14: Order on VCC’s Motion to Compel Discovery Requests—October 25

Tab 15: Order Sustaining PSJA Objections to Various Requests for
        Production—October 25

Tab 16:   Order Regarding Production of Electronic Discovery—October 10



                                    2
Tab 17: Order Granting VCC’s Motion to Compel Emails—October 18

Tab 18: Motion to Enforce and Alternative Motion for Continuance

Tab 19: Third Amended Docket Control Order—October 24

Tab 20: Letter from Anthony Constant regarding emails—October 3

Tab 22: Proposed Order on Email Inspection

Tab 23: Summary of Depositions taken since May 19, 2017

Tab 24: Gene Blanton Letter to Anthony Constant regarding email
        inspection—October 25

Tab 25: Anthony Constant Email regarding email inspections sign-up sheet

Tab 26: Excerpt from Hector Rodriguez testimony at October 25 hearing




                                   3
                                                                                                                   Electronically Filed
                                                                                                                   9/1/20171:40 PM

;;.   ..   ..                                                                                                      Hidalgo County District Clerks
                                                                                                                   Reviewed By: Alessandra Galvan




                                   IN THE SUPREME COURT OF TEXAS


                                                          Mise. Docket No. 17-9091



                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS


                                                          Mise. Docket No. 17-010



                                   EMERGENCY ORDER AUTHORIZING MODIFICATION
                                      AND SUSPENSION OF COURT PROCEDURES
                                      IN PROCEEDINGS AFFECTED BY DISASTER




                ORDERED that:

                      1.    Hurricane Harvey struck the Texas coast on August 25, 2017. On August 23, 2017,
                Governor Abbott preeinptively declared a state of disaster in 30 counties. 1 On August 26, 2017, ·
                Governor Abbott declared a state of disaster in 20 additional counties.2

                        2.      Court proceedings not only in those counties but throughout Texas may be affected
                by the disaster because of closures of courts and clerks' offices and difficulties with· access, travel,
                and communication by lawyers, parties, and others.


                         1 Thosecounties are: Aransas, Austin, Bee, calhoun, Chambers, Colorado, Brazoria, DeWitt, FayeUe, Fort
                Bend,,Galveston, Goliad, Gonzales, Harris~ Jackson, Jefferson, Jim Wells, Karnes, Kleberg, Lavaca, Liberty, Live Oak,
                Matagorda, Nueces, Refugio, San Patricio, Victoria. Wailer, Wharton and Wilson.
                        2
                          Those counties are: Atascosa, Bexar, Bmzos, Catdwell, Cameron, Comal, Grimes, Guadalupe, Hardin,Jasper,
                Kerr, Lee; Leon, Madison, Montgomery, Newton, Tyler. Walker, Washington and Willacy.
                                                                                                        Electronically Filed
                                                                                                        9/1/20171:40 PM
                                                                                                        Hidalgo County District Clerks
.'                                                                                                      Reviewed By: Alessandra Galvan




          _ 3. _    Pursuant to Section 22.0035(b)3 ofthe Texas Gov.emment Code, all courts in Texas
     should consider disaster-caused delays as good cause for modifying or suspending all deadlines and
     procedures-whether prescribed by statute, rule, or order-in any case, civil or criminal.

             4.       This Order expires September 27,2017 unless extended by the Courts.

             5.       The Clerks of the Supreme Court and the Court of Criminal Appeals are directed to:

                      a.       post a copy of this Order on www.txcourts.gov;

                      b.       file a copy of this Order with the Secretary of State; and

                  c.       send a copy of this Order to the Governor, the Attorney General, and each
             member of the Legislature.

            6.      The State Bar of Texas is directed to take all reasonable steps to notify members of
     the Texas bar of this Order.




             3
                ''Notwithstanding any other statute, the supreme court may modifY or suspend procedures for the conduct of
     any court proceeding affected by a disaster during the pendency of a disaster declared by the governor. An order under
     this section may not extend for more than 30 days from the date the order was signed unless renewed by the supreme
     court."

     Supreme Court Mise. Dkt. No. 17-9091                   Page2              Court ofCrim. App. Mise. Dkt. No. 17-010
                                                                                           Electronically Filed
                                                                                           9/1/20171:40 PM
                                                                                           Hidalgo County District Clerks
.   '
                                                                                           Reviewed By: Alessandra Galvan




        Dated: August 28, 20 17



                                               /A~£~~-
                                               ~i. Hecht, ChiefJustice

                                               Paul W.   Green~   Justice


                                               ~~
                                               Phil Johnson, Justice




        Supreme Court Mise. Dkt. No. 17-9091    Page3                 Court ofCrim. App. Mise. Dkt. No. 17-010
                                                                                  Electronically Filed
                                                                                  9/1/20171:40 PM

..   "
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Alessandra Galvan




         ~~lCo~aw
          Sharon Keller, Presiding Judge




          Michael Keasler, Judge




                                                        Mary Lou Keel, Judge




          Eisa Alcala, Judge                            Scott Walker, Judge



          ~
          Bert Richardson, Judge                                                                       -.




               .. .             ..



         Supreme Court Mise. Dkt. No. 17-9091   Page4        Court ofCrim. App. Mise. Dkt No. 17-010
              IN THE SUPREME COURT OF TEXAS

                             ════════════════════
                               Misc. Docket No. 17-9126
                             ════════════════════


                 EXTENSION OF CERTAIN EMERGENCY ORDERS

  ════════════════════════════════════════════════════


ORDERED that:

      Miscellaneous Docket Orders Nos. 17-9098, 17-9111, and 17-9114 are extended through
October 25, 2017, unless further extended by the Court.

Dated: September 26, 2017.
                           Nathan L. Hecht, Chief Justice



                           Paul W. Green, Justice



                           Phil Johnson, Justice



                           Don R. Willett, Justice



                           Eva M. Guzman, Justice



                           Debra H. Lehrmann, Justice



                           Jeffrey S. Boyd, Justice



                           John P. Devine, Justice



                           Jeffrey V. Brown, Justice




Misc. Docket No. 17-9126                             Page 2
                            NUMBER 13-17-00521-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


           IN RE VCC, LLC, VRATSINAS CONSTRUCTION CO.,
             NATO GARCIA D/B/A NATO GARCIA COMPANY,
                  AND P.H.I. SERVICE AGENCY, INC.


                      On Petition for Writ of Mandamus.


                                       ORDER

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Orde Per Curiam

      Relators VCC, LLC, Vratsinas Construction Co., Nato Garcia d/b/a Nato Garcia

Company, and P.H.I. Service Agency, Inc. filed a petition for writ of mandamus and an

emergency motion for temporary relief in the above cause.         Through this original

proceeding, relators contend that the trial court abused its discretion by denying their

motion for continuance. Through their emergency motion for temporary relief, relators

seek to stay all trial court proceedings pending resolution of this petition for writ of

mandamus.
       The Court, having examined and fully considered the emergency motion for

temporary relief, is of the opinion that the motion should be denied in part and carried with

the case in part. The motion is denied insofar as the hearing on Monday, September 25,

2017 shall proceed. The motion is carried with the case as to all other relief sought. See

TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief

is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Pharr-San Juan-Alamo

Independent School District, or any others whose interest would be directly affected by

the relief sought, file a response to the petition for writ of mandamus on or before 5:00

p.m. on Wednesday, September 27, 2017. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
22nd day of September, 2017.




                                                2
                                 NUMBER 13-17-00521-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


              IN RE VCC, LLC, VRATSINAS CONSTRUCTION CO.,
                NATO GARCIA D/B/A NATO GARCIA COMPANY,
                     AND P.H.I. SERVICE AGENCY, INC.


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                Memorandum Opinion by Justice Hinojosa 1

        On September 22, 2017 relators VCC, LLC, Vratsinas Construction Co., Nato

Garcia d/b/a Nato Garcia Company, and P.H.I. Service Agency, Inc. filed a petition for

writ of mandamus seeking to compel the trial court to (1) vacate its September 18, 2017

oral rulings denying relators’ motions for continuance due to Hurricane Harvey, (2)




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so. When granting relief, the court must hand down an opinion as in any other case.”); TEX.
R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
continue the trial setting to a date substantially beyond the February 5, 2018 “back-up”

trial date, and (3) issue a new scheduling order. This Court requested and received a

response to the petition for writ of mandamus from the real party in interest, Pharr-San

Juan-Alamo Independent School District.          We have further received a reply to the

response and letter briefs from relators. According to relators, the trial court has now

continued the trial setting until November 28, 2017 and has instructed the parties to confer

on new pretrial deadlines. Relators contend that mandamus relief is still warranted under

the facts of this case.

       Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., 492
S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

An abuse of discretion occurs when a trial court's ruling is arbitrary and unreasonable or

is made without regard for guiding legal principles or supporting evidence.           In re

Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford

Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of

an appellate remedy by balancing the benefits of mandamus review against the

detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).

       When reviewing a trial court's order denying a motion for continuance, we consider

whether the trial court committed a clear abuse of discretion on a case-by-case basis.



                                             2
Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150, 161 (Tex. 2004). We consider the

following nonexclusive factors when deciding whether a trial court abused its discretion

in denying a motion for continuance seeking additional time to conduct discovery: the

length of time the case has been on file, the materiality and purpose of the discovery

sought, and whether the party seeking the continuance has exercised due diligence to

obtain the discovery sought. See id. Generally, the denial of a motion for continuance is

an incidental trial ruling that is ordinarily not reviewable by mandamus. See In re Allied

Chem. Corp., 227 S.W.3d 652, 658 (Tex. 2007) (orig. proceeding); Gen. Motors Corp. v.

Gayle, 951 S.W.2d 469, 477 (Tex. 1997) (orig. proceeding).            Nevertheless, under

extraordinary circumstances, a trial court may abuse its discretion by refusing to grant a

continuance. See Gen. Motors Corp. v. Gayle, 951 S.W.2d 469, 477 (Tex. 1997) (orig.

proceeding). For instance, mandamus may be appropriate if a defendant has been

denied a reasonable opportunity to develop the merits of its defense, see Gen. Motors

Corp. v. Tanner, 892 S.W.2d 862, 863 (Tex. 1995) (per curiam) (orig. proceeding), or

where the trial court disallows discovery that cannot be made a part of the appellate

record, effectively precluding review of the trial court's error. Walker, 827 S.W.2d at 843.

       A motion for continuance may not be granted “except for sufficient cause

supported by affidavit, or by consent of the parties, or by operation of law.” TEX. R. CIV.

P. 251; see id. R. 252 (stating that an applicant for a continuance based on the need for

additional discovery must meet certain requirements, including, inter alia, showing that

the discovery is material and cannot be obtained from any other source). In this regard,

the Texas Supreme Court has explicitly ordered that “all courts in Texas should consider

disaster-caused delays as good cause for modifying or suspending all deadlines and



                                             3
procedures—whether prescribed by statute, rule, or order—in any case, civil or criminal.”

See Supreme Court of Texas, Emergency Order Authorizing Modification and

Suspension of Court Procedures in Proceedings Affected by Disaster, Misc. Docket No.

17–9091 (August 28, 2017); see TEX. GOV'T CODE ANN. § 22.0035 (West, Westlaw

through 2017 R.S. & F.C.S).

       The Court, applying the foregoing principles to the case at hand, and having

examined and fully considered the petition for writ of mandamus, the response, the reply,

and the letter briefs, is of the opinion that relators have not shown themselves entitled to

the relief sought at this time. See In re Prudential Ins. Co. of Am., 148 S.W.3d at 136.

Specifically, in light of the brief continuance that was recently granted, relators have failed

to specify to us, and perhaps to the trial court, what additional discovery is required, how

the discovery may implicate any pleaded claims or defenses, and how much time, if any,

is necessary to prepare for trial after the close of a discovery period that has yet to be

defined. We are confident that the trial court will carefully balance these concerns as well

as those articulated in Allied Chem. Corp., 227 S.W.3d at 658. Accordingly, we DENY

relators’ emergency motion for temporary relief to the extent that it was previously carried

with the case, and we DENY this original proceeding without prejudice. See TEX. R. APP.

P. 52.8(a).

                                                          LETICIA HINOJOSA
                                                          Justice

Delivered and filed the
28th day of September, 2017.




                                              4
                                                                                    Electronically Filed
                                                                                    6/5/2017 9:50:02 AM
                                                                                    Hidalgo County District Clerks
                                    CAUSE NO . C-1269- 16-B                         Reviewed By: Alessandra Galvan


VCC,LLC                                        §              lN THE DISTRICT COURT
     Plaintiff and Counter-Defendant           §
                                               §
                                               §
V.                                             §              93R0 JUDICIAL DISTRICT
                                               §
                                               §
PHARR-SAN JUAN-ALAMO                           §
INDEPENDENT SCHOOL DISTRlCT                    §
     Defendant and Counter-Plaintiff           §              HIDALGO COUNTY, TEXAS

                                      AMENDED
  Discovery Control Order and Trial Setting for the Southwest Early College High School

        The parties appeared before the Court on May 31,2017 for a hearing upon VCC's First
Motion for Continuance. After hearing argument of counsel, the Court denied VCC's First Motion
for Continuance. VCC then requested the deadline for designation of expert witnesses for VCC
and for All other parties be moved to a later date and the Court determined that those dates for
designation of experts of June 6, 2017 for VCC and August 7, 2017 for all other parties should be
withdrawn and those dates are hereby withdrawn and shall no longer control discovery in this
matter. The Court determined that the following dates shall control from this day forward in lieu
of and in replacement of this Court's prior Discovery Control Order and Trial Setting for the
Southwest Early College High School.

        IT IS THEREFORE ORDERED:

        The parties against whom a claim has been made regarding the construction of the
Southwest Early College High School and the parties making such claim, shall abide by the
following schedule and deadlines under the heading for that school regarding those claims and the
claims shall be tried on the "TRIAL" date stated for that school or, if the case is not tried on that
date, the claims shall be tried on the "Back up trial date" stated for that school.

Southwest Early College High School

TRIAL                                         October 30, 2017
Back up trial date                            February 5 , 2018

Joining Additional Parties by                 April7,2017

The parties shall designate their experts no later than the following dates
and shall deliver the experts' report no later than the following dates:

Experts' Designation Reports by
   PSJA                                               February 16,2017

 VCC, LLC and Vratsinas Construction Company
For amount of damages experts                          July 14, 2017
For maid/industrial hygiene experts                    July 14, 2017
For all other experts                                  June 23 , 2017
                                                                                    Electronically Filed
                                                                                    6/5/2017 9:50:02 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Alessandra Galvan



The following parties shall designate their experts and provide the experts' report no later than
August 16,2017:

A & D MAS Construction, Inc.
Ace Audio Communications, Inc.
Aguirre Framing & Construction, LLC
Alliance Specialized Systems, LLC
C&M Contracting, Inc.
C.B.I., LLC
Claudia Munoz
Flores Professional Painting & Pressure Washing, LLC
G&S Glass, LLC
Hellas Construction, Inc.
JD Krane Floor Designs
Jerome Masonry, LLC
L&G Concrete Construction, Inc.
Metro Electric, Inc.
Nato Garcia
NM Contracting LLC
P.H.l. Service Agency, Inc.
Solid Lath & Plaster, Inc.
South Texas Plumbing
Southern Mechanical Air Conditioning
Strong Structural Steel
Teni-Trak, Inc.
Yisionscapes, Inc.
Valley General Service, LLC


The following parties shall designate their experts and provide the experts' report no later than
September 8, 2017:

KW Industries, Inc.
Schneider Electric USA, Inc.
Saul Requenez
Belmares Flooring, Inc.
Alfredo Raiz Belmares
Leobardo Arevalo-Perez
Clemente Vargas Alfaro
The Alex Group, LLC

Discovery Completed by                        September 15,2017

Pleadings Final by                            September 28, 2017

Daubert Challenges Filed by                   September 29, 2017

Dispositive Motions Filed by                  September 29, 2017
                                                 2
                                                                               Electronically Filed
                                                                               8/5/2017 9:50:02 AM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Alessandra Galvan
Mediation Completed by                         September 29, 2017

Exhibit and witness list exchanged,
Limine motions filed, designation by
Page and line deposition testimony by          October 13, 2017

Pre-Trial Hearing                              October 16, 2017 at 11:00 am.


                       12th
         Signed this              day of June 2017.




                                                            JUDGE PRESIDING



cc:
Pharr-San Juan-Alamo I.S.D.:
Anthony Constant (ofﬁce@constantlawfirm.com)
Rene Ramirez (rramirczlaw@me.com1
Rose Vela (Rose.vela@me.com1
Pruett Moore   III (pmooreiii@sbcglobal.net)

VCC, LLC:
Patrick E. “Gene” Blanton (ablanton@slatesharwell.com)
Steve Bolline (sbolline@slatesharwell.com)
Blake Wilson (bwilson@slatesharwell.C0m1
Mendy Meyer (mmeyer@slatesharwell.coml
Melissa Alejos (maleios@slatesharwell.com)

Lee Shidlofsky (lee@shidlofskylaw.com)

Gil   P. Peralez (gpp@peralezfranzlaw.com1
Chris Franz (ccf@peralezfranzlaw.com[
Peralez Franz LLP Service (service@peralezfranzlaw.com)

Keith N. Uhles (keith.uhles@roystonlaw.com)
Esteban Del gadillo (esteban.delgadillo@rovstonlaw.com)
Yendi V. Villarreal (Yendi.Villarreal@rovstonlaw.com)
                                                             Electronically Filed
                                                             6/5/2017 9:50:02 AM
                                                             Hidalgo County District Clerks
 Vratsinas Construction Company:                             Reviewed By: Alessandra Galvan
Patrick E. "Gene" Blanton ( gblanton @slatesharwell .corn)
Steve Bolline (sbolline@slatesharwel l.corn)
Blake Wi lson ( bw ilson @slatesharwell.corn)
Mendy Meyer (rnrneyer@sLatesharweU .corn)
Melissa Alejos (malejos@slates harwell .com)

Gil P. Peralez ( gpp@peralezfranzJaw .corn)
Chris Franz (ccf@peraJezfranzlaw .corn)
Peralez Franz LLP Service (service@peralezfranzlaw .corn)

Ed Flume Building Specialties, Ltd.:
Frank Sabo, Jr. (fsabo@ guenaJeeds.corn)
Ysmael D. Fonseca (YFonseca@guerraleeds.corn)
Michael McCann (mmccann@guerraleeds .corn)
Cindy Ortega (COrtega@GuerraLeeds.corn)
Loly Sanchez ( LSanchez@GuerraLeeds.com)

RGV Alliance Construction, L.L.C.:
David Garza (dga rza@garzaandgarza.com)
J . O lrnos ( jo lmos@ garzaandearza.com)

Wesson H. Tribble (wtribble@tribblelawfirm .com)
Daniel P . McManus (dmcmanus@tribbleJawfirm.com)
Kirsten Mills (Kmill s@tribblelawfirrn.com)
Gregg Kupor ( ekupor@tribblelawfirm .co rn)

Hellas Construction, Inc.:
Gregg Brown ( grb-svc @germer-austin .com)
Nancy Griffin Scates (nscates@ germer-austin .corn)
Juliana Countess ( jcountess@ germer-austi n.com)
Ben Martin (bmartin @germer-austin.com)

JD Krane Floor Designs:
Doug Kennedy (DKennedy @brinandbrin.com)
Adrian Senyszyn (asenvszvn@brinandbrin.com)
Monica Maryland (mmaryland @brinandbrin.com )

Frank Sabo, Jr. (fsabo@guerraleeds .corn)
Ysmael D. Fonseca (YFonseca@ guerraleeds.com)
Cindy Ortega (COrtega@GuerraLeeds.corn)
Loly Sanchez (LSanchez@GuerraLeeds .com)

P .H .1. Service Agency, Inc.:
Da vid Funderburk (D Funderburk@ffll o .corn)
Diane Davis (ddavis@ ffl lp.com)
Cheryl Ward (acw ard @ffllp.com)
Carla Wiltshire (cwilts hire@ffllp .com)




                                                4
                                                         Electronically Filed
                                                         6/5/2017 9:50:02 AM
                                                         Hidalgo County District Clerks
Rio Roofing, Inc.:                                       Reviewed By: Alessandra Galvan
H. Dwayne Newton (dnewton@newton-lawyers.com)
Michael B. Feibus (mfeibus@newton-lawyers.com)
Michele H. Pederson ( mhpederson@newton-lawyers .com)
(e-service@ newton-lawyers .eo m)
Mara Salazar ( msalazar@newton-lawvers.com)

Strong Structural Steel, Ltd.:
Craig A. Nevelow (cnevelow®w-2.com)
Jennifer Hopper ( jhopper®w-2.com)

Aguirre Framing & Construction, LLC:
Michael J. Quintana ( rnquiotana@~mqlawyers .corn)
Griselda Escamilla ( gescamilla@2nqlawvers.corn)

Southern Mechanical Air Conditioning:
Paul Byron Starr (pstarr®2ermer-austin .corn)
Sara Lutz (Saral@gerrner.com)

C. Thomas Valentine (tvalentine@dawrav .corn)
Thomas Dernary (tdemary@dawrav .corn)
Leslie Hanna (lhanna@dawrav .corn)
Steve Umeh (surneh@dawrav .corn)
Jacqueline Y. Smelley (JSMELLEY@dawray.corn)
Schavonne Banzouzi (SBANZOUZI@dawray.corn)
Domini que Bellard ( DBELLARD@dawrav .corn)
Lucero Arnezquita (LAMEZOUITA @dawrav .corn)
David Goodroe (dgoodroe@dawrav .corn)

Metro Electric Inc.:
Barry Ray ( bray@adamsgraham.corn)
Eva Nieto (enieto@adamsgraharn.com)

Visionscapes, Inc.:
Jerry L. Ewing ( jerry .ewing@wbclawfirrn.corn)
Michelle A. Koledi ( Michelie.Koledl@wbclawfirrn .com)
Whitney Pittrnan ( Whitnev.Pittman@wbclawfirrn.corn)
Briana Robinson ( Briana.Robinson@wbclawfirm .corn)
Shelby Dobson (Shelby.Dobson@wbclawfirrn.corn)
Janet Montgomery (janet.mont2ornery@wbclawfirrn.com)

R.A.S. Masonry, LLC:
Clinton J . Echols (cechols@rmjelaw .com)
Virginia Pederson (vpederson@rmjelaw .corn)
Lisa Kelly (lkelly @rrnielaw .corn)

Wesson H. Tribble ( wtribble@tribblelawfirm.com)
Pascal Arteaga ( paiteaga@tribblelawfirm.corn)
Kirsten Mills (Km ills@tribblelawfirm.com)
Gregg Kupor ( gkupor@tribblelawfirm.com)

                                                5
                                                         Electronically Filed
                                                         6/5/2017 9:50:02 AM
                                                         Hidalgo County District Clerks
NM Contracting LLC:                                      Reviewed By: Alessandra Galvan
Robert L. Guerra (r!!uerra@thorntonfirrn .corn)
Juan E. Moreno, Jr. ( jmoreno@thomtonfirm.com)
Martin A. Canales ( mcanales@thorntonfirrn.com)
Andrew Liesman (aliesman@thorntonfirrn.corn)

SAN-CO STEEL LTD DIB/A SOUTHERN STEEL FABRICATORS LTD:
Paul A. Smith, Jr. (paul@solisandsmithlaw .corn)
Maggie Keller (Ma!!!!ie@solisandsmithlaw .com)
Yolanda Valdez ( volanda@solisandsmithlaw .corn)

Daniel M .L. Hernandez (efilim!@hdzfirrn.corn)

Teni-Trak, Inc.:
Frank Sabo, Jr. (fsabo@!!uerraleeds .corn)
Ysmael D. Fonseca (YFonseca@guerraleeds .corn)
Cindy Ortega (COrte!!a@G uerraLeeds .com)
Loly Sanchez (LSanchez@GuerraLeeds .com)

G&S Glass, LLC:
C. Thomas Valentine (tvalentine@dawrav.com)
Tho mas Demary (tdemary@dawray .com)
Leslie Hanna (lhanna@dawrav .corn)
Jacqueline Y. Smelley (JSMELLEY @dawray.corn)
Schavonne Banzouzi (SBANZOUZl@dawrav.com)
Dominique Bell ard ( DBELLARD@dawrav .corn)
Lucero Amezquita ( LAMEZOUITA@dawray.com)
David Goodroe (dgoodroe@dawrav .corn)

CBI, L.L.C.:
Jesus Contreras (Jconlaw23@!!mail.corn)

TEGA Construction, LLC:
Daniel G. Rios (dan@danrioslaw .corn)

Schneider Electric USA, INC.:
J .K. Leonard (jkleonard@namanhowell.com)
James M. Parker , Jr. (jparker@namanhowell.com)
Mark A. Cooper (mcooper@namanhowell.corn)
Crystal Montal bano ( cmontal bano@ oamanhowell .com)
Gracie Cave (!!cave@namanhowell .corn)

The Alex Group, LLC:
Gregory N. Z iegler (gziegler@macdonalddevin .com)
Rebecca M. Alcantar (RAlcantar@rnacdonalddevin.corn)
Kathy Troutrnan ( ktroutman@macdonalddevin.corn)

Jerome Masonry, LLC.:
Jose L. Gamez ( jgarnez@dakpc.com)
Rosa M . Mendez (rmendez@dakpc.com)

                                                 6
                                                        Electronically Filed
                                                        6/5/2017 9:50:02 AM
                                                        Hidalgo County District Clerks
KW Industries, Inc.:                                    Reviewed By: Alessandra Galvan
Seth I. Rubinson (srubinson@rubinsonlaw .corn)

Juan A. Garcia dba Jay's Electric:
Adrian Senyszyn (asenvszvn@brinandbrin.corn)
Doug Kennedy (OKennedv@brinandbrin.com)
Monica Maryland (rnrnarvland@brinandbrin .corn)

Texas Fireguard, LLC:
Grant E. Adarni , lii (tadarni@adamilaw .com)
Paul D. Huckabay ( phuckabav@adarnilaw .corn)
Betty Warren ( Bwarren@adamilaw .com)
Ginger Landry (!!landrv@adarnilaw .com)

ACE AUDIO COMMUNICATIONS, INC.:
Viola G. Garza (viola@cowen!!arza.com)
Peyton S. Karnpas ( pevton@cowen!:!arza .com)
Bea Lopez (bea@cowen!!arza.com)

ALLIANCE SPECIALIZED SYSTEMS, LLC:
Martin A. Canales (rncanales@thorntonfirm.com)
Andrew Liesrnan (aliesrnan@thorntonfirrn .corn)

3G Industries:
Clay Hollis (holli slaw@att.net)
Krystal Guevara (krgcyb@vahoo.com)

FR GREEN THUMB LANDSCAPING, LLC:
Traci L. Evans (tracilvnnevans@vahoo.corn)

L&G Concrete Construction, Inc.:
Thomas A. Mailloux Il (tmailloux@bpgrlaw .com)
Karin 0. Durio (kdurio@bp!!rlaw .corn)
Brenda L. Lawrence (blawrence@bpgrlaw .corn)

JL V Construction Co., Inc.:
Josh K. Davis (Josh .Davis@lewisbrisbois .com)
Matthew R. Begley (Matthew .Begley@lewisbrisbois.com)
Emily F . Thompson (Emilv.Thompson@lewisbrisbois.com)




                                                7
                   BUILDING NEWS BULLETIN
Release Date: September 25, 2017



                   STATUS OF THE OPERATIONS AT THE AIG CAMPUS
    We have developed approximate target timelines, under which we hope we can open the buildings under temporary 
    mechanical, electrical and plumbing systems. This means the buildings will be fully operational using pad mounted 
    M.E.P systems.  Please keep in mind that these are approximate target dates that may not be achievable due to the 
    changing environment of the situation.  Please see below for approximate target timelines: 
     

          ‐ 2777 Allen Pkwy: December 18, 2017 
          ‐ Wortham Tower: February 24, 2018 
     
        • Building Status 
           ‐ Dry out, demolition, and removal of miscellaneous items, and water damaged items is near completion.  All 
                parts and equipment for temporary mechanical, electrical and plumbing systems have been order.  
                Centerpoint has identified the transformers that need replacement and the process of replacement is 
                beginning this week.   
            
         Tenants Access  
            • As of Friday (9/8/2017) the Fire Marshall has suspended general tenant access to the Wortham Tower, 
               Woodson Tower, 2777 Allen Parkway and Life Building.  This access suspension is due to the impaired Fire & 
               Life Safety equipment and lack of electrical power.  If you need to retrieve IMPORTANT/CRITICAL  ITEMS 
               from your suite, please contact Property Management at 713‐831‐2500 or 
               propertymanagement@aighoustoncampus.com. We will be able to accommodate these requests on 
               Mondays, Wednesdays and Fridays ONLY. 
     
    •  Conference Room Space 
         ‐ We are continuing to develop a Conference Center in the America Tower for all tenants displaced as well as 
            America Tower tenants.   It will be up and operational in early October. 
 
    •     Parking 
            • Please DO NOT park in a reserved spot that is not assigned to you. Unreserved parking spots are available 
                on levels 4 and above. Please see the attached map for access roads to the America Tower Garages as the 
                remainder of the site is fenced off from the general public. 
 

    •     The Allen Parkway Barber Shop has relocated to a temporary location in the Alanis Salon 1210 W. Clay St. #21, 
          Houston, TX 77019 (behind Vincent’s Restaurant).  They are accepting appointments!  
                

    •     Car Butler is now open.  Located in the America Tower Extension Garage. 
     

    •  Our CBRE Property Management office has temporarily relocated to the 28th floor of America Tower. 
     

                            BULLETINS WILL BE SENT OUT ON MONDAYS, WEDNESDAYS and FRIDAYS. 


Please disseminate this information within your firm. For additional information regarding this memo contact:
CBRE, Inc.                       Tele:   713-831-2500
2777 Allen Parkway, Suite 340    Fax:    713-831-2597
Houston, Texas 77019             propertymanagement@aighoustoncampus.com
                                                                    




Please disseminate this information within your firm. For additional information regarding this memo contact:
CBRE, Inc.                      Tele:   713-831-2500
2777 Allen Parkway, Suite 340   Fax:    713-831-2597
Houston, Texas 77019            propertymanagement@aighoustoncampus.com
                                         Update – Riverway Buildings
                                            September 29, 2017

We look forward to reopening the Riverway buildings Monday, October 2, so that you may begin to
resume business activities. Please read below for helpful information. We appreciate your
understanding and cooperation as we continue to restore full services over the next few months.

Parking

          All gates will be open until new parking equipment is installed. SP+ will have additional people
           onsite to help direct vehicles.
          One Riverway tenants should enter the garage via the contract gates on South Post Oak Lane.
          Three Riverway tenants should enter the garage via South Roadway.
          Basement level parking is unavailable until the new lights are installed. Please do not park in
           visitor parking or reserved spaces not assigned to you.
          Garage elevators are not in service.

Building Entrances

When entering from the garage, please follow the designated path on ground level. Do not attempt to
enter the building from the basement. The One Riverway basement, Three Riverway basement, and
Three Riverway ground level will experience varying degrees of construction over the next few months.
Please comply with all safety directives.

Cleaning

Housekeeping is cleaning the common areas and tenant spaces in both buildings. The team has already
cleaned refrigerators in each tenant space. Please contact us if any area needs additional attention.

Deli

The Deli is currently closed. Complimentary breakfast will be provided for tenants at both buildings on
Monday, October 2.

The Deli operators will also be onsite during lunchtime with grab and go lunches for purchase.

Elevators

          One Riverway has at least one operating elevator in each bank including the service car. Most
           should return to service over the next week.
          Three Riverway will have at least one operating elevator in each bank including the service car
           by the end of day Saturday, September 30.
          Garage Elevators are not operating at this time.
Fire & Life Safety

One Riverway fire and life safety equipment is fully operational.

Three Riverway will have a new fire alarm system installed on the ground level. The Fire Marshal has
directed that a manned fire-watch be instituted 24/7 on every level until the new system is operating. A
Fire Marshal will be onsite daily in the lobby from 6:00 a.m. until 6:00 p.m. As such, building hours will
be restricted to 7:00 a.m. until 5:00 p.m.

Power & Cooling

Both buildings are running on generator power. The generator’s periodic maintenance schedule will be
provided soon so that you may plan around outages. Please understand that while we are using the
most reliable generators available, mechanical equipment is subject to possible performance limitations.

The electrical contractor is in the process of verifying power delivery to all tenant spaces as many
electrical panels turned off during or after the storm.

Building engineers are checking each floor to ensure that all spaces are adequately cooling and making
adjustments where needed.

Tenant Moves

The loading docks may not be available the week of October 2. We are currently working through the
details as to how we will organize tenant move-ins and will update you when we have a solution. If your
items can be driven into the garage and hand-carried up the service car, please call to schedule time
with the service elevator.

Mail Services

Please continue to pick up you mail from the Rich Hill Post Office located at 2950 Unity Drive until
replacements can be installed.

Starting Monday, October 2, package deliveries (FedEx, UPS etc.) are permitted, but drop-off boxes are
currently unavailable.
Environmental and Engineering

Professional engineering firms have been monitoring and testing conditions since the storm including
air, water and structural. We expect delivery of the reports early next week though their preliminary
indications are that there are no concerns.



Thank you kindly for your patience. We look forward to seeing you all!



Michael L. Kent, CCIM, CPM®

Director of Property Management



            Unilev Management Corp.
            2700 Post Oak Boulevard, Suite 200
            Houston, TX 77056
            (713) 621-9010
            (713) 621-9035 fax
            Michael.Kent@unilev.com
                                    Update – One Riverway Building
                                           October 3, 2017




The elevators are temporarily out of service at One Riverway. To correct this issue, we are transferring
the elevators to an alternate generator. This work should be completed by Wednesday, October 4. We
expect the elevators to be operating Thursday, October 5.

Tenants may use Stairwell B to access their space. During normal business hours Monday –Friday, an
attendant is positioned in the stairwell on every 5 floors to provide entry to the floor. There is free
access to exit into the stairwell.

Please keep in mind that when the elevators return to service, they will operate from 7:00 a.m. until
6:00 p.m. Tenants may use Stairwell B to exit the building after 6:00 p.m.

We will update you when additional information is available. We apologize for the inconvenience.

Thank you for your continued patience.




Michael L. Kent, CCIM, CPM®

Director of Property Management



            Unilev Management Corp.
            2700 Post Oak Boulevard, Suite 200
            Houston, TX 77056
            (713) 621-9010
            (713) 621-9035 fax
            Michael.Kent@unilev.com
                                                                                      Electronically Filed
                                                                                      10/4/2017 4:25 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Alessandra Galvan


                                     CAUSE NO. C-1269-16-B

VCC, LLC,                                          §    IN THE DISTRICT COURT
         Plaintiff,                                §
                                                   §
                                                   §
v.                                                 §    HIDALGO COUNTY, TEXAS
                                                   §
PHARR-SAN JUAN-ALAMO                               §
INDEPENDENT SCHOOL DISTRICT,                       §
     Defendant.                                    §
                                                        93“” JUDICIAL DISTRICT

ORDER DENYING VCC. LLC’S MOTION, SUPPLEMENTAL MOTION TO COMPEL
DISCOVERY, , AND FIRST AMENDED SUPPLEMENTAL DISCOVERY REGARDING
                        WARRANTY DOCUMENTS

         The Court held hearings on VCC, LLC’s Motion to Compel and Supplemental Motion to

Compel on August 21, 2017, September 25, 2017, and October 5, 2017.               VCC’s request that

Court compel Defendant, Pharr-San Juan Alamo independent School District, to remove its

objects and properly respond to Request for Production N 05.     3   and 4 regarding the enforcement   of

any   of the warranties purchased by Pharr-San Juan Alamo Independent School District for the project

is   DENIED.

         Signed this 10th   day ofOctober 2017 at Edinburg, Hidalgo County, Texas.




                                               Honorable Judge Rudy Delgado, Judge Presiding

Pharr—San Juan—Alamo I.S.D.:
Anthony Constant ofﬁce@constantlawﬁrm.com
Pruett Moore III pmooreiii@sbcglobal.net
Rene Ramirez rramirezlaw@me.com
Rose Vela Rose.vela@me.c0m

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@slatesharwell.com
Steve Bolline sbolline@slatesharwell.com
Mendy Meyer mmever@slatesharwell.com
Melissa Alejos malejos@slatesharwell.com
Gregory Turley gturlev@get-attorney.com
Gil P. Peralez gpp@peralezfranzlaw,com
Chris Franz ccf@peralezfranzlaw.com


Order Denying Warranty Documents                                                                 Page   1
                                                            Electronically Filed
                                                            10/4/2017 4:25 PM
                                                            Hidalgo County District Clerks
                                                            Reviewed By: Alessandra Galvan


Peralez Franz LLP Service service@peralezfranzlaw.com
Keith N. Ules
Es teban Dclgadillo Es te ban.delgadillo@roystonlaw. corn

Ed Flume Building Specialties, Ltd:
Frank Sabo, Jr. tsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds .com
Michael McCann mmccann@gucrraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

RGV All iance Co nstruction, L.L.C.:
David Garza dgarza@garzaandgarza.com

Hell as Construction, Inc.:
Gregg Brown grb-svc@germer-austin .com
Nancy Griffin Scates nscatcs@germer-austin.com
Juliana Countess jcountess@germer-austin .com
Ben Martin bmartin@germer-austin .com

ID Krane Floor Designs:
Adrian Senyszyn asenyszyn@brinandbrin.com
Doug Kennedy DKennedv@brinandbrin.com
Monica Maryland mmaryland@brinandbrin .com
Frank Sabo, Jr. fsabo@guerraleeds.com
Cindy Ortega COrtega@GuerraLccds.com

P.H.I. Service Agency, Inc.:
David Funderburk DFunderburk@ffllp.com
Diane Davis ddavis@ffllp.com
Cheryl Ward acward@ftllp.com
Carla W iltshire C\viltshire@ffllp.com

Rio Roofing, Inc.:
H. Dwayne Newton dncwton@ncwton-lawvcrs.com
Michael B. Feibus mfeibus@newton-lawyers. com
Michele H. Pcderson mhpederson@newton-lawvers.com
e-serv ice@newton-1 awyers.corn
Mara S alazar msalazar@newton-lawvers. com

Strong Structural Steel, Ltd.:
Cra ig A. Nevelow cnevelow@w-g.com
Jennifer Hopper jhopper@w-g.com
Aguirre Framing & Construction, LLC:
Michael J. Quintana mquintana@gnqlawyers. com
Griselda Escamilla gescamilla@gnq lawyers. com

Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@germer-austin.corn
Sara Lutz Saral @germer.com
C. Thomas Valentine tvalcntine@dmvray.com
Thomas Demary tdemarv@dawray.com


Order Denying Warranty Documents                                       Page2
                                                         Electronically Filed
                                                         10/4/2017 4:25 PM
                                                         Hidalgo County District Clerks
                                                         Reviewed By: Alessandra Galvan


Leslie Hanna lhanna@davvray.com
Saira Siddiqui SSTDDIQUT@dawray.com
Jacqucline Y. Smellcy JS:NJELLEY@da\vray.com
Schavonne Banzouzi SBA NZOUZT@dawray.com
Dominique Bcllard DBELLARD@dawray.com

Metro Electric Tnc.:
Barry Ray bray@adamsGraham.com
Eva Nieto cnicto@adamsgraham.com
Visionscapes, Tnc.:
J erry L. Ewing jerry.ewing@wbclawfrrm.com
Michclle A. Kolcdi Michellc.Kolcdi@wbclawfrrm.com
Whitney Pittman Whitney.Pittman@wbclawfirm .com

R.A.S. Masonry, LLC:
Clinton J. Echols cechols@rmjelaw.com
Virginia Pedcrson vpcdcrson@nnj elaw. com
Lisa Kelly lkellv@rmjelaw.corn
Wesson H. Tribble wtribble@tribblelawfirm.com
Pascal Artcaga parteaga@, tribblela wfinn. com
Kirsten Mills kmill s@tribblelawfirm.com

NM Contracting LLC:
Robert L. Guerra rguerra@thorntonfirm.com
Martin A. Canales mcanales@thorntonfirm .com
Juan E. Moreno, Jr. jmoreno@thomtonfinn.com
Karen Guerra KGuerra@thorntonfi rm. com

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd:
Paul A. Smith, Jr. paul@solisandsmithlaw.com
Maggie Keller Maggie@solisandsmithlaw.com
Daniel Hernandez efiling@hdzfirm.com

Tcni-Trak, Inc.:
Frank Sabo, Jr. tsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds .com
Cindy Ortega COrtega@GuerraLceds.com

G&S Glass, LLC:
C. Thomas Valentine tvalcntine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBA NZOUZT@dawray.com
Dominique Bcllard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23 @gmail.com

TEGA Construction, LLC:


Order Denying Warranty Documents                                    Page3
                                    Electronically Filed
                                    10/4/2017 4:25 PM
                                    Hidalgo County District Clerks
                                    Reviewed By: Alessandra Galvan


Daniel G. Rios dan@danrioslaw.com




Order Denying Warranty Documents               Page4
                                                                                         Electronically Filed
                                                                                         10/4/2017 4:25 PM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Alessandra Galvan


                                      CAUSE NO. C-1269-16-B

VCC, LLC,                                             §    IN THE DISTRICT COURT
       Plaintiff,                                     §
                                                      §
                                                      §
v.                                                    §    HIDALGO COUNTY, TEXAS
                                                      §
PHARR-SAN JUAN-ALAMO                                  §
INDEPENDENT SCHOOL DISTRICT,                          §
     Defendant.                                       §
                                                           93“” JUDICIAL DISTRICT

ORDER DENYING VCC. LLC’S MOTION, SUPPLEMENTAL MOTION TO COMPEL
DISCOVERY. AND FIRST AMENDED SUPPLEMENTAL DISCOVERY REGARDING
                         HAIL DOCUMENTS
       The Court held hearings on VCC, LLC’s Motion to Compel and Supplemental Motion to

Compel on August 21, 2017, September 25, 2017, and October 5, 2017.                 VCC’s request that

Court compel Defendant, Pharr-San Juan Alamo independent School District, to remove its

objects and properly respond to Request for Production Nos. 12 and 13 regarding hail damage

documents is DENIED.

       Signed this
                    10th   day   of October 2017   at Edinburg, Hidalgo County, Texas.




                                                   Honorable Judge Rudy Delgado, Judge Presiding

Pharr—San Juan—Alamo I.S.D.:
Anthony Constant ofﬁce@constantlawﬁrm.com
Pruett Moore [11 pmooreiii@sbcglobal.net
Rene Ramirez rramirezlaw@me.com
Rose Vela Rose.vela@me.c0m

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@slatesharwell.com
Steve Bolline sbolline@slatesharwell.c0m
Mendy Meyer mmever@slatesharwell.com
Melissa Alejos malejos@slatesharwell.com
Gregory Turley gturlev@get-attorney.com
Gil P. Peralez gpp@peralezfranzlaw.com
Chris Franz ccf@pera1ezfranzlaw.c01n
Peralez Franz LLP Service service@peralezfranzlaw,com
Keith N. Ules


Order Granting Hail Documents                                                                       Page   1
                                                           Electronically Filed
                                                           10/4/2017 4:25 PM
                                                           Hidalgo County District Clerks
                                                           Reviewed By: Alessandra Galvan


Es teban Delgadillo Esteban. delgadillo@roystonlaw. corn

Ed Flume Bui lding Specialties, Ltd:
Frank Sabo, Jr. tsabo@guerraleeds.com
Ysmael D. Fonseca YFonseea@guerraleeds.eom
Michael McCann mmccann@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

RGV Alliance Construction, L. L.C. :
David Garza dgarza@garzaandgarza .com

Hellas Co nstruction, Inc. :
Gregg Brown grb-svc@germer-austin.com
Nancy Griffin Seates nscates@germer-austin.com
Juliana Countess jcountess@germer-austin.com
Ben Martin bmartin@gcrmcr-austin.com

JD Krane Floor Designs:
Adrian Scnyszyn asenyszyn@brinandbrin.com
Doug Kennedy DKennedv@brinandbrin.com
Moniea Maryland mmaryland@brinandbrin.eom
Frank Sabo, Jr. fsabo@guerraleeds.com
Ci ndy Ortega COrtega@GuerraLeeds.com

P.H.I. Service Agency, Inc.:
David Funderburk DFunderburk@ffllp .com
Diane Davis ddavis@ffllp.com
Cheryl Ward acward@ffllp.com
Carla Wiltshire c'.viltshire@ffllp.com

Rio Roofing, Inc.:
H. Dwayne Newton dnewton@newton-lawvers.com
Michael B . Fcibus mfeibus@newton-lawyers.com
Michele H. Pederson mhpederson@newton-lawvers. com
e-serv ice@ne\\rton-1 awyers .corn
Mara S alazar msalazar@newton-lawvcrs. com

Strong Structural Steel, Ltd.:
Craig A. Nevelow cnevelow@w-g.com
Jennifer Hopper jhoppcr@w-g.com
Aguirre Framing & Construction, LLC :
Michael J. Quintana mquintana@gnqlawyers.com
Griselda Escam ill a gescamilla@gnqlawyers.com

Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@germer-austin.com
Sara Lutz Saral@genncr.com
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray .com
Saira Siddiqui SSIDDIQill@dawray.com


Order Granting Hail Documents                                         Page2
                                                          Electronically Filed
                                                          10/4/2017 4:25 PM
                                                          Hidalgo County District Clerks
                                                          Reviewed By: Alessandra Galvan


Jacqueline Y. Smell ey JSl\tfELLEY@da'.vray.com
Schavonne Banzouzi SBANZOUZT@dawray.com
Dominique Bellard DBELLARD@dawray.com

Metro Electric me.:
Barry Ray bray@adamsGraham.com
Eva Nieto enieto@adamsgraham.com
Visionscapcs, Inc.:
J erry L. Ewing jerry.ewing@wbclawfrrm.com
Michelle A. Koledi Michelle.Koledi @wbclawfirm.com
Whitney Pittman Whitncy.Pittman@wbclawfinn.com

R.A.S. Masonry, LLC:
Clinton J. Echols cechols@nnjelaw.com
Virg ini a Pederson vpederson@rmjelaw.com
Lisa Kelly lkellv@rmjelaw.corn
Wesson H. Tribble wtribblc@tribblelawfirm.com
Pascal Arteaga parteaga@,tribblelawfirm.com
Kirsten Mills kmills@tribblelawfirm.com

NM Co ntracting LLC :
Robert L. Guerra rguerra@thorntonfrrm.com
Martin A. Canales mcanalcs@thorntonfirn1.com
Juan E. Moreno, Jr. jmoreno@thorntonfirm.com
Karen Guerra KGuerra@thorntonfi rm. corn

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd :
Paul A. Smith, Jr. paul@solisandsmithlaw.com
Maggie Kcller Maggic@ solisandsmithlaw.com
Daniel Hernandez efiling@hdzfi rm.com

Teni-Trak, Tnc. :
Frank Sabo, Jr. tsabo@guerraleeds.com
Ysmael D . Fonscca YFonseca@guerralccds.com
Ci ndy Ortega COrtega@GuerraLeeds.com

G& S Glass, LLC:
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira S iddiq ui SSTDDIQUT@dawray.com
Jacqucline Y. Smellcy JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23 @gmail.com

TEGA Constructi on, LLC:
Daniel G. Rios dan @danrioslaw.com




Order Granting Hail Documents                                        Page3
                                                                                   Electronically Filed
                                                                                   10/4/2017 4:25 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Alessandra Galvan


                                    CAUSE NO. C-1269-16-B

VCC, LLC,                                          §   IN THE DISTRICT COURT
       Plaintiff,                                  §
                                                   §
                                                   §
v.                                                 §   HIDALGO COUNTY, TEXAS
                                                   §
PHARR-SAN JUAN-ALAMO                               §
INDEPENDENT SCHOOL DISTRICT,                       §
     Defendant.                                    §
                                                       93“” JUDICIAL DISTRICT

ORDER DENYING VCC. LLC’S MOTION, SUPPLEMENTAL MOTION TO COMPEL
DISCOVERY. AND FIRST AMENDED SUPPLEMENTAL DISCOVERY REGARDING
                         THE DESIGN TEAM

       The Court held hearings on VCC, LLC’s Motion to Compel and Supplemental Motion to

Compel on August 21, 2017, September 25, 2017, and October 5, 2017.            VCC’s request that

Court compel Defendant, Pharr-San Juan Alamo independent School District, to remove its

objects and properly respond to Request for Production Nos. 14, 15, 16, 17, and 22 for

documents and communications related to the design team or design     of the project   is   DENIED.

       Signed this 10th    day   of October 2017   at Edinburg, Hidalgo County, Texas.




                                             Honorable Judge Rudy Delgado, Judge Presiding

Pharr-San Juan-Alamo I.S.D.:
Anthony Constant 0fﬁce@constantlawﬁrm.com
Pruett Moore III pmooreiii@sbcglobal.net
Rene Ramirez rramirezlaw@me.com
Rose Vela Rose.vela@me.com

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@s1atesharwell.c0m
Steve Bolline sbolline@slatesharwell.com
Mendy Meyer mmever@slatesharwell.com
Melissa Alejos malejos@slatesharwell.com
Gregory Turley gturlev@get-attomey.c0m
Gil P. Peralez gpp@peralezfranzlaw.com
Chris Franz ccf@peralezfranzlaw.com


Order Denying Design Documents                                                                  Page   1
                                                         Electronically Filed
                                                         10/4/2017 4:25PM
                                                         Hidalgo County District Clerks
                                                         Reviewed By: Alessandra Galvan


Peralez Franz LLP Service service@peralezfranzlaw.corn
Keith N . Ules
Esteban Delgadillo Esteban.delgadillo@roystonlaw.com

Ed Flume Building Specialties, Ltd:
Frank Sabo, Jr. fsabo@guerraleeds.corn
Ysmael D. Fonseca YFonseca@guerraleeds.com
Michael McCann rnrnccann@guerraleeds.corn
Cind y Ottega COttega@ GuerraLeeds. corn

RGV Alliance Construction, L.L.C.:
David Garza dgarza@garzaandgarza.com

Hellas Construction, Inc.:
Gregg Brown grb-svc@germer-austin.com
Nancy Griffin Scates nscates@germer-austin.com
Juliana Countess jcountess@germer-austin.corn
Ben Martin bmartin@germer-austin.com

JD Krane Floor Designs:
Adrian Senyszyn asenyszyn@brinandbrin.corn
Doug Kennedy DKennedv@brinandbrin.corn
Monica Maryland mmaryland@brinandbrin.com
Frank Sabo, Jr. fsabo@guerraleeds.corn
Cind y Ottega COttega@ GuerraLeeds. corn

P.H.I. Service Agency, Inc.:
David Funderburk D Funderburk@ ftllp. corn
Diane Davis ddavis@ffllp.corn
Cheryl Ward acward@ffllp.com
Carla Wiltshire cwiltshire@ffllp.com

Rio Roofing, Inc.:
H. Dwayne Newton dnewton@newton-lawvers.com
Michael B. Feibus mfeibus@newton-lawyers.com
Michele H. Pederson mhpederson@newton-lawvers.com
e-servic e@newton-lawyers. corn
Mara Salazar msalazar@newton-lawvers.com

Strong Structural Steel, Ltd.:
Craig A. Nevelow cnevelow@w-g.corn
Jennifer Hopper jhopper@w-g.corn
Aguirre Framing & Construction, LLC:
Michael J . Quintana rnquintana@gnqlawyers.corn
Griselda Escarnilla gescarnilla@gnq lawyers. corn




Order Denying Design Documents                                      Page2
                                                         Electronically Filed
                                                         10/4/2017 4:25 PM
                                                         Hidalgo County District Clerks
                                                         Reviewed By: Alessandra Galvan


Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@germer-austin.corn
Sara Lutz Saral@gem1er.com
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@da\vray.com
Jacqueline Y. Smelley JSMELLEY@dawray .com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@da\vray.com

Metro Electric Inc.:
Barry Ray bray@adamsGraham.com
Eva Nieto enieto @adamsgraham.com
Visionscapes, Inc.:
Jerry L. Ewing jerry.ewing@wbclawfirm .com
Michelle A. Koledi Michelle.Koledi@wbdawfirm.com
Whitney Pittman Whitney.Pittman@wbclawfirm.com

R.A.S. Masonry, LLC:
Clinton J. Echols cechols@rmjelaw.com
Virginia Pederson vpederson@rmjelaw.com
Li sa Kelly lkellv@rmjelaw.com
Wesson H. Tribble wtribble@tribblelawfirm.com
Pascal Arteaga parteaga@,tribblelawfirm.com
Kirsten Mills kmills@tribblelawfirm.com

NM Contracting LLC:
Robert L. Guerra rguerra@thorntonfirm.com
Martin A. Canales mcanales@thomtonfim1.com
Juan E. Moreno, Jr. jmoreno@thomtonfirm.com
Karen Guerra KGuerra@thomtonfirm.com

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd:
Paul A. Smith, Jr. paul @solisandsmithlaw.com
Maggie Keller Maggie@solisandsmithlaw.com
Daniel Hernandez efiling@hdzfirm.com

Teni-Trak, Inc.:
Frank Sabo, Jr. fsabo@ guerraleeds.com
Ysmael D. Fonseca YFonseca@guetTaleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

G&S Glass, LLC:
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com



Order Denying Design Documents                                      Page3
                                            Electronically Filed
                                            10/4/2017 4:25 PM
                                            Hidalgo County District Clerks
                                            Reviewed By: Alessandra Galvan


Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSJDDIQUl@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23@gmail.com

TEGA Construction LLC:
Daniel G. Rios dan@danrioslaw.com




Order Denying Design Documents                         Page4
                                                                                 Electronically Filed
                                                                                 10/4/2017 4:25 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alessandra Galvan


                                   CAUSE NO. C-1269-16-B

VCC, LLC,                                         §   IN THE DISTRICT COURT
       Plaintiff,                                 §
                                                  §
                                                  §
v.                                                §   HIDALGO COUNTY, TEXAS
                                                  §
PHARR-SAN JUAN-ALAMO                              §
INDEPENDENT SCHOOL DISTRICT,                      §
     Defendant.                                   §
                                                      93“” JUDICIAL DISTRICT

ORDER DENYING VCC. LLC’S MOTION, SUPPLEMENTAL MOTION TO COMPEL
DISCOVERY. AND FIRST AMENDED SUPPLEMENTAL DISCOVERY REGARDING
                ARMKO INDUSTRIES, INC. DOCUMENTS

       The Court held hearings on VCC, LLC’s Motion to Compel and Supplemental Motion to

Compel on August 21, 2017, September 25, 2017, and October 5, 2017.          VCC’s request that

Court compel Defendant, Pharr-San Juan Alamo independent School District, to remove its

objects and properly respond to Request for Production Nos. 6,7,8,9, and 10 regarding Armko

Industries, Inc. documents is DENIED.

       Signed this10th   day    of October 2017   at Edinburg, Hidalgo County, Texas.




                                         Honorable Judge Rudy Delgado, Judge Presiding
Pharr-San Juan-Alamo I.S.D.:
Anthony Constant 0fﬁce@constantlawﬁrm.com
Pruett Moore III pmooreiii@sbcglobal.net
Rene Ramirez rramirezlaw@me.com
Rose Vela Rose.vela@me.com

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@s1atesharwell.c0rn
Steve Bolline sbolline@slatesharwell.com
Mendy Meyer mmever@slatesharwell.c0m
Melissa Alejos malejos@slatesharwell.com
Gregory Turley gturlev@get-attomey.com
Gil P. Peralez gpp@peralezfranzlaw.com
Chris Franz ccf@peralezfranzlaw.c0m
Peralez Franz LLP Service service@peralezfranzlaw.com
Keith N. Ules


Order Denying Armko Documents                                                               Page   1
                                                         Electronically Filed
                                                         10/4/2017 4:25PM
                                                         Hidalgo County District Clerks
                                                         Reviewed By: Alessandra Galvan


Esteban Delgadillo Esteban.delgadillo@roystonlaw .corn

Ed Flume Building Specialties, Ltd:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.corn
Michael McCann rnmccann@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

RGV Alliance Construction, L.L.C.:
David Garza dgarza@garzaandgarza.corn

Hellas Construction, Inc.:
Gregg Brown grb-svc@gerrner-austin.com
Nancy Griffin Scates nscates@germer-austin.com
Juliana Countess jcountess@germer-austin.com
Ben Martin bmartin@germer-austin.com

JD Krane Floor Designs:
Adrian Senyszyn asenyszyn@brinandbrin.com
Doug Kennedy DKennedv@brinandbrin.com
Monica Maryland rnrnaryland@brinandbrin.com
Frank Sabo, Jr. fsabo@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

P.H.I. Service Agency, Inc.:
David Funderburk D Funderburk@ f1llp. corn
Diane Davis ddavis@ffllp.com
Cheryl Ward acward@flllp.corn
Carla Wiltshire cwiltshire@ffllp.corn

Rio Roofing, Inc.:
H. Dwayne Newton dnewton@newton -lawvers.com
Michael B. Feibus rnfeibus@newton-lawyers.corn
Michele H. Pederson mhpederson@newton-lawvers.com
e-service@newton-lawyers.com
Mara Salazar msalazar@newton-lawvers.com

Strong Structural Steel, Ltd.:
Craig A. Nevelow cnevelow@w-g.com
Jennifer Hopper jhopper@w-g.corn
Aguirre Framing & Construction, LLC:
Michael J . Quintana mquintana@gnqlawyers.corn
Griselda Escamilla gescamilla@gnqlawyers.com

Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@gerrner-austin.com



Order Denying Armko Documents                                       Page2
                                                         Electronically Filed
                                                         10/4/2017 4:25 PM
                                                         Hidalgo County District Clerks
                                                         Reviewed By: Alessandra Galvan


Sara Lutz Saral@germer.com
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray .corn

Metro Electric Inc.:
Barry Ray bray@adamsGraham .com
Eva Nieto enieto@adamsgraham.com
Visionscapes, Inc.:
Jerry L. Ewing jerry.ewing@wbclawfinn.com
Michelle A. Koledi Michelle.Koledi@wbclawfirm.com
Whitney Pittman Whitney.Pittman@wbclawfinn.com

R.A.S. Masonry, LLC:
Clinton J. Echols cechols@nnjelaw.com
Virginia Pederson vpederson@rmjelaw.com
Lisa Kelly lkellv@rmjelaw.corn
Wesson H. Tribble wtribble@tribblelawfirm.com
Pascal Arteaga parteaga@,tribblelawfinn.com
Kirsten Mills kmills@tribblelawfirm.com

NM Contracting LLC:
Robert L. Guerra rguerra@thomtonfinn.com
Martin A. Canales mcanales@thorntonfinn.com
Juan E. Moreno, Jr. jmoreno@thorntonfirm.com
Karen Guerra KGuerra@thorntonfinn.com

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd:
Paul A. Smith, Jr. paul@solisandsmithlaw.com
Maggie Keller Maggie@solisandsmithlaw.com
Daniel Hernandez efiling@hdzfirm.com

Teni-Trak, Inc.:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Cindy Ortega COrtega@GuetTaLeeds.com

G&S Glass, LLC:
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com



Order Denying Armko Documents                                       Page3
                                            Electronically Filed
                                            10/4/2017 4:25 PM
                                            Hidalgo County District Clerks
                                            Reviewed By: Alessandra Galvan


Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23 @gmail.com

TEGA Construction, LLC:
Daniel G. Rios dan@danrioslaw.corn




Order Denying Armko Documents                          Page4
                                                                     Electronically Filed
                                                                     10/2/2017 12:00 AM
                                                                     Hidalgo County District Clerks
                                                                     Reviewed By: Michelle Loya


                            CAUSE NO. C-1269-16-B

VCC, LLC                              §            IN THE 93rd JUDICIAL
      Plaintiff                       §
                                      §
v.                                    §            DISTRICT COURT OF
                                      §
PHARR-SAN JUAN-ALAMO                  §
INDEPENDENT SCHOOL DISTRICT           §
     Defendant                        §         HIDALGO COUNTY, TEXAS



                                     ORDER
                             Sustaining Objections of
                Pharr-San Juan-Alamo Independent School District
         to Requests for Production Issued by VCC, LLC on May 26, 2017


       On August 21, 2017, the Court heard argument on VCC, LLC’s Motion to

Compel Discovery filed July 28, 2017 seeking to overrule the objections PSJA ISD

had lodged against Requests for Production Issued by VCC, LLC on May 26, 2017.

       The Court heard argument about Requests for Production Nos. 12 and 13 and

the objections of PSJA ISD to those Requests Nos. 12 and 13 are sustained. The

Court also heard argument about Requests for Production Nos. 3, 6, 7, 8, 9, 10 and

11, and the objections of PSJA ISD to those Requests Nos. 3, 6, 7, 8, 9, 10 and 11

are sustained except as follows.

       VCC, LLC demands that PSJA ISD must produce all requested documents for

inspection and copying at the office of Slates Harwell LLP, 1700 Pacific Avenue,

Suite 3800, Dallas, Texas 75201. PSJA ISD objects to production in Dallas or at any

other place than the office of counsel for responding party during normal business
                                                                      Electronically Filed
                                                                      10/2/2017 12:00 AM
                                                                      Hidalgo County District Clerks
                                                                      Reviewed By: Michelle Loya



hours with reasonable notice from the requesting party. That location objection is

sustained in part and denied in part, and

       IT IS THEREFORE ORDERED that upon the request of any party, PSJA ISD

will make available for inspection and copying at the Law Office of Rene Ramirez,

2918 South Jackson Road, Suite 200, McAllen, Texas 78503, the original paper copy

of any document that has been produced by PSJA ISD in discovery electronically

(recognizing that some electronically produced documents were originally created

,electronically, for instance documents created in Microsoft Excel, and there are no

"original paper" versions of such documents).
          1Otfl
Signed this~day of October 2017.




cc:
Pharr-San Juan-Alamo I.S.D.:
Anthony Constant (office@constantlawfirm.com)
Rene Ramirez (rramirezlaw@me.com)
Rose Veta (Rose.vela@me.com)
Pruett Moore Ill (pmooreiii@sbcglobal.net)

VCC,LLC:
Patrick E. "Gene" Blanton (gblanton@slatesharwell.com)
Steve Bolline (sbolline@slatesharwell.com)
Blake Wilson (bwilson@slatesharwell.com)
Mendy Meyer (mmeyer@slatesharwell.com)
Melissa Alejos (malejos@slatesharwell.com)

Henri Nicolas (henri@shidlofskylaw.com)

Gil P. Peralez (gpp@peralezfranzlaw .corn)
Chris Franz (ccf@peralczfranzlaw .com)
                                                            Electronically Filed
                                                            10/2/2017 12:00 AM
                                                            Hidalgo County District Clerks
                                                            Reviewed By: Michelle Loya


Peralez Franz LLP Service (scrvicc@peralezfranzlaw .corn)

Keith N . Uhles (keith.uhles@roystonlaw.com)
Esteban Delgadillo (esteban.delgadillo@roystonlaw .corn)
Teresa A . Chavez (Teresa.Chavez@roystonlaw.corn)
Aide Cervantes (Aide.Cervantes@roystonlaw .corn)

Jessica Z . Barger (barger@wrightclose.com)
Bradley W . Snead (sncad@wrightclose.com)

Vratsinas Construction Company:
Patrick E. "Gene" Blanton (gblanton@slatesharwell.corn)
Steve Bolline (sbolline@slatesharwell.corn)
Blake Wilson (bwilson@slatesharwell.com)
Mendy Meyer (mmcyer@slatesharwell.com)
Melissa Alejos (malcjos@slatesharwell.com)

Gil P. Peralez (gpp@peralczfranzlaw.com)
Chris Franz (ccf@peralezfranzlaw.corn)
Peralez Franz LLP Service (service@peralezfranzlaw .corn)

Ed Flume Building Specialties, Ltd.:
Frank Sabo, Jr. (fsabo@guerraleeds.com)
Ysmael D. Fonseca (YFonseca@guerraleeds.com)
Michael McCann (mmccann@guerraleeds.com)
Cindy Ortega (COrtega@GuerraLeeds.corn)
Loly Sanchez (LSanchez@GuerraLeeds.corn)

RGV Alliance Construction, L.L.C.:
David Garza (dgarza@garzaandgarza.com)
J. Olmos ( jolmos@garzaandgarza.com)

Wesson H. Tribble (wtribble@tribblelawfirm.com)
Daniel P. McManus (drncmanus@tribblelawfirm.com)
Kirsten Mills (Kmills@tribblelawfirm.com)
Gregg Kupor (gkupor@tribblelawfmn.com)

Hellas Construction, Inc.:
Gregg Brown (grb-svc@germer-austin.com)
Nancy Griffin Scates (nscatcs@germcr-austin.com)
Brett Levinson (blcvinson@germcr-austin.com)
Juliana Countess (jcountess@germer-austin.com)
Ben Martin (bmartin@germer-austin.com)

JD Krane Floor Designs:
Doug Kennedy (DKcnncdy@brinandbrin.com)
                                                      Electronically Filed
                                                      10/2/2017 12:00 AM
                                                      Hidalgo County District Clerks
                                                      Reviewed By: Michelle Loya


Adrian Senyszyn (asenyszyn@brinandbrin.com)
Letty Cantu (cd@brinandbrin.com)

Frank Sabo, Jr. (fsabo@guerraleeds.com)
Ysmael D. Fonseca (YFonseca@guerraleeds.com)
Cindy Ortega (COrtega@GuerraLeeds.com)
Loly Sanchez (LSanchez@GuerraLccds.com)

P.H.I. Service Agency, Inc.:
David Funderburk (DFundcrburk@ffllp.com)
Diane Davis (ddavis@ffllp.com)
Cheryl Ward (acward@ffllp.com)
Carla Wiltshire (cwiltshire@ffllp.com)
Michele Medina (mmedina@ffllp.com)

Rio Roofing, Inc.:
H . Dwayne Newton (dnewton@newton-lawyers.com)
Michael B. Feibus (mfcibus@ncwton-lawycrs.com)
Michele H. Pederson (mhpederson@newton-lawyers.com)
(e-service@newton-lawyers.com)
Mara Salazar (msalazar@newton-lawyers.com)

Strong Structural Steel, Ltd.:
Craig A. Nevelow (cnevelow@w-g.com)
Jennifer Hopper ( jhoppcr@w-g.com)



Aguirre Framing & Construction, LLC:
Michael J . Quintana (mquintana@gnqlawyers.com)
Griselda Escamilla (gescamilla@gnqlawycrs.com)

Dean J. Siotos (dsiotos@rlattorneys.com)
Ariel Maloney (amaloney@rlattorneys.com)

Southern Mechanical Air Conditioning:
Paul Byron Starr (pstarr@germer-austin.com)
Sara Lutz (Saral@germcr.com)

C. Thomas Valentine (tvalcntine@dawray.com)
Thomas Demary (tdcmary@dawray.com)
Leslie Hanna (lhanna@dawray.com)
J. Ross Broussard (rbroussard@dawray.com)
Jacqueline Y. Smelley (JSMELLEY@dawray.com)
Schavonne Banzouzi (SBANZOUZI@dawray.com)
Dominique Bellard (DBELLARD@dawray .com)
                                                           Electronically Filed
                                                           10/2/2017 12:00 AM
                                                           Hidalgo County District Clerks
                                                           Reviewed By: Michelle Loya


Lucero Amezquita (LAMEZQUJTA@dawray.com )
David Goodroe (dgoodroc@dawray.com)
Naomi Gonzales (ngonzales@dawray.corn)

Metro Electric Inc.:
Barry Ray (bray@adamsgraham.corn)
Eva Nieto (enieto@adamsgraham.com)
Alyssa Chaplin (achaplin@adamsgraham.com)

Visionscapes, Inc.:
Jerry L. Ewing ( jerry.ewing@wbclawfirm.com)
Michelle A. Koledi (Michelle.Koledi@wbclawfirm.com)
Whitney Pittman (Whitney.Pittman@wbclawfirm.corn)
Briana Robinson (Briana.Robinson@wbclawfirrn.com)
Shelby Dobson (Shclby.Dobson@wbclawfirm.com)
Ja net Montgomery (janet.montgomcry@ wbel awfi rm .corn)

R.A.S. Masonry, LLC:
Clinton J. Echols (cechols@rrnjelaw.com)
Virginia Pederson (vpederson@rmjelaw .corn)
Lis a Kelly (lkelly@rmjelaw .corn)
Shayla Brooks (sbrooks@rmjelaw.corn)

Wesson H. Tribble (wtribble@tribblclawfirm.com)
Pascal Arteaga (patteaga@tribblclawfirm .com)
Kirsten Mills (Kmills@tribblelawfirrn.corn)
Gregg Kupor (gkupor@tribblelawfmn.corn)

NM Contracting LLC:
Robert L. Guena (rguena@thorntonfirm.com)
Juan E. Moreno, Jr. (jmoreno@thorntonfirm.com)
Martin A. Canales (mcanalcs@thorntonfirm.com)
Andrcw Liesman (aliesman@thorntonfirm.com)

SAN-CO STEEL LTD D/B/A SOUTHERN STEEL FABRICATORS LTD:
Paul A. Smith, Jr. (paul@solisandsmithlaw.com)
Carlos Solis (carlos@ solisandsmithlaw .corn)
Maggie Keller (Maggic@solisandsmithlaw .corn)
Yolanda Valdez (yolanda@solisandsmithlaw .com)

Daniel M.L. Hemandez (cfiling@hdzfirm.com)

Teni-Trak, Inc.:
Frank Sabo, Jr. (fsabo@guerraleeds.com)
Ysmael D. Fonseca (YFonseca@guerraleeds.com)
Cindy Ortega (COrtcga@GucrraLccds.com)
                                                     Electronically Filed
                                                     10/2/2017 12:00 AM
                                                     Hidalgo County District Clerks
                                                     Reviewed By: Michelle Loya


Loly Sanchez (LSanchcz@GuerraLecds.com)

G&S Glass, LLC:
C. Thomas Valentine (tvalentine@dawray.com)
Thomas Demary (tdemary@dawray.com)
Leslie Hanna (lhanna@dawray.com)
Jacqueline Y. Smelley (.JSMELLEY@dawray.com)
Schavonne Banzouzi (SBANZOUZI@dawray.com)
Dominique Bellard (DBELLARD@dawray.com)
Lucero Amezquita (LAMEZQUITA@dawray.com )
David Goodroe (dgoodroe@dawray.com)

CBI, L.L.C.:
Jesus Contreras (Jconlaw23@gmail.com)

TEGA Construction, LLC:
Daniel G . Rios (dan@danrioslaw.com)

Schneider Electric USA, INC.:
J.K . Leonard (jkleonard@namanhowell.com)
James M. Parker, Jr. (jparker@namanhowell.com)
Mark A. Cooper (mcooper@namanhowell.com)
Crystal Montalbano (cmontalbano@namanhowcll.com)
Gracie Cave (gcave@namanhowell.com)




The Alex Group, LLC:
Gregory N. Ziegler (gzicglcr@macdonalddevin.com)
Rebecca M. Alcantar (RAlcantar@macdonalddevin.com)
Kathy Troutman (ktroutman@macdonalddcvin.com)

Jerome Masonry, LLC.:
Jose L. Gamez ( jgamez@dakpc.com)
Rosa M. Mendez (rmendez@dakpc.com)

KW Industries, Inc.:
Seth I. Rubinson (srubinson@rubinsonlaw.com )

Juan A. Garcia dba Jay's Electric:
Adrian Senyszyn (asenyszyn@brinandbrin.com)
Doug Kennedy (DKennedy@brinandbrin.com)
Monica Maryland (mmaryland@brinandbrin.com)

Texas Fireguard, LLC:
                                                            Electronically Filed
                                                            10/2/2017 12:00 AM
                                                            Hidalgo County District Clerks
                                                            Reviewed By: Michelle Loya


Grant E. Adami , Ill (tadami@adarnilaw.corn)
Paul D. Huckabay (phuckabay@adarnilaw.com)
Scott Schendel (sschendel@adamilaw .corn)
Betty Warren (Bwarren@ adamilaw .corn)
Ginger Landry (glandry@adamilaw.corn)

ACE AUDIO COMMUNICATIONS, INC.:
Viola G . Garza (viola@cowengarza.corn)
Peyton S. Kampas (peyton@cowengarza.corn)
Bea Lopez (bea@cowengarza.corn)

ALLIANCE SPECIALIZED SYSTEMS, LLC:
Martin A. Canales (rncanalcs@thorntonfirm.corn)
Andrcw Liesrnan (alicsrnan@thorntonfirm.corn)

3G Industries:
Clay Hollis (hollislaw@att.net)
Krystal Guevara (krgcyb@yahoo.corn)

FR GREEN THUMB LANDSCAPING, LLC:
Traci L. Evans (tracilynnevans@yahoo.corn)

L&G Concrete Construction, Inc.:
Thomas A. Mailloux 11 (trnailloux@bpgrlaw .corn)
Karin 0 . Dmio (kdurio@bpgrlaw.corn)
Brenda L. Lawrence (blawrence@bpgrlaw.corn)
Alexander Merced (arnerced@bpgrlaw.corn)
Stacey Brock (sbrock@bpgrlaw.corn)
JLV Construction Co., Inc.:
Josh K . Davis (Josh.Davis@lcwisbrisbois.corn)
Matthew R. Begley (Matthew .Beglcy@lewisbrisbois.corn)
Emily F. Thornpson (Emily .Thornpson@lewisbrisbois.com)

C. Thomas Valentine (tvalentine@dawray.corn)
Ellen M . Karp (ekaro@dawray.corn)

Saul Requenez dlb/a Palmview Steel Erectors:
John Engvall , Jr. (icngvall@engvalltxlaw .corn)
Meghan Cantu Strickland (rnstrickland@cngvalltxlaw .corn)
Becky Johnson (bjohnson@engvalltxlaw .corn)
Mindy Mufti (mmufti@engvalltxlaw.corn)

NATO GARCIA dlb/a NATO GARCIA COMPANY
Andrew J. McCluggage (arnccluggage@thornpsoncoc.corn)
Pierce T . Cox (pcox@thornpsoncoc.corn)
Sandra Hernandez (SHcrnandcz@thornpsoncoe.corn)
                                                 Electronically Filed
                                                 10/2/2017 12:00 AM
                                                 Hidalgo County District Clerks
                                                 Reviewed By: Michelle Loya




Cenergistic, LLC:
David R. Woodward (dwoodward@cobbmartinez.com)
Matthew E. Last (mlast@cobbmartinez.com)
Angie Stevenson (astevenson@cobbmartinez.com)

Joe W. Fly, Co.:
J. Scott Howard (showard@texasdefcnse.com)
Phyllis Harmon (phyllis@tcxasdcfcnsc.com)
                                                                               Electronically Filed
                                                                               10/6/2017 5:22 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Priscilla Rivas


                                  CAUSE NO. C-1269-16-B

VCC, LLC,                                    §           IN THE DISTRICT COURT
Plaintiff,                                   §
                                             §
V.                                           §           HIDALGO COUNTY, TEXAS
                                             §
PHARR-SAN JUAN-ALAMO                         §
INDEPENDENT SCHOOL DISTRICT,                 §
        Defendant.                           §           93RD JUDICIAL DISTRICT




     ORDER ON VCC, LLC'S MOTION TO COMPEL, SUPPLEMENTAL MOTION TO
      COMPEL, AND FIRST AMENDED SUPPLEMENTAL MOTION TO COMPEL


        The Court has considered VCC, LLC's ("VCC") Motion to Compel, Supplemental

Motion to Compel, and First Amended Supplemental Motion to Compel against Pharr-San Juan-

Alamo Independent School District ("PSJA") (the "Motions to Compel"). After reviewing the

Motions to Compel, the Responses, and the arguments of counsel, the Court ORDERS on

PSJA's objections to VCC's Requests for Production as follows:

REQUEST FOR PRODUCTION NO. 3. All documents and communications regarding the
enforcement of any of the warranties purchased by you for the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

             OVERRULED.        However, in overruling this objection, the Court orders
                               Defendant, Pharr-San Juan-Alamo Independent School
                               District to respond on the basis that the term "document" is

ORDER ON VCC, LLC'S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                         Page 1
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas



                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       _SUSTAINED
       Respondent objects to this Request because Respondent cannot        —   through reasonable
       ,
efforts retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this Request because the Respondent cannot    , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X
           SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.




ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                              Page 2
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                               Electronically Filed
                                                                               10/6/2017 5:22 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Priscilla Rivas



       _OVERRULED.             In overruling this objection, the Court orders Defendant,
                               Pharr—San Juan-Alamo Independent School District to
                               respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.             In overruling this objection, the Court orders Defendant,
                               Pharr—San Juan-Alamo Independent School District to
                               respond forthwith.
      x
      X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.             In overruling this objection, the Court accepts VCC, LLC’s
                               stipulation in removing the phrases “connected with” or
                               “resulting from” the subject. Therefore, in overruling this
                               objection, the Court orders Defendant, Pharr-San Juan-
                               Alamo Independent School District to respond forthwith.
       x
       X
       _SUSTAINED
REQUEST FOR PRODUCTION NO. 6. All documents and communications reﬂecting
Armko’s acceptance of the construction of the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.             However, in overruling this objection, the Court orders
                               Defendant, Pharr—San Juan-Alamo Independent School


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                         Page 3
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas



                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, Whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
      x
      X
       _SUSTAINED
       Respondent objects to this Request because Respondent cannot           , through reasonable
efforts retrieve the data or information requested.
       —



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

                      objects to this Request because the Respondent cannot   —

, retrieveRespondent
            the data or information requested.
                                                                                  at a reasonable cost



       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
        x
       :SUSTAINED
        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.


ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                               Page 4
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                  Electronically Filed
                                                                                  10/6/2017 5:22 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Priscilla Rivas




       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

        x
        X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
        x
        X_SUSTAINED

       Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.

      x
      X_SUSTAINED

REQUEST FOR PRODUCTION NO. 7. All documents and communications regarding any
inspections of the Project performed by Armko.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                            Page 5
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas



       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, Whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
        x
        X_SUSTAINED

       Respondent objects to this Request because Respondent cannot           , through reasonable
efforts retrieve the data or information requested.
       —



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.

      x
      X_SUSTAINED

                      objects to this Request because the Respondent cannot   —

, retrieveRespondent
            the data or information requested.
                                                                                  at a reasonable cost



       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School                  District to
                                respond forthwith.
       x
       X_SUSTAINED




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                               Page 6
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 8. All documents and communications reﬂecting
Armko’s approval of punch list work on the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received Via any



ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                           Page 7
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas


internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

      x
      X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this Request because Respondent cannot          —   through reasonable
efforts , retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

                      objects to this Request because the Respondent cannot   —

, retrieveRespondent
            the data or information requested.
                                                                                  at a reasonable cost



       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School                  District to
                                respond forthwith.
      x
       X_SUSTAINED



ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                               Page 8
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
      x
      X_SUSTAINED

REQUEST FOR PRODUCTION NO. 9. All documents and communications regarding
Armko ’s warranty for the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).



ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                           Page 9
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas



       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
      x
      X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, Whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
        x
        X_SUSTAINED

       Respondent objects to this Request because Respondent cannot           , through reasonable
efforts retrieve the data or information requested.
       —



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.

      x
      X_SUSTAINED

                      objects to this Request because the Respondent cannot   —

, retrieveRespondent
            the data or information requested.
                                                                                  at a reasonable cost



       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School                  District to
                                respond forthwith.

       x
       X_SUSTAINED




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                              Page 10
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTA1NED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.

        x
        X_SUSTAINED

REQUEST FOR PRODUCTION NO. 10. All documents and communications regarding ﬁnal
closeout with Armko on the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received Via any



ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 11
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas


internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
        x
       :SUSTAINED
        Respondent objects to this Request because Respondent cannot       —   through reasonable
efforts , retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
      x
       X_SUSTAlNED

        Respondent objects to this Request because the Respondent cannot    , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.



ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 12
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.                ln overruling this objection, the Court orders Defendant,
                                  Pharr-San Juan-Alamo Independent School District to
                                  respond forthwith.
        x
        X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.                In overruling this objection, the Court orders Defendant,
                                  Pharr—San Juan-Alamo Independent School District to
                                  respond forthwith.

        x
        X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.                In overruling this objection, the Court orders Defendant,
                                  Pharr-San Juan-Alamo Independent School District to
                                  respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 12. All documents and communications regarding hail
damage to the   roof of the Project.

       RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received Via any



ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 13
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas


internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this Request because Respondent cannot       —   through reasonable
efforts , retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X
       _SUSTAINED
        Respondent objects to this Request because the Respondent cannot    , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.



ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 14
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
        x
       :SUSTAINED
        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 13. All documents and communications regarding any
claims made by you for hail damage to the roof of the Project.
RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text mes sage or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received Via any


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 15
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                   Electronically Filed
                                                                                   10/6/2017 5:22 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, draﬁs, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this Request because Respondent cannot       —   through reasonable
efforts , retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTA1NED

        Respondent objects to this Request because the Respondent cannot   , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.



ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                            Page 16
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


      x
      X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
        x
        X_SUSTAINED

REQUEST FOR PRODUCTION NO. 14. All documents and communications regarding
claims asserted by you against any member of the Design Team regarding the Project.

RESPONSE:

       Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 17
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas


limitation of any kind    and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

           OVERRULED.           However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

      x
      X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or ﬁom which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

       Respondent objects to this Request because Respondent cannot           , through reasonable
efforts retrieve the data or information requested.
       —



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X
       _SUSTAINED
                      objects to this Request because the Respondent cannot   —

, retrieveRespondent
            the data or information requested.
                                                                                  at a reasonable cost



       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School                  District to
                                respond forthwith.


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                              Page 18
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                  Electronically Filed
                                                                                  10/6/2017 5:22 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Priscilla Rivas




       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.               In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.
       x
       X
       _SUSTAINED
        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.               In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.

       x
       X_SUSTAINED

           Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.               In overruling this objection, the Court accepts VCC, LLC’s
                                 stipulation in removing the phrases “connected with” or
                                 “resulting from” the subject. Therefore, in overruling this
                                 objection, the Court orders Defendant, Pharr-San Juan-
                                 Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 15. All documents and communications reﬂecting
demand letters or notices of claims by you against any member of the Design Team regarding the
Project.

RESPONSE:

       Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                           Page 19
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas


contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/0r received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

         _OVERRULED.            However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
         x
         X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or ﬁom which information can be obtained.

         _OVERRULED.            However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

        x
        "_SUSTAINED

       Respondent objects to this Request because Respondent cannot          , through reasonable
efforts retrieve the data or information requested.
       —



         _OVERRULED.            In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

          Respondent objects to this Request because the Respondent cannot   —   at a reasonable cost
,   retrieve the data or information requested.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 20
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                  Electronically Filed
                                                                                  10/6/2017 5:22 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Priscilla Rivas



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X
             SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

       Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
        x
        X_SUSTAINED

REQUEST FOR PRODUCTION NO. 16. Any settlement agreements between you and any
member     of the Design Team regarding   the Project.

RESPONSE:

       Production and inspection of discoverable items will be permitted at the ofﬁce of counsel
for the responding party during normal business hours with reasonable notice from the
requesting party. The responding party objects to production at any other time and place.




ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                           Page 21
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       x_SUSTAlNED

REQUEST FOR PRODUCTION NO. 17. All documents, communications, and reports
regarding inspections performed by any member    of the Design Team on the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data Without
limitation of any kind and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
      x
      X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).


ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 22
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                   Electronically Filed
                                                                                   10/6/2017 5:22 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


       x
       X_SUSTAINED

       Respondent objects to this Request because Respondent cannot        , through reasonable
efforts retrieve the data or information requested.
       —



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this Request because the Respondent cannot    —   at a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
        x
       :SUSTAINED
        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.

        x
        X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.              ln overruling this objection, the Court             LLC’s
                                                                           accepts VCC,
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                            Page 23
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas



                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 21. All documents and communications regarding the
selection of the roof for the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including F acebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X
           SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).


ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 24
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas




         x
         X_SUSTAINED

        Respondent objects to this Request because Respondent cannot         —    through reasonable
efforts , retrieve the data or information requested.

         _OVERRULED.            ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

          Respondent objects to this Request because the Respondent cannot    —   at a reasonable cost
—   retrieve the data or information requested.

         _OVERRULED.            In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

         _OVERRULED.            In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

         _OVERRULED.            In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X
         _SUSTAINED
         Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

         _OVERRULED.            In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                              Page 25
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                   Electronically Filed
                                                                                   10/6/2017 5:22 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 22. All documents and communications regarding any
complaints or issues you have with any part of the design of the Project.

RESPONSE:

       Respondent objects to this request because it violates Rule 195.1, Texas Rules        of Civil
Procedure.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because it does not specify the items to be produced,
either by individual item or by category, and does not describe with reasonable particularity each
item and category. Instead, it requires Respondent to specify the items.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

         Respondent objects to this Request because Respondent cannot       —   through reasonable
efforts , retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAlNED

         Respondent objects to this Request because the Respondent cannot   , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.



ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                            Page 26
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on
Respondent greatly exceeds the likelihood that any admissible evidence, or that any information
calculated to lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
        x
        X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including F acebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
      x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 27
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas



                                 deﬁned as set forth in Texas Rule of Civil Procedure
                                 192.3(b).
        x
        X_SUSTAlNED

      Respondent objects to this request because this request requires the Respondent to identify
                                   ”
the material that is “connected wit or “resulting from” the subject.

       _OVERRULED.               In overruling this objection, the Court accepts VCC, LLC’s
                                 stipulation in removing the phrases “connected with” or
                                 “resulting from” the subject. Therefore, in overruling this
                                 objection, the Court orders Defendant, Pharr-San Juan-
                                 Alamo Independent School District to respond forthwith.
        x
        X_SUSTAINED

REQUEST FOR PRODUCTION NO. 32. All documents and communications regarding
grading issues at the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including F acebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.               However, in overruling this objection, the Court orders
                                 Defendant, Pharr—San Juan-Alamo Independent School
                                 District to respond on the basis that the term “document” is
                                 deﬁned as set forth in Texas Rule of Civil Procedure
                                 192.3(b).
        x
        X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 28
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                   Electronically Filed
                                                                                   10/6/2017 5:22 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
        x
        X_SUSTAINED

        Respondent objects to this Request because Respondent cannot       —    through reasonable
efforts — retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this Request because the Respondent cannot    —   at a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X
           SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X
       _SUSTAINED
        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                            Page 29
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas



           OVERRULED.            In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.

       x
       X_SUSTAINED

       Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

           OVERRULED.            In overruling this objection, the Court accepts VCC, LLC’s
                                 stipulation in removing the phrases “connected with” or
                                 “resulting from” the subject. Therefore, in overruling this
                                 objection, the Court orders Defendant, Pharr-San Juan-
                                 Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

       Respondent objects to this request because     it violates Rule   195.1, Texas Rules   of Civil
Procedure.

       _OVERRULED.               In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.

        x
        X_SUSTAINED

REQUEST FOR PRODUCTION NO. 33. All documents and communications regarding
standing water issues at the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/0r received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.               However, in overruling this objection, the Court orders
                                 Defendant, Pharr-San Juan-Alamo Independent School
                                 District to respond on the basis that the term “document” is


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 30
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas



                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

       Respondent objects to this Request because Respondent cannot        —   through reasonable
       ,
efforts retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this Request because the Respondent cannot    , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 31
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                               Electronically Filed
                                                                               10/6/2017 5:22 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Priscilla Rivas



       _OVERRULED.             In overruling this objection, the Court orders Defendant,
                               Pharr—San Juan-Alamo Independent School District to
                               respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.             In overruling this objection, the Court orders Defendant,
                               Pharr—San Juan-Alamo Independent School District to
                               respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED. In overruling this            objection, the Court accepts VCC, LLC’s
                               stipulation in removing the phrases “connected with” or
                               “resulting from” the subject. Therefore, in overruling this
                               objection, the Court orders Defendant, Pharr-San Juan-
                               Alamo Independent School District to respond forthwith.
       x
           SUSTAINED

       Respondent objects to this request because it violates Rule 195.1, Texas Rules    of Civil
Procedure.

       _OVERRULED.             In overruling this objection, the Court orders Defendant,
                               Pharr-San Juan-Alamo Independent School District to
                               respond forthwith.

       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 34. All documents and communications reﬂecting
irrigation schedules at the Project from the date of Substantial Completion until present.

RESPONSE:

       Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                        Page 32
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas


electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

         _OVERRULED.            However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
          x
         :SUSTAINED
        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

         _OVERRULED.            However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

         x
         X_SUSTAINED

        Respondent objects to this Request because Respondent cannot         —   through reasonable
efforts , retrieve the data or information requested.

         _OVERRULED.            ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

          Respondent objects to this Request because the Respondent cannot   , at   a reasonable cost
—   retrieve the data or information requested.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                              Page 33
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                  Electronically Filed
                                                                                  10/6/2017 5:22 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Priscilla Rivas



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
      x
      X
       _SUSTAINED
        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

      x
      X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
      x
      X
       _SUSTAINED
       Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
          x
          X
       _SUSTAINED
REQUEST FOR PRODUCTION NO. 35. All documents and communications reﬂecting
schedules for HVAC maintenance at the Project.

RESPONSE:

       Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                           Page 34
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                   Electronically Filed
                                                                                   10/6/2017 5:22 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas



remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/0r received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from Which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this Request because Respondent cannot       , through reasonable
efforts — retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this Request because the Respondent cannot    —   at a reasonable cost
— retrieve the data or information requested.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                            Page 35
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas




       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 36. All documents and communications regarding the
testing and balancing of the HVAC system at the Project.

RESPONSE:

       Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 36
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                  Electronically Filed
                                                                                  10/6/2017 5:22 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Priscilla Rivas


and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

      x
      X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

       Respondent objects to this Request because Respondent cannot        —   through reasonable
       ,
efforts retrieve the data or information requested.

       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School               District to
                                respond forthwith.
       x
       X_SUSTAINED




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                           Page 37
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas


        Respondent objects to this Request because the Respondent cannot    , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

        x
       LSUSTAINED
        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
        x
        X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 37. All documents and communications regarding any
recommendations or procedures from Synergistic or any other third party vendor regarding the
settings of the HVAC system at the Project.

RESPONSE:




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 38
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data Without
limitation of any kind and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

           OVERRULED.           However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, Whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAlNED

        Respondent objects to this Request because Respondent cannot       , through reasonable
efforts — retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.



ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 39
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas


        x
       LSUSTAINED
        Respondent objects to this Request because the Respondent cannot    , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
           x
           X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
           x
           X
               SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
           x
           X_SUSTAINED

REQUEST FOR PRODUCTION NO. 38. All documents and communications regarding any
changes to the HVAC manufacturers’ recommended settings for the HVAC system at the
Project.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 40
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data Without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, Whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       _SUSTAINED
       Respondent objects to this Request because Respondent cannot        , through reasonable
efforts retrieve the data or information requested.
       —




ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 41
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X
       _SUSTAINED
        Respondent objects to this Request because the Respondent cannot    , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
        x
        X
       _SUSTAINED
        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
        x
        X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED



ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 42
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas


REQUEST FOR PRODUCTION NO. 39. All documents and communications regarding any
HVAC complaints received from any school Within your district, including Memorial High
School, following the installation of any units manufactured by Munters.

RESPONSE:

       Respondent objects to this request because the request is outside the scope of discovery
deﬁned by Texas Rule of Civil Procedure 192.3(a) and the information sought will be
inadmissible at trial and is not reasonably calculated to lead to the discovery of admissible
evidence.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data Without
limitation of any kind and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

        x
        X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 43
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas


electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

         _OVERRULED.             However, in overruling this objection, the Court orders
                                 Defendant, Pharr—San Juan-Alamo Independent School
                                 District to respond on the basis that the term “document” is
                                 deﬁned as set forth in Texas Rule of Civil Procedure
                                 192.3(b).

        x
        X_SUSTAINED

        Respondent objects to this Request because Respondent cannot          —   through reasonable
efforts retrieve the data or information requested.
       —



         _OVERRULED.             In overruling this objection, the Court orders Defendant,
                                 Pharr-San Juan-Alamo Independent School District to
                                 respond forthwith.

          x
         :SUSTAINED
           Respondent objects to this Request because the Respondent cannot   —   at a reasonable cost
—   retrieve the data or information requested.

         _OVERRULED.             In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.
         x
         X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on
Respondent greatly exceeds the likelihood that any admissible evidence, or that any information
calculated to lead to the discovery of admissible evidence, would be found.

         _OVERRULED.             In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.
         x
         X_SUSTAlNED

         Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category. Instead, the Request requires Respondent to conduct an
investigation to determine what products have been manufactured by Munters and then develop a
method to determine whether any such products had ever been installed in any of the School
District’s schools at any time in the past since the creation of the School District.



ORDER 0N VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                              Page 44
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because this request does not identify the material to
be produced but instead requires the Respondent to identify the material that is “connected Wit
                                                                                                ”
or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION NO. 41. All documents related to any investigation of the
HVAC system performed by any consult at any school in your district during the last 2 years.

RESPONSE:

       Respondent objects to this request because    it violates Rule 195.1, Texas Rules of Civil
Procedure.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
        x
        X
       _SUSTAINED
         Respondent objects to this request because the request is overbroad and demands any
document connected with any work on any part of any air unit in any of the schools in the district
without any connection at all to the Southwest Early College High School chilled water system
using three 550 ton water-cooled central chillers pumping cooled water through air handler units
that are a combination of Constant Air Volume and Variable Air Volume Systems. If any person
takes the cover off a simple window air conditioning unit at the Early Head Start Campus to
ﬁgure out why it is not working, the School District is required to locate any mention of that
work on any computer used by any person and produce it. This is a classic “ﬁshing expedition.”

       _OVERRULED.              ln overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School              District to
                                respond forthwith.
       x
       X
       _SUSTAINED

ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 45
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                     Electronically Filed
                                                                                     10/6/2017 5:22 PM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Priscilla Rivas




        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, Without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

         _OVERRULED.             In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.

          x
         LSUSTAINED
        Respondent objects to this Request because Respondent cannot          —   through reasonable
efforts retrieve the data or information requested.
         —



         _OVERRULED.             In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.

         x
         X_SUSTAINED

           Respondent objects to this Request because the Respondent cannot   , at   a reasonable cost
—   retrieve the data or information requested.

         _OVERRULED.             In overruling this objection, the Court orders Defendant,
                                 Pharr-San Juan-Alamo Independent School District to
                                 respond forthwith.
        x
        X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on
Respondent greatly exceeds the likelihood that any admissible evidence, or that any information
calculated to lead to the discovery of admissible evidence, would be found.

         _OVERRULED.             In overruling this objection, the Court orders Defendant,
                                 Pharr—San Juan-Alamo Independent School District to
                                 respond forthwith.

        x
        X_SUSTAINED



ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                              Page 46
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                         Electronically Filed
                                                                                         10/6/2017 5:22 PM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Priscilla Rivas


        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category. Instead, the request requires Respondent to specify the
items by determining which items are “connected wit ” any investigation of any part of the
HVAC system at any one of the School District’s 44 schools or that are “resultn from” any
investigation of any part of the HVAC system at any one of the School District’s 44 schools or
that are “responding to” any investigation of any part of the HVAC system at any one of the
School District’s 44 schools or that are “reﬂecting” or that are “explaining” or that are
“mentioning” or that are “concerning” or that are “supporting” or that are “showing” or that are
“regarding” or that are “describing” any investigation of any part of the HVAC system at any
one of the School District’s 44 schools.

       _OVERRULED xX_SUSTAINED
REQUEST FOR PRODUCTION NO. 42. All documents and communications regarding soil
preparation during the construction   of the track and tennis courts   at the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data Without
limitation of any kind and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTA1NED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                                  Page 47
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas



data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

         _OVERRULED.            However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

          x
         LSUSTAINED
       Respondent objects to this Request because Respondent cannot          —   through reasonable
efforts retrieve the data or information requested.
        —



         _OVERRULED.            In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

         x
         X_SUSTAINED

          Respondent objects to this Request because the Respondent cannot   —   at a reasonable cost
—   retrieve the data or information requested.

         _OVERRULED.            In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

         _OVERRULED.            In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 48
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                  Electronically Filed
                                                                                  10/6/2017 5:22 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Priscilla Rivas



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

       Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected Wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
       x
       X_SUSTAINED

REQUEST FOR PRODUCTION N0. 43. All documents and communications regarding the
light poles, including any failures of the light poles at the Project.

RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including F acebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                           Page 49
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas



meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, Whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

         _OVERRULED.            However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
         x
         X_SUSTAINED

        Respondent objects to this Request because Respondent cannot         —   through reasonable
efforts — retrieve the data or information requested.

             OVERRULED.         In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

          Respondent objects to this Request because the Respondent cannot   —   at a reasonable cost
,   retrieve the data or information requested.

         _OVERRULED.            In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

         _OVERRULED.            ln overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
         x
         X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 50
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                 Electronically Filed
                                                                                 10/6/2017 5:22 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Priscilla Rivas




       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.             In overruling this objection, the Court accepts VCC, LLC’s
                               stipulation in removing the phrases “connected with” or
                               “resulting from” the subject. Therefore, in overruling this
                               objection, the Court orders Defendant, Pharr-San Juan-
                               Alamo Independent School District to respond forthwith.

      x
      X_SUSTAINED

REQUEST FOR PRODUCTION NO. 44. All documents and communications regarding the
CMU wall at the stage not being adequately adhered to the steel columns.
RESPONSE:

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received via any
internet site including F acebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr—San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
Within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                          Page 51
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                   Electronically Filed
                                                                                   10/6/2017 5:22 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


other books   of records, recordings, memoranda of conversations,  charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).
      x
      X_SUSTAINED

        Respondent objects to this Request because Respondent cannot       —    through reasonable
efforts — retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

        x
       LSUSTAINED
        Respondent objects to this Request because the Respondent cannot    —   at a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.
       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                            Page 52
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTA1NED

       Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected wit ” or “resulting from” the subject.

       _OVERRULED.              In overruling this objection, the Court accepts VCC, LLC’s
                                stipulation in removing the phrases “connected with” or
                                “resulting from” the subject. Therefore, in overruling this
                                objection, the Court orders Defendant, Pharr-San Juan-
                                Alamo Independent School District to respond forthwith.
      x
      X_SUSTAINED

REQUEST FOR PRODUCTION NO. 45. All documents and communications regarding the
roof not complying with code.

RESPONSE:

       Respondent objects to this request because     it violates Rule   195.1, Texas Rules   of Civil
Procedure.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
        x
        X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands that
Respondent discover all oral statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject and search through
and produce and deliver all written statements, discussions, conversations, speeches, meetings,
remarks, questions, answers, panel discussions and symposia on the subject contained in any
electronically stored information (including voice mail) or contained in any text message or
contained in any emails in any email account, whether personal or for work (covering the
personal email account of all School District employees) and to produce all data without
limitation of any kind and all wall postings and all images sent and/or received Via any
internet site including Facebook, Twitter, and MySpace or any social networking site (covering
all electronic communications by all School District employees).

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is


ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 53
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                    Electronically Filed
                                                                                    10/6/2017 5:22 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas



                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAINED

        Respondent objects to this request because the request is overbroad and demands
Respondent search through and produce and deliver all items referred to in, and/or encompassed
within the scope of the Texas Rules of Civil Procedure, including, without limitation, all written
communications, correspondence, memoranda, records, notes, drafts, proposals, minutes of
meetings, books, papers, lists, ledgers, journals, vouchers, checks, books of original entry and
other books of records, recordings, memoranda of conversations, charts, graphs, photographs,
microﬁlms, phonograph, tape or other recordings, magnetic tapes, disks, data cells, computer
data, whether or not contained in any compilation, or any other written, printed, typewritten or
electronically recorded or other graphic or photographic matter or tangible thing to which any
words, phrases, images or numbers are ﬁxed or from which information can be obtained.

       _OVERRULED.              However, in overruling this objection, the Court orders
                                Defendant, Pharr-San Juan-Alamo Independent School
                                District to respond on the basis that the term “document” is
                                deﬁned as set forth in Texas Rule of Civil Procedure
                                192.3(b).

       x
       X_SUSTAINED

       Respondent objects to this Request because Respondent cannot        —   through reasonable
       ,
efforts retrieve the data or information requested.

       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr-San Juan-Alamo Independent School District to
                                respond forthwith.
      x
       X_SUSTAINED

        Respondent objects to this Request because the Respondent cannot    , at   a reasonable cost
— retrieve the data or information requested.



       _OVERRULED.              In overruling this objection, the Court orders Defendant,
                                Pharr—San Juan-Alamo Independent School District to
                                respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because the cost that would be imposed on Respondent
greatly exceeds the likelihood that any admissible evidence, or that any information calculated to
lead to the discovery of admissible evidence, would be found.




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                             Page 54
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                  Electronically Filed
                                                                                  10/6/2017 5:22 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Priscilla Rivas



       _OVERRULED.                 In overruling this objection, the Court orders Defendant,
                                   Pharr—San Juan-Alamo Independent School District to
                                   respond forthwith.

       x
       X_SUSTAINED

        Respondent objects to this request because the request does not specify the items to be
produced, either by individual item or by category, and does not describe with reasonable
particularity each item and category.

       _OVERRULED.                 In overruling this objection, the Court orders Defendant,
                                   Pharr—San Juan-Alamo Independent School District to
                                   respond forthwith.
       x
       X
       _SUSTAINED
        Respondent objects to this request because this request requires the Respondent to
identify the material that is “connected with” or “resulting from” the subject.

       _OVERRULED.                 In overruling this objection, the Court accepts VCC, LLC’s
                                   stipulation in removing the phrases “connected with” or
                                   “resulting from” the subject. Therefore, in overruling this
                                   objection, the Court orders Defendant, Pharr-San Juan-
                                   Alamo Independent School District to respond forthwith.
       x
       "_SUSTAINED

REQUEST FOR PRODUCTION NO. 46. All communications with your testifying expert
witnesses regarding the Project.

RESPONSE:

        Respondent objects to this request because the request is unlimited and overbroad. The
request requires the production of income tax returns and love letters. The request is unlimited as
to subject matter and is unlimited as to time and is unlimited as to whom or with whom the
communication is conducted and is unlimited as to the method of communication and requires
the collection of all oral statements, discussions, conversations, speeches, meetings, remarks,
questions, answers, panel discussions and symposia on any subject Without limitation.

       _OVERRULED.                 ln overruling this objection, the Court orders Defendant,
                                   Pharr—San Juan-Alamo Independent School            District to
                                   respond forthwith.
       x
       X_SUSTAINED




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                           Page 55
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                                   Electronically Filed
                                                                                   10/6/2017 5:22 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


       Respondent objects to this request because   it violates Rule   195.1, Texas Rules    of Civil
Procedure.

       _OVERRULED.            In overruling this objection, the Court orders Defendant,
                              Pharr—San Juan-Alamo Independent School District to
                              respond forthwith.

      x
      X_SUSTAINED

              25th dayof
SIGNED this th525th               October                017.
                                                     ,

                                                                        /
                                                    MAM
                                                    JUDﬁE PRESIDING/7
                                                                       Kﬁ’A/Z’ﬂ:   X/




ORDER ON VCC, LLC’S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION                            Page 56
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                      Electronically Filed
                                                                      10/6/2017 5:22 PM
                                                                      Hidalgo County District Clerks
                                                                      Reviewed By: Priscilla Rivas




Pharr-San Juan-Alamo I.S.D.:
Anthony Constant office@constantlawfirm.com
Pruett Moore Ill pmooreiii@sbcglobal.net
Rene Ramirez rramirezlaw(W,me.com
Rose Vela Rose.vela@me.com

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@slatesharwell.com
Steve Bolline sbolline@slatesharwell.com
Mendy Meyer mmever@slatesharwell.com
Melissa Alejos malejos@slatesharwell.com
Gregory Turley gturlev@get-attomey.com
Gil P. Peralez gpp@peralezfranzlaw.com
Chtis Franz ccf@peralezfranzlaw.com
Peralez Franz LLP Service service@peralezfi-anzlaw.com

Ed Flume Building Specialties, Ltd:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Michael McCann mmccann(iLJguerraleeds.com
Cindy Ottega COrtega(W,GuerraLeeds.com

RGV Alliance Construction, L.L.C.:
David Garza dgarza@garzaandgarza.com

Hellas Construction, Inc.:
Gregg Brown grb-svc@germer-austin.com
Nancy Griffin Scates nscates@getmer-austin.com
Juliana Countess jcountess@germer-austin.com
Ben Martin bmartin@germer-austin.com

JD Krane Floor Designs:
Adrian Senyszyn asenyszvn@brinandbrin.com
Doug Kennedy DKennedv@brinandbrin.com
Monica Maryland mmaryland@brinandbrin.com
Frank Sabo, Jr. fsabo(W,guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

P.H.I. Service Agency, Inc.:
David Funderburk DFunderburk@ffllp.com
Diane Davis ddavis@ffllp.com
Cheryl Ward acward@ffllp.com
Carla Wiltshire cwiltshire@ffllp.com

Rio Roofing, Inc.:


ORDER ON VCC, LLC'S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION               Page 57
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                      Electronically Filed
                                                                      10/6/2017 5:22 PM
                                                                      Hidalgo County District Clerks
                                                                      Reviewed By: Priscilla Rivas


H. Dwayne Newton dnewton@newton-lawvers.com
Michael B. Feibus mteibus@newton-lawyers.com
Michele H. Pederson mhpederson@newton-lawvers.com
e-service@newton-lawyers.com
Mara Sal azar msalazar(W,newton-lawvers.com

Strong Structural Steel, Ltd.:
Craig A. Nevelow cnevelow@w-g.com
J ennifer Hopper jhopper@w-g.com

Aguirre Framing & Construction, LLC:
Michael J. Quintana mquintana@gnqlawyers.com
Griselda Escamilla gescamilla@gnqlawyers.com

Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@germer-austin.com
Sara Lutz Saral(W,germer.com
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

Metro Electric Inc.:
Barry Ray bray@adamsGraham.com
Eva Nieto enieto@adamsgraham.com

Visionscapes, Inc.:
Jen-y L. Ewing jeny.ewing@wbclawfirm.com
Michelle A. Koledi Michelle.Koledi@wbclawfirm.com
Whitney Pittman Whitney.Pittman@wbclawfmn.com

R.A.S. Masonry, LLC:
Clinton J. Echols cechols@rmjelaw.com
Virginia Pederson vpederson@rmjelaw.com
Lisa Kelly lkellv@rmjelaw .corn
Wesson H. Tribble wtribble@tribblelawfirm.com
Pascal Arteaga parteaga@,tribblelawfirm.com
Kirsten Mills kmills@tribblelawfmn.com

N M Contracting LLC:
Robert L. Guerra rguerra@thomtonfirm.com
Martin A. Canales mcanales@thorntonfmn.com
Juan E. Moreno, Jr. jmoreno@thorntonfirm.com


ORDER ON VCC, LLC'S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION               Page 58
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                      Electronically Filed
                                                                      10/6/2017 5:22 PM
                                                                      Hidalgo County District Clerks
                                                                      Reviewed By: Priscilla Rivas


Karen Guerra KGuerra@thomtonfmn.com

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd:
Paul A. Smith, Jr. paul@solisandsmithlaw.com
Maggie Keller Maggie(ii{solisandsmithlaw.com
Daniel Hemandez efiling@hdzfmn.com

Teni -Trak, Inc.:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

G&S Glass, LLC:
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dav.rray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23@gmail.com

TEGA Construction, LLC:
Daniel G. Rios dan@danrioslaw .corn




ORDER ON VCC, LLC'S MOTION TO COMPEL DISCOVERY, SUPPLEMENTAL MOTION               Page 59
TO COMPEL DISCOVERY, AND FIRST AMENDED MOTION TO COMPEL DISCOVERY
                                                                         Electronically Filed
                                                                         10/17/2017 6:19 PM
                                                                         Hidalgo County District Clerks
                                                                         Reviewed By: Nidia Pena


                              CAUSE NO. C-1269-16-B

VCC, LLC                                 §            IN THE 93rd JUDICIAL
      Plaintiff                          §
                                         §
v.                                       §            DISTRICT COURT OF
                                         §
PHARR-SAN JUAN-ALAMO                     §
INDEPENDENT SCHOOL DISTRICT              §
     Defendant                           §         HIDALGO COUNTY, TEXAS

                                             103

                                     ORDER
                             Sustaining Objections of
                Pharr-San Juan-Alamo Independent School District
         to Requests for Production Issued by VCC, LLC on May 26, 2017
               REQUESTS NUMBERS 14, 15, 17, 21, 22, 32 - 46


       The Court has considered VCC, LLC’s Motion to Compel Discovery, VCC,

LLC’s Supplemental Motion to Compel Discovery and VCC, LLC’s First Amended

Supplemental Motion to Compel Discovery, all aimed at objections lodged by PSJA

ISD against Requests for Production served on May 26, 2017 by VCC, LLC.

       The Court has previously sustained the objections to Requests for Production

Nos. 3, 6, 7, 8, 9, 10, 11, 12 and 13.

       The Court sustains the objections to Requests for Production

14, 15, 17, 21, 22, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45 and 46.

       With regard to Requests for Production 16, 18, 19, 20, 23, 24, 25, 26, 27, 28,

29, 30, and 31, PSJA ISD has lodged an objection to the Dallas location for

production demanded by the Requests.
                                                                     Electronically Filed
                                                                     10/17/2017 6:19PM
                                                                     Hidalgo County District Clerks
                                                                     Reviewed By: Nidia Pena



       The Court sustains that location objection but ORDERS that upon the request

of any party, PSJA ISD will make available for inspection and copying at the Law

Office of Rene Ramirez, 2918 South Jackson Road, Suite 200, McAllen, Texas

78503, the original paper copy of any document that has been produced by PSJA

ISD in discovery electronically (recognizing that some electronically produced

documents were originally created electronically, for instance documents created in

Microsoft Excel, and there are no "original paper" versions of such documents).

       PSJA ISD has withdrawn its objection to Request No. 31 that "Respondent

objects to this request because it violates Rule 195.1, Texas Rules of Civil

Procedure." The objection being withdrawn, the Court makes no ruling on that

objection.
              25th
   Signed this~ day of October 2017.




cc:
Pharr-San Juan-Aiamo I.S.D.:
Anthony Constant (office@constantlawfirm.com)
Rene Ramirez (namirezlaw@me.com)
Rose Vela (Rose.vela@me.com)
Pmett Moore Ill (pmooreiii@sbcglobal.net)

VCC,LLC:
Patrick E. "Gene" Blanton (gblanton@slatesharwell.com)
Steve Bolline (sbolline@slatcsharwell.com)
Blake Wilson (bwilson@slatesharwell.com)
Mendy Meyer (mmeyer@slatesharwell.com)
Melissa Alejos (malejos@slatesharwell.com)
                                                            Electronically Filed
                                                            10/17/2017 6:19PM
                                                            Hidalgo County District Clerks
                                                            Reviewed By: Nidia Pena


Henri Nicolas (henri@shidlofskylaw.corn)

Gil P. Peralez (gpp@peralezfranzlaw.com)
Chris Franz (ccf@peralezfranzlaw.com)
Peralez Franz LLP Service (service@peralezfranzlaw .corn)

Keith N. Uhles (keith.uhlcs@roystonlaw .corn)
Esteban Delgadillo (esteban.delgadillo@roystonlaw.corn)
Teresa A. Chavez (Tcresa.Chavcz@roystonlaw .corn)
Aide Cervantes (Aide.Ccrvantes@roystonlaw .corn)

Jessica Z. Barger (barger@wrightclose.com)
Bradley W. Snead (snead@wrightclose.com)

Vratsinas Construction Company:
Patrick E. "Gene" Blanton (gblanton@slatesharwell.corn)
Steve Bolline (sbolline@slatesharwcll.corn)
Blake Wilson (bwilson@slatesharwcll.corn)
Mendy Meyer (mmeyer@slatesharwell.com)
Melissa Alejos (malejos@slatesharwell.com)

Gil P. Peralez (gpp@peralezfranzlaw.com)
Chris Franz (ccf@peralezfranzlaw.corn)
Peralez Franz LLP Service (scrvicc@peralczfranzlaw .corn)

Ed Flume Building Specialties, Ltd.:
Frank Sabo, Jr. (fsabo@guerraleeds.com)
Ysmael D. Fonseca (YFonseca@guerraleeds.com)
Michael McCann (mmccann@ guerraleeds .corn)
Cindy Ottega (COrtega@GucrraLeeds.corn)
Loly Sanchez (LSanchez@GuerraLecds.corn)

RGV Alliance Construction, L.L.C.:
David Garza (dgarza@garzaandgarza.com)
J. Olmos ( jolmos@garzaandgarza.com)

Wesson H. Tribble (wtribble@tribblelawfirm.com)
Daniel P. McManus (dmcrnanus@tribblelawfirrn.corn)
Kirsten Mills (Krnills@tribblelawfirrn.corn)
Gregg Kupor (gkupor@tribblelawfirm.corn)

Hellas Construction, Inc.:
Gregg Brown (grb-svc@germer-austin.com)
Nancy Griffin Scates (nscates@germer-austin.com)
Brett Levinson (blevinson@ germer-austin.com)
Juliana Countess (jcountess@gcrrncr-austin.com)
                                                        Electronically Filed
                                                        10/17/2017 6:19PM
                                                        Hidalgo County District Clerks
                                                        Reviewed By: Nidia Pena


Ben Martin (bmartin@gcnner-austin.com)

JD Krane Floor Designs:
Doug Kennedy (DKennedy@brinandbrin.com)
Adrian Senyszyn (asenyszyn@brinandbrin.com)
Letty Cantu (cd@brinandbrin.com)

Frank Sabo, Jr. (fsabo@gucrralecds.com)
Ysmael D. Fonseca (YFonscca@gucrralccds.com)
Cindy Ottega (COrtega@Gucn·aLeeds.com)
Loly Sanchez (LSanchez@GuerraLeeds.com)

P.HJ. Service Agency, Inc.:
David Funderburk (DFunderburk@ffllp.com)
Diane Davis (ddavis@ffllp .com)
Cheryl Ward (acward@ffllp.com )
Carla Wiltshire (cwiltshire@ffllp.com)
Michele Medina (mmedina@ffllp.com)

Rio Roofing, Inc.:
H. Dwayne Newton (dnewton@newton-lawyers.com)
Michael B. Feibus (mfeibus@newton-lawyers.com)
Michele H . Pederson (mhpcderson@ncwton-lawyers.com )
(e-service@newton-lawycrs.com)
Mara Salazar (msalazar@newton-lawycrs.com)

Strong Structural Steel, Ltd.:
Craig A. Nevelow (cnevelow@w-g.com)
Jennifer Hopper ( jhopper@w-g.com)



Aguirre Framing & Construction, LLC:
Michael J. Quintana (mquintana@gnqlawyers.com)
Griselda Escamilla (gescamilla@gnqlawyers.com)

Dean J. Siotos (dsiotos@rlattorneys.com)
Ariel Maloney (amaloncy@rlattorncys.com)

Southern Mechanical Air Conditioning:
Paul Byron StatT (pstarr@gcrmer-austin.com)
Sara Lutz (Saral@germer.com)

C. Thomas Valentine (tvalentine@dawray.com)
Thomas Demary (tdemary@dawray.com)
Leslie Hanna (lhanna@dawray.com)
                                                         Electronically Filed
                                                         10/17/2017 6:19PM
                                                         Hidalgo County District Clerks
                                                         Reviewed By: Nidia Pena


J. Ross Broussard (rbroussard@dawray.com)
Jacqueline Y. Smelley (JSMELLEY@dawray.com)
Schavonne Banzouzi (SBANZOUZI@dawray.com)
Dominique Bellard (DBELLARD@dawray.com)
Lucero Amezquita (LAMEZQUITA@dawray.com)
David Goodroe (dgoodroe@dawray .corn)
Naomi Gonzales (ngonzales@dawray.com)

Metro Electric Inc.:
Barry Ray (bray@adamsgraham.com)
Eva Nieto (enieto@ adamsgraham.com)
Alyssa Chaplin (achaplin@adamsgraham.com)

Visionscapes, Inc.:
Jerry L. Ewing (jerry .cwing@wbclawfirm.com)
Michelle A. Koledi (Michellc.Koledi@wbclawfirm.com)
Whitney Pittman (Whitney.Pittman@wbclawfirm.com)
Briana Robinson (Briana.Robinson@wbclawfirm.com)
Shelby Dobson (Shelby .Dobson@wbclawfrrm.com)
Janet Montgomery (janet.montgomery@wbclawfirm.com)

R.A.S. Masonry, LLC:
Clinton J. Echols (cechols@rmjclaw.com)
Virginia Pederson (vpedcrson@rmjclaw .corn)
Lisa Kelly (lkelly@rmjelaw .corn)
Shayla Brooks (sbrooks@rmjelaw.com)

Wesson H. Tribble (wtribble@tribblelawfirm.com)
Pascal Arteaga (parteaga@ttibblelawfirm.com)
Kirsten Mills (Kmills@tribblclawfirm .com)
Gregg Kupor (gkupor@tribblelawfirm.com)

NM Contracting LLC:
Robert L. Guena (rguena@thorntonfirm.com)
Juan E. Moreno, Jr. (jmoreno@thorntonfirm.com)
Martin A. Canales (mcanales@thorntonfrrm.com)
Andrew Liesman (aliesman@thorntonfirm.com)

SAN-CO STEEL LTD D/B/A SOUTHERN STEEL FABRICATORS LTD:
Paul A . Smith , Jr. (paul@solisandsmithlaw.com)
Carlos Solis (carlos@solisandsmithlaw .corn)
Maggie Keller (Maggie@ solisandsmithlaw .corn)
Y olanda V aldez (yolanda@ solisandsmithlaw .corn)

Daniel M.L. Hernandez (efiling@hdzfmn.com)
                                                      Electronically Filed
                                                      10/17/2017 6:19PM
                                                      Hidalgo County District Clerks
                                                      Reviewed By: Nidia Pena


Teni-Trak, Inc.:
Frank Sabo, Jr. (fsabo@gucn·alecds.com)
Ysmael D. Fonseca (YFonseca@guerraleeds.com)
Cindy Ortega (COrtega@Guen·aLeeds.com)
Loly Sanchez (LSanchez@GuerraLeeds.com)

G&S Glass, LLC:
C. Thomas Valentine (tvalcntine@dawray.com)
Thomas Demary (tdcmary@dawray.com)
Leslie Hanna (lhanna@dawray.com)
Jacqueline Y. Smelley (JSMELLEY@dawray.com)
Schavonne Banzouzi (SBANZOUZI@dawray.com)
Dominique Bellard (DBELLARD@dawray.com)
Lucero Amezquita (LAMEZQUITA@dawray.com)
David Goodroe (dgoodroe@dawray.com)

CBI, L.L.C.:
Jesus Contreras (Jconlaw23@gmail.com)

TEGA Construction, LLC:
Daniel G. Rios (dan@danrioslaw.com)

Schneider Electric USA, INC.:
J.K . Leonard ( jklconard@namanhowell.com)
James M. Parker, Jr. ( jparker@namanhowell.com)
Mark A. Cooper (mcooper@namanhowell.com)
Crystal Montalbano (cmontalbano@namanhowell.com)
Gracie Cave (gcave@namanhowell.com)




The Alex Group, LLC:
Gregory N. Ziegler (gziegler@macdonalddevin.com)
Rebecca M . Alcantar (RAlcantar@macdonalddevin.com)
Kathy Troutman (ktroutman@macdonalddevin.com)

Jerome Masonry, LLC.:
Jose L. Gamez (i gamez@dakpc.com)
Rosa M. Mendez (rmendez@dakpc.com)

KW Industries, Inc.:
Seth I. Rubinson (srubinson@rubinsonlaw.com)

Juan A. Garcia dba Jay's Electric:
Adrian Senyszyn (asenyszyn@brinandbrin.com )
                                                         Electronically Filed
                                                         10/17/2017 6:19PM
                                                         Hidalgo County District Clerks
                                                         Reviewed By: Nidia Pena


Doug Kennedy (DKenncdy@brinandbrin.com)
Monica Maryland (mrnatyland@brinandbrin.corn)

Texas Fireguard, LLC:
Grant E. Adami, Ill (tadami@adamilaw.com)
Paul D. Huckabay (phuckabay@adamilaw.com)
Scott Schendel (sschendel@adarnilaw .corn)
Betty Warren (Bwarrcn@adarnilaw.corn)
Ginger Landry (glandry@adamilaw.corn)

ACE AUDIO COMMUNICATIONS, INC.:
Viola G. Garza (viola@cowengarza.com)
Peyton S. Karnpas (peyton@cowcngarza.corn)
Bea Lopez (bca@cowengarza.corn)

ALLIANCE SPECIALIZED SYSTEMS, LLC:
Martin A. Canales (mcanales@thorntonfmn.com)
Andrew Liesman (aliesman@thomtonfirm.com)

3G Industries:
Clay Hollis (hollislaw@att.net)
Krystal Guevara (krgcyb@yahoo.com)

FR GREEN THUMB LANDSCAPING, LLC:
Traci L. Evans (tracilynnevans@yahoo.com)

L&G Concrete Construction, Inc.:
Thomas A. Mailloux 11 (tmailloux@bpgrlaw .corn)
Karin 0 . Dmio (kdurio@bpgrlaw.com)
Brenda L. Lawrence (blawrcnce@bpgrlaw .corn)
Alexander Met-ced (amerccd@bpgrlaw .corn)
Stacey Brock (sbrock@bpgrlaw.com)
JL V Construction Co., Inc.:
Josh K . Davis (Josh.Davis@lewisbrisbois.com)
Matthew R. Begley (Matthew.Begley@lewisbrisbois.com)
Emily F. Thornpson (Emily.Thornpson@lewisbrisbois.com)

C . Thomas Valentine (tvalcntine@dawray.corn)
Elle n M. Karp (ekarp@dawray.com)

Saul Requenez dlb/a Palmview Steel Erectors:
John Engvall, Jr. (j engvall@engvalltx.law .corn)
Meghan Cantu Strickland (mstrickland@cngvalltxlaw.com)
Becky .Johnson (b johnson@cngvalltxlaw .corn)
Mindy Mufti (mrnufti@cngvalltxlaw.corn)
                                                       Electronically Filed
                                                       10/17/2017 6:19PM
                                                       Hidalgo County District Clerks
                                                       Reviewed By: Nidia Pena


NATO GARCIA d/b/a NATO GARCIA COMPANY
Andrew J. McCluggage (arnccluggagc@thompsoncoe.corn)
Pierce T . Cox (pcox@thompsoncoe.com)
Sandra Hemandez (SHernandez@thompsoncoe.com)

Cenergistic, LLC:
David R. Woodward (dwoodward@cobbrnartincz.corn)
Matthew E. Last (mlast@cobbmartinez.com )
Angie Stevenson (astcvcnson@cobbrnartinez.com)

Joe W. Fly, Co.:
J. Scott Howard (showard@texasdefense.com)
Phyllis Harmon (phyllis@texasdefense.com)
                                                                               Electronically Filed
                                                                               9/26/2017 2:22 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Michelle Loya


                                    CAUSE NO. C-1269-16-B

VCC,LLC                                           §        IN THE DISTRICT COURT
    Plaintiff and Counter-Defendant               §
                                                  §
vs.                                               §        93RD JUDICIAL DISTRICT
                                                  §
PHARR- SAN JUAN- ALAMO lSD                        §
   Defendant and Counter-Plaintiff                §        HIDALGO COUNTY, TEXAS


         ORDER REGARDING PRODUCTION OF ELECTRONIC DISCOVERY


       On the 25th day of September 2017 hearing was held on this matter. At that time, the

court began to consider the issues raised in Plaintiff and Counter- Defendant, VCC, LLC's

Motion to Reconsider court's oral ruling VCC denying VCC, LLC's Motion to Compel

discovery. Specially, Plaintiffs Counter Defendant VCC and Defendant Counter Claimant PSJA

lSD presented argument regarding paragraph 2.2 of said motion and the electronic discovery

discussed at the prior hearing of August 21, 20017. At the hearing of August 21, PSJA ISD's

attorney was provided with the search term "Armko" and subsequently in a letter dated

September 22, 2017 from Gene Blanton to Anthony Constant additional search terms were

provided to PSJA lSD. After considering paragraph 2.2 of the motion the arguments of counsel,

and the prior argument at the August 21, 2017 hearing, it is the opinion of the court that PSJA

lSD should conduct searches pursuant to the search terms provided by VCC's attorneys and

provide the responsonsive documents to VCC's attorney's in either paper or electronic form no

later then 5:00pm on October 2, 2017. It is therefore,

       ORDERED that PSJA lSD conduct electronic searches of the term provided by VCC's

counsel at the hearing of August 21, 2017 and in the letter of September 22, 2017 and provide

the requested (non-privileged) documents to counsel for VCC on or before 5:00p.m. on October

2, 2017 in either paper or electronic form.
                                                                                       Electronically Filed
                                                                                       9/26/2017 2:22 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Michelle Loya
                                          October
          Signed this 1Oth        day of Septel'l'lber 2017 at Edinburg, Hidalgo County, Texas.




Pharr-San Juan-Alamo I.S.D.:
Anthony Constant office@constantlawfmn.com
Pntett Moore Ill pmooreiii@sbcglobal.net
Rene Ramirez rramirezlaw@me.com
Rose Vela Rose.vela@me.com

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@slatesharwell.com
Steve Bolline sbolline@slatesharwell.com
Mendy Meyer m.mever@slatesharwell.com
Melissa Alejos malejos@slatesharwell.com
Gregory Turley gturlev@get-attomey.com
Gil P. Peralez gpp@peralezfranzlaw.com
Chris Franz ccf@peralezfranzlaw.com
Peralez Franz LLP Service service@peralezfranzlaw.com
Keith N. Ules keith.uhles@roystonlaw.com
Esteban Delgadillo Esteban.delgadillo@roystonlaw.com

Ed Flume Building Specialties, Ltd:
Frank Sabo, Jr. fsabo @guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Michael McCann mmccann@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

RGV Alliance Construction, L.L.C.:
David Garza dgarza@garzaandgarza.com

Hellas Construction, Inc.:
Gregg Brown grb-svc@germer-austin.com
Nancy Griffin Scates nscates@germer-austin.com
Juliana Countess jcountess@germer-austin.com
Ben Martin bmartin@germer-austin.com

JD Krane Floor Designs:
Adrian Senyszyn asenyszyn@brinandbrin.com
Doug Kennedy DKennedv@brinandbrin.com
Monica Maryland mmaryland@brinandbrin.com
Frank Sabo, Jr. fsabo @guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

P.H.I. Service Agency, Inc.:
David Funde.rburk DFunderburk@flllp.com
Diane Davis ddavi~@ffllp.com
Cheryl Ward acward@ffllp.com
Carla Wiltshire cwiltshire@ffllp.com

Rio Roofing, Inc.:
H. Dwayne Newton dnewton @newton-lawver~.com
Michael B. Feibus mfeibus@newton-lawyers.com
Michele H. Peder~on mhpeder~on@newton-lawver~.com
e-service@newton-lawyers .eom
Mara Sal azar m~alazar@newton-lawvers.com

Su·ong Strucmral Steel, Ltd.:
Craig A. Nevelow cnevelow@w-g.com


61917:10318605.1                                        2
                                                             Electronically Filed
                                                             9/26/2017 2:22 PM
                                                             Hidalgo County District Clerks
                                                             Reviewed By: Michelle Loya


Jennifer Hopper jhopper@w-g.com
Aguirre Framing & Construction, LLC:
Michael J. Quintana mquintana@gnqlawyers.com
Griselda Escamilla gescamilla@gnqlawyers.com

Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@germer-austin.corn
Sara Lutz Saral@germer.com
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

Metro Electric Inc.:
Barry Ray bray@adamsGraham.com
Eva Nieto enieto@adamsgraham.com
Visionscapes, Inc.:
Jerry L. Ewing jerry.ewing@wbclawfirm.com
Michelle A. Koledi Michelle.Koledi@wbclawfirm.com
Whitney Pittman Whitney.Pittman@wbclawfirm.com

R.A.S. Masonry, LLC:
Clinton J. Echols cechols@rmjelaw.com
Virginia Pederson vpederson@rmjelaw.com
Lisa Kelly lkellv@rmjelaw.corn
Wesson H. Tribble wtribble@tribblelawfirm.com
Pascal Arteaga parteaga@,tribblelawfirm.com
Kirsten Mills kmills@tribblelawfirm.com

NM Contracting LLC:
Robert L. Guerra rguerra@thorntonfirm.com
Martin A. Canales mcanales@thorntonfirm.com
Juan E. Moreno, Jr. jmoreno@thorntonfirm.com
Karen Guerra KGuerra@thorntonfirm.com

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd:
Paul A. Smith, Jr. paul@solisandsmithlaw.com
Maggie Keller Maggie@solisandsmithlaw.com
Daniel Hernandez efiling@hdzfirm.com

Teni-Trak, Inc.:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

G&S Glass, LLC:
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23@gmail.com

TEGA Construction, LLC:
Daniel G. Rios dan@danrioslaw.com



61917:10318605.1                                         3
                                                                                       Electronically Filed
                                                                                       10/9/2017 3:19 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Priscilla Rivas


                                       CAUSE NO. C-1269-16-B

VCC, LLC,                                               §          IN THE DISTRICT COURT
Plaintiff,                                              §
                                                        §
V.                                                      §          HIDALGO COUNTY, TEXAS
                                                        §
PHARR-SAN JUAN-ALAMO                                    §
INDEPENDENT SCHOOL DISTRICT,                            §
     Defendant.                                                    93RD   JUDICIAL DISTRICT
                                                        §




      ORDER GRANTING VCC, LLC’S MOTION TO COMPEL E-MAILS PURSUANT
                 TO COURT RULING ON SEPTEMBER 25, 2017


           The Court has considered VCC, LLC’s (“VCC”) Motion to Compel E-Mails Pursuant to

Court Ruling on September 25, 2017. After reviewing the said Motion, the Responses, and the

arguments       of   counsel, the Court is    of   the opinion that VCC’s Motion to Compel E-Mails

Pursuant to Court Ruling on September 25, 2017 should be GRANTED.              It is therefore,

           ORDERED, ADJUDGED, and DECREED that Defendant, Pharr-San Juan Alamo

Independent School District is ordered to produce by October 16, 2017 any and all e-mails found

by implementing the 160 search terms that Plaintiff, VCC, LLC, provided to Defendant, Pharr-

San Juan Alamo Independent School            District on September 22, 2017.


                        18th dayof
           SIGNED thisthéath                       October          ,2017.



                                                        m.                @4224
                                                     Ho’norablt’ﬁldge Rudy Delﬁ/do, Judge Presiding


Cc:   All counsel of record

Pharr-San Juan-Alamo I.S.D.:
Anthony Constant ofﬁce@constantlawﬁrm.com
Pruett Moore III pmooreiii@sbcglobal.net
Rene Ramirez rramirezlaw@me.com

61917:10320162                                                                                       Page I
ORDER GRANTING VCC, LLC’S MOTION TO COMPEL PRODUCTION OF E—MAILS PURSUANT TO COURT RULING ON
SEPTEMBER 25, 2017
                                                                                    Electronically Filed
                                                                                    10/9/2017 3:19PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas


Rose Vela Rose.vela@me.com

VCC, LLC:
Patrick E. "Gene" Blanton gblanton@slatesharwell.com
Steve Bolline sbolline@slatesharwell.com
Mendy Meyer mmever@slatesharwell.com
Melissa Alejos malejos@slateshatwell.com
Gregory Turley gturlev@get-attomey.com
Gil P. Peralez gpp@peralezfranzlaw.com
Chris Franz ccf@peralezfranzlaw.com
Peralez Franz LLP Service service@peralezrranzlaw.com
Keith N. Ules
Esteban Delgadillo Esteban.delgadillo@roystonlaw .corn

Ed Flume Building Specialties, Ltd:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Michael McCann rnmccann@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

RGV Alliance Construction, L.L.C.:
David Garza dgarza@garzaandgarza.com

Hellas Construction, Inc.:
Gregg Brown grb-svc@germer-austin.com
Nancy Griflin Scates nscates@germer-austin.com
Juliana Countess jcountess@gerrner-austin.com
Ben Martin bmartin@germer-austin.com

JD Krane Floor Designs:
Adrian Senyszyn asenyszyn@brinandbrin.com
Doug Kennedy DKennedv@brinandbrin.com
Monica Maryland mmaryland@brinandbrin.com
Frank Sabo, Jr. fsabo@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

P .H.I. Service Agency, Inc.:
David Funderburk DFunderburk@ffilp.com
Diane Davis ddavis@ffllp.com
Cheryl Ward acward@ffllp.com
Carla Wiltshire cwiltshire@ffllp.com

Rio Roofing, Inc.:
H. Dwayne Newton dnewton@newton-lawvers.com
Michael B. Feibus mfeibus@newton-lawyers.com
Michele H . Pederson mhpederson@newton-lawvers.com

61917:10320162                                                                                    Page 2
ORDER GRANTING VCC_. LLC'S MOTION TO COMPEL PRODUCTION OF E-MAILS PURSUANT TO COURT RULING ON
SEPTEMBER25_. 2017
                                                                                    Electronically Filed
                                                                                    10/9/2017 3:19PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Priscilla Rivas


e-service@newton-lawyers.corn
Mara Salazar rnsalazar@newton-lawvers.corn

Strong Structural Steel, Ltd.:
Craig A. N eve low cnevelow@w-g.corn
J ennifer Hopper jhopper@w-g.corn
Aguirre Framing & Construction, LLC:
Michael J. Quintana mquintana@gnqlawyers.com
Griselda Escarnilla gescarnilla@gnqlawyers.corn

Southern Mechanical Air Conditioning:
Paul Byron Starr pstarr@genner-austin.corn
Sara Lutz Saral@germer.corn
C. Thomas Valentine tvalentine@dawray.corn
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.corn
Jacqueline Y. Srnelley JSMELLEY@dawray.corn
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

Metro Electric Inc.:
Barry Ray bray@adamsGraham.com
Eva Nieto enieto@adamsgraham.com
Visionscapes, Inc.:
J erry L. Ewing jerry.ewing@wbclawfirrn.corn
Michelle A. Koledi Michelle.Koledi@wbclawfirm.com
Whitney Pittman Whitney.Pittman@wbclawfirnl.com

R.A.S . Masonry, LLC:
Clinton J. Echols cechols@rmjelaw.com
Virginia Pederson vpederson@rmjelaw.com
Lisa Kelly lkellv@rmjelaw.com
Wesson H. Tribble wtribble@tribblelawfmn.corn
Pascal Arteaga parteaga@,tribblelawfirm.com
Kirsten Mills kmills@tribblelawfirm.com

NM Contracting LLC:
Robert L. Guerra rguerra@thorntonfirm.com
Mmtin A. Canales mcanales@thorntonfirm.com
Juan E. Moreno, Jr. jmoreno@thomtontinn.corn
Karen Guena KGuerra@thomtontinn.corn

San-Co Steel Ltd d/b/a Southern Steel Fabricators Ltd:
Paul A . Smith, Jr. paul@solisandsrnithlaw.corn
Maggie Keller Maggie@solisandsrnithlaw.corn

61917:10320162                                                                                    Page 3
ORDER GRANTING VCC_. LLC'S MOTION TO COMPEL PRODUCTION OF E-MAILS PURSUANT TO COURT RULING ON
SEPTEMBER25_. 2017
                                                                                   Electronically Filed
                                                                                   10/9/2017 3:19PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Priscilla Rivas


Daniel Hemandez efiling@hdzfirm.com

Teni-Trak, Inc.:
Frank Sabo, Jr. fsabo@guerraleeds.com
Ysmael D. Fonseca YFonseca@guerraleeds.com
Cindy Ortega COrtega@GuerraLeeds.com

G&S Glass, LLC:
C. Thomas Valentine tvalentine@dawray.com
Thomas Demary tdemarv@dawray.com
Leslie Hanna lhanna@dawray.com
Saira Siddiqui SSIDDIQUI@dawray.com
Jacqueline Y. Smelley JSMELLEY@dawray.com
Schavonne Banzouzi SBANZOUZI@dawray.com
Dominique Bellard DBELLARD@dawray.com

CBI, L.L.C.:
Jesus Contreras Jconlaw23 @gmail.com

TEGA Construction, LLC:
Daniel G. Rios dan@danrioslaw.com




61917:10320162                                                                                   Page4
ORDER GRANTING VCC. LLC'S MOTION TO COMPEL PRODUCTION OF E-MAILS PURSUANT TO COURT RULING ON
SEPTEMBER25 , 2017
                                                                             Electronically Filed
                                                                             10/16/2017 10:34 AM
                                                                             Hidalgo County District Clerks
                                                                             Reviewed By: Alessandra Galvan


                                CAUSE NO. C-1269-16-B

 VCC, LLC,                                    §        IN THE DISTRICT COURT
       Plaintiff/Counter-Defendant,           §
                                              §
 v.                                           §         93RD JUDICIAL DISTRICT
                                              §
 PHARR-SAN JUAN-ALAMO ISD,                    §
     Defendant/Counter-Plaintiff.             §        HIDALGO COUNTY, TEXAS

                      MOTION TO ENFORCE
      ORDER REGARDING PRODUCTION OF ELECTRONIC DISCOVERY
            AND ALTERNATIVE MOTION FOR CONTINUANCE

       VCC, LLC files this Motion to request the Court to Enforce its prior Order

Regarding the Production of Electronic Discovery, which directed PSJA to—

              conduct electronic searches of the term provided by VCC’s
              counsel at the hearing of August 21, 2017 and in the letter of
              September 22, 2017 and provide the requested (non-
              privileged) documents to counsel for VCC on or before 5:00
              p.m. on October 2, 2017 in either paper or electronic form.

(Exhibit 1) PSJA says it has performed the searches. However, it refused to provide 99.99%

the documents (in either electronic or paper form), and now gives the excuse that it is

having trouble producing the emails. PSJA identified 49 million emails via the search terms

(Exhibit 2); it has produced only 100 emails to date, most of which is junk email. (Id. at

51) This coming Monday will make it two weeks since the deadline passed.

       VCC desperately needs this Court to intervene. It is already faced with an

impossible trial setting and its counsel is working to the point of exhaustion with daily

depositions and weekly hearings. It is doing all of this without essential discovery. And

once PSJA produces the emails, many depositions will likely need to be re-taken. There is,

of course, an easy solution to all of this—continue the trial setting to February 5, 2018.
                                                                            Electronically Filed
                                                                            10/16/2017 10:34 AM
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Alessandra Galvan


                                       I.
                             RELEVANT BACKGROUND

       This Court is well aware of the factual background. PSJA filed its construction-

defect claim about a year ago. It first disclosed its $48 million damage model about nine

months ago, on January 27, 2016, despite hiring experts and investigating its claims back

in 2015. The allegations are massive in scope. There are more than 40 parties. Depositions

began on May 19, 2016, and have occurred since then at a break-neck pace. As of October

5, the parties had taken 44 depositions. They still need more than 40 more depositions.

Trial is set for November 27, 2017.

       All of this is happening while PSJA has refused to produce basic electronic

discovery. In May 2017, at the first hearing on a request for continuance (which was

denied) counsel for PSJA requested the Court take judicial notice of his letter to parties

entering the case and PSJA’s accommodation of providing all documents to the parties via

an electronic link. The link contains only those documents handpicked by PSJA and does

not contain information needed by VCC or the subcontractors to defend against PSJA’s

claims.

       VCC first requested PSJA to produce relevant emails May 26, 2017. (Exhibit 3 at

Ex. 203) PSJA did nothing to search for those documents. VCC asked PSJA again to

produce emails on August 9, this time for separate categories of documents. (Id. at Ex. 205)

PSJA did nothing to search for those documents. As to the original requests served on May

26, 2017, VCC attempted to resolve the lack of production by PSJA during the summer

months and in the correspondence filed in support of VCC’s previous motion to compel.


                                             2
                                                                                Electronically Filed
                                                                                10/16/2017 10:34 AM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Alessandra Galvan


PSJA refused, saying no searches for archived or electronic information had been

performed. VCC then filed a motion to compel the emails, which was originally heard on

August 21, 2017, and which this Court granted on September 25, 2017 and directed PSJA

to produce the relevant emails by October 2 at 5:00 p.m. (Exhibit 1) PSJA still did nothing.

VCC asked PSJA yet again to produce the emails on October 4. (Exhibit 3 at Ex. 204) And

agin, PSJA did nothing. In short, PSJA completely disregarded the Court’s Order and has

made a mockery of the Texas Rules of Civil Procedure.

       On October 12, VCC took the deposition of Hector Daniel Rodriquez, who is the

director of Management of Information Systems for PSJA School District. (Exhibit 2) He

is the person responsible for doing the word searches and producing the emails for litigation

for the School District. (Id. at 2, 21) His office is familiar with doing this type of work. (Id.

at 4) He was first contacted on August 18, three months after VCC served its requests for

production. (Id.) He was never provided with VCC’s requests for production. (Id. at 21,

23, 30) He began to do the word searches on September 30. (Id. at 5; see also Exhibit 3 at

Ex. 207) He was given 160 search terms. (Exhibit 2 at 7) The searches resulted in 49 million

hits (which is five million more hits than what is contained on the archive server). (Id. at

8) To date, the only emails that have been extracted are 101 emails involving the word

“hail.” (Id. at 12) About 90% of those emails are “junk e-mail,” and the production contains

many duplications. (Id. at 51) He says that his team has had trouble extracting other emails,

and has hired an engineer to figure out what is going on. (Id. at 11–12, 79) When asked if

he had an estimate for when they would resolve the problem and finally produce the emails,

he said: “Unfortunately, no. I wish I did have a date, because I want to get through this as

                                               3
                                                                          Electronically Filed
                                                                          10/16/2017 10:34 AM
                                                                          Hidalgo County District Clerks
                                                                          Reviewed By: Alessandra Galvan


well. I’m supposed to hear back from him going into tomorrow.” (Id. at 12) Nothing has

happened since.

                                    II.
                  THE NEED FOR THE ELECTRONIC DISCOVERY

      The discovery at issue—emails—is fundamental in every modern era commercial

lawsuit. In many cases, emails are the most critical form of discovery. They tell you what

people were doing months or years in the past. Here are just a few examples of what the

emails from the School District will show—

                   If and to what extent the School District is seeking
                    duplicative relief regarding the roof damage;

                   The School District’s knowledge back to 2011
                    regarding the alleged defects and what warranty, if any,
                    the School District purchased or believed it purchased;

                   The scope of repairs made or requested by the School
                    District in the past;

                   The specific complaints, if any, the School District
                    made before it hired any experts;

                   Any warranty requests made by the School District to
                    VCC or any other party;

                   Any issues raised by the design team to the School
                    District of which VCC was not informed.

      Nevertheless, because of the trial schedule and the School District’s failure to

produce the emails, VCC is taking daily depositions and preparing for trial without basic

documents relating to these and other issues.




                                             4
                                                                           Electronically Filed
                                                                           10/16/2017 10:34 AM
                                                                           Hidalgo County District Clerks
                                                                           Reviewed By: Alessandra Galvan


                                       III.
                                LEGAL AUTHORITY

       Texas Rule of Civil Procedure 308 provides, in part: “The court shall cause its

judgments and decrees to be carried into execution.” That is precisely what VCC asks the

Court to do here. PSJA has refused to comply with this Court’s Order. Trial is six weeks

away and VCC still does not have basic and necessary discovery. An impossible trial

setting and discovery schedule is being made worse. VCC asks the Court to intervene and

to enforce its Order to save VCC from even further hardship and prejudice. Again, since

this Court ordered PSJA to produce emails on October 2, 2017, VCC has received

approximately 100 emails (mostly nonresponsive or unreadable) of the alleged 49 Million

hits found in response to the search terms run through PSJA’s archive server that only

houses 44 million records.

                                        IV.
                                RELIEF REQUESTED

       Accordingly, VCC asks the Court to enforce its September 25 Order Regarding

Production of Electronic Discovery by ordering PSJA to produce all responsive, non-

duplicative emails (as narrowed by the requests for production) in a readable format by

Friday, October 20, 2017 at 5:00 p.m.. VCC further requests the Court to order that, in the

event PSJA fails to timely produce such documents, (1) PSJA must pay costs of all

depositions taken since October 2, (2) PSJA cannot make any argument that could be

contradicted by emails that have not been produced by PSJA, and (3) PSJA’s counsel must

provide a detailed accounting (i.e., dates, amount of time, and persons involved) of all



                                            5
                                                                            Electronically Filed
                                                                            10/16/2017 10:34 AM
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Alessandra Galvan


efforts to timely search for, review, and produce electronic records that are responsive to

the written discovery requests.

       In the alternative, VCC requests the Court to continue the trial setting to the back-

up trial date of February 5, 2018 to allow PSJA time to complete the document production

and to allow VCC to depose and re-depose any necessary witnesses based on the email

production.

                                          Respectfully submitted,

                                          WRIGHT & CLOSE, LLP

                                          /s/ Bradley W. Snead
                                          Jessica Z. Barger
                                          State Bar No. 24032706
                                          Bradley W. Snead
                                          State Bar No. 24049835
                                          One Riverway, Suite 2200
                                          Houston, Texas 77056
                                          Tel. 713.572.4321
                                          Fax 713.572.4320
                                          barger@wrightclose.com
                                          snead@wrightclose.com

                                          PERALEZ FRANZ, LLP
                                          Gil P. Peralez
                                          State Bar No. 00791426
                                          Chris Franz
                                          State Bar No. 00792514
                                          1416 W. Dove Ave.
                                          McAllen, Texas 78504
                                          Telephone: 956.682.3660
                                          Facsimile: 956.682.3848
                                          service@peralezfranzlaw.com

                                          SLATES HARWELL, LLP
                                          John Slates
                                          State Bar No. 00794646
                                          Patrick E. “Gene” Blanton

                                             6
                                  Electronically Filed
                                  10/16/2017 10:34 AM
                                  Hidalgo County District Clerks
                                  Reviewed By: Alessandra Galvan


State Bar No. 24058209
Stephen C. Bolline II
State Bar No. 24069396
1700 Pacific Avenue, Suite 3800
Dallas, Texas 75201-4761
Tel: (469) 317-1000
Fax: (469) 317-1100
jslates@slatesharwell.com
gblanton@slatesharwell.com
sbolline@slatesharwell.com

ROYSTON, RAYZOR, VICKERY & WILLIAMS, LLP
Keith N. Uhles
State Bar No. 20371100
Esteban Delgadillo
State Bar No. 24087406
55 Cove Circle
Brownsville, Texas 78521
(956) 542-4377
(956) 542-4370 (Facsimile)
keith.uhles@roystonlaw.com
Esteban.delgadillo@roystonlaw.com

Attorneys for VCC, LLC




  7
                                                                          Electronically Filed
                                                                          10/16/2017 10:34 AM
                                                                          Hidalgo County District Clerks
                                                                          Reviewed By: Alessandra Galvan


                            CERTIFICATE OF SERVICE

       This certifies that a true and correct copy of the foregoing document was forwarded
via electronic mail to all counsel of record on this 13th day of October 2017.

                                         /s/ Bradley W. Snead
                                         Bradley W. Snead




                                            8
24th
                                                            Electronically Ffled
                                                            10/23/2017 12:00 AM
                                                            Hidalgo County District Clerks
cc:                                                         Reviewed By: Alessandra Galvan
Pharr-San Juan-Alamo I.S.D.:
Anthony Constant (office@con tantlawfinn.corn)
Rene Rarnirez (rrarnirezlaw@rne.corn)
Ro e Vela (Rose.vela@rne.corn)
Pruett Moore lll (pmooreiii@sbcglobal.net)

VCC,LLC:
Patrick E. "Gene" Blanton (gblanton@slatesharwell.com)
Steve Bolline (sbolline@slatesharwell.corn)
Blake Wil on (bwil on@ latesharwell.corn)
Mendy Meyer (rnrneyer@slatesharwell.corn)
Meli a Alejos (malejo @ latesbarwell.corn)

Lee Shidlofsky (1ee@shidlofskylaw .corn)

Gil P. Peralez (gpp@peralezfranzlaw .corn)
Chris Franz (ccf@peralezfranzlaw.com)
Peralez Franz LLP Service ( ervice@peralezfranzlaw .corn)

Keith N. Uhle (keith.uhle @roystonlaw.corn)
Esteban Delgadillo (e teban.delgadillo@roy tonlaw.com)
Yendi V. Villarreal (Yendi .Villarreal @roystonlaw .corn)

Vratsinas Construction Company:
Patrick E . ''Gene" Blanton (gblanton@ latesharwe11.com)
Steve Bolline (sbolline@ latesharwell.com)
Blake Wilson (bwilson@slatesbarwell .corn)
Mendy Meyer (mmeyer@slatesbarwell.com)
Meli a Alejos (rnalejos@ late harwell.corn)

Gil P. Peralez (gpp@peralezfranzlaw .corn)
Chris Franz (ccf@peralezfranzlaw .corn)
Peralez Franz LLP Service (service@peralezfranzlaw .corn)

Ed Flume Building Specialties, Ltd.:
Frank Sabo, Jr. (fsabo@guerraleeds.com)
Ysrnael D. Fonseca (YFonseca@guerraleeds.com)
Michael McCann (rnmccann@guerraleed .corn)
Cindy Ortega (COrtega@GuerraLeeds.com)
Loly Sanchez (LSanchez@GuerraLeed .corn)

RGV Alliance Construction, L.L.C.:
David Garza (dgarza@garzaandgarza.com)
J. Olmos (iolmos@garzaandgarza.com)

Wesson H. Tribble (wtribble@tribblelawfirm.com)
Daniel P. McManus dmcmanus@tribblelawfirm.com
Kirsten Mills (Kmills@tribblelawfirrn.com)
Gregg Kupor (gkupor@tribblelawfirm.com)

                                               2
                                                       Electronically Filed
                                                       10/23/2017 12:00 AM
                                                       Hidalgo County District Clerks
Hellas Construction, Inc.:                             Reviewed By: Alessandra Galvan
Gregg Brown (grb-svc@germer-austin.com)
Nancy Griffin Scates (nscates@getmer-austin.com)
Juliana Countess (jcountess@germer-austin.com)
Ben Martin (bmartin@germer-au tin.com)

JD Krane Floor Designs:
Doug Kennedy (DKennedy@brinandbrin.com)
Adrian Senyszyn (asenyszyn@brinandbrin.com)
Monica Maryland (mmaryland@brinandbrin .com)

Frank Sabo Jr. (f abo@guerraleeds.com)
Ysmael D. Fonseca (YFon eca@guerraleeds.com)
Cindy Ortega (COrtega@GuerraLeed .corn)
Loly Sanchez (LSanchez@GuerraLeeds.com)

P HJ. Service Agency, Inc.:
David Funderburk (DFunderburk@ffllp.com)
Diane Oavi (ddavis@ffllp.com)
Cheryl Ward (acward@ffllp.com)
Carla Wilt hire (cwiltshjre@ffllp.com)

Rio Roofing, Inc.:
H. Dwayne Newton (dnewton@newton-lawyers.com)
Michael B. Feibus (mfeibus@newton-lawyers.com)
Michele H. Pederson (mhpeder on@newton-lawyer .corn)
(e-service@newton-lawyer .corn)
Mara Salazar (msalazar@newton-lawyers.com)

Strong Structural Steel, Ltd.:
Craig A. Nevelow (cnevelow@w-g.com)
Jennifer Hopper ( jhopper@w-g.com)

Aguirre Framing & Construction, LLC:
MichaelJ. Quintana (mquintana@gnqlawyer .corn)
GriseJda E camma (ge camilla@gnqlawyer .corn)

Southern Mechanical Air Conditioning:
Paul Byron Starr (pstarr@germer-austin.com)
Sara Lutz (Saral@ germer .corn)

C. Thoma Valentine (tvalentine@dawray.com)
Thomas Demary (tdemary@dawray.com)
Le lie Hanna (lhanna@dawray.com)
Steve Umeh (sumeh@dawray.com)
Jacqueline Y. Smelley (JSMELLEY@dawray.com)
Schavonne Banzouzi (SBANZOUZI @dawray .corn)
Dominique Bellard (DBELLARD@dawray.com)
Lucero Amezquita (LAMEZQUITA@dawray.com)
David Goodroe (dgoodroe@dawray .corn)

                                              3
                                                         Electronically Ffled
                                                         10/23/2017 12:00 AM
                                                         Hidalgo County District Clerks
Metro Electric Inc.:                                     Reviewed By: Alessandra Galvan
Barry Ray (bray@adamsgraham.com)
Eva Nieto (enieto@adamsgraham.com)

Visionscapes, Inc.:
Jerry L. Ewing (jerry.ewing@wbcJawfirm.com)
Michelle A. Koledi (Michelle.Koledi@wbclawfirm.com)
Whitney Pittman (Whitney.Pittman@wbclawfirm.com)
Briana Robinson @rianaRobinson@wbclawfirm.com)
Shelby Dobson (Shelby.Dobson@wbclawfrrm.com)
Janet Montgomery (janet.montgomery@wbclawfirm.com)

R.A.S. Masonry, LLC:
Clinton J. Echo] (cechol @rmjelaw .corn)
Virginia Pederson (vpederson@rmjelaw.com)
Lisa Kelly (lkelly@rmjelaw.com)

Wesson H. Tribble (wtribble@tribblelawfirm.com)
Pascal Arteaga (parteaga@tribble1awfirm.com)
Kirsten Mill (Kmills@tribblelawfirm.com)
Gregg Kupor (gkupor@tribb1elawfirm.com)

NM Contracting LLC:
Robert L. Guerra (rguerra@thomtonfirm.com)
Juan E. Moreno Jr. (jmoreno@thorntonfirm.com)
Martin A. Canale (mcanales@thorntonfirm.com)
Andrew Lies man (aliesman@ thomtonfirm.com)

SAN-CO STEEL LTD D/B/A SOUTHERN STEEL FABRICATORS LTD:
Paul A. Smith, Jr. (paul@ oli andsmithlaw.com)
Maggie KeUer (Maggie@solisandsmithlaw .corn)
Yolanda Valdez (yolanda@ oli andsmithlaw.com)

Daniel M.L. Hemandez (efiling@hdzfirm.com)

Teni-Trak, Inc.:
Frank Sabo, Jr. (fsabo@guerraleeds.com)
Ysmael D. Fonseca (YFonseca@guerraleeds .com)
Cindy Ortega (COrtega@GuerraLeed .corn)
Loly Sanchez (LSanchez@GuerraLeed .corn)

G&S Glass,LLC:
C. Thomas Valentine (tvalentine@dawray.com)
Thomas Demary (tdemarv@dawray.com)
Leslie Hanna (lhanna @dawray .corn)
Jacqueline Y. Smelley (JSMELLEY@dawray.com)
Schavonne Banzouzi (SBANZOUZI@dawray.com)
Dominique Bellard (DBELLARD@dawray.com)
Lucero Amezquita (LAMEZQUITA@dawray.com)
David Goodroe (dgoodroe@dawray.com)

                                             4
                                                     Electronically Ffled
                                                     10/23/2017 12:00 AM
                                                     Hidalgo County District Clerks
CBI, L.L.C.:                                         Reviewed By: Alessandra Galvan
Jesus Contreras (Jconlaw23@gmail.com)

TEGA Construction, LLC:
Daniel G. Rios (dan@danrioslaw.com)

Schneider Electric USA, INC.:
J.K. Leonard (jkleonard@namanhowell.com)
James M. Parker, Jr. (jparker@namanhowell.com)
Mark A. Cooper (rncooper@narnanhowell.com)
Crystal Montalbano (cmontalbano@namanhowell .com)
Gracie Cave (gcave@namanhowell.com)

The Alex Group, LLC:
Gregory N. Ziegler (gziegler@macdonalddevin.com)
Rebecca M. Alcantar (RAlcantar@macdonalddevin.com)
Kathy Troutman (ktroutman@macdonalddevin.com)

Jerome Masonry, LLC.:
Jose L. Gamez (jgamez@dakpc.com)
Ro a M. Mendez (rmendez@dakpc.com)

KW Industries, Inc.:
Seth I. Rubinson (srubinson@rubin onlaw.com)

Juan A. Garcia dba Jay's Electric:
Adrian Senyszyn (a enyszyn@brinandbrin.com)
Doug Kennedy (DKennedy@brinandbrin.com)
Monica Maryland (mmaryland@brinandbrin.com)

Texas Fireguard, LLC:
Grant E. Adarni, ill (tadami @adamilaw .corn)
Paul D. Huckabay (phuckabay@adamilaw.com)
Betty Warren (Bwarren@adamilaw.com)
Ginger Landry (glandry@adamilaw .corn)

ACE AUDIO COMMUNICATIONS, INC.:
Viola G. Garza (viola@cowengarza.com)
Peyton S. Kampas (peyton@cowengarza.com)
Bea Lopez (bea@cowengarza.com)

ALLIANCE SPECIALIZED SYSTEMS, LLC:
Martin A. Canale (mcanales@thorntonfirm.com)
Andrew Lie man (aliesman@thomtonfinn.com)

3G Industries:
Clay Hollis Olollislaw@att.net)
Krystal Guevara Qggcyb@yahoo.com)

FR GREEN THUMB LANDSCAPING, LLC:
Traci L. Evan (tracilynnevan @yahoo.com)
                                                5_
                                                        Electronically Ffled
                                                        10/23/2017 12:00 AM
                                                        Hidalgo County District Clerks
                                                        Reviewed By: Alessandra Galvan
L&G Concrete Construction, Inc.:
Thoma A. Mailloux IT (tmailloux@bpgrlaw .corn)
Karin 0. Durio (kdurio@bpgrlaw.com)
Brenda L. Lawrence (blawrence@bpgrlaw.com)

JLV Construction Co., Inc.:
Josh K. Davis (Josh.Davis@lewisbrisbois.com)
Matthew R. Begley (Matthew .Begley@lewisbrisbois.com)
Emily F. Thompson (Emily.Thompson@lewisbrisbois.com)




                                            6
                                  October 03, 2017

Via Email:
keith.uhles@roystonlaw.com
Mr. Keith N. Uhles

Mr. Patrick E. “Gene” Blanton
gblanton@slatesharwell.com

Mr. Stephen Bolline
sbolline@slatesharwell.com


             RE: Results of running your search terms – REPORT #2

                    CAUSE NO. C-1269-16-B
                    VCC, LLC v. PHARR-SAN JUAN-ALAMO
                    INDEPENDENT SCHOOL DISTRICT
                    In the 93rd Judicial District Court, Hidalgo County

Dear Keith, Gene and Stephen,

       On September 22, 2017, you asked PSJA ISD to search the
District’s email archive from January 1, 2010 until the present for 160
words.

       Here are the results. Each Block includes a search for each of the
ten words you asked that we search for, the number you assigned to
each word is the number in parenthesis for each Block. Block 1 Terms
(1-10) are the terms you numbered 1 through 10. We ran them together
to reduce the number of searches from 160 to 16. We filtered the search
so that it did not find emails that were communications between the
District and its lawyers. We are unable to filter out information about
minors or about personnel issues or any individual’s personal health or
other personal issues.

      Please confirm that you agree that you will immediately destroy
such emails and not share them when you find them.
           If you have any other suggestion about how we should handle the
     privacy issues for minors, students, teachers and other District
     employees, please tell me and let’s agree on some way to protect them.
	
		
          Search	Terms	                   Email	Hits	
          Block	1	Terms	(1-10)	           44,883	
          Block	2	Terms	(11-20)	          933,613	
          Block	3	Terms	(21-30)	          17,561,952	
          Block	4	Terms	(31-40)	          6,046,009	
          Block	5	Terms	(41-50)	          3,846,086	
          Block	6	Terms	(51-60)	          2,702,151	
          Block	7	Terms	(61-70)	          797,440	
          Block	8	Terms	(71-80)	          1,814,710	
          Block	9	Terms	(81-90)	          1,579,151	
          Block	10	Terms	(91-100)	        126,685	
          Block	11	Terms	(101-110)	       2,421,880	
          Block	12	Terms	(111-120)	       3,711,114	
          Block	13	Terms	(121-130)	       2,164,330	
          Block	14	Terms	(131-140)	       196,898	
          Block	15	Terms	(141-150)	       3,617,518	
          Block	16	Terms	(151-160)	       1,482,718	
                  GRAND	TOTAL	HITS	 49,047,138	


     Mr. Hector Rodriguez, PSJA ISD’s Director of Management Information
     Systems, who is personally conducting the searches, provided this
     information to me last night around midnight (11:28 PM to be precise). Mr.
     Rodriguez is obviously working on this with intensity. Mr. Rodriguez gave
     me this update:

     “I’ll	be	working	with	our	vendor	tomorrow	on	getting	a	better	grasp	on	the	total	run	time	we	
     can	expect	for	the	email	extractions	into	PDF	format	since	the	hits	are	rather	large	we	could	
     see	some	extended	amount	of	time	to	extract	each	block	of	terms.	I’ll	provide	an	update	
     tomorrow.”	
     	
     Once we have some idea how long extraction will take, we will let you know.
     When extraction is successful, we will deliver the results to you by Dropbox
     link.


                                                  Very truly yours,



                                                  Anthony F. Constant
                                                             1


 1                         REPORTER'S RECORD
                       VOLUME 001 OF 001 VOLUME
 2                TRIAL COURT CAUSE NO. C-1269-16-B
 3   VCC, LLC,                    *   IN THE DISTRICT COURT OF
          PLAINTIFF AND           *
 4        COUNTER-DEFENDANT,      *
                                  *
 5   VS.                          *   93RD JUDICIAL DISTRICT
                                  *
 6   PHARR-SAN JUAN-ALAMO         *
     INDEPENDENT SCHOOL DISTRICT, *
 7        DEFENDANT AND           *
          COUNTER-PLAINTIFF.      *   HIDALGO COUNTY, TEXAS
 8   __________________________________________________________
 9
10                 HEARING ON PRETRIAL PROCEEDINGS
11
     __________________________________________________________
12
13             On the 18th day of October, A.D., 2017, the
14   foregoing proceedings came on to be heard outside the
15   presence of a jury, in the above-entitled and enumerated
16   cause; and the following proceedings were had before the
17   Honorable Rodolfo Delgado, Judge Presiding, held in
18   Edinburg, Hidalgo County, Texas, USA;
19       Proceedings reported by computerized integrated
20   courtroom realtime, stenotype machine; Reporter's Record
21   produced by computer-assisted transcription.
22                JACQUELINE INKS, Texas CSR #5162
            Official Court Reporter - 93rd District Court
23                     Hidalgo County Courthouse
                   100 North Closner, Second Floor
24                    Edinburg, Texas 78539 USA
                              956.318.2255
25
                                                               80


 1   modifying that to next Tuesday is due to the mediation.
 2                 MR. UHLES:     And then next Tuesday, Your Honor,
 3   will be the matters on the notice of hearing for today that
 4   have not previously been addressed.
 5                 THE COURT:     Exactly.
 6                 MR. BLANTON:     Finally, Your Honor, just to get
 7   final clarification, on our motion to enforce the e-mails,
 8   while we understand that they are working on this process --
 9   in fact, during this hearing, I've come to learn
10   Mr. Constant produced another 165 e-mails, only one of which
11   has content that we were actually able to read.     If you are
12   not going to order them to produce all of their e-mails by
13   the end of this week, we are requesting a continuance of the
14   trial date at this time.
15                 THE COURT:     I could see that coming.    And,
16   Mr. Constant, so should you.     The only reason why I held
17   back on ordering that it be done by this Friday at 5:00 --
18   which is what I really wanted to do -- is due to the nature
19   of Mr. Constant's arguments with respect to the difficulty.
20   I can only imagine the difficulty of that.     But since there
21   appears to be a good-faith effort to try to get that
22   information to you, I've made my ruling.     And every
23   indication is that I will continue to get motions for
24   continuance and you'll put forth your reasons why; and
25   they'll be even more compelling, I suspect, as the days go
                                                                 81


 1   closer to the day of trial.
 2                    MR. BLANTON:     Certainly, Your Honor.   And
 3   while I appreciate that in your previous orders, I'm just
 4   trying to get clarity so that I can report to my clients
 5   that if you've previously ordered them to produce by
 6   October 2, you've told them again last week when we were
 7   here to get on it and produce them, we are here now a third
 8   time.     There is no teeth to the order; and if you won't
 9   order them to produce by the end of this week, we are
10   requesting a continuance.        If we're not getting that relief,
11   that's fine.     We just need clarity that you are denying that
12   relief.
13                    THE COURT:     Today's denied.
14                    MR. BLANTON:     Thank you.
15                    THE COURT:     Anything else?
16                    MR. GAMEZ:     Your Honor, if I may address the
17   Court.
18                    THE COURT:     Yes, Mr. Gamez?
19                    MR. GAMEZ:     Mr. Blanton has just asked for a
20   mandatory order for people to appear at this mediation.          I
21   have previously advised him by e-mail that I cannot attend
22   on October 25th.     The reason I cannot attend is I have
23   another hearing in Cameron County.        It's -- I have to be
24   present for that hearing myself.        And so, I want to be
25   excused from that mediation.        My insurance rep will be
                                                             85


 1   THE STATE OF TEXAS
 2   COUNTY OF HIDALGO:
 3                     CERTIFICATE OF COURT REPORTER
 4       I, JACQUELINE INKS, Official Court Reporter in and for
 5   the 93rd Judicial District Court of Hidalgo County, State of
 6   Texas, do hereby certify that the above and foregoing
 7   contains a true and correct transcription of all portions of
 8   evidence and other proceedings requested in writing by
 9   counsel for the parties to be included in this volume of the
10   Reporter's Record, in the above-entitled and numbered cause,
11   all of which occurred in open court or in chambers and were
12   reported by me.
13       I further certify that this Reporter's Record of the
14   proceedings truly and correctly reflects the exhibits, if
15   any, admitted by the respective parties.
16       I further certify that the total cost for the
17                                              718.00
     preparation of this Reporter's Record is $________ and will
18   be paid by WRIGHT & CLOSE, LLP.
19       WITNESS MY OFFICIAL HAND on this the 19th day of
20   October, 2017.
21                      /s/ JACQUELINE INKS
                       _______________________________
                       JACQUELINE INKS, CSR
22                     Official Court Reporter
                       93rd District Court
23                     100 N. Closner
                       Edinburg, Texas 78539
24                     (956) 318-2255
                       Cert. No. 5162; Expires: 12/31/18
25
                                    CAUSE NO. C-1269-16-B

VCC,LLC                                        §               IN THE 93rc1 JUDICIAL
     Plaintiff                                 §
                                               §
V.                                             §               DISTRICT COURT OF
                                               §
PHARR-SAN JUAN-ALAMO                           §
INDEPENDENT SCHOOL DISTRICT                    §
     Defendant                                 §               HIDALGO COUNTY, TEXAS

 ORDER Regarding Inspection and Copying of Original Emails Produced by PSJA lSD in
        Response to VCC, LLC's September 22,2017 Request for Production

        PSJA ISD has agreed to produce the emails resulting from the search for the 160 terms

requested to be produced in VCC, LLC's September 22,2017 Request for Production.

        IT IS ORDERED that:

1. PSJA lSD will make the emails available beginning Monday, October 30,2017 at 7 a.m.

               and will continue to make them available until 9 p.m. that evening.

2. PSJA lSD will make the emails available everyday thereafter during the same period each

       day up to and including November 21, 2107.

3. Any party wishing to inspect the emails shall notify office@constantlawfirm.com at least

               48 hours before the start time each day that:

       3 .1.   the party intends to inspect the email on a specific date;

       3 .2.   the time the party will arrive to inspect the email on that date;

       3.3.    the time the party will end its inspection of the email on that date;

       3.4.    the identify of each representative of the party who will conduct the inspection

               on that date .

4. Each hour of the day during the inspection time, inspection will begin on the hour and

       inspection will end 50 minutes after the hour so that all parties will enjoy a ten-




                                                   1
        minute break from the process every hour. The inspectors shall leave the inspection

        area during the ten-minute break so that the PSJA assistants can have a ten-minute

        break each hour.

5. The inspector will not search the database.

6. The inspector will not explore the database or any part of PSJA 's network.

7. The inspector will inspect only the window presented to the inspector by PSJA.

8. The inspector will place a check mark beside any ernail the inspector wishes to have sent to the

       inspector's specified email address.

9. The inspector may read any of the emails presented as a result of the search for the 160 terms

       and their attachments and the inspector may select any email to be forwarded to the

       inspector's specified email address; but the inspector MUST NOT TAKE ANY OTHER

       ACTION with the interface or the database.

10. After the inspector has chosen emails to be forwarded to the inspector's specified email

       address , PSJA lSD will forward those emails to that address. PSJA ISD wilL do this on a

       daily basis unless otherwise agreed by the parties.

11. The inspector will not tag any email about students, personal issues, or health of individuals.

        If any such information nevertheless is received by the inspector or their law firm, the

       inspector will immediately destroy such email. If such email also contains information

       relevant to this cause, the inspector will be allowed to tag the email for export but upon

       receipt, the inspector shall immediately redact all information about students, personal

       issues or health of individuals and shall immediately send a copy of the original email and

       the redacted email to office@constantlawfirm.com. The term "personal issues" includes

       all information about an individual's income, salary or expense reimbursement and any




                                                 2
       performance evaluation.

12. The inspectors and their law firm will not share the data with any person outside their law

       firm.

13. Mr. Blanton and Mr. Constant may, by written agreement signed by both of them, add

               additional details to the protocol created by this order.

Signed this 271h day of October 2017.


                                                              JUDGE PRESIDING


cc:
Pharr-San Juan-Alamo I.S.D.:
Juan J. Hinojosa ( jjhinojosa@bizr!!v.rr.com)
Anthony Constant ( office@constantlawfirm .com)
Rene Ramirez ( rrarnirezlaw @me .com)
Rose Veta (Rose.vela@rne.com)
Pruett Moore HI ( pmooreiii@sbcglobal.net)

VCC,LLC:
Patrick E. "Gene" Blanton ( gblanton@slatesharwell.com)
Steve Bolline (s bolline@slatesharwell.com)
Blake Wilson (bwi lson@slatesharwell.com)
Mendy Meyer ( mmeyer@slatesharwell.com)
Melissa Alejos ( rnalejos@slatesharwell.corn)

Henri Nicolas ( henri @shidlofskylaw .corn)

Gil P. Peralez ( gpp@peralezfranzlaw .com)
Chris Franz ( ccf@peralezfranzlaw .corn)
Peralez Franz LLP Service (service@peralezfranzlaw .corn)

Keith N. Uhles ( keith.ubJes@roystonlaw .com)
Esteban Delgadillo (esteban.delgadillo@roystonlaw .corn)
Teresa A. Chavez (Teresa.Chavez@roystonJaw .corn)
Aide Cervantes ( Aide.Cervantes@roystonlaw .corn)

Jessica Z. Barger ( barger@wrightclose.com)
Bradley W. Snead (snead@wrightclose.corn)




                                                 3
Vratsinas Construction Company:
Patrick E. "Gene" Blanton (gblanton@slatesharwell.com)
Steve Bolline (sbolline @slatesharweU.com)
Blake Wilson ( bwilson@slatesharwell.com)
Mendy Meyer (mmeyer@slatesbarwell .com)
Melissa Alejos (malejos@slatesharwell.com)

Gil P. Peralez (gpp@peralezfranzlaw .corn)
Chris Franz (ccf@peralezfranzlaw .corn)
Peralez Franz LLP Service (service@peralezfranzlaw .corn)

Ed Flume Building Specialties, Ltd.:
Frank Sabo, Jr. (fsabo@guerraleeds .com)
Y smael D. Fonseca (Y Fonseca@ guerraleeds .corn)
Michael McCann ( mmccann@guerraleeds.com)
Cindy Ortega (COrtega@GuerraLeeds.com)
Loly Sanchez ( LSanchez@GuerraLeeds.com)

RGV Alliance Construction, LL.C.:
David Garza (dgarza@garzaand!!arza.com)
J. Olmos ( jolmos@garzaandgarza .com)

Wesson H. Tribble (wtribble@tribblelawfirrn.com)
Daniel P. McManus (dmcmanus@tribblelawfirm.com)
Kirsten Mills (Kmills@tribblelawfirm.com)
Gregg Kupor (gkupor@tribblelawfirm.com)

Hellas Construction, Inc.:
Gregg Brown (grb-svc@germer-austin.com)
Nancy Griffin Scates (nscates@germer-austin .com)
Brett Levinson ( blevinson@germer-austin.com)
J uliana Countess ( jcountess@ germ er-austin .corn )
Ben Martin ( bmartin @germer-austin.com)

JD Krane Floor Designs:
Doug Kennedy ( DKennedy@brinandbrin .com)
Adrian Senyszyn (asenyszyn@brinandbrin.com)
Letty Cantu (cd @brinandbrin.com)

Frank Sabo, Jr. (fsabo@guerraleeds.com)
Ysmael D. Fonseca ( YFonseca@guen·aJeeds.com)
Cindy Ortega (COrtega@G uerraLeeds .com)
Loly Sanchez (LSanchez@GuerraLeeds.com)




                                                4
P .H.I. Service Agency, Inc.:
David Funderburk (DFunderburk@ffllp.com)
Diane Davis (ddavis@ffllp.com)
Cheryl Ward (acward@ffllp.com)
Carla Wiltshire (cwiltshire@ffllp .com)
Michele Medina ( mmedina@ffllp.com)

Rio Roofing, Inc.:
H. Dwayne Newton (dnewton @newton-lawyers.com)
Michael B. Feibus (mfeibus@newton-lawyers .com)
Michele H. Pederson ( mhpederson@newton-lawyers.corn)
( e-service@ newton-lawyers .corn)
Mara Salazar (rnsalazar@newton-lawyers .com)

Strong Structural Steel, Ltd.:
Craig A. Nevelow (cnevelow @w-g.com)
Jennifer Hopper ( jhopper@w-g.corn)

Aguirre Framing & Construction, LLC:
Michael J. Quintana ( mquintana@gnqlawyers.com)
Griselda Escamilla (gescamilla@gnqlawyers.com)

Dean J. Siotos (dsiotos @rlattorneys.com)
Ariel Maloney (amaloney @rlattorneys .com)

Southern Mechanical Air Conditioning:
Paul Byron Starr ( pstarr@gerrner-austin.corn)
Sara Lutz (Saral@ germer.com)

C. Thomas Valentine (tvalentine@dawray.corn)
Thomas Demary (tdemary@dawray .com)
Leslie Hanna (l hanna@dawray.com)
1. Ross Broussard (rbroussard@dawray.com)
Jacqueline Y. Smelley (JSMELLEY @dawray.corn)
Schavonne Banzouzi (SBANZOUZI @dawray .corn)
Dorninique Bellard ( DBELLARD@dawray .com)
Lucero Amezquita (LAMEZQUITA@dawray.com)
David Goodroe (dgoodroe@dawray.com)
Naomi Gonzales (ngonzales@dawray .corn)

Metro Electric Inc.:
Barry Ray (bray @aclarnsgraharn .corn)
Eva Nieto (enieto@adarnsgraharn .corn)
Alyssa Chaplin (achaplin @adarnsgraham.corn)




                                                 5
Visionscapes, Inc.:
Jerry L. Ewing ( jerry.ewin!!@wbclawfirm.com)
Michelle A. Koledi ( Michelle.Koledi@wbclawfirm .com)
Whitney Pittman ( Whitney.Pittman@wbclawfirm.com)
Briana Robinson (Briana .Robinson@wbclawfirm.com)
Shelby Dobson (Shelby .Dobson@wbclawfirm .com)
Janet Montgomery ( janet.montgomery@wbclawfirm .com)

R.A.S. Masonry, LLC:
Clinton J . Echols (cechols@ rmjelaw .corn)
Virginia Pederson (vpederson@rmjelaw .corn)
Usa Kelly (l kell y@rmjelaw .com)
Shayla Brooks (sbrooks@rmjelaw .corn)

Wesson H. Tribble ( wtribble@tribblelawfirm.com)
Pascal Arteaga ( parteaga@tribblelawfirm.com)
Kirsten Mills ( Kmills@tribblelawfirm .com)
Gregg Kupor (gkupor@tribblelawfirm .com)

NM Contracting LLC:
Robert L. Guerra (rguerra @thorntonfum.com)
Juan E. Moreno, Jr. ( jmoreno@thorntonfirm.com)
Marti n A. Canales ( mcanales @thomtonfi rm.com)
Andrew Liesman (aliesman @thomtonfirrn.com)

SAN-CO STEEL LTD D/B/A SOUTHERN STEEL FABRICATORS LTD:
Paul A. Smith , Jr. (paul @solisandsmithlaw .com)
Carlos Solis (carlos@solisandsmitb law .com)
Maggie Keller ( Maggie@solisandsmithlaw .com)
Yolanda Valdez (yolanda@solisandsmithlaw .corn)

Daniel M.L. Hernandez (efiling@hdzfirm .com)

Teni-Trak, Inc.:
Frank Sabo, Jr. (fsabo @guerraleeds.com)
Ysmael D. Fonseca (YFonseca@!!uerraleeds.com)
Cindy Ortega (COrtega@GuerraLeeds.com)
Loly Sanchez ( LSanc hez@GuerraLeeds.com)




                                               6
G&S Glass, LLC:
C. Thomas Valentine (tvaJentine@dawray .com)
Thomas Demary (tdemary@dawray .com)
Leslie Hanna (lhanna@dawray .com)
Jacqueline Y. Smelley (JSMELLEY @dawray.com)
Schavonne Banzouzi (SBANZOUZI@dawray.com)
Dominique Bellard (DBELLARD@dawray.com)
Lucero Amezquita (LAMEZQUIT A@dawray.com)
David Goodroe (dgoodroe@dawray.corn)

CBI, L.L.C.:
David Flares (maryq @floresandtonesllp .com)
Jesus Contreras (Jconlaw23 @gmail.com)

TEGA Construction, LLC:
Daniel G. Rios (dan@danriosJaw.com)

Schneider Electric USA, INC.:
J.K. Leonard ( jkleonard@namanhowell.com)
James M. Parker, Jr. ( jparker@namanhowell.com)
Mark A. Cooper (rncooper@namanhowell.com)
Crystal M on tal bano ( cmontal bano@ namanhowell.com)
Gracie Cave (gcave@namanhowell.com)

The Alex Group, LLC:
Gregory N. Ziegler (gziegler@macdonalddevin.com)
Rebecca M. Alcantar (RAlcantar@macdonalddevin.com)
Kathy Troutman (ktroutman@macdonalddevin.com)

Jerome Masonry, LLC.:
Jose L. Gamez ( jgamez@dakpc .com)
Rosa M. Mendez ( rmendez@dakpc.com)

KW Industries, Inc.:
Seth I. Rubinson (srubinson@rubinsonlaw.com)
Scott Seidl (sseidl@rubinsonlaw .com)

Juan A. Garcia dba Jay's Electric:
Adrian Senyszyn (asenyszyn@bri nandbrin .com)
Doug Kennedy ( DKennedy@brinandbrin.com)
Monica Maryland (mmaryJand@brinandbrin.corn)




                                               7
Texas Fireguard, LLC:
Grant E. Adami, Ill (tadarni@adamilaw .corn)
Paul D. Huckabay (phuckabay@adarnilaw .corn)
Scott Schendel (sschendel@adarnilaw .corn)
Betty Warren (Bwarren@adamilaw .corn)
Ginger Landry ( glandry@adarnilaw .corn)

ACE AUDIO COMMUNICATIONS, INC.:
Viola G. Garza (viola@cowengarza.corn)
Peyton S. Kampas (peyton@cowengarza.com)
Bea Lopez ( bea@cowengarza.com)

ALLIANCE SPECIALIZED SYSTEMS, LLC:
Martin A. Canales (rncanales@thorntonfirrn .com)
Andrew Liesman (aliesman@thorntonfirm.com)

3G Industries:
Clay Hollis (holl islaw@att.net)
Krystal Guevara (krgcyb@yahoo.com)

FR GREEN THUMB LANDSCAPING, LLC:
Traci L. Evans (tracilynnevans@yahoo.com)

L&G Concrete Construction, Inc.:
Thomas A. Mailloux II (tmailloux@bpgrlaw .corn)
Karin 0. Durio (kdurio@bpgrl aw .corn)
Brenda L. Lawrence ( blawrence@bpgrlaw .corn)
Alexander Merced (amerced@bpgrJaw .com)
Stacey Brock (sbrock@bpgrlaw .corn)

JL V Construction Co., Inc.:
Josh K. Davis (Josh.Davis@ Iewisbrisbois.com)
Matthew R. Begley (Matthew .Begley@lewisbrisbois.com)
Ernily F. Thornpson ( Emily.Thompson@lewisbrisbois.com)

C. Thomas Valentine (tvalentine@dawray.com)
Ellen M. Karp (ekarp@dawray .com)

Saul Requenez dlb/a Palmview Steel Erectors:
John Engvall, Jr. ( jengvall@engvalltxlaw .corn)
Meghan Cantu Strickland (mstrickland@engvalltxlaw .corn)
Becky Johnson ( bjohnson@engvalltxlaw .corn)
Mindy Mufti ( rnrnufti @engvalltxlaw .corn)




                                               8
NATO GARCIA dlb/a NATO GARCIA COMPANY
Andrew J. McCI uggage ( amccl u ggage@thompsoncoe .com)
Pierce T. Cox (pcox @thompsoncoe .corn)
Sandra Hernandez (SHemandez@thompsoncoe.com)

Cenergistic, LLC:
David R. Woodward (dwoodward@cobbmartinez.com)
Matthew E. Last (mlast@cobbmartinez.com)
Angie Stevenson (astevenson@cobbmartinez.com)

Joe W. Fly, Co.:
J. Scott Howard (showard@texasdefense.com)
Phyllis Harmon (phyllis@texasdefense.com)




                                             9
                                    Cause No. C-1269-16-B; VCC v. PSJA
                                         Summary of Depositions
Depo Date    Witness                   On the Record     Off the Record Total Minutes
5/18/2017    Hector Zuniga                       1:41 PM          6:04 PM     263
5/19/2017    Rene Molina                         9:11 AM         11:28 AM     137
5/19/2017    Alfred Castillo, Jr.              12:09 AM           1:35 PM      86
6/6/2017     Homer Villareal                     9:15 AM         12:32 PM     197
6/6/2017     Fernando Lopez                      1:40 PM          5:03 PM     203
6/7/2017     Juan Cantu                         12:37 PM          1:28 PM      51
6/7/2017     Rubio Muniz                         9:07 AM         11:00 AM     113
6/14/2017    Orlando Garcia                      2:23 PM          4:29 PM     126
6/14/2017    Moises Garcia                       1:05 PM          1:57 PM      52
6/14/2017    Gabriel Cabrera                     4:52 PM          6:20 PM      88
6/15/2017    Coach Ruben Moreno                  8:55 AM         10:51 AM     116
6/15/2017    Eric De Leon                        2:39 PM          3:16 PM      37
6/15/2017    Coach Jesus Reyes                 11:01 AM           2:16 PM     195
6/20/2017    Felix Acala                         2:52 PM          5:13 PM     141
6/20/2017    Jesus Guajardo                      5:18 PM          5:59 PM      41
6/20/2017    Marta Ramirez                       1:08 PM          2:22 PM      74
6/21/2017    Rick Garica                       10:05 AM          11:25 AM      80
6/21/2017    Frankie Hernandez                   8:41 AM          9:38 AM      57
6/21/2017    Jaime Barbosa                      12:36 PM          3:06 PM     150
6/27/2017    Hector Leal                         1:08 PM          2:03 PM      55
6/27/2017    Virginia Saenz                      2:43 PM          3:49 PM      66
6/27/2017    Rich Lucero                         4:10 PM          6:23 PM     133
6/28/2017    Juan Gonzalez                     10:26 AM          11:10 AM      44
6/28/2017    Alejandro Elias                    12:02 PM          1:35 PM      93
6/28/2017    Ricardo Ramos                       8:39 AM          9:30 AM      51
7/13/2017    Ed Stacy                          10:20 AM           6:44 PM     504
7/18/2017    Bob Wallace                       10:09 AM           5:45 PM     456
7/20/2017    Randy Lewis                       10:10 AM           5:36 PM     446
7/26/2017    Randy Lackner                     10:19 AM           7:57 PM     578
8/1/2017     Mike Krismer                      10:14 AM           6:51 PM     517
8/2/2017     Bill Holder                         9:11 AM          7:51 PM     640
8/7/2017     Ben Craig                           1:08 PM          2:02 PM      54
8/8/2017     Greg Long                         10:18 AM           4:41 PM     383
8/9/2017     Ken Easterwood                    10:30 AM           4:45 PM     375
8/15/2017    Kenny O'Bannon                    10:11 AM           8:48 PM     637
8/18/2017    Eric Althouse                       9:17 AM          4:23 PM     426
8/23/2017    Bradley Davis                     10:44 AM           2:04 PM     200
9/7/2017     John Schedler                       9:19 AM         11:31 AM     132
9/26/2017    Victor Perez                        9:03 AM         10:21 AM      78
9/26/2017    Reymundo Gonzalez                 10:26 AM          11:10 AM      44
9/27/2017    Ben Garza                           9:18 AM         12:20 PM     182
9/27/2017    Ronnie Cantu                        1:42 PM          4:13 PM     151
9/29/2017    Charles Smith                     10:18 AM           2:02 PM     224
10/2/2017    Matt Miles                        10:06 AM          12:54 PM     168
10/4/2017    Rey Sanchez                         9:13 AM         11:33 AM     140
10/12/2017   James Rodriguez                     9:06 AM         12:03 PM     177
10/12/2017   Hector Rodriguez                    1:40 PM          3:53 PM     133
10/17/2017   Eugene Palacios                     1:35 PM          3:24 PM     109
10/19/2017   John Schedler Vol. 2              10:12 AM           2:51 PM     279
10/19/2017   Frank Reeves                        3:13 PM          5:27 PM     134
10/23/2017   Janet Robles                        1:35 PM          5:07 PM     212
10/26/2017   Ralph Pitzer              Not In from Reporter
10/27/2017   Anthony Constant          Not In from Reporter
11/1/2017    Dale Grantham             Scheduled
                                                         TOTAL             10028
                                          October 25, 2017


Via E-mail
Anthony F. Constant
Constant Law Firm
800 N. Shoreline Boulevard, Suite 2700
Corpus Christi, TX 78401


Re:       Cause No. C-1269-16-B; VCC, LLC v. PSJA


Dear Anthony:

I’m responding to your emails from yesterday with this thread so that everyone can chime in
without the difficulties associated with the Group Address. Your emails yesterday are below.

      •   10:24 – 5:32 pm
             o Please inspect the protocol I sent to you last Friday and let me know if you will
                 agree to abide by it. If not, please make a proposal yourself so we have an
                 understanding of how to proceed. I included what I perceived we need to agree on
                 as a bare minimum. Please let me know what you find satisfactory. We are
                 arranging for space, equipment, connectivity and personnel. If there is anything in
                 particular you think you will need, please let me know. We can work together and
                 adjust as needed to fit our various challenges.
      •   10/24 – 4:42 pm
             o We need to know how many places to set for you so we have a monitor, keyboard
                 and mouse for each person you assign. Please provide the totals including all
                 representatives for all subcontractors so we have equipment for everyone.
      •   10/24 – 4:39 pm
             o We are staffing up. Please tell us the day you will start and time. Please tell us the
                 hour you will stop each day. Please tell us when we will break for lunch.

I am having two people appear on Monday to begin some type of review and inspection of the 49
million documents to see what can be used. I cannot predict what times they will start and finish,
other than they will be there by noon on Monday. Other counsel have indicated they would also
like to be allowed the opportunity to review the 49 million documents being produced by the
October 25, 2017
Page 2
_________________

district in this litigation. The attorneys for the following parties have indicated their desire to
participate – JD Krane, Teni-trak, Nato Garcia, Strong Structural Steel. I believe others will as
well and I invite them to provide you with their intentions. I’m not sure how many work stations
you have, but it sounds like you will need more than 2 or 3 work stations. We would also like to
know what system is being used and what type of access to the system will be provided. I’ll send
you a separate list of questions regarding the data and access issues.

Again, 49 million documents between now and the deadlines on the scheduling order is
approximately 4 million documents to be reviewed per day. That is simply undoable and a material
prejudice to all non PSJA ISD parties. We are participating in good faith and reserving our rights
to seek any further relief from the order of the Court yesterday.

Please advise as to where they should go and who they should ask for on Monday.

Thanks,




Patrick “Gene” Blanton
From:          Anthony Constant (CLF)
To:            VCC v PSJAISD GROUP
Subject:       Please fill out the attached sign up sheets showing the date, reader"s name, start time and stop time
Date:          Thursday, October 26, 2017 5:12:47 PM
Attachments:   image001.png
               DATE 10.30 and 10.31.docx
               DATE 11.01 to 11.08.docx
               DATE 11.09 to 11.16.docx
               DATE 11.17 to 11.24.docx
               DATE 11.25 to 12.02.docx



Please use all of the attached sign-up sheets and fill in the reader’s name for EACH DAY the reader will read and
please provide the stop and start time for that day. Please notice that each page begins a new date. If you are going
to be reading multiple days but not consecutive, please say so and fill in the name, start, stop time for EACH date.
Please do this now before the weekend begins so that we can be ready for you on Monday. Please return the entire
set to me. that way I can collate all the responses by date and know how many places to set for that date. THANK
YOU.
 
Frank said Tiffany would be every weekday > that is good enough. We then know what day she will be there and he
provided the start and stop time for each day.
 
THANK YOU for your cooperation in laying out the schedule so that PSJA can plan to meet your needs.
 
PJSA has to load the results of the search so that when you arrive, the results are available for you to begin without
waiting for the machine to go find the results again and reload them.
 
The machine will not hold the search results indefinitely as you would expect if you placed emails from a search on
Outlook into a folder. Instead, after some time (I do not know a quantity), the result disappears and the same search
must be repeated to gather the lost lambs.  If we know 4 people will begin working Tuesday at 9 a.m., then we can
load Block 1 on one machine, block two on another and so on and so forth. Then each person could sit and read a
particular chunk of emails and the person next to them would read a separate chunk of emails (and presumably all
of you would share your results so that it would not be necessary for each individual to inspect each individual
email). Some Blocks will load overnight. Some blocks may take longer – we cannot predict because all we have is a
quantity and we do not know whether the content includes images. A block with 3 million results including video will
take a long time to load – how long we cannot predict.
 
DATE    Name         Start Time   Stop Time
10.30   Blanton 1    1 pm         9 pm
        Blanton 2    1 pm         9 pm
        Ysmael       1pm          ??
        Fonseca
        Tiffany      1 pm         5 pm
        Rowell
        Meghan       unstated     unstated
        Strickland




10.31   Name         Start Time   Stop Time
DATE    NAME   START TIME   STOP TIME
11.01




11.02   Name   Start Time   Stop Time
11.03   Name   Start Time   Stop Time
11.04   Name   Start Time   Stop Time
11.05   Name   Start Time   Stop Time
11.06   Name   Start Time   Stop Time
11.07   Name   Start Time   Stop Time
11.08   Name   Start Time   Stop Time
DATE    NAME   START TIME   STOP TIME
11.09




11.10   Name   Start Time   Stop Time
11.11   Name   Start Time   Stop Time
11.12   Name   Start Time   Stop Time
11.13   Name   Start Time   Stop Time
11.14   Name   Start Time   Stop Time
11.15   Name   Start Time   Stop Time
11.16   Name   Start Time   Stop Time
DATE    NAME   START TIME   STOP TIME
11.17




11.18   Name   Start Time   Stop Time
11.19   Name   Start Time   Stop Time
11.20   Name   Start Time   Stop Time
11.21   Name   Start Time   Stop Time
11.22   Name   Start Time   Stop Time
11.23   Name   Start Time   Stop Time
11.24   Name   Start Time   Stop Time
DATE    NAME   START TIME   STOP TIME
11.25




11.26   Name   Start Time   Stop Time
11.27   Name   Start Time   Stop Time
11.28   Name   Start Time   Stop Time
11.29   Name   Start Time   Stop Time
11.30   Name   Start Time   Stop Time
12.01   Name   Start Time   Stop Time
12.02   Name   Start Time   Stop Time
                                                               1

 1                     P R O C E E D I N G S
 2   October 24, 2017.
 3                         HECTOR RODRIGUEZ,
 4   having been first duly sworn, testified as follows:
 5                        CROSS-EXAMINATION
 6   BY MR. BLANTON:
 7       Q.   Mr. Rodriguez, you mentioned earlier your
 8   title for the District.    What is it again?
 9       A.   MIS director.
10       Q.   And you have done searches for the District
11   as part of litigation claims before, haven't you?
12       A.   Yeah, yes.
13       Q.   And in the -- in your previous experience
14   dealing with searches, how is that done?
15       A.   Normally we'll just got PIR requests.     I'll
16   see more of those more than anything else.
17       Q.   What type of requests?
18       A.   Public information requests.
19       Q.   Okay.    And what do you do with those?
20       A.   Same thing that we'll do with them.     We've
21   got search perimeters on there and we'll kind of jot
22   them -- put them into the system, spit the results out
23   and then provide them to our public relations
24   department office.
25       Q.   And earlier you testified you've never tried


                  MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                                2

 1   to extract or produce 49 million emails; is that
 2   correct?
 3       A.     That's correct.
 4       Q.     Is that also because there aren't 49 million
 5   emails?
 6       A.     That's correct, there's not 49 million, there
 7   are actually 44 million emails in the system.      That 49
 8   million number includes duplicates because those terms
 9   could be -- could show up in multiple emails
10   throughout any of the search blocks.      So if an email
11   in search block 1 could show up in search block 16,
12   15, 14, 13 and so forth.
13       Q.     Sure.   And you've never tried to produce 44
14   million emails, have you?
15       A.     No, I have not.
16       Q.     And earlier we discussed with the Court the
17   review of the request for production that you and I
18   discussed at your deposition.      Do you recall that?
19       A.     Yes, sir.
20       Q.     All right.   Let me show you some of those
21   specific requests.      If you would look at what's marked
22   as page 7 on the bottom, the second sheet.      Do you
23   recall looking at these during your deposition?
24       A.     Yes, sir, you showed them to me.
25       Q.     And, again, you've never seen these prior to


                    MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                             3

 1   the time that I showed you in the middle of October;
 2   is that correct?
 3       A.   That is correct.
 4       Q.   And so do you see No. 17 before you?
 5       A.   No. 17?
 6       Q.   Yeah.
 7       A.   Yeah -- yes.
 8       Q.   Can you read that for me.
 9       A.   "The term 'Raba' shall mean Raba Kistner."
10       Q.   Page 7.
11       A.   Oh, 17 or 7?
12       Q.   Let's go through these down here.
13       A.   Okay.
14       Q.   Stick with these.
15       A.   All right.
16       Q.   23.
17       A.   You want me to read them tab down?
18       Q.   Let's start with No. 35.
19       A.   No. 35, "All documents and communications
20   reflecting schedules for HVAC maintenance at the
21   project."
22                  No. 36, "All documents and communications
23   regarding the testing and balancing of HVAC system at
24   the project."
25       Q.   Let's stop -- let's just stop at those two.


                     MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                             4

 1       A.   Okay.
 2       Q.   Can you conduct a search with those types of
 3   documents?
 4 A. If they were done in email.
 5       Q.   Could you use -- could you use your knowledge
 6   in your position at the District to search through the
 7   District's emails to come up with documents that would
 8   respond to those specific requests?
 9       A.   Yes, as long as they were -- as long as the
10   transport was email.
11       Q.   And would it require the District to pay any
12   money to some third-party vendor?
13       A.   Not that I'm aware of, no.
14       Q.   Do you think it would take days and weeks for
15   you to conduct -- to complete that search?
16       A.   Just those two, no.
17       Q.   Would it take days and weeks for the use of
18   any other District personnel to complete that search?
19       A.   Should not, no.
20       Q.   Would it be overly burdensome for you to
21   complete that search?
22       A.   No.
23       Q.   Do you understand what types of documents
24   that are being requested as part of those two
25   specifics requests?


                    MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                               5

 1       A.   What kind of documents?    Again, the -- the
 2   appliance that I'm in charge of is just the email
 3   archiver so if there was communication via email and
 4   those documents are there with these terms then I
 5   would be able to search for them.
 6       Q.   Sure.    Any emails that would relate to those
 7   type of requests --
 8       A.   Right.
 9       Q.   -- you would be able to find?
10       A.   If it's on the archiver, yes.
11       Q.   If it's there.
12 A. If it's there.
13       Q.   And would it be a lot quicker and easier than
14   going through the six-week process where you've able
15   to identify one year's worth of emails that are being
16   processed right now?
17       A.   Yes.
18       Q.   Wouldn't it just be a lot quicker for you to
19   run that search and do that so that people interested
20   in the HVAC system at the school could also review
21   those documents?
22       A.   Sure, absolutely.
23       Q.   And could you go through the 49 million hits
24   that you now have to find those documents?
25       A.   With the system in its -- as it is now, yes,


                     MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                                   6

 1   I can.    It seems like we're getting better performance
 2   out of it.       The only -- my only comment to 35 is it
 3   says "schedules for HVAC," I mean, so I would need
 4   some specifics as to terms or to/from, you know, cause
 5   here again it's -- that's a broad stroke.        I mean, if
 6   you're looking for HVAC I could put HVAC in the terms
 7   and let it see what it gets, what it picks up.
 8       Q.     And if you were looking for some guidance on
 9   those terms, might you look to the search terms that
10   were provided to you as part of the September 22nd
11   letter?
12       A.     We could, yes.
13       Q.     And then if you go to No. 37, which one is
14   that?     Can you read that request out loud?
15 A. I don't have a 37.
16       Q.     I believe it's "All documents and
17   communcations regarding --"
18 A. 36?
19       Q.     "-- any recommendations or procedures from
20   Synergistic or any third-party vendor recording the
21   settings of the HVAC system at the project."        You see
22   that one?
23       A.     Uh-huh.
24       Q.     Would you be able to do the same type of
25   searches for those documents?


                       MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                              7

 1       A.   Yes.
 2       Q.   Again, not really burdensome?
 3 A. It's just a matter of putting search
 4   perimeters in.
 5       Q.   You realize that we're in a construction
 6   defect case, right?
 7       A.   Yes.
 8       Q.   And you realize that they're allegations by
 9   the District that VCC and the subcontractors didn't
10   build the schools according to the plan and
11   specification, right?
12       A.   According to what I've heard, yes.
13       Q.   So do you think that you could search for the
14   items in No. 17?    17 is "All documents, communications
15   and reports regarding inspections performed by any
16   member of a design team."
17 A. I would need to know who members of the
18   design team were.
19       Q.   Certainly.    And if I define the design team
20   for you -- let me see if I can find it.     I believe you
21   might have it in front of you.    If I define the design
22   team for you as Noe Garza, ROFA, Hinojosa, the Alex
23   Group, Raba, and Armko, would that give you enough
24   information?
25       A.   That's giving me emails so, yes.


                     MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                              8

 1       Q.    Those are names of parties contracted by the
 2   District as the design team.
 3       A.    So --
 4       Q.    You would be able to do that?
 5 A. I would just need to know domain information.
 6   There it doesn't tell me, it just tells me who -- who
 7   they are and who they work for but I would need some
 8   further specifics.
 9       Q.    Those are the names of companies.
10       A.    Correct.
11       Q.    What about let's take something even more
12   simple.
13       A.    Uh-huh.
14       Q.    "All documents and communications regarding
15   the selection of the roof for the project."
16       A.    So what are you asking me to search for?
17       Q.    Could you find any documents from the
18   District regarding the selection of the roof materials
19   used at the project?
20       A.    Again, that's a -- you know, I mean, the way
21   you're rephrasing the question or the statement is
22   it's -- it's general for the -- for the -- in terms of
23   the email archiver so -- can you read the statement
24   again and I'll kind of --
25       Q.    Could you do a search -- the request is "All


                   MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                               9

 1   documents and communications regarding selection of
 2   the roof for the project."
 3       A.   So, I mean, I'm only seeing the key word of
 4   "roof" maybe.
 5       Q.   If I put in the search selection, roof and
 6   then project would be the Southwest High School, could
 7   you do that search?
 8       A.   It can do that.
 9       Q.   And would that be overly burdensome for you
10   to do?
11       A.   To put it in the search, no.
12       Q.   Would it likely yield 49 million hits?
13 A. I don't think so.    I don't know how many hits
14   that would come up with.
15       Q.   Any reason to think it would yield 5 million
16   more hits than are currently on the server?
17       A.   No.
18       Q.   Earlier you talked about the current
19   proposal.    Actually, let's go back to your Exhibit 1
20   that Mr. Constant went over in detail with you.    If I
21   turn to page 1, the Monday, August 21st, 2017
22   entries --
23       A.   Uh-huh.
24       Q.   -- I see in Section 2, Subsection b and c,
25   "Results pulled up approximately 65 emails."    This was


                     MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                            10

 1   in response to the Armko search; is that correct?
 2       A.   Yes, sir.
 3       Q.   Have those 65 emails ever been produced in
 4   this case?
 5       A.   That was -- no, they've never been exported
 6   from the system.
 7       Q.   Why is that?
 8       A.   Back then, this was the first initial -- I
 9   think this is maybe a couple of days after my first
10   initial contact with Mr. Constant and I think there if
11   you go down to bullet d, I went to go talk to
12   Mr. Campos and ask him, you know, just explain to him
13   what was going on.   He said he wanted to see those.
14   We just didn't export them at that point.
15       Q.   I understand people wanted to review them but
16   were you ever told by Mr. Campos or Mr. Constant not
17   to produce 65 emails?
18       A.   No.
19       Q.   Is there any reason you can think of why
20   those couldn't be extracted and produced today?
21       A.   No.
22       Q.   Can you tell us how much has been paid by the
23   District to any vendor as part of this process?
24       A.   Paid to a vendor?   No, not --
25       Q.   No money has been paid?


                    MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                            11

 1       A.   No.
 2       Q.   You-all didn't hire somebody to come and help
 3   solve these problems?
 4       A.   We have a tech support contract with our --
 5   with our appliance manufacturer.
 6       Q.   Certainly --
 7       A.   That's done on a yearly basis but that's...
 8       Q.   A lot of conversations with Saeed?
 9       A.   Correct.
10       Q.   But you're not paying Saeed any additional
11   money as part of these efforts?
12       A.   No, no, this is just -- all the requests that
13   he's done is just normal tech support.
14       Q.   And the District hasn't looked into hiring
15   anybody else to help with this effort?
16       A.   Not that I'm aware of.
17       Q.   Has the District done any inspection -- and I
18   believe you and I also discussed this at your
19   deposition of the documents that were being produced,
20   specifically the first match of is it 100 or 101 as
21   part of the initial production?
22       A.   Can you repeat the question?
23       Q.   The initial batch that was produced, the 101
24   emails --
25       A.   Okay, yes.


                    MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                               12

 1       Q.   -- do you recall looking at those?
 2 A. I remember those, yes.
 3       Q.   And do you recall seeing "not readable"?
 4       A.   Yes, that's correct.
 5       Q.   And has that problem been addressed?
 6       A.   It's something -- yes, it was a question that
 7   we proposed that we presented to our engineers due to
 8   the state of the -- that the appliance was in back
 9   when we started running into all sorts of issues, I
10   did explain to them.   They mentioned that our -- our
11   appliance was in really bad shape.     We could have been
12   seeing data base errors, which they were.     They were
13   seeing user -- interface errors, which we were
14   experiencing and, of course, the jobs, there was
15   errors in those jobs as well.     So they didn't
16   specific -- they weren't providing specifics as to --
17   I mean, there was obviously quite a bit of stuff that
18   I'm not familiar with but they were telling me that
19   they were being addressed on the back end, but their
20   inital comments were that our appliance was in bad
21   shape and it needed to be looked at as a whole.
22       Q.   Certainly, but in the terms of being the
23   District's representative who oversaw the inspection,
24   collection and production of these documents, you made
25   no effort to make sure the documents being produced


                  MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                            13

 1   were legal, did you?
 2       A.    Not in this first batch, no, we -- the
 3   assumption is it produced a result and we provided
 4   those results.
 5       Q.    And then now having seen them, are you
 6   confident that any documents that would be produced
 7   will be readable and searchable?
 8       A.    Should be, yes.
 9       Q.    Okay.    And so your proposal is that somebody
10   from a non-PSJA party would come and sit at a
11   computer; is that correct?
12       A.    Yes.
13       Q.    You said earlier there were no public
14   computers and that there was one for them to come
15   search through these records; is that correct?
16       A.    Correct.
17       Q.    How many computers can be set up?
18 A. I have a computer lab across my shop area,
19   you're more than welcome to use those.     My only
20   problem with that is as we have -- if we have 20
21   people looking at it, the box all at the same time and
22   all running searches it could put some latency on
23   there and we could start seeing some performance
24   issues.
25       Q.    So you don't know how it would actually


                      MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                            14

 1   perform, if, for instance, every attorney in this case
 2   decided to devote the next seven hours a day, Monday
 3   through Friday between now and trial?
 4       A.    No, sir, I couldn't.   As it is right now I'm
 5   only running a handful of jobs at a time just to get
 6   through those.
 7       Q.    And you also understand that of the 49
 8   million documents suggested to be reviewed by the
 9   District, that would require almost 2 million per day
10   between now and the trial, right?
11 A. I guess, if that's the math, yeah.
12       Q.    And you don't know if the lab can handle that
13   type of --
14 A. It's not the lab, it's the -- it's the
15   server.
16       Q.    It's the server?
17       A.    Uh-huh.
18       Q.    And so what is it that would prevent a party
19   from just coming in and copying whatever it is that
20   you have available?
21       A.    Well, access to the system, and then, of
22   course, running the jobs all over again.
23       Q.    So they would have to the start all over
24   again?
25       A.    Not -- I've already set up all the


                   MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                            15

 1   perimeters.    Everything is set ready to go.
 2       Q.   If I wanted to come in, and really, I'm not
 3   even interested in the 49 million, I'd rather just
 4   keep the initial 44 million because I don't want to
 5   have to review an extra 5 million that don't actually
 6   exist.   If I wanted to just go and copy the 44
 7   million, could I bring my super smart computer tech
 8   guy down there with me in the morning and walk out
 9   that afternoon with an entire copy of the 44 million?
10       A.   No.
11       Q.   And if the other subcontractors who have
12   attorneys in this case and are interested in documents
13   that -- the HVAC system or structural engineering or
14   waterproofing, leaks, or any of the other issues,
15   could they walk down and -- in the morning, make a
16   copy and leave your office that afternoon?
17       A.   No, not in one day.
18       Q.   Okay.   How many days?
19 A. I don't know how long it would take.
20       Q.   Is there anybody who could tell us how long
21   that would take?
22 A. I don't have an answer for you.
23       Q.   And so instead of giving me a -- an "I don't
24   know" on that approach, could you give me your best
25   guess on how long it would take to actually run the


                    MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                            16

 1   searches related to the request that you and I were
 2   discussing earlier?
 3 A. I can tell you -- I can tell you that it took
 4   me from, what was it, Wednesday of last week til this
 5   morning to complete one year.
 6       Q.    Well, really, it didn't just take from you
 7   Wednesday of last week --
 8       A.    Well --
 9       Q.    -- it took you from the beginning of Exhibit
10   1 here.
11       A.    Absolutely, but, I mean, attempts were being
12   made consistently, that's when we ran into issues --
13       Q.    Certainly.
14       A.    -- with the appliance so --
15       Q.    And as Mr. Constant made clear his questions
16   with you that one year is not indicative of all the
17   other years --
18       A.    That's correct.
19       Q.    -- and it may be longer for the other years?
20 A. I mean, that's a best guess.   So you're
21   asking me for best guess, I'm giving you a proximate
22   ballpark of the number of emails that could possibly
23   be generated.
24       Q.    Has the District ever hired a third-party
25   consultant or a vendor to help in the search and


                     MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                              17

 1   collection of any electronic documents previously
 2   given?
 3       A.     No, not that I'm aware.
 4       Q.     Is there somebody that we could contact that
 5   would tell us how it is we could copy the 44 million
 6   emails on the server?
 7       A.     The only person that comes to mind is our
 8   manufacturer.
 9       Q.     And that would be Saeed's?
10       A.     Saeed is one individual there at that
11   company.
12       Q.     Saeed is the account representative that you
13   interface with?
14       A.     He's the one we've been working with,
15   correct.
16       Q.     You worked with -- at your deposition you
17   testified he's the only one that you've been working
18   with; is that correct?
19       A.     At the moment.
20       Q.     And so you haven't raised the issue of
21   someone above Saeed in cause he's unavailable?
22       A.     No, he has.   He's escalated throughout his
23   company to involve other engineers.
24       Q.     Where is Saeed located?
25 A. I don't know.


                     MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                              18

 1       Q.     Is he down here?
 2       A.     No, it's not a local company.
 3       Q.     Is he an out-of-state company?
 4 A. I don't know, the assumption is yes, I just
 5   don't know where their headquarters is based out of or
 6   where they work out remotely.
 7       Q.     Do you know where the information is actually
 8   stored?
 9       A.     What information?
10       Q.     The information that we're requesting so the
11   archived emails, everything that we've been
12   discussing.
13 A. It sits on two appliances, as I started
14   earlier.    It sits on my archiver and it sits on
15   another appliance called the -- our isilon device.
16       Q.     And those two devices are located at?
17       A.     At PSJ.
18       Q.     And the information is actually stored on
19   there, they're not accessing the Cloud or some other
20   type of nebulous system that none of us understand?
21       A.     No.
22       Q.     Has Saeed been down to review those devices?
23       A.     No.
24       Q.     Did you ever provide copies of the documents
25   that you were producing or extracting to Rene Ramirez


                      MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                                  19

 1   for production in his office?
 2       A.     No.
 3       Q.     Are you aware that this Court ordered PSJ ISD
 4   to make these documents available at the Offices of
 5   Rene Ramirez?
 6       A.     I'm sorry, can you repeat?
 7       Q.     Are you aware that this Court ordered PSJA
 8   ISD to make documents available at the Offices of Rene
 9   Ramirez?
10       A.     No, I'm not.
11                    MR. BLANTON:     I pass it to other counsel,
12   including Mr. Nevelow.
13                    MR. NEVELOW:     I think you covered my
14   questions so I don't have any questions.
15                    MR. PERALEZ:     Your Honor, just a quick
16   couple of questions for Vratsinas.          Gil Peralez.
17                    THE COURT:     Go ahead.
18                    MR. PERALEZ:     Real brief cause I know
19   we're running out of time.
20                           CROSS-EXAMINATION
21   BY MR. PERALEZ:
22       Q.     Mr. Rodriguez, you and I haven't met before
23   besides this morning --
24       A.     Correct.
25       Q.     -- is that correct?      Just so I understand, we


                      MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                              20

 1   talked about the request for production and your
 2   ability to read them and applying your common sense
 3   you thought that you could create searches to try and
 4   seek some of that information; correct?
 5       A.     That's possible, yes.
 6       Q.     However, some of the words that you felt that
 7   they needed greater definition, one place you would
 8   look would be the definition section of that actual
 9   word, under the request; correct?
10       A.     Correct.
11       Q.     And the other one would be like in every
12   other case if you're ever involved in litigation, you
13   would ask the counsel for the District, "Hey, guys,
14   what does this mean in the context of the litigation
15   you're involved in so that I can put together a better
16   search?"    Is that something you would do if you were
17   trying to get some of this information?
18       A.     Yes, that's correct.
19       Q.     And the reason we're asking you is because
20   we're trying to give the Court guidance on what's the
21   best way to approach this particular project.    You
22   understand that, right?
23       A.     Sure.
24       Q.     And when you're looking at the archiving
25   system, isn't it fair to say that what the archiving


                    MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                              21

 1   system is designed to do, which is archive emails, for
 2   our purposes you trying to extract information during
 3   this process it essentially failed; correct?
 4       A.     Correct.
 5       Q.     Because we weren't able to obtain emails that
 6   had been archived so the whole reason we have it is --
 7   is it's fallen short of what we wanted it to do,
 8   correct?
 9       A.     That's correct, there's --
10       Q.     And, in fact, that is something you have
11   probably enlightened the District about that "This is
12   something we need to do.     Regardless of whether we
13   have this litigation or not we need to find out how to
14   fix that system."
15       A.     Absolutely; correct.
16       Q.     And you've gone through great lengths through
17   this process to try to solve some of those with Saeed
18   and the company; correct?
19       A.     Yes, sir.
20       Q.     Okay.   And if in fact we involve Saeed in
21   this process, him in tandem with you would make this
22   process a little bit easier, wouldn't it, to do these
23   particular searches?
24       A.     Well, I think Saeed would agree that -- and
25   he was the one that recommended breaking them down by


                    MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                                22

 1   year because the subsets of what the initial claim of
 2   the 160 terms is just too broad and so his two cents
 3   was break them down in smaller subsets, which we've
 4   done.
 5       Q.   Another thing we could do is talk with your
 6   counsel about refining some of those words.       For
 7   example, if there's a word "school," knock that sucker
 8   out and keep searching, right?
 9       A.   Yes.
10       Q.   And going back to if we walk through the
11   actual request for production, you put a simple
12   analysis to it, it's a thinking process.       You, when
13   you're creating the search terms, you try to find the
14   terms that would best access the information we're
15   looking for, right?
16       A.   Yes and no.    I don't want to assume anything.
17       Q.   Right.
18       A.   And so -- but you stated earlier
19   clarification would be -- would be --
20       Q.   Manuals related to X.    You could figure out
21   what's the best way to put that search together to
22   give you the optimum search?
23       A.   The more specific information you have when
24   you're submitting and looking for information off the
25   email archiver is the best.


                     MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                            23

 1       Q.   So if Court were to order you to go back and
 2   run through these requests for production with the
 3   assistance of your counsel, with the assistance of
 4   definitions, you can at least get a cut of what that
 5   type of search is going to look at and if the Court
 6   told you as a service to the Court told you "give me a
 7   report in three days of how that process is doing,"
 8   you could do that without a whole bunch of -- of
 9   burden to you and costs; correct?
10       A.   It's possible, yes.
11       Q.   Okay.   And then you could tell us at the end
12   of that period of time, "guess what, it's working
13   perfectly, we're pulling up information and we can
14   engage in dialogue to get the end goal done," right?
15       A.   That is correct.
16       Q.   Okay.
17                MR. PERALEZ:   Thank you very much, Mr.
18   Rodriguez?
19                THE WITNESS:   You're welcome.
20                (End of excerpt from testimony.)
21

22

23

24

25



                  MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                                                       24

 1   THE STATE OF TEXAS )

 2   COUNTY OF HIDALGO    )

 3                     I, Mary Lopez Buitron, Certified Shorthand

 4   Reporter, State of Texas, do hereby certify that the above and

 5   foregoing contains a true and correct transcription of portions

 6   of evidence and other proceedings requested in writing by

 7   counsel for the parties to be included in this volume of the

 8   Reporter's Record, in the above-styled and numbered cause, all

 9   of which occurred in open court or in chambers and were

10   reported by me.

11                     I further certify that this Reporter's Record of

12   the proceedings truly and correctly reflects the exhibits, if

13   any, admitted into evidence.

14                     WITNESS MY OFFICIAL HAND this the 26th day of

15   October, A.D., 2017.

16

17   /s/ Mary Lopez Buitron
     MARY LOPEZ BUITRON, CSR, RPR, Texas CSR #2731
18   Expiration Date: 12/31/2017
     Certified Shorthand Reporter
19   300 Pacific
     Portland, Texas 78374
20   361-633-1338

21

22

23

24

25



                       MARY LOPEZ BUITRON, CSR, RPR
      Official Court Reporter - County Court at Law
                                    Cause No. C-1269-16-B; VCC v. PSJA
                                         Summary of Depositions
Depo Date    Witness                   On the Record     Off the Record Total Minutes
5/18/2017    Hector Zuniga                       1:41 PM          6:04 PM     263
5/19/2017    Rene Molina                         9:11 AM         11:28 AM     137
5/19/2017    Alfred Castillo, Jr.              12:09 AM           1:35 PM      86
6/6/2017     Homer Villareal                     9:15 AM         12:32 PM     197
6/6/2017     Fernando Lopez                      1:40 PM          5:03 PM     203
6/7/2017     Juan Cantu                         12:37 PM          1:28 PM      51
6/7/2017     Rubio Muniz                         9:07 AM         11:00 AM     113
6/14/2017    Orlando Garcia                      2:23 PM          4:29 PM     126
6/14/2017    Moises Garcia                       1:05 PM          1:57 PM      52
6/14/2017    Gabriel Cabrera                     4:52 PM          6:20 PM      88
6/15/2017    Coach Ruben Moreno                  8:55 AM         10:51 AM     116
6/15/2017    Eric De Leon                        2:39 PM          3:16 PM      37
6/15/2017    Coach Jesus Reyes                 11:01 AM           2:16 PM     195
6/20/2017    Felix Acala                         2:52 PM          5:13 PM     141
6/20/2017    Jesus Guajardo                      5:18 PM          5:59 PM      41
6/20/2017    Marta Ramirez                       1:08 PM          2:22 PM      74
6/21/2017    Rick Garica                       10:05 AM          11:25 AM      80
6/21/2017    Frankie Hernandez                   8:41 AM          9:38 AM      57
6/21/2017    Jaime Barbosa                      12:36 PM          3:06 PM     150
6/27/2017    Hector Leal                         1:08 PM          2:03 PM      55
6/27/2017    Virginia Saenz                      2:43 PM          3:49 PM      66
6/27/2017    Rich Lucero                         4:10 PM          6:23 PM     133
6/28/2017    Juan Gonzalez                     10:26 AM          11:10 AM      44
6/28/2017    Alejandro Elias                    12:02 PM          1:35 PM      93
6/28/2017    Ricardo Ramos                       8:39 AM          9:30 AM      51
7/13/2017    Ed Stacy                          10:20 AM           6:44 PM     504
7/18/2017    Bob Wallace                       10:09 AM           5:45 PM     456
7/20/2017    Randy Lewis                       10:10 AM           5:36 PM     446
7/26/2017    Randy Lackner                     10:19 AM           7:57 PM     578
8/1/2017     Mike Krismer                      10:14 AM           6:51 PM     517
8/2/2017     Bill Holder                         9:11 AM          7:51 PM     640
8/7/2017     Ben Craig                           1:08 PM          2:02 PM      54
8/8/2017     Greg Long                         10:18 AM           4:41 PM     383
8/9/2017     Ken Easterwood                    10:30 AM           4:45 PM     375
8/15/2017    Kenny O'Bannon                    10:11 AM           8:48 PM     637
8/18/2017    Eric Althouse                       9:17 AM          4:23 PM     426
8/23/2017    Bradley Davis                     10:44 AM           2:04 PM     200
9/7/2017     John Schedler                       9:19 AM         11:31 AM     132
9/26/2017    Victor Perez                        9:03 AM         10:21 AM      78
9/26/2017    Reymundo Gonzalez                 10:26 AM          11:10 AM      44
9/27/2017    Ben Garza                           9:18 AM         12:20 PM     182
9/27/2017    Ronnie Cantu                        1:42 PM          4:13 PM     151
9/29/2017    Charles Smith                     10:18 AM           2:02 PM     224
10/2/2017    Matt Miles                        10:06 AM          12:54 PM     168
10/4/2017    Rey Sanchez                         9:13 AM         11:33 AM     140
10/12/2017   James Rodriguez                     9:06 AM         12:03 PM     177
10/12/2017   Hector Rodriguez                    1:40 PM          3:53 PM     133
10/17/2017   Eugene Palacios                     1:35 PM          3:24 PM     109
10/19/2017   John Schedler Vol. 2              10:12 AM           2:51 PM     279
10/19/2017   Frank Reeves                        3:13 PM          5:27 PM     134
10/23/2017   Janet Robles                        1:35 PM          5:07 PM     212
10/26/2017   Ralph Pitzer              Not In from Reporter
10/27/2017   Anthony Constant          Not In from Reporter
11/1/2017    Dale Grantham             Scheduled
                                                         TOTAL             10028
                                  October 03, 2017

Via Email:
keith.uhles@roystonlaw.com
Mr. Keith N. Uhles

Mr. Patrick E. “Gene” Blanton
gblanton@slatesharwell.com

Mr. Stephen Bolline
sbolline@slatesharwell.com


             RE: Results of running your search terms – REPORT #2

                    CAUSE NO. C-1269-16-B
                    VCC, LLC v. PHARR-SAN JUAN-ALAMO
                    INDEPENDENT SCHOOL DISTRICT
                    In the 93rd Judicial District Court, Hidalgo County

Dear Keith, Gene and Stephen,

       On September 22, 2017, you asked PSJA ISD to search the
District’s email archive from January 1, 2010 until the present for 160
words.

       Here are the results. Each Block includes a search for each of the
ten words you asked that we search for, the number you assigned to
each word is the number in parenthesis for each Block. Block 1 Terms
(1-10) are the terms you numbered 1 through 10. We ran them together
to reduce the number of searches from 160 to 16. We filtered the search
so that it did not find emails that were communications between the
District and its lawyers. We are unable to filter out information about
minors or about personnel issues or any individual’s personal health or
other personal issues.

      Please confirm that you agree that you will immediately destroy
such emails and not share them when you find them.
           If you have any other suggestion about how we should handle the
     privacy issues for minors, students, teachers and other District
     employees, please tell me and let’s agree on some way to protect them.
	
		
          Search	Terms	                   Email	Hits	
          Block	1	Terms	(1-10)	           44,883	
          Block	2	Terms	(11-20)	          933,613	
          Block	3	Terms	(21-30)	          17,561,952	
          Block	4	Terms	(31-40)	          6,046,009	
          Block	5	Terms	(41-50)	          3,846,086	
          Block	6	Terms	(51-60)	          2,702,151	
          Block	7	Terms	(61-70)	          797,440	
          Block	8	Terms	(71-80)	          1,814,710	
          Block	9	Terms	(81-90)	          1,579,151	
          Block	10	Terms	(91-100)	        126,685	
          Block	11	Terms	(101-110)	       2,421,880	
          Block	12	Terms	(111-120)	       3,711,114	
          Block	13	Terms	(121-130)	       2,164,330	
          Block	14	Terms	(131-140)	       196,898	
          Block	15	Terms	(141-150)	       3,617,518	
          Block	16	Terms	(151-160)	       1,482,718	
                  GRAND	TOTAL	HITS	 49,047,138	


     Mr. Hector Rodriguez, PSJA ISD’s Director of Management Information
     Systems, who is personally conducting the searches, provided this
     information to me last night around midnight (11:28 PM to be precise). Mr.
     Rodriguez is obviously working on this with intensity. Mr. Rodriguez gave
     me this update:

     “I’ll	be	working	with	our	vendor	tomorrow	on	getting	a	better	grasp	on	the	total	run	time	we	
     can	expect	for	the	email	extractions	into	PDF	format	since	the	hits	are	rather	large	we	could	
     see	some	extended	amount	of	time	to	extract	each	block	of	terms.	I’ll	provide	an	update	
     tomorrow.”	
     	
     Once we have some idea how long extraction will take, we will let you know.
     When extraction is successful, we will deliver the results to you by Dropbox
     link.


                                                  Very truly yours,



                                                  Anthony F. Constant
                                          October 25, 2017


Via E-mail
Anthony F. Constant
Constant Law Firm
800 N. Shoreline Boulevard, Suite 2700
Corpus Christi, TX 78401


Re:       Cause No. C-1269-16-B; VCC, LLC v. PSJA


Dear Anthony:

I’m responding to your emails from yesterday with this thread so that everyone can chime in
without the difficulties associated with the Group Address. Your emails yesterday are below.

      •   10:24 – 5:32 pm
             o Please inspect the protocol I sent to you last Friday and let me know if you will
                 agree to abide by it. If not, please make a proposal yourself so we have an
                 understanding of how to proceed. I included what I perceived we need to agree on
                 as a bare minimum. Please let me know what you find satisfactory. We are
                 arranging for space, equipment, connectivity and personnel. If there is anything in
                 particular you think you will need, please let me know. We can work together and
                 adjust as needed to fit our various challenges.
      •   10/24 – 4:42 pm
             o We need to know how many places to set for you so we have a monitor, keyboard
                 and mouse for each person you assign. Please provide the totals including all
                 representatives for all subcontractors so we have equipment for everyone.
      •   10/24 – 4:39 pm
             o We are staffing up. Please tell us the day you will start and time. Please tell us the
                 hour you will stop each day. Please tell us when we will break for lunch.

I am having two people appear on Monday to begin some type of review and inspection of the 49
million documents to see what can be used. I cannot predict what times they will start and finish,
other than they will be there by noon on Monday. Other counsel have indicated they would also
like to be allowed the opportunity to review the 49 million documents being produced by the
October 25, 2017
Page 2
_________________

district in this litigation. The attorneys for the following parties have indicated their desire to
participate – JD Krane, Teni-trak, Nato Garcia, Strong Structural Steel. I believe others will as
well and I invite them to provide you with their intentions. I’m not sure how many work stations
you have, but it sounds like you will need more than 2 or 3 work stations. We would also like to
know what system is being used and what type of access to the system will be provided. I’ll send
you a separate list of questions regarding the data and access issues.

Again, 49 million documents between now and the deadlines on the scheduling order is
approximately 4 million documents to be reviewed per day. That is simply undoable and a material
prejudice to all non PSJA ISD parties. We are participating in good faith and reserving our rights
to seek any further relief from the order of the Court yesterday.

Please advise as to where they should go and who they should ask for on Monday.

Thanks,




Patrick “Gene” Blanton
From:          Anthony Constant (CLF)
To:            VCC v PSJAISD GROUP
Subject:       Please fill out the attached sign up sheets showing the date, reader"s name, start time and stop time
Date:          Thursday, October 26, 2017 5:12:47 PM
Attachments:   image001.png
               DATE 10.30 and 10.31.docx
               DATE 11.01 to 11.08.docx
               DATE 11.09 to 11.16.docx
               DATE 11.17 to 11.24.docx
               DATE 11.25 to 12.02.docx



Please use all of the attached sign-up sheets and fill in the reader’s name for EACH DAY the reader will read and
please provide the stop and start time for that day. Please notice that each page begins a new date. If you are going
to be reading multiple days but not consecutive, please say so and fill in the name, start, stop time for EACH date.
Please do this now before the weekend begins so that we can be ready for you on Monday. Please return the entire
set to me. that way I can collate all the responses by date and know how many places to set for that date. THANK
YOU.
 
Frank said Tiffany would be every weekday > that is good enough. We then know what day she will be there and he
provided the start and stop time for each day.
 
THANK YOU for your cooperation in laying out the schedule so that PSJA can plan to meet your needs.
 
PJSA has to load the results of the search so that when you arrive, the results are available for you to begin without
waiting for the machine to go find the results again and reload them.
 
The machine will not hold the search results indefinitely as you would expect if you placed emails from a search on
Outlook into a folder. Instead, after some time (I do not know a quantity), the result disappears and the same search
must be repeated to gather the lost lambs.  If we know 4 people will begin working Tuesday at 9 a.m., then we can
load Block 1 on one machine, block two on another and so on and so forth. Then each person could sit and read a
particular chunk of emails and the person next to them would read a separate chunk of emails (and presumably all
of you would share your results so that it would not be necessary for each individual to inspect each individual
email). Some Blocks will load overnight. Some blocks may take longer – we cannot predict because all we have is a
quantity and we do not know whether the content includes images. A block with 3 million results including video will
take a long time to load – how long we cannot predict.
 
                                   CAUSE NO. C-1269-16-B

 VCC,LLC,                                         §    lN THE DISTRICT COURTS
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §    HIDALGO COUNTY, TEXAS
                                                  §
 PHARR-SAN JUAN-ALAMO                             §
 INDEPENDENT SCHOOL DISTRICTt                     §
                                                  §
        Defendant.                                §    93RD JUDICIAL DISTRICT

                               AFFIDAVIT OF BARRY BRAY

STATE OF TEXAS                §
                              §
COUNTY OF DALLAS              §

       BEFORE ME. the undersigned notary public, on this date personally appeared Barry Bray

who, being duly sworn, deposed and said:

       I.      " My name is Barry Bray. I am over the age of eighteen, and have never been

convicted of a felony or crime of mora] turpitude, and am fully competent to make this affidavit.

I founded Delphi Legal Technologies in September of 20J 0. Prior to founding Delphi Legal

Technologies, I operated Universal Document Solutions (USDTX) from September 2000 through

September 2009, which was one of the tirst electronically stored information ("ESI") providers in

the country. Previous to USDTX, I was a managing partner at IKON Document Services from

September of 1991 through September of 1998 in Oklahoma City and Tulsa.          I have almost 30

years of experience providing support for retrieval and production of electronically stored data in

litigation, and serve as an information technology and e-discovery consultant to VCC, LLC

("VCC'). I personally appeared at the Pharr-San Juan-Alamo Independent School District

(''PSJA") email inspection on October 30, 2017 and October 31, 2017 at the PSJA administration




AFFIDAVIT OF BARRY BRAY                                                                    PACI.o:l
building in Pharr, Texas. In that capacity, I have personal knowledge of all facts set forth herein,

and those facts are true and correct."

       2.      "I was given access to the review system (software application, network and laptop

computer) that PSJA provided to all ofthe parties in the lawsuit to perform a review of potentially

responsive em ails and assessed its structure and contents. 1 observed a number of issues with the

review system that PSJA created for the email review that make it ineffective and inefficient and

effectively impossible to review the emails in a timely manner.

       3.      "The fi rst issue, and one ofthe biggest with PSJ A' s review system, was in gathering

relevant documents. PSJA applied the search terms that VCC provided as a reference to VCC' s

requests for production for collection across all ofPSJA email accounts instead of just limiting it

to relevant custodians. By doing this PSJA created a review nightmare of approximately 49 million

records which are mostly non-responsive emails. Again rather than limiting its search of email

addresses to only relevant record custodians involved with the construction ofthePSJA Southwest

Early ColJege High School, PSJA instead searched email archives of approximately 6,000 email

addresses wjthin its network, including alJ teachers and students in the district, between the dates

of January 1, 2010 to approximately October 28, 2017, with the result bei ng the production of 49

million allegedly responsive records. There is no reason to believe any students or teachers at other

schools have any knowledge regardi ng the construction of the high school or any of the alleged

design and construction issues. H:ector Rodriguez ("Rodriguez"), PSJA ' s email archive director,

admitted on October 30, 2017 that PSJA' s search format was inefficient and ineffective, and

rendered the email production virtually useless to any reviewing party. Rodriguez further admitted

that PSJA' s technology systems had the capability to search and sort emails by custodian, or in




AFFIDAVIT OF BARRY BRAV                                                                      PAGE 2
virtually any other manner requested in the normal course of litigation in this modem age of

technology."

       4.      ''Further, PSJA provided its emails for review on an email archive software that is

not intended tor use in a large-scale document review - that is not what it is designed to do. An

email archive software is designed to store emails and export them to other software to run targeted

searches and review. PSJA' s email archive software did have basic functions with which to search

the emails by keyword, email address, custodian, or otherwise, which all would help speed up the

review process and reduce non-responsive emails. However, PSJA would not allow us as reviews

to use the basic functions of the software to aid in our review. This made the system more

inefficient and ineffective. Instead, the only method of review was to sort emails by date (either

newest-to-oldest or oldest-to-newest) and literally review each emrul individually. While PSJA's

email archive software theoretically has the capability to sort records by subject matter or sender,

PSJA did not build these data tables prior to the email inspection beginning, rendering this

capability useless. If a reviewer did desire to sort the emai ls by subject or sender, it would take

days, or even weeks potentially, for the software to build such a data table and sort the emails,

given the extremely large amount of data produced by PSJA. PSJA is forcing the parties to this

lawsuit to literally sift through millions of emails individually for responsive documents because

it searched every email custodian in the district instead of limiting its search to those custodians

who have knowledge of the facts and allegations in the lawsuit and then provided the emruls in an

email archive software not designed for reviewing documents."

       5.      "To add to the inefficiency and ineffectiveness of the system, on October 30, 2017,

VCC' s representatives were asked to conduct the email inspection on a bus in the parking lot of

the PSJA administration building while connecting remotely lo the email archive server via a




AFFIDAVIT OF BARRY BRAY
wireless connection. This reduced the speed of connectivity to the internal network at~d increased

the amount oftime the review system took to present the data to the reviewer one at a time. PSJA's

review system seems to be designed in a way that would increase the review time and frustrate the

reviewer by creating huge tables of non-relevant information, not allowing use of basic functions

of the software, and reduced connectivity. This was the slowest feasible way to connect to the

archive system and severely restricted connectivity and load times of individual emails."

       6.      ·'The numerous design flaws in the review system created by PSJA make the revtew

of all 49 million records by a 2018 trial date untenable. First, the sheer number of records alone

renders review of all records before tbe end of 20 I 8 impossible, even assuming optimal

connectivity. However, given the number of records produced and the remote wireless connection

on October 30, load times and connectivity were severely impacted. On October 30. emails took

an average of approximately fifteen seconds per email to load for review, and in some cases took

upwards of three minutes for a single email to load for review. At that rate, it would take a team

of seventy people reviewing records for eight hours a day for 365 straight days to complete a

review of 49 mill ion records in one calendar year."

       7,      ··on October 31, we were moved inside the administration building to continue the

email review. Although the bandwidth and connectivity improved and overall individual email

load times increased, load time issues persisted. The volume of data PSJA produced rendered the

email archive system essentially unable to properly build and load data tables to review emails.

This meant that any individual reviewer was only able to review a finite amount of emails that

could be loaded at a particular time, and was not able to sift through the non-responsive emails in

a quick fashion. Instead, a reviewer was again forced to sift through thousands of emails

individually, a majority of which were completely non-responsive, and upon reaching the end of




AFFIDAVIT OFBARRY BRAY                                                                      PAGF.-'
the loaded data, was forced to wait extended periods of time, in some cases between ten and twenty

minutes, for the next section of emails to load, resulting in severe amounts of down time where no

email review was possible."

        8.      "There are a number of ways in which PSJA could have searched and produced its

emails to facilitate review in a reasonable and productive manner. First, PSJA could have nm

searches for responsive documents to VCC 's requests for production across only record custodians

who have knowledge regarding the construction of the Southwest Early College High School or

the alleged construction and design issues, which PSJA admitted it has the capability to perform.

PSJA can then export responsive emails in native format by record custodian, a specific time

period, or virtually any other way imaginable that it can break the responsive data down to smaller

segments in a format that the parties to the lawsuit can load into a software specificaUy designed

for document review in litigation. PSJA' s email archjve system has the ability to expon even the

49 million emails it made available to the parties if broken up into segments. These actions will

both signjficantly decrease the number of documents the parties are forced to review and allow the

parties to conduct a meaningful review of the documents. Rodriguez even admitted PSJA has both

the capability to gather and produce emails in this manner and acknowledged that it would render

this email review process much more useful for the review parties. Searching and producing

emai1s in this manner should greatly reduce the emails to review. lt is effectively impossible for

the parties to review all 49 million emails in the manner that PSJA has made them avai lable to the

parties by a trial setting in 2018."




AFFIDAVIT OF BARRY BRAY                                                                    PAGE5
FURTHER AFFIANT SAYETH NAUGHT.




        SUBSCRIBED AND SWORN TO BEFORE ME this               2-th day ofNovember, 2017, to
certify which witness my hand and official seal of office.



                                                                   MENDY 10 MEVER
                                                               Notary Pubflc:, Stat~ of Texas
                                                               Comm. Expires 12-30-2018
                                                                   Notary ID 425177-6




AFFIDAVIT O F BARRY BRAY                                                                        P AGE6
              Tab 8
Transcript of November 13, 2017 Hearing




                  -14-
                                                              1


 1                         REPORTER'S RECORD
                       VOLUME 001 OF 001 VOLUME
 2                TRIAL COURT CAUSE NO. C-1269-16-B
 3   VCC, LLC,                    *   IN THE DISTRICT COURT OF
          PLAINTIFF AND           *
 4        COUNTER-DEFENDANT,      *
                                  *
 5   VS.                          *   93RD JUDICIAL DISTRICT
                                  *
 6   PHARR-SAN JUAN-ALAMO         *
     INDEPENDENT SCHOOL DISTRICT, *
 7        DEFENDANT AND           *
          COUNTER-PLAINTIFF.      *   HIDALGO COUNTY, TEXAS
 8   __________________________________________________________
 9
10                 HEARING ON PRETRIAL PROCEEDINGS
11
     __________________________________________________________
12
13             On the 13th day of November, A.D., 2017, the
14   foregoing proceedings came on to be heard outside the
15   presence of a jury, in the above-entitled and enumerated
16   cause; and the following proceedings were had before the
17   Honorable Rodolfo Delgado, Judge Presiding, held in
18   Edinburg, Hidalgo County, Texas, USA;
19             Proceedings reported by computerized integrated
20   courtroom realtime, stenotype machine; Reporter's Record
21   produced by computer-assisted transcription.
22                JACQUELINE INKS, Texas CSR #5162
            Official Court Reporter - 93rd District Court
23                     Hidalgo County Courthouse
                   100 North Closner, Second Floor
24                    Edinburg, Texas 78539 USA
                              956.318.2255
25
                                                 2


 1                 A-P-P-E-A-R-A-N-C-E-S
 2   MR. GIL P. PERALEZ
     SBOT NO. 00791426
 3   Peralez Franz, LLP
     1416 Dove Ave.
 4   McAllen, Texas 78504
     Telephone: 956.682.3660
 5   Facsimile: 956.682.3848
     E-Mail: gpp@peralezfranzlaw.com
 6
     MR. PATRICK E. "GENE" BLANTON
 7   SBOT NO. 24058209
     Slates Harwell, LLP
 8   1700 Pacific Avenue, Ste. 3800
     Dallas, Texas 75201-4761
 9   Telephone: 469.317.1000
     Facsimile: 469.317.1100
10   E-Mail: gblanton@slatesharwell.com
11   MR. BRADLEY W. SNEAD
     SBOT NO. 24049835
12   Wright & Close, LLP
     One Riverway, Suite 2200
13   Houston, Texas 77056
     Telephone: 713.572.4321
14   Facsimile: 713.572.4320
     E-Mail: snead@wrightclose.com
15
     MR. ESTEBAN DELGADILLO
16   SBOT NO. 24087406
     MR. KEITH N. UHLES
17   SBOT NO. 20371100
     Royston Rayzor
18   55 Cove Circle
     Brownsville, Texas 78521
19   Telephone: 956.542.4377
     Facsimile: 956.542.4370
20   E-mail: esteban.delgadillo@roystonlaw.com
             keith.uhles@roystonlaw.com
21
          ATTORNEYS FOR PLAINTIFFS
22        AND COUNTER-DEFENDANTS, VCC, LLC,
          AND VRATSINAS CONSTRUCTION CO.
23
24
25
                                                         3


 1   APPEARANCES CONTINUED:
 2        MR. ANTHONY F. CONSTANT
          SBOT NO. 04711000
 3        Constant Law Firm
          800 N. Shoreline Blvd., Ste. 2700 South
 4        Corpus Christi, Texas 78401
          Telephone: 361.698.8000
 5        Facsimile: 361.887.8010
          E-mail: Office@constantlawfirm.com
 6
               ATTORNEYS FOR DEFENDANT
 7             AND COUNTER-PLAINTIFF, PSJA, ISD
 8
          MR. ROBERT BARRETT RAY
 9        SBOT NO. 16606355
          Adams & Graham, LLP
10        134 E. Van Buren, Ste. 301
          Harlingen, Texas 78550
11        Telephone: 956.428.7495
          Facsimile: 956.428.2954
12
               ATTORNEY FOR DEFENDANT,
13             METRO ELECTRIC, INC.
14
          MR. FRANK SABO
15        SBOT NO. 17500300
          Guerra, Leeds, Sabo & Hernandez, PLLC
16        10213 N. 10th St.
          McAllen, Texas 78504
17        Telephone: 956.383.4300
          Facsimile: 956.383.4304
18        E-Mail: Fsabo@guerraleeds.com
19             ATTORNEY FOR DEFENDANT, TENI-TRAK, INC.
               AND JD KRANE FLOOR DESIGNS
20
21        MR. ADRIAN P. SENYSZYN
          SBOT NO. 24060585
22        Brin & Brin, P.C.
          6223 IH 10 West
23        San Antonio, Texas 78201
          Telephone: 210.341.9711
24        Facsimile: 210.341.1854
          E-Mail: asenyszyn@brinandbrin.com
25
               ATTORNEY FOR DEFENDANT, JD KRANE
                                                        4


 1   APPEARANCES CONTINUED:
 2        MS. NANCY GRIFFIN SCATES
          SBOT NO. 24032249
 3        Germer, Beaman & Brown, PLLC
          301 Congress Ave., Ste. 1200
 4        Austin, Texas 78701
          Telephone: 512.482.5175
 5
               ATTORNEY FOR DEFENDANT, HELLAS
 6             CONSTRUCTION, INC., AND SOUTHERN
               MECHANICAL AIR CONDITIONING
 7
 8        MR. MARTIN A. CANALES
          SBOT NO. 24043591
 9        Thornton, Biechlin, Reynolds & Guerra, LC
          418 E. Dove Ave.
10        McAllen, Texas 78504
          Telephone: 956.429.3064
11
               ATTORNEY FOR DEFENDANT, ALLIANCE
12             SPECIALIZED SYSTEMS
13
          MR. DAVID W. FUNDERBURK
14        SBOT NO. 07547550
          Funderburk Funderburk Courtois LLP
15        2777 Allen Parkway, Ste. 1000
          Houston, Texas 77019
16        Telephone: 713.526.1801
          E-Mail: dfunderburk@ffllp.com
17
               ATTORNEY FOR DEFENDANT, P.H.I. SERVICE
18             AGENCY, INC.
19
          MR. ALEXANDER MATTHEW MERCED
20        SBOT NO. 24090679
          Brock Person Guerra Reyna
21        17339 Redland road
          San Antonio, Texas 78247
22        Telephone: 210.979.0100
23             ATTORNEY FOR DEFENDANT, L&G CONCRETE
               CONSTRUCTION, INC.
24
25
                                                       5


 1   APPEARANCES CONTINUED:
 2        MS. MEGHAN CANTU STRICKLAND
          SBOT NO. 24082772
 3        Engvall & York, LLP
          1811 Bering Dr., Ste. 210
 4        Houston, Texas 77057
          Telephone: 713.787.6700
 5
               ATTORNEY FOR DEFENDANT, SAUL REQUENEZ
 6
 7        MR. DAVID C. GARZA
          SBOT NO. 07731400
 8        GARZA & GARZA, LLP
          680 E. ST. CHARLES ST., STE. 300
 9        Brownsville, Texas 78522
          Telephone: 956.541.4914
10        Facsimile: 956.542.7401
11             ATTORNEY FOR DEFENDANT, RGV ALLIANCE
12
          MR. JOSE LUIS "JOE" GAMEZ
13        SBOT NO. 07607100
          Donnell, Abernethy & Kieschnick
14        2830 W. Trenton Rd.
          Edinburg, Texas 78539
15        Telephone: 956.618.4477
16             ATTORNEY FOR DEFENDANT, JEROME
               MASONRY, LLC
17
18        MR. CRAIG ANDREW NEVELOW
          SBOT NO. 14933580
19        Wright & Greenhill, P.C.
          900 Congress Ave., Ste. 500
20        Austin, Texas 78701
          Telephone: 512.476.4700
21
               ATTORNEY FOR STRONG STRUCTURAL STEEL
22
23
24
25
                                                                      6


 1                              VOLUME 1
 2                        CHRONOLOGICAL INDEX
 3   NOVEMBER 13, 2017                                  PAGE    VOL
 4   Appearances                                          2      1
 5   Case called                                          7      1
 6   Announcements                                        7      1
 7   PSJA ISD's Motion to Clarify                         7      1
 8   Court's ruling on PSJA ISD's Motion                36       1
     to Clarify
 9
     Court's ruling on Fourth Amended Discovery         37       1
10   Control Order
11   Adjourn                                             46      1
12   Certificate of Court Reporter                       47      1
13                         INDEX OF EXHIBITS
14   VCC'S EXHIBITS:
15   NO.   DESCRIPTION                OFFERED   RECEIVED       VOL
16   1     November 7, 2017, letter      33        33            1
           to Mr. Constant from Mr.
17         Blanton
18
19
20
21
22
23
24
25
                                                                   7


 1   NOVEMBER 13, 2017
 2                        P-R-O-C-E-E-D-I-N-G-S
 3                   THE COURT:     Court calls Case No. C-1269-16-B,
 4   VCC, LLC versus PSJA and others.
 5                   MR. PERALEZ:     Good morning, Your Honor.    Gil
 6   Peralez for Vratsinas Construction Company.
 7                   MR. BLANTON:     Gene Blanton for Vratsinas
 8   Construction Company and VCC, LLC, Your Honor.
 9                   MR. UHLES:     Your Honor, Keith Uhles for VCC,
10   LLC.
11                   MR. SNEAD:     Brad Snead for VCC.
12                   MR. CONSTANT:     Your Honor, Anthony Constant
13   for PSJA ISD.
14                   MR. PERALEZ:     There's 22 other defendant
15   lawyers in the room, Your Honor.
16                   THE COURT:     Yes.   If you-all want to announce
17   yourselves, that's fine.       If not, we can proceed.
18                   MS. SCATES:     Let's go ahead and proceed.
19                   MR. PERALEZ:     Your Honor, we're going to try
20   to set the record on the most efficient, quick hearing here
21   today.   I think there's only two matters Mr. Constant has to
22   argue.
23                   MR. CONSTANT:     Your Honor, we have -- PSJA ISD
24   has filed a Motion to Clarify.        There are two issues that
25   have confused us and we'd like the Court to enter an order
                                                                8


 1   which says that the Court has not required anyone to go read
 2   e-mails and that the Court has not required anyone to
 3   physically sift through any e-mails and the Court did not
 4   order VCC to give the school district search terms to use in
 5   the e-mail database.   And we ask the Court to enter this
 6   because there's some confusion about it demonstrated by the
 7   Relators' statements to the Supreme Court to the contrary.
 8   That is, they tell the Supreme Court that this District
 9   Court ordered VCC to give the school district search terms.
10   And they also say to the Supreme Court that this Court
11   required the parties to read e-mails and required them to
12   physically sift through any e-mails.      We'd ask the Court to
13   enter this order in order to clarify what the real facts
14   are.   And I have a paper copy of it, Your Honor.     May I
15   present that, Your Honor?      It's on file.
16                  THE COURT:     Yes.
17                  MR. CONSTANT:     Thank you.
18                  MR. PERALEZ:     I left my copy, Your Honor, if
19   anybody has an extra one I can use.
20                  MR. CONSTANT:     Of the order?
21                  MR. PERALEZ:     Yes.
22                  THE COURT:     The proposed order reads:   On
23   November 13th, 2017, the parties appeared in open court
24   and counsel for PSJA Independent School District asks the
25   Court to enter this order to clarify the Court's instruction
                                                                9


 1   from the bench on October 24, 2017, regarding discovery.
 2   The Court enters this order for the purpose of providing
 3   that clarity.    Pharr-San Juan-Alamo Independent School
 4   District also asks the Court to enter this order to clarify
 5   that the Court did not order VCC to give the School District
 6   search terms to use in the e-mail database.
 7                   The Court enters this order for the purpose of
 8   providing that clarity.    It is ordered that no party is
 9   required to read any E-mails.     It is ordered that no party
10   is required to physically sift through any e-mails.       The
11   Court did not order VCC to give the school district search
12   terms to use in the e-mail database.     Signed this blank day
13   of November, 2017.    Judge Presiding.
14                   I don't have a problem with that order.     Does
15   VCC, LLC, or anybody else have a problem?
16                   MR. PERALEZ:   Your Honor, we have monumental
17   disputes with that order because you have to take things in
18   the context of the orders that we actually had, and I think
19   we're playing a little semantic game because tomorrow
20   they're going to have to file a response to the Supreme
21   Court.   PSJA ISD is going to have to do that, and they're
22   realizing how horrific what they have asked you to do, Your
23   Honor, in this case is going to appear to the Supreme Court.
24   So, when they say you did not order, it's actually the
25   complete opposite of that.     But before I get into further
                                                             10


 1   arguments, Your Honor, let us just lodge a quick objection
 2   before you -- we'll probably do it a few times today, but
 3   one related to the Supreme Court's order.    If you'll allow
 4   Mr. Blanton.
 5                  MR. BLANTON:   Certainly, Your Honor, and I'm
 6   just quoting from the Supreme Court Order that was issued on
 7   October 31st, 2017.   It specifically says, The Trial Court
 8   Order issued October 24th, 2017, Third Amended Discovery
 9   Control Order and Trial Setting for Southwest Early College
10   High School, and the Trial Court Order issued October 25,
11   Order on Motion to Compel, Supplemental Motion to Compel,
12   and First Amended Supplemental Motion to Compel in Cause No.
13   C-1269-16-B, styled VCC, LLC, the Pharr-San Juan-Alamo
14   Independent School District, in the 93rd District Court of
15   Hidalgo County, Texas, are stayed pending further order of
16   this Court.
17                  I bring this up because the first line, the
18   order issued October 24th, 2017, I believe is the exact
19   order that Mr. Constant is seeking to clarify.    That has
20   been stayed.   The motions, Supplemental Motions to Compel,
21   Discovery Control Order, Docket Control Order, any of that
22   and all of that that we argued on the 24th and on the
23   25th before this Court as I read the Supreme Court of
24   Texas is currently stayed.    So, we're objecting to any
25   clarification, we're objecting to any other amendments to
                                                               11


 1   those orders or arguments.
 2                  MR. PERALEZ:     And, Your Honor, just so the
 3   Court feels better about honoring our interpretation of the
 4   Supreme Court's order, the record is absolutely replete with
 5   what exactly happened.      All those transcripts are in front
 6   of the Supreme Court.    If you'll recall, this was the
 7   hearing where Chris Franz attended on my behalf.      Mr. Uhles
 8   was also in attendance, and there were some discussions
 9   about discovery, what responses they were supposed to give,
10   what responses they weren't going to give.      And in that
11   record, you will see how the discussion of the 106 search
12   terms came out and any order that you entered was based on
13   the totality of what was going on in those hearings.      So, I
14   think it's going to be in front of the Supreme Court.
15   They'll be able to read it.      But for right now, it is, in
16   fact, stayed and that would be our objection, Your Honor.
17                  MR. UHLES:     Your Honor, if the Court will
18   recall at that hearing, I went through and read to the Court
19   the key portions of the transcript where the Court covered
20   all the issues that Mr. Constant has in the order.      And what
21   Mr. Constant's trying to do here is simply to rewrite
22   history.   Honestly, he's asking the Court to look foolish by
23   entering an order clarifying that says the opposite of what
24   the Court previously said.
25                  The Court was faced with a possibility of
                                                                12


 1   several different ways for us to look at the e-mails, and
 2   the Court chose this one.        There's a certain history to how
 3   all this came about that's already set forth in the record,
 4   and you can't go back and change it now.
 5                    MR. PERALEZ:     But, I guess, Your Honor, the
 6   first baseline question is if you are in agreement with us,
 7   that at this point, this argument is stayed by the Texas
 8   Supreme Court.     If you are not in agreement and you're going
 9   forward, then we can proceed with the rest of the argument
10   for Your Honor, but I think it's already out there in front
11   of the Supreme Court regardless of your order.
12                    THE COURT:     Well, you-all are skipping a lot,
13   however.   I did not wake up one day and bring up the issue
14   of 49 million e-mails.        VCC, LLC, is the one that brought up
15   the issue of 49 million e-mails and how onerous it would be
16   and much discussion about the fact that PSJA had not made it
17   easier for VCC, LLC, to study those e-mails.
18                    Also, it wasn't the Court that thought about
19   search terms.     These are all matters that were brought to my
20   attention by VCC, LLC.        And what this proposed order that
21   Mr. Constant is asking the Court to enter and to clarify,
22   which I believe just by saying what I just did, that I'm
23   clarifying it, that I didn't wake up one morning and decide
24   that I wanted to order these things.        These are things that
25   VCC, LLC, was asking the Court to order.        And, therefore,
                                                                      13


 1   consistent with my duties, I thought, I tried to give VCC,
 2   LLC, some relief with respect to e-mails.           Now, that I
 3   specifically said you-all go down there and read e-mails, I
 4   don't recall having specifically said that; that I thought
 5   about search terms, I certainly did not.           These were all
 6   matters that were brought to the Court by a motion of VCC,
 7   LLC.    And I don't know that the Supreme Court needs any more
 8   clarification other than my saying this is not something
 9   that I dreamt of.     This is something that VCC, LLC, wanted.
10   And, therefore, I did order those things that are in English
11   and that are in black and white on October 24th.           Now,
12   that it may need clarification, well, you-all would be
13   better experts on how it is that the Supreme Court would
14   need that clarified any further from me or not.
15                    MR. PERALEZ:     Your Honor, it's not --
16                    THE COURT:     Mr. Constant says that they do
17   need that clarification.        What's the harm?     What am I
18   hearing?
19                    MR. PERALEZ:     The harm that you're hearing is
20   right now we're trying to respect the stay from the Supreme
21   Court that says don't address the orders that were entered
22   in.    And we specifically said -- and it's not fair to you,
23   Your Honor.     You have an incredible memory, but when we go
24   through the transcript, it's all laid out as to how this
25   came forward.     And this is just purely VCC, LLC, asking for
                                                                   14


 1   them.     There were objections lodged that we were trying to
 2   compel.     There's a whole backdrop to the way these
 3   particular orders came out.        But, very specifically, when we
 4   asked you, we said, Your Honor, just to be clear, given the
 5   context of your recent rulings, are we being ordered to go
 6   and inspect the 49 million records that are being offered by
 7   PSJA ISD at this time, and we go on and on.        And that is
 8   part of the order that was entered on that day.
 9                    THE COURT:     And "inspect" is different from
10   "reading."
11                    MR. PERALEZ:     Yeah, well, and, Your Honor,
12   just furthermore, you've also given a protocol.        I was over
13   at the bus when we were looking at the different e-mails and
14   about an hour or two after I told Anthony that a protocol
15   wasn't entered, a protocol was entered.        We now have a
16   protocol explaining how we're supposed to go about it.
17                    So, all I'm saying is our position is the
18   Supreme Court has stayed any orders affecting this order
19   that they're complaining of.        That would be clarifying.
20   That would be -- it is the way it is.        It's a very
21   complicated matter.     We need the context of the whole
22   transcript that's in front of the Supreme Court.           So, I
23   don't think any further clarification is necessary.
24                    Obviously, if we don't want to protect our
25   clients' interests and we don't want to seek documents other
                                                                15


 1   than what PSJA has decided they're going to give us, then,
 2   yes, we don't have to go review those 49 million e-mails,
 3   but we're trying to do it, Your Honor, and we're spending
 4   many hours a day trying to go through those e-mails.
 5                    So, again, our position is it's stayed.        We're
 6   going to have this in front of the Supreme Court probably
 7   starting tomorrow.     So, we'd ask that no further orders be
 8   entered until we get the little dust settling on that.
 9                    MR. CONSTANT:     Your Honor, may I respond to
10   that?
11                    THE COURT:     Yes.
12                    MR. CONSTANT:     Your honor, the entry of this
13   order is critical.     It has not -- it has noting to do with
14   the October 25th written order in which this Court simply
15   sustained objections to Requests for Production sent out in
16   May -- May 26th of 2017.        It took until October that we
17   had a final hearing.     You heard some of them.     You heard
18   them that day.     This statement has nothing to do with it.
19   The clarification here is what is being stated to the
20   Supreme Court is that this Court ordered counsel for VCC and
21   many other parties physically sift through 59 (sic) million
22   e-mails at the school district's office.
23                    MR. PERALEZ:     That's how we're doing it.
24                    MR. CONSTANT:     The Court did not order that.
25   What happened, Your Honor, was that they sent on 9/22 a
                                                              16


 1   request that we search for 160 terms in the e-mails.        We did
 2   that.   We responded on 10/21 and said, We have those
 3   results, we'll produce them, you can look at them.      The
 4   Court did not order them to go look at them.     The Court
 5   didn't order them to go read them.     The Court didn't order
 6   them to sift through them.     That's the clarification I want
 7   because what they are saying unto the Supreme Court, it
 8   wasn't that they can't decide what to do.     The Court's made
 9   them do this.
10                   And they did the same thing, Your Honor -- the
11   other thing that needs clarification is how did we get
12   started with this.    They've said to the Supreme Court that
13   the trial court ordered VCC to give the school district
14   search terms to use in the database, and that's page 15 of
15   their amended emergency motion.     The Court didn't make any
16   such order at all.    And the necessity of this clarity is so
17   that this mistake that is being stated to the Supreme Court
18   is removed from their calculation because this
19   representation is the Court made those two orders.      The
20   Court never ordered either one of those things, and I'd ask
21   the Court to state that plainly by entering this order.
22                   MR. PERALEZ:   Your Honor, anytime you're
23   entering an order, we both ask you to order as a way of
24   summarizing any discussions, debates, or whatever, that the
25   parties are having, and we ask the Court to clarify those
                                                             17


 1   orders so you don't come up with these -- although you do a
 2   lot of times originally -- in this context, you're putting
 3   forth an order which is a way of saying, This is how the
 4   Court is going to resolve that dispute, like you did this
 5   morning on a number of the family law matters.
 6                 But just so we're clear, at page 183 of the
 7   Court's transcript on the day of that hearing -- I already
 8   started reading part of it -- it says we're ordered to go
 9   and inspect the 49 million records that are being offered by
10   PSJA ISD at this time if that's how we would like to
11   retrieve the documents as they can't be copied.     Remember,
12   they're not letting us search them, copy them, or anything.
13   And then the Court said yes.   Furthermore -- and I added
14   that word "yes" -- and PSJA School District is ordered to
15   maintain the offices where the appliances are held for 14
16   hours daily, including weekends.
17                 And then we left, Your Honor, and I think you
18   told Mr. Constant to submit an order to that effect.        I
19   don't know that that was entered, but we subsequently went
20   and then we had a protocol entered.   So, there's no mistake
21   he just doesn't like the way that looks, but our position is
22   it's clear in the record, exactly what you said, what you
23   thought, what they argued, what's been filed.     And the
24   Supreme Court was very specific about the orders entered on
25   that date and related to this were stayed for right now.
                                                                18


 1   So, Your Honor, we would just object to moving forward on
 2   that.    We think it's already laid out.
 3                   MR. CONSTANT:   That's why this thing needs to
 4   be clarified, Your Honor, because what happened was that our
 5   Request for Production was sent 9/22.      On 10/21, the school
 6   district answered in the way you're required to under the
 7   rules and said, We're producing them.      You can come look at
 8   them and you can come copy them.     The statement that
 9   Mr. Blanton made to the Court about, So, you're ordering
10   that we have to go do this if we want to look at them, what
11   the Court was saying there was there's production.        If you
12   want to see them, you may go see them there.
13                   The representation of the Supreme Court is
14   what the -- what this trial court did was it ordered them to
15   go read 49 million e-mails, and that's not what the Court
16   did.    But that's what they're telling the Supreme Court, and
17   that's why I want to have it clarified.      Otherwise, they're
18   going to the Supreme Court and saying that this trial court
19   ordered the participants, everybody here, to go read 49
20   million e-mails that most of them had nothing to do with
21   this case.    And the reason we have so many is because VCC
22   said, We want to see every e-mail that responds to any of
23   these 160 words in your entire e-mail database for seven
24   years from January 1.    We did that, and now they're using
25   that to say, Oh, my God, look at the results?      You did what
                                                                  19


 1   we said and we've got to read them all because the Judge has
 2   ordered us.
 3                    MR. PERALEZ:    No, no, no, no, you're at the
 4   tail end of the debate --
 5                    MR. CONSTANT:    That's the --
 6                    MR. PERALEZ:    Sorry about that, Mr. Constant.
 7   I'm sorry.
 8                    MR. CONSTANT:    That's the clarity that we're
 9   asking for, that they are looking at them or doing whatever
10   they want with them because they want to.         Nobody in this
11   Court is making them go do that.
12                    Thank you, Your Honor.    And if we don't get
13   that, that's what the Supreme Court is going to say, Oh, the
14   Court's ordered them to do it.
15                    MR. PERALEZ:    Your Honor, these are the
16   arguments that he can put into his brief to the Supreme
17   Court, but I would say that the whole -- the whole
18   exaggerated argument about the 49 million started with them
19   not responding to a single Request for Production,
20   specifically stated to them.       I think you said there were 49
21   of them.     And they objected to the definition of
22   "documents," even when, Your Honor, we provided a definition
23   that we would only answer -- all they had to do was answer
24   under what the rules define as "document," we still didn't
25   get responses.     So, we were left with -- oh, and when we
                                                                20


 1   showed up at the Motion to Compel hearing, Mr. Constant
 2   admitted on behalf of PSJA ISD that he hadn't done a lick to
 3   try to look for any single e-mail, even though he was under
 4   a duty to do that.     So, the 49 million came in after the
 5   fact and I think that might be funny to have, but I think
 6   it's in the record.
 7                   MR. CONSTANT:     No, it was your statement --
 8                   MR. PERALEZ:     So, there was Requests for
 9   Production outstanding, and they said, I don't like your
10   definition of "documents."       His statement back to me was,
11   Gil, just say "documents."       And given how much we get caught
12   up in semantics, even right now when we're talking about
13   what your order is, we said, just live with the definition
14   that's in the rules.     And I will submit to you we just sent
15   them a Request for Production.       We used the limited
16   definition that even he discussed we could get away with in
17   his mind, and we still didn't get responses to that.          So,
18   these are all stayed, Your Honor.       We'd like to finish
19   taking that argument up to the Supreme Court and ask that an
20   order not be entered in violation of that stay.
21                   THE COURT:     If everything's stayed, why are
22   you-all here?
23                   MR. PERALEZ:     Because he filed a motion and
24   you set it, Your Honor.      We have to show up.   He might get
25   an order entered against us.
                                                              21


 1                  THE COURT:   I was talking to the rest of
 2   you-all that have other matters.     It would seem to me that
 3   the argument that the Supreme Court stayed everything -- in
 4   fact, I have acted upon that by having my queue be
 5   effectively cluttered by proposed orders on VCC, LLC, versus
 6   PSJA because of the Supreme Court's order wherein I'm left
 7   to ponder is that, indeed, stayed?     So, it would seem to me
 8   that if VCC, LLC's position that I can't even clarify an
 9   order because the matter is stayed, then everything else
10   would be stayed.
11                  Now, my staff and I are left in a quandary,
12   certainly, when all of you are asking for hearings and I
13   find that it is preferable to give you-all a hearing so that
14   you can tell me that it's stayed or that it's not stayed,
15   which is why I posed that question to everybody else that's
16   here.   If VCC, LLC's position that I ought not simply
17   clarify something that Mr. Constant wants me to clarify --
18   which I believe that I have clarified by stating that I
19   didn't dream up 49 million e-mails that I wanted to see or
20   that I wanted to order anybody to see.     VCC, LLC, brought
21   that to my attention.   Search terms were brought to my
22   attention.   And if this order clarifying is simply a way of
23   telling the Supreme Court that I did not one day say, And
24   this is the order of the Court, well, it was not.     It was
25   brought to my attention.    I made my ruling.   But frankly,
                                                              22


 1   I'm more concerned about the issue of, well, if this is
 2   stayed, well, then why isn't everything else stayed?         And
 3   again, I'm looking at my queue right now.      It is chock full
 4   of VCC, LLC, versus Pharr-San Juan-Alamo Independent School
 5   District.
 6                  MR. PERALEZ:     Let me take a short shot at just
 7   saying the order that was actually entered, Your Honor, on
 8   October 31st, 2017, is very specific.      It says, The trial
 9   order issued October 24th, 2017, October 25th of 2017,
10   those orders are stayed while they review what was ordered
11   on that particular date.      So, I think we're still looking at
12   it and we are -- we just met last week.      I'm trying to
13   figure out a schedule to work on this case.      We will be
14   proceeding with the Court on a number of things, just
15   specific orders that were entered that are in front of the
16   Supreme Court right now and that's in black and white.         I've
17   underlined it for the Court.      I'm sure you have it in your
18   queue.   It's those specific orders and we're just saying
19   this is that, and that is stayed.
20                  THE COURT:     Ah, but the problem with those
21   specific orders is while one side may tell me that it's so
22   specific that everybody should understand that everything
23   else can go forward, I would probably hear arguments from
24   the other side saying, Ah, not so specific and maybe it
25   really means that everything is stayed.
                                                               23


 1                   MR. UHLES:     Well, Your Honor --
 2                   THE COURT:     Rather the nature of this case.
 3                   MR. UHLES:     Well, Your Honor, I think then the
 4   Court's clarified there.       The two arguments are -- the two
 5   valid arguments are either everything is stayed or just the
 6   orders that are mentioned in the Supreme Court Order is
 7   stayed.    But the idea that the Court can go forward with
 8   matters that are directly related to the Supreme Court
 9   Order, I don't even understand that argument.
10                   THE COURT:     Well, let's assume that
11   everybody's in agreement then that I can go forward and
12   therefore you can go forward with other matters that are not
13   stayed.    So, let's go back to the issue of whether the stay
14   that VCC, LLC, addresses with respect to does that apply to
15   the clarification of an order?
16                   MR. PERALEZ:     Yes, that's changing an order,
17   Your Honor, and I think the transcript is absolutely clear
18   as to exactly how it went down, how the evidence was brought
19   forth.    You know, the 106 -- or 60 search term issue, that
20   came up when Mr. Constant offered that as a solution when we
21   were getting no other relief.       So, the idea that even VCC
22   brought that up was actually done by Mr. Constant to us.
23   So, why put you, us, anybody in a box?       The record is clear.
24                   THE COURT:     So, back to semantics then about
25   Mr. Constant saying "clarify" and you said "change."       We can
                                                                   24


 1   have a discussion as to the difference between clarification
 2   and a change.
 3                    Mr. Constant, is there a difference?
 4                    MR. CONSTANT:     Yes, there's a huge difference
 5   and the biggest difference in this specific case is that
 6   what Mr. Peralez just addressed about changing was changing
 7   some order.     But that order that he talks about is
 8   unidentified.     That is, this has nothing to do with any
 9   order the Court entered.        That's the problem.   The Court
10   didn't make this order.     May I go -- and that's what we're
11   trying to clarify because representations are being made to
12   the Supreme Court that the Court entered an order.           The
13   order doesn't exist.     We're not changing anything.        We're
14   just saying, No such order exists.        You didn't order
15   anybody.
16                    Your Honor, may I address the other item about
17   what's stayed and what's not?
18                    MR. PERALEZ:     Before you get to that, Your
19   Honor, one of the easy things to do is your transcript is
20   there.     You've already spoken on what you think is going on
21   in this case.     Can't we just live off your transcript?          Why
22   do we need to enter an order which, in our opinion, is going
23   to materially affect what we're dealing with in this case?
24                    MR. CONSTANT:     Because we want to know what
25   the Court did, in fact, do and not --
                                                                   25


 1                    MR. PERALEZ:     I was addressing Your Honor.
 2   With all due respect, Mr. Constant, I was --
 3                    THE COURT:     Well, I, too, didn't wake up one
 4   morning and decide to bring up an issue for clarification.
 5   It is Mr. Constant that believes that the Supreme Court
 6   needs that clarification, and perhaps they do.        I just
 7   simply don't want to run awry of any Supreme Court Order
 8   saying that a clarification is changing, which the words
 9   themselves are different, and I know that clarification is
10   not changing; it's clarifying.
11                    MR. CONSTANT:     And, Your Honor, it also
12   doesn't address the one -- the Supreme Court issued an order
13   and it stayed two particular orders.        One was the Docket
14   Control Order that set this case for trial in November.            And
15   the Court stayed that order and its deadlines.        That's the
16   one thing it did.
17                    The second thing it did is it stayed the
18   October 25th order on Motion to Compel, Supplemental
19   Motion to Compel, and First Amended Motion to Compel, all of
20   which -- that's one motion they had.        And the October 25th
21   order, this Court sustained objections to written Requests
22   for Production.     That's an entirely different matter than
23   what we're talking about here, what they've said to the
24   Supreme Court.
25                    May I address the other matter asking that the
                                                                  26


 1   Court enter a Docket Control Order for February 5th?
 2                   MR. PERALEZ:     Before we change the subject,
 3   Your Honor --
 4                   MR. CONSTANT:     I'm not changing the subject.
 5                   MR. PERALEZ:     -- the only thing I would say is
 6   you opened Pandora's box because I think a number of rulings
 7   that you did which we reconsidered two or three times,
 8   aren't actually absolutely clear.       We're living with what
 9   the record is; and if he's going to go through and try to
10   clarify all these different rulings, I want to be clear on
11   what the Court did on a bunch of others and it just -- it's
12   in the record already, Your Honor.       So, I'll shut up.
13                   MR. CONSTANT:     Your Honor, may I address the
14   Court?
15                   THE COURT:     Yes.
16                   MR. CONSTANT:     Your Honor, the Petition for
17   Writ filed by VCC asked that the Supreme Court direct the
18   trial court to vacate its ruling denying Relators' Motion
19   for Continuance; two, continue the trial setting to February
20   5th, 2017; three, issue a new Scheduling Order.       So, the
21   items one, two, and three that they're asking the Supreme
22   Court to direct the trial court to do is exactly what the
23   Fourth Amended DCO does; and that is, it continues the trial
24   setting to February 5th as requested.       That necessarily
25   vacates -- I mean, that necessarily vacates the denial of
                                                             27


 1   the Motions for Continuance.    And, number three, it is
 2   issuing a new Scheduling Order.
 3                   So, what we're asking the Court to do is
 4   exactly what they're asking the Supreme Court to do.       And
 5   what happens when a trial court does that is this -- and
 6   this is from the case that's cited by the San Antonio Court
 7   of Appeals on March 15th, 2017.     And the case is a Petition
 8   for Writ of Mandamus dismissed as moot.     It's called In re
 9   Carlos Aguirre.    It's one page.
10                   And the Court says -- and the reason I'm going
11   with the Court of Appeals' opinion, Your Honor, is that when
12   the Supreme Court does the same thing -- that is, it has a
13   Petition for Writ -- the trial court, instead of making the
14   Supreme Court go through the process, just says, Okay, I get
15   it, and grants the relief that the Relator is asking for,
16   the Supreme Court simply enters an order of dismissal.
17   That's all it says.    It doesn't say why, anything.   Just
18   dismisses.
19                   But the opinion from the San Antonio Court of
20   Appeals says because the trial court has provided Relator
21   with the relief sought in his Petition for Writ of Mandamus,
22   the issue raised by this mandamus proceeding has become
23   moot.    Accordingly, this original mandamus proceeding is
24   dismissed as moot.    So, Relators have gone to the Supreme
25   Court.    They've made the demand that it order this Court to
                                                            28


 1   enter a new Docket Control Order with new deadlines, setting
 2   the trial February the 5th.    And what we're asking the Court
 3   to do is, rather than delay any further, go ahead and do
 4   exactly what that is; that is, grant all the relief they're
 5   asking for there with regard to the continuance and the
 6   trial setting so that we can get on with the matter.    And
 7   what that will do is make the matter moot in the Supreme
 8   Court because the issue's taken care of.
 9                  They asked in the Supreme Court also that the
10   Court order that the trial court grant a motion that they
11   have to join Armko.    And that's the first thing, but they
12   didn't brief it.   So, it's highly likely that the Court will
13   simply enter this order that they're asking the Supreme
14   Court to do.   It's highly likely that the matter will be
15   over with in the Supreme Court and this Court can deal with
16   the matters further.
17                  On the Armko matter, VCC last Thursday took
18   the deposition of Armko; and in that deposition, VCC
19   established that the school district had no contract with
20   Armko, established that Armko issued no warranty.    Those
21   were the two supposed facts that VCC used to come to the
22   court as their petition basis, that those two were facts.
23   They've proven they're not facts, which demonstrates that
24   the Court's original decision was correct.    So, I'd ask the
25   Court rather than wait --
                                                                29


 1                 MR. PERALEZ:     I'm going to object to that
 2   admission of what he said under oath, Your Honor.        You'll
 3   have the transcript on that.     I'm not going to agree that
 4   that's how the testimony played out.     Mr. Constant wasn't
 5   there.
 6                 MR. CONSTANT:     He said there was a contract --
 7                 THE COURT:     Go ahead.
 8                 MR. CONSTANT:     He said there was a warranty.
 9   If it's a school district contract --
10                 MR. PERALEZ:     What he said is he's Rene
11   Campos' brother-in-law.    Didn't tell us until two hours into
12   the deposition.   That's embarrassing.
13                 THE COURT:     Go ahead, Mr. Constant.
14                 MR. CONSTANT:     I'm sorry, Your Honor.     So,
15   we'd ask the Court to go ahead and grant the relief that VCC
16   has asked for in the Supreme Court with regard to continuing
17   the trial setting February 5th, issuing a new Scheduling
18   Order, which is the Fourth Amended.
19                 Thank you, Your Honor.
20                 MR. PERALEZ:     Your Honor, the only thing on
21   those issues, if I may, the Sunday -- I think it was October
22   6th -- we filed an Amended Request for Relief.     We went
23   outside of no longer asking for the February trial setting.
24   We asked that all deadlines be suspended while we had our
25   chance to make our argument with the Texas Supreme Court.
                                                                  30


 1   And so, the order, page 23 of our Amended Emergency Motion
 2   for Temporary Relief Arising from Hurricane Harvey, the last
 3   line of our request for relief was a stay for, quote, any --
 4   No. 4, any further ruling by the trial court regarding
 5   deadlines.   That is specifically -- I'm not sure what Mr.
 6   Constant's talking about, but that is specifically what's in
 7   the pending filing with the Texas Supreme Court.          And I'll
 8   read to you the first line issued on October 31st:
 9   Relators' Amended Emergency Motion for Temporary Relief
10   filed October 30th, 2017, is granted.        Okay.   So, they
11   granted all the relief that we were seeking in this
12   particular motion, and it was specifically to stop any other
13   deadlines being entered.       So, right now, Your Honor, simply
14   our position would be that any change of deadlines related
15   to the scheduling in this case is stayed.        And any statement
16   to the contrary is, I don't think, accurate.
17                   THE COURT:     And when did you file that motion,
18   Mr. Constant?
19                   MR. CONSTANT:     I believe Thursday, Your Honor,
20   which would have been the 8th.
21                   THE BAILIFF:     The 9th.
22                   MR. CONSTANT:     The 9th.   I'm sorry.
23                   MR. PERALEZ:     Remember, February was the date
24   they fought against for four months, vehemently.          And only
25   when we had to through all the time and expense of getting
                                                             31


 1   the Supreme Court's attention on this issue, it's now, Guess
 2   what, Judge?   We want to go ahead and redo these deadlines.
 3   He's lost that opportunity.
 4                  MR. CONSTANT:    I have a written copy of --
 5                  MR. PERALEZ:    He's lost that opportunity.
 6   There's one more exhibit that we want to --
 7                  MR. BLANTON:    Your Honor, just -- as we get
 8   through all this confusion on the two motions that are
 9   pending, we wanted to make clear our objection to the first
10   one about the Motion to the Clarify.     We want to be equally
11   as clear on the Motion for Docket Control Order and that we
12   were objecting to it as also being stated for the same
13   reasons.   Mr. Peralez already identified -- and while I
14   appreciate counsel's point about taking this away from the
15   appellate courts and letting us all get back to business, we
16   have tried to address that.    We have tried to come to some
17   type of understanding with Mr. Constant's office about how
18   to do that and proceed in light of the 49 million e-mails
19   that are issued and trying to be reviewed in light of the
20   depositions that remain and in light of the other orders
21   that we need to have resolved.
22                  What I did is I sent a letter to Mr. Constant
23   on October -- on November 7th to Mr. Constant asking for
24   some clarity on these issues so that hopefully we could
25   avoid this very hearing and come to some other type of
                                                                32


 1   resolution.    And we did propose a supplemental production by
 2   the school district.     We simply think that 49 million
 3   e-mails being produced in the manner and format that they
 4   currently are is undoable.
 5                   And there's other counsel in this room that
 6   have been out there and they will support that statement.
 7   Mr. Sabo's office has had somebody out there picking and
 8   choosing e-mails to try and open to elicit some type of
 9   response that would help support their claims or defenses in
10   this case.    Mr. Nevelow was out there recently.    Mr. Pierce
11   Cox's office is trying to coordinate people even in the
12   midst of their recovering from Hurricane Harvey.      I've had
13   people out there.    It's simply untenable.   Their own
14   personnel would agree with that position.     But back to the
15   Discovery Control Order and new trial setting.      We have
16   suggested that there may be some peace that we could agree
17   to with Mr. Constant's office of June, 2018, provided
18   there's a supplemental production and a format that is
19   searchable and useful.     But without those two conditions,
20   we're objecting to anything before this Court until it gets
21   resolved by the orders or input from the Supreme Court.
22                   MR. PERALEZ:   So, Your Honor, he has a letter
23   we'd like to mark just for purposes of this hearing.
24   November 7th, it was sent to Mr. Constant outlining a June
25   alternative and some suggested common ground or peace on the
                                                                 33


 1   discovery matter.     I'll let Jacque mark it whatever number
 2   we need to.     That's pretty much it, Your Honor.
 3                    I'm going to offer Exhibit 1 for purposes of
 4   this hearing.
 5                    THE COURT:   Any objection to that,
 6   Mr. Constant?
 7                    MR. CONSTANT:   No, Your Honor.     No objection.
 8                    THE COURT:   Admitted.
 9                    (VCC Exhibit No. 1 admitted.)
10                    THE COURT:   Now, on November 9th, 2017, 106,
11   Pharr-San Juan-Alamo School District's Motion to Clarify the
12   Court's Instruction from the Bench on October 24th, 2017.
13   This is your motion with respect to this order that you
14   handed me a paper copy on whether or not the Court should
15   clarify.     And there's -- it's VCC, LLC's, position that this
16   would somehow change, even though it's called clarifying,
17   the order that the Supreme Court has already addressed and
18   that is stayed.     Did you file a motion with respect to your
19   Docket Control -- your Proposed Docket Control Order?
20                    MR. CONSTANT:   I don't remember.     I thought
21   that I did.     I thought that I asked for the Court to enter
22   it.   I filed a motion, but I am flat-footed here, Your
23   Honor.     I do not remember whether I -- I don't think I would
24   have simply filed a proposed order.       I'm pretty sure there
25   is a motion.     I didn't print the motion.    I printed the
                                                                 34


 1   order.
 2                   THE COURT:     Because VCC, LLC, is telling me,
 3   Hold on, Mr. Constant.       You should have acquiesced in the
 4   February 5th trial setting, but you never did.       And now
 5   that we've beat you at the Supreme Court, which has stayed
 6   that --
 7                   MR. PERALEZ:     Nope.
 8                   THE COURT:     -- you know, now we're looking at
 9   June of 2018.
10                   MR. PERALEZ:     It's the 49 million e-mails
11   we're sifting through, Your Honor, which the Plaintiffs --
12   which PSJA has asked us -- that's the remedy that we have
13   right now.   That's what it is, not anybody's -- the last
14   thing we want to spend dealing with the Supreme Court.
15                   THE COURT:     So, then there ought not be a
16   problem with the Fourth Amended Discovery Control Order
17   which gives VCC, LLC, exactly what you wanted to begin with,
18   which was February 5th of 2018.
19                   MR. PERALEZ:     There's an absolute problem with
20   it, Your Honor.    Until --
21                   THE COURT:     Ah, that's what I thought I heard
22   the first time.
23                   MR. PERALEZ:     -- until we work out the
24   discovery.   The landscape has changed only because we're
25   still being told, Go sit there and watch e-mails get loaded
                                                                 35


 1   for an average of 6 seconds to 2 minutes; and if there's a
 2   document, it takes 20 minutes.        So, I'll -- if the Court
 3   wants more on how those e-mails are taking place, I've got
 4   pictures of screens --
 5                    THE COURT:     No, I don't.   I don't.
 6                    MR. PERALEZ:     Okay.   So, that's what makes the
 7   deadlines --
 8                    THE COURT:     You use different terminology.
 9   You said the landscape has changed.         It amounts to the same
10   thing.   You now have Mr. Constant acquiescing in the
11   February 5th, which is what VCC, LLC, wanted the whole
12   time; and it would seem to me that then there wouldn't be a
13   problem with Mr. Constant's Fourth Amended Docket Control
14   Order except you said the landscape had changed.
15                    MR. PERALEZ:     Because of the discovery --
16                    THE COURT:     And I know that.   I know why the
17   landscape has changed.        The Supreme Court has certain issues
18   stayed, including the issue that Mr. Constant wants me to
19   clarify with the -- for the Supreme Court, which you say is
20   not a clarification, which you say is a change.
21                    Now, I'm going to rule on all of these issues,
22   but unfortunately, you-all are taking me back to reading
23   that Supreme Court Order all over again so that I cannot run
24   afoul of the Supreme Court Order.         So, you-all should be
25   hungry by now.     So, we'll see you back here at 3:00.
                                                                  36


 1                    MR. CONSTANT:     Your Honor, I filed yesterday a
 2   document called Memorandum in Support with a Motion to
 3   Clarify.     I don't know whether it has yet gotten up into the
 4   queue.     It's No. 108, I believe.       And the reason I point it
 5   out to the Court is because it sets out what was happening
 6   on the day that the issue came up about whether or not there
 7   would be a list of search terms, and Mr. Franz said, We'll
 8   give you some search terms.        And I gave that to the Court so
 9   that the Court could see, but the Court did not order them
10   to do it.     It was something that the two parties agreed to
11   in court.     And then the second one had to do with the issue
12   which was read to you by Mr. Blanton.          If it's there, I'd
13   ask the Court to take a look at it and consider it.
14                    THE COURT:     Well, I'll read it as well as the
15   Supreme Court Order.     We'll see you-all at 3:00 and we'll
16   work until 5:00.
17                    MR. PERALEZ:     And I just object to any
18   rendition of what was said.        The transcript stands for
19   itself, Your Honor, whatever the transcript says.
20                    THE COURT:     Go eat.
21                    MR. PERALEZ:     Thank you, Your Honor.
22                     (Lunch recess.)
23                    THE COURT:     Have a seat.    We're back on the
24   record in C-1269-16-B, VCC, LLC, versus PSJA, and others.
25                    I read both the motions.       The Supreme Court
                                                                37


 1   Order is very succinct and to the point.     I see nothing in
 2   it that tells me that a little clarification wouldn't help.
 3   So, your Motion and Order to Clarify is granted,
 4   Mr. Constant.
 5                   With respect to the issue about the Docket
 6   Control Order, that's not so easy.     Relators' amended
 7   emergency motion for temporary relief filed October 30th,
 8   2017, is granted.    The Trial Court Order issued
 9   October 24th, 2017, Third Amended Discovery Control Order
10   and Trial Setting for Southwest Early College High School,
11   and the Trial Court Order issued October 25, Order on Motion
12   to Compel, Supplemental Motion to Compel, and First Amended
13   Supplemental Motion to Compel in C-1269-16-B, styled VCC,
14   LLC, versus Pharr-San Juan-Alamo Independent School District
15   in the 93rd District Court of Hidalgo County, Texas, are
16   stayed pending further order of this Court.
17                   So, based upon that, I'm not granting the
18   requested Fourth Amended Discovery Control Order at this
19   time.   I'll await further orders of the Supreme Court based
20   upon the real parties in interest requested to respond to
21   Relators' Petition for Writ of Mandamus on or before
22   November 15th, 2017, which is not tomorrow, but Wednesday.
23                   MR. CONSTANT:   Yes, sir.
24                   THE COURT:   Okay.
25                   MR. CONSTANT:   Your Honor, if the Court
                                                                38


 1   thought that it was free to enter the order that grants the
 2   relief that the Relators are asking in the -- the Relators
 3   in the Supreme Court are asking the Supreme Court to order
 4   you to enter an order that sets the case for trial for
 5   February the 5th if -- and that's the relief they're
 6   asking.   And they're asking the Supreme Court to order it.
 7   It would seem that if this Court does what they're asking
 8   the Supreme Court to order you to do and you did it now,
 9   then that issue would be taken care of.     And they did not
10   order you not to do it.     They didn't order you not to grant
11   the relief that was being asked.     So, if the Court...
12                  THE COURT:    I was not disappointed, frankly,
13   in the Supreme Court Order staying further proceedings and
14   initially thought that what this order meant is that the
15   February 5th backup date would control and that, indeed,
16   that's what everyone, given the change in the landscape,
17   would have preferred.     But I'm understanding that VCC, LLC,
18   is thinking more in the future than that.     And in their
19   motion, VCC, LLC, goes on to request for temporary relief.
20   Relators ask the trial court to continue the October 30th
21   trial setting to the backup date of February 5th, 2018, or
22   beyond.   And that language is back when VCC, LLC, was asking
23   the 93rd District Court for a continuance, which at that
24   time, even though I indicated that I was looking to granting
25   a continuance to November 27th, that, nonetheless, I did
                                                                   39


 1   not until some days later when the Court sua sponte did
 2   grant the Motion for Continuance.        So, I'm not at all
 3   certain in their motion, even though I read it again,
 4   whether VCC, LLC, is continuing to state to the Supreme
 5   Court that the backup trial date is not -- not something
 6   that is possible and that, therefore, they're asking for a
 7   date beyond that.
 8                    Do you recall whether they did, Mr. Constant?
 9                    MR. CONSTANT:     In their Petition for Writ of
10   Mandamus, they do not.        In that, they ask -- I believe they
11   asked that the case be set for February 5th.        What I'd ask
12   at least is the Court -- since they're asking the Supreme
13   Court to move it to February 5th, that at least this Court
14   indicates that it's not unwilling to do that but believes it
15   can't do that.
16                    THE COURT:     Well, actually, that is what I
17   want to do.   I want to set this case for February 5th, but
18   given the order and VCC, LLC, telling me the order says,
19   Judge, that you can't mess with this until further orders of
20   the Court; and so, not only did I take the motion over the
21   lunch hour, but I took the order itself and I read it over
22   several times and it seemed clear that they included the
23   Trial Court Order and they included the Docket Control
24   Order, the Third Amended Discovery Control Order, and
25   they're saying that that's stayed pending further order of
                                                              40


 1   this Court.
 2                    Now, I can make a record all day long saying
 3   that I would love to sign that Fourth Amended Discovery
 4   Control Order so that everybody can go on back about your
 5   business and know that the holiday period is on to do your
 6   work and whatever other responsibilities you have.
 7                    MR. CONSTANT:   But, Your Honor, if you would
 8   do that, it would demonstrate to the Supreme Court you are
 9   willing to do it; and what they have stayed is very
10   specific.     They stayed the October 24th Third Amended, and
11   they stayed the October 24th order on the Motion to
12   Compel, the Discovery Control Order.      And what they did not
13   grant, which the emergency asked for, they did not grant
14   that portion of the emergency motion which said stop the
15   court from setting any deadlines.      And the reason that it
16   would make no sense is for the Supreme Court to say we're
17   going to stop everything while we consider this written
18   mandamus to move it to the 5th and tell the trial court we
19   may order you to move it to the 5th and then somehow say
20   somewhere that we can't see, that -- well, you can't just go
21   ahead and give it to them, which is what regularly happens.
22   And I gave the Court In re Aguirre -- which is up there on
23   the right and I highlighted it -- in which the Court of
24   Appeals says, Okay, well, the trial court did that, what
25   they were asking for; therefore, it is moot.      And there is
                                                                 41


 1   nothing in this order, Your Honor, that's specific.         What it
 2   says is the October 24th order, not this Court but the
 3   24th order be stayed, which is the third amended.
 4                   And the next thing they say is the
 5   October 25th order is stayed.       That's the discovery order.
 6   It does not say anywhere that this Court cannot just grant
 7   the relief that these people are asking for here and surely
 8   the Supreme Court will be pleased to take this off their
 9   docket if the trial court will say, Okay, I'll acquiesce in
10   that.   The other parties said okay with February 5th.          This
11   is what they're asking for; I'm going to give it to them.
12                   If it turns out, Your Honor, that you don't
13   have the power somehow to set the thing for February 5th,
14   the Supreme Court will tell us right away, Oh, no, you can't
15   do that.    You've got to wait until we have all this briefing
16   before we in Austin decide whether it's going to be set for
17   February 5th.    You can't do it.     That's not going to
18   happen, Your Honor.    They didn't tell you not to do
19   anything.   I'd ask the Court to at least set it for the 5th.
20   If that turns out to be wrong, it doesn't hurt anybody.
21                   MR. PERALEZ:     Well, it hurts a lot of people
22   and a lot of effort, and it's disingenuous.       I'd like our
23   appellate counsel who's taken the time to come and at least
24   address that issue.    I don't think it's that complicated.
25                   MR. SNEAD:     Your Honor, Brad Snead.   I've
                                                               42


 1   lurked a little bit in these proceedings.     I'm glad to
 2   finally have the opportunity to speak with you.
 3                 I just want to make two points to clarify a
 4   couple of things.     One, in our Amended Emergency Motion for
 5   Temporary Relief, which we provided you a copy with, on page
 6   three -- at the top of page three, we set out the specific
 7   relief we were requesting.     Item No. 4 says any further
 8   ruling by the trial Court regarding deadlines.     And the
 9   Supreme Court in its order, as you've read it over and over,
10   the first line says our amended motion for temporary relief
11   is granted, period.
12                 And it went on to add some specificity, but it
13   says our amended emergency motion is granted.     That's the
14   specific relief we requested; and so, it is a jurisdictional
15   or authority issue the Court has said no more deadlines
16   while it's considering the mandamus.     And the purposes for
17   that, just to be clear, is just so the trial court doesn't
18   interfere with what's happening in the Supreme Court,
19   because it could be February 5th or you could set it for
20   December and then we're going to keep changing the arguments
21   in the Supreme Court.     So, we just asked for no more
22   deadlines while the Supreme Court's considering it, and the
23   Supreme Court granted that.
24                 THE COURT:     That what you're both saying would
25   be common sense, it is.     But I have read the language and
                                                            43


 1   the part that you cite, Mr. Snead, is -- it's highlighted:
 2   Any further rulings by the trial court regarding deadlines.
 3   Even though I can go on the record and say that I absolutely
 4   believe that the case should be now on February 5th,
 5   however, absent my saying that, the Supreme Court would have
 6   no way of knowing whether I was going to say
 7   December 27th, which I'm not; or January 27th, which I'm
 8   not.   I'm saying I agree that a common-sense approach to
 9   this situation would be to grant the Fourth Amended
10   Discovery Control Order rendering the matter moot before the
11   Supreme Court, as Mr. Constant argues, but for a very strict
12   interpretation of the order and your motion -- and again,
13   page three, any further rulings by the trial court regarding
14   deadlines.   And it is on that basis that I made my
15   announcement.
16                   Now, in a frank discussion, I've already told
17   you-all at least twice that I agree that the case should be
18   on February 5th, and I still agree that it should be on
19   February 5th.   I want to grant that relief that
20   Mr. Constant is asking.    I believe that that's what was
21   sought for the entire time, albeit VCC, LLC, did want,
22   perhaps, February 5th and beyond, but I certainly don't
23   want to run afoul of a very strict interpretation that the
24   Supreme Court may say, What is it that you didn't
25   understand, Judge Delgado?    And given that some of you-all
                                                                   44


 1   are more strict constructionists than, perhaps, I am, I took
 2   the time to read this over the lunch hour.
 3                 MR. PERALEZ:        Thank you, Your Honor.
 4                 THE COURT:     And I trust that Jacque will be
 5   working into the night tonight to provide the transcript of
 6   what I've said.
 7                 MR. PERALEZ:        Your Honor, we did provide
 8   Mr. Constant a letter, and it is marked VCC 1.        And at the
 9   last hearing I mentioned why February was undoable.           I think
10   we talked about June there.       We're still open to discussing
11   things with Mr. Constant that might make certain aspects of
12   the appeal moot.   I don't know that we're going to be able
13   to un-moot the discovery battles, which would be the subject
14   of a separate mandamus.     But thank you, Your Honor.        You've
15   heard us long enough.     I appreciate it.
16                 MR. UHLES:     Thank you for your time, Your
17   Honor.
18                 THE COURT:     Well, what about everybody else?
19                 MR. PERALEZ:        They're all in agreement.
20                 THE COURT:     Mr. Sabo, your situation has been
21   rather resolved.
22                 MR. SABO:     No.
23                 THE COURT:     Yes, it is.
24                 MR. SABO:     Oh, the Christmas --
25                 THE COURT:     Yeah.
                                                                  45


 1                   MR. SABO:    I was thinking a little more
 2   globally.    That, I think, is safe to make reservations.
 3                   THE COURT:     Yes, I believe so, for all
 4   concerned.
 5                   MR. SABO:    At least as far as this Court is
 6   concerned.
 7                   THE COURT:     Are there any other issues?
 8   Mr. Constant?
 9                   MR. CONSTANT:     Your Honor, I just wanted to
10   make this statement into the record here with regard to the
11   Motion to Clarify because I didn't say it this morning in
12   the earlier session, which I should have, which is the
13   important reason for entering that order is because we have
14   counsel in the case who think that they have been ordered by
15   this Court to go and read the 49 million e-mails.        And they
16   think that they have been ordered to sift through them, and
17   that's why it was important that we -- that the Court at
18   least clarify so that they know they don't have to do it.
19   They can do it if they like, but they're not being ordered
20   to do it.
21                   Thank you.
22                   THE COURT:     And, that, I did grant.
23                   MR. PERALEZ:     I've not heard a single person
24   make that complaint.
25                   Your Honor, may we be excused?
                                                              46


 1                  THE COURT:     Perhaps you should walk through
 2   the woods.   The woods may whisper from time to time.
 3                  MR. PERALEZ:     I don't even get that, Your
 4   Honor.   All I know is we're free to go.     Thank you, Your
 5   Honor.
 6                  THE COURT:     You-all are excused.
 7                  (Proceedings concluded.)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                             47


 1   THE STATE OF TEXAS
 2   COUNTY OF HIDALGO:
 3                     CERTIFICATE OF COURT REPORTER
 4       I, JACQUELINE INKS, Official Court Reporter in and for
 5   the 93rd Judicial District Court of Hidalgo County, State of
 6   Texas, do hereby certify that the above and foregoing
 7   contains a true and correct transcription of all portions of
 8   evidence and other proceedings requested in writing by
 9   counsel for the parties to be included in this volume of the
10   Reporter's Record, in the above-entitled and numbered cause,
11   all of which occurred in open court or in chambers and were
12   reported by me.
13       I further certify that this Reporter's Record of the
14   proceedings truly and correctly reflects the exhibits, if
15   any, admitted by the respective parties.
16       I further certify that the total cost for the
17                                              470.00
     preparation of this Reporter's Record is $________ and will
18   be paid by CONSTANT LAW FIRM.
19       WITNESS MY OFFICIAL HAND on this the 11th day of
20   November, 2017.
21                      /s/ Jacqueline Inks
                       _______________________________
                       JACQUELINE INKS, CSR
22                     Official Court Reporter
                       93rd District Court
23                     100 N. Closner
                       Edinburg, Texas 78539
24                     (956) 318-2255
                       Cert. No. 5162; Expires: 12/31/18
25
                                                                       11




                                        November 7, 2017


Via £ -mail
Anthony F. Constant
Constant Law Firm
800 N. Shoreline Boulevard, Suite 2700
Corpus Christi, TX 7840 I


Re:    Cause No. C-1269-16-B; VCC. LLC v. PSJA


Dear Anthony:

This letter serves as written confirmation ofthe proposals that we discussed with your eo-counsel
on Monday, November 6, 2017. We had previously proposed having a conference call with all
counsel to address proposed agreements that could be reached on the Pharr-San Juan-Aiamo
Independent School District (PSJA) email production, the timing for additional depositions, and
any agreement on a new trial date based on the recent relief provided by the Supreme CoUlt on
October 31, 2017. Our proposals on these topics are below. Once you have had a chance to review
these and discuss them with your client representatives, please let us know what can be done to
address some of these issues without further relief from the court.

Prod uctio n of mor e than 49 m illion emails
Your office r·ecently made available electronic emails that had been archived on PSJA's server
since 2010. It is undisputed that your office did not use any of the Requests For Production that
were served in this case as a reference tor collecting documents that were to be produced. Instead,
your office had Hector Rodriguez generate results based solely on the search terms that were
previously provided (as a reference to the pending Requests For Production) and generated more
than 49 million hits ti·om a server that contained approximately 44 million emails (meaning an
additional5 million email hits were generated because of your approach).

My office had two individuals arrive at the administration office the week of October 30, 2017, to
begin reviewing and sot1ing through the electronic production. To say the conditions and the
obstacles they faced in reviewing the electronic documents were unreasonable would be overly
simplistic. Your office instructed them to sit inside a bus to review emails on a laptop that was
remotely connected to the archive server via a wireless connection. This is akin to using 1990s dial
Novcl'nber 7. 2017
Page 2


up intcrnet to begin revie'hing more than 49 million emails. The wirct.:s~ connection was
inconsistent and at any given time a singlt:: cmail LOok fi·om 30 seconds to more than 3 minutes to
load. On the second clay your office directed my team to begin reviewing documents from insiue
a teacher's lounge as opposed to the bus. Unfortunately, the wireless connectivity problems
continued as did the delay in loading the emails that were made available.

Convcrsat ions bet\\>ecn yourself and P JA ·s electronic archive director (HectOr Rodriguez)
revealed that PSJA · s production could have been done in a much more reasonable manner.
Specifically, that searches could have been done to produce documents responsive to the Requests
For Production, that the collection cou Id have been done fi·om only those employees with relevant
knowledge of the issues, that a search Functionality is available even for the more than 49 million
emails that have been identified (although not all of which have been produced) and yet that
functionality has been disabled so that reviewers are forced to simply open and c lose each email
without the ability to manipulate the data. lt"s clear that Mr. Rodriguez has been instructed to
produce the documents in the most dinicult and obstructive manner possible.

Forging ahead in this manner is not reasonable. nor is it permissible under the rules. We arc
proposing the following action be taken to address the difficulties above:

   •     Your office produce documents responsive to all Requests For Production related ro the
         Hail litigation in which PSJA sued for replacement of or damages to the roof nt the
         Southwest High School. lt is undisputed that PSJA has settled the case and took the position
         that the roof needed to be replaced because of damage caused by a hail storm or wind storm
         as compared to defects in construction

   •     Your office produce documents responshe to all Requests For Production related to the
         Design Team as defined in the Requests For Production. Again, you have previous!)
         indicated that PSJA is in current litigation with members ofthe Design Team, your experts
         have identified criticisms of the Design of the School and yet you refuse to provide the
         most basic set of documents responsive to these requests.

   •     Hector Rodriguc:z. perform searches based on the Requests For Production that have
         previously been served on your office Uust as he indicated he could during his deposition.
         during his testimony in fi·ont of the court. and again at Lhe administration building) and a
         summary of those searches be provided to counsel prior to November 22, 2017.

   •     PSJA begin collecting the emails for relevant district personnel. You have asked that I
         identify individuals who should be included in this collection. As an omsider. Lam without
         knO\\Iedge of all people or their respecti\e roles. or who would have been involved and
         employed by the district during the relevant time periods. I do however believe that the
         following individuals would have knowledge of the relevant issues and that their emails
         should be collected fi·om the more than 49 million: Hector Zuniga, Fernando Lopez. Hector
         Leal. Gerrardo "Gerry" Lopez. Rene Campos, Larry Doeppenschmidt. Janet Robles, Dr.
         King. Ben Garza. Reymundo Gonzale:z.. Rene Molina. James Rodriguez. Rey Sanchez.
November 7. 20 17
Page 3


       Rene Ramirez. Ro e Vela. Gilbert Vuzquez. Anadelia Pena. Rubio MuniL Tamrny
       Morales, Gloria Espinosa. This list is by no means complete and only your team has access
       to those i11dividuals within PSJA who have relevant knowledge of the claims at issue in
       this case.

   •   Please produce the emails in native format with their corresponding attachments and
       metadata. h is my understanding fi·om your representations to rhe Court that the biggt!st
       problem with the more than 49 million emails is that they could not be exported and this is
       what resulted in a tt·ip to the bus. Based on the equipment and software used and maintained
       by PSJA a sma ller number o r emails could easily be expotied and made available for
       copying and that the above approaches would result in those smaller production.

The above approaches would also limit the amount of personal or protected information ofstudents
and teachers that we believe your office has made available for inspection and production. To be
clear. we do not want the spam emai Is. the emai Is about student grades. the emails about student
hea lth or classroom performance issues. or any of the other millions of documents you have
generated as part ofthis exercise that clearly do not relate to the claims or delenses in this lawsuit.

Depositions Mo\'iog Fonvard
We have scheduled the deposition of Armko'::. corporate representative for this Thursday in
McAIIen. T'm also trying to conftrm a deposition for Yratsinas Construction Company on
Thursday, December 30, 2017 in Dallas. We have previously informed your oftice that we still
need to depose the following individuals: Rene Ramirez, Rose Vela, Larry Doeppenschmidt. Dr.
King, Gerrardo "Gerry.. Lopez, Gilbert Vazquez, a corporate representative from ROFA, a
corporate representative n·om Raba Kistner. a corporate representative fi·om Noe Garza. Kevin
Fagan. a corporate rc::presentative from PSJA. and Rene Campos. Others ma> be of interest
depending on the results of the email review, including some of the names listed above.

More importantly. mosl of these people need to be deposed after having had a reasonable
oppotiunity to revie\v the cmails that PSJA has produced in this case. If your office agrees to the
suggested approaches above on the email production, we would request a period of 60-75 days
to review those results before proceeding with these depositions. Assuming a supplemental
production before the end ofNovember would mean a review period lasting until the beginning or
middle of February (for what is currently millions and millions of documents). This would allow
the parties at least an opportunity to reasonably inspect the massive production and to know what
evidence has been in the possession of PSJA. In addition to the above depositions. it is also
anticipated that a few subcontractor corporate representatives will need to be taken.

We estimate the above depositions will rake appro;\imately 45-60 days to complete once PSJA
has supplemented it s cmail production and the pnnies have had an adequate chance to review that
information. In short, even if PSJA were to supplement its discovery production prior to
Thanksgiving we believe discovery would need to continue up to or through May.
No\'ember 7. 2017
Page 4


New Trial Date
We understand that your omce is now !>eeking 10 have the Cour1 enter a 4 1h Amended Docket
Control Order that would move the trial date to February. We believe the Supreme Court orders
issued on October 31. 2017. prohibit the trial court from entering such an order. The February trial
date is not realistic based on the events since Hurricane Harvey. During our phone call with your
eo-counsel we proposed a June 2018 trial date . Based on the above we estimate the tbllowing
schedule:

    •   Supplemental Production by PSJA ofNovember 30. 2017 (please remember that Hector
        Rodriguez testified it took approximately 6 weeks to do the t-irst few hundred thousand
        emails for production and loading onto the computers).
    •   Review Period of Supplemental Productiun 60-75 days (for what is anticipated to be
        several hundred thousand or worse, still millions of documents) lasting under the middle
        of Februal")' 2018.
    •   Remaining Depositions of ke) personnel to last 60 days - up to the beginning of Ma>
        20 18.
    •   Mise. Discovery and Pretrial Motions- during May of2018.
    •   Trial - June 2018.

We are trying to work through these issues with )our office without having to seek relief fi·om the
Courts. lfwe can reach an agreement on these issues then we think it would make sense to discuss
the withdrawal of our pending mandamus. We arc hope fill that you can appreciate the difficulties
in addressing PSJA 's electronic production and that the producLion is only making the situa1ion
worse. In the interim I plan to have people tl·om my office back at the ''bus" this Wednesday and
Thursday. Please make accommodations.

Please advise as to how we can address these issues in an agreeable manner.

Sincerely.



Patrick ·'Gene'· Blanton
                       Tab 9
Fourth Amended Discovery Control Order and Trial Setting




                          -15-
                                                                               Electronically Filed
                                                                               11/2/2017 2:18 PM
                                                                               Hidalgo County District Clerks
                                                                               Reviewed By: Alessandra Galvan
                                  CAUSE NO. C-1269-16-B

VCC,LLC                                   §             IN THE DISTRICT COURT
     Plaintiff and Counter-Defendant      §
                                          §
                                          §
V.                                        §             93RD JUDICIAL DISTRICT
                                          §
                                          §
PHARR-SAN JUAN-ALAMO                      §
INDEPENDENT SCHOOL DISTRICf               §
     Defendant and Counter-Plaintiff      §             HIDALGO COUNTY, TEXAS

                                FOURTH AMENDED
  Discovery Control Order and Trial Setting for the Southwest Early College High School

        IT IS ORDERED:

       The parties against whom a claim has been made regarding the construction of the
Southwest Early College High School and the parties making such claim, shall abide by the
following schedule and deadlines and the claims shall be tried on the 'TRIAL'' date stated.

Southwest Early College High School

TRIAL                                     February 5, 2018

Pleadings Final and Filed by             January 5 , 2018

Daubert Challenges Filed by              January 5, 2018

Dispositive Motions Filed by             January 12,2018

Exhibit and witness list exchanged,
Limine motions filed, designation by
Page and line deposition testimony by    January 29,2018

Discovery Completed by                   January 26,2018

Pre-Trial Hearing                        January 29, 2018 at 11:00 a.m.


       Signed this _ _ _ _ _ day of November 2017.



                                                       JUDGE PRESIDING
                                                            Electronically Filed
                                                            11/2/2017 2:18 PM
                                                            Hidalgo County District Clerks
                                                            Reviewed By: Alessandra Galvan

cc:
Pbarr-San Juan-Aiamo I.S.D.:
Juan J. Hinojosa ( jjhinojosa@bizr!!v.rr.corn)
Anthony Constant ( office@constantlawfirm .corn)
Rene Ramirez (rrarnirezlaw@rne.corn)
Rose Veta (Rose.vela@rne.corn)
Pruett Moore Ill (prnooreiii@sbcglobal.net)

VCC,LLC:
Patrick E. "Gene" Blanton ( gblanton@slatesharwell.corn)
Steve Bolline (sbolline@slatesharwell.corn)
Blake Wilson (bwi lson@slatesharwell .corn)
Mendy Meyer (rnrnever@slatesharwell .corn)
Melissa Alejos (malejos@slatesharwell.corn)

Henri Nicolas (henri @shidlofskylaw .corn)

Gil P. Peralez (gpp@peralezfranzlaw .corn)
Chris Franz ( ccf@peralezfranzlaw .corn)
Peralez Franz LLP Service (service@peralezfranzlaw .corn)

Keith N. Uhles (keith.uhles@rovstonlaw .corn)
Esteban Delgadillo ( esteban.deJgadillo@rovstonlaw .corn)
Teresa A. Chavez (Teresa.Chavez@rovstonlaw.com)
Aide Cervantes (Aide.Cervantes@rovstonlaw .corn)

Jessica z. Barger (barger@wrightclose.corn)
Bradley W. Snead (snead@wrightclose.corn)

Vratsinas Construction Company:
Patrick E. "Gene" Blanton (gblanton@slatesharwell .corn)
Steve Bolline (sbolline@slatesharwell.corn)
Blake Wilson (bwilson@slatesharwell.corn )
Mendy Meyer (mrneyer@slatesharwell .com)
Melissa Alejos (male jos@slatesharwell .corn)

Gil P. Peralez (gpp@peralezfranzlaw .corn)
Chris Franz (ccf@peraJezfranzlaw .corn)
Peralez Franz LLP Service (service@peralezfranzlaw.corn)

Ed Flume Building Specialties, Ltd.:
Frank Sabo, Jr. (fsabo@!!uerraleeds .corn)
Ysrnael D. Fonseca (YFonseca@guerraleeds.corn)
Michael McCann (rnrnccann@guerraleeds.corn)
Cindy Ortega (COrtega@GuerraLeeds.corn)
Loly Sanchez (LSanchez@GuerraLeeds .corn)




                                               2
                                                       Electronically Filed
                                                       11/2/2017 2:18 PM
                                                       Hidalgo County District Clerks
                                                       Reviewed By: Alessandra Galvan

RGV Alliance Construction, LL.C.:
David Garza (dgarza@garzaandgarza.com)
J. Olmos ( jot mos@ garzaandgarza.com)

Wesson H. Tribble (wtribble@tribblelawfirm .com}
Daniel P. McManus (dmcmanus@tribblelawfiml.COm)
Kirsten Mills (Kmills@tribblelawfirm .com)
Gregg Kupor (gkupor@tribblelawfirm.com)

Hellas Construction, Inc.:
Gregg Brown (grb-svc@germer-austin .com)
Nancy Griffin Scates (nscates@getmer-austin .com)
Brett Levinson (blevinson@germer-austin .com)
Juliana Countess ( jcountess@getmer-austin.com)
Ben Martin (bmartin@gemler-austin .com)

JD Krane Floor Designs:
Doug Kennedy (DKennedy@brinandbrin .com)
Adrian Senyszyn (asenyszyn@brinandbrin .com)
Letty Cantu (cd@brinandbrin .com)

Frank Sabo, Jr. (fsabo@guerraleeds .com)
Ysmael D. Fonseca (YFonseca@guerraleeds.com)
Cindy Ortega (COrtega@GuerraLeeds.com)
Loly Sanchez (LSanchez@GuerraLeeds.com)

P.H.I. Service Agency, Inc.:
David Funderburk (DFunderburk@ffllp .com)
Diane Davis (ddavis@ffllp .com)
Cheryl Ward (acward@ffllp.com)
Carla Wiltshire (cwiltshire@ffllp.com)
Michele Medina (mmedina@ffllp .com)

Rio Roofing, Inc.:
H. Dwayne Newton (dnewton@newton-lawyers .com)
Michael B. Feibus (mfeibus@newton-lawyers .com)
Michele H. Pederson (mhpederson@newton-lawvers .com)
( e-service@newton-lawyers .corn)
Mara SaJazar (msalazar@newton-lawyers.com)

Strong Structural Steel, Ltd.:
Craig A. Nevelow (cnevelow@w-!!.com)
Jennifer Hopper (jhopper@w-g.com)




                                             3
                                                       Electronically Filed
                                                       11/2/2017 2:18 PM
                                                       Hidalgo County District Clerks
                                                       Reviewed By: Alessandra Galvan

Aguirre Framing & Construction, LLC:
Michael J. Quintana (mquintana@gnqlawyers .com)
Griselda Escamilla (Qescamilla@lmqlawvers.com)

Dean J. Siotos (dsiotos@rlattornevs .com)
Ariel Maloney (amaloney@rlattomevs .com)

Southern Mechanical Air Conditioning:
Paul Byron Starr (pstarr@Qeimer-austin .com)
Sara Lutz (Saral@Qermer.com)

C. Thomas Valentine (tvalentine@dawrav .com)
Thomas Demary (tdemary@dawrav .com)
Leslie Hanna (lhanna@dawrav .corn)
J. Ross Broussard (rbroussard@dawrav .com)
Jacqueline Y. Smelley (JSMELLEY@dawray .com)
Schavonne Banzouzi (SBANZOUZI@dawray .com)
Dominique Bellard (DBELLARD@dawrav.com)
Lucero Amezquita (LAMEZQUITA@dawray .com)
David Goodroe (dgoodroe@dawray .com)
Naomi Gonzales (nQonzales@dawray.com)

Metro Electric Inc.:
Barry Ray (brav@adamsQraham.com)
Eva Nieto (enieto@adamsQraham.com)
Alyssa Chaplin (achaplin@adamsl!raham .com)

Visionscapes, Inc.:
Jerry L. Ewing ( jerrv.ewing@wbclawfirm.com)
Michelle A. Koledi (Michelle.Koledi@wbclawfirm.com)
Whitney Pittman (Whitnev.Pittman@wbclawfirm.com)
Briana Robinson (Briana.Robinson@wbclawfirm .com)
Shelby Dobson (Shelbv.Dobson@wbclawfi im.com)
Janet Montgomery ( janet.montl!omerv@wbclawfirm.com)

R.A.S. Masonry, LLC:
Clinton J . Echols ( cechols@rm jelaw .corn)
Virginia Pederson (vpederson@rmjelaw .corn)
Lisa Kelly (lkelly@rmjelaw .corn)
Shayla Brooks (sbrooks@rmjelaw.corn)

Wesson H. Tribble (wtribble@tribblelawfim1 .com)
Pascal Arteaga (parteaga@tribblelawfiim .corn)
Kirsten Mills (Kmills@tribblelawfirm .com)
Gregg Kupor (gkupor@tribblelawfirm .com )

NM Contracting LLC:
Robert L. Guerra (rguerra@thorntonfirm .corn)
Juan E. Moreno, Jr. (jmoreno@thorntonfirm .com)
Martin A. Canales (mcanales@thomtonfirm .com)
Andrew Liesman (aliesman@thorntonfirm .com)
                                               4
                                                         Electronically Filed
                                                         11/2/2017 2:18 PM
                                                         Hidalgo County District Clerks
                                                         Reviewed By: Alessandra Galvan
SAN-CO STEEL LTD DIB/A SOUTHERN STEEL FABRICATORS LTD:
Paul A. Smith, Jr. (paul @solisandsrni thJaw .corn)
Carlos Solis (carlos@solisandsrnithlaw .corn)
Maggie Keller (Maggie@solisandsrnithlaw .corn)
Yolanda Valdez (volanda@solisandsmithlaw.corn)

Daniel M.L. Hemandez (efiling@hdzfirrn .corn)

Teni-Trak, Inc.:
Frank Sabo, Jr. (fsabo@guerraleeds .corn)
Ysrnael D. Fonseca (YFonseca@guerraleeds.corn)
Cindy Ortega (COrtega@GuerraLeeds.corn)
Loly Sanchez (LSanchez@Guen·aLeeds .corn)

G&S Glass, LLC:
C. Thomas Valentine (tvalentine@dawray.corn)
Thomas Demary (tdernarv@dawray .com)
Leslie Hanna (lhanna@dawrav .corn)
Jacqueline Y . Srnelley (JSMELLEY @dawrav .corn)
Schavonne Banzouzi (SBANZOUZl@dawrav.com)
Dominique Bellard (DBELLARD@dawrav.corn)
Lucero Amezquita (LAMEZQUIT A@dawray .com)
David Goodroe (dgoodroe@dawray .corn)

CBI, L.L.C.:
David Flores (maryq@floresandtorresllp .com)
Jesus Contreras (Jconlaw23@grnail.com)

TEGA Construction, LLC:
Daniel G . Rios (dan@danrioslaw .corn)

Schneider Electric USA, INC.:
J.K. Leonard ( jkleonard@narnanhowell.com)
James M . Parker, Jr. ( jparker@namanhowell .com)
Mark A. Cooper (mcooper@narnanhowell .corn)
Crystal Montalbano ( crnontalbano@namanhowell .com)
Gracie Cave (gcave@namanhowell .com)

The Alex Group, LLC:
Gregory N. Ziegler (gziegler@macdonalddevin.com)
Rebecca M . Alcantar (RAlcantar@macdonalddevin .com)
Kathy Troutman (ktroutrnan@rnacdonalddevin.com)

Jerome Masonry, LLC.:
Jose L. Gamez ( jgamez@dakpc.corn)
Rosa M. Mendez (tmendez@dakpc .corn)

KW Industries, Inc.:
Seth I. Rubinson (srubinson@rubinsonlaw.corn)
Scott Seidl (sseidl @rubinsonlaw .corn)

                                                5
                                                           Electronically Filed
                                                           11/2/2017 2:18 PM
                                                           Hidalgo County District Clerks
                                                           Reviewed By: Alessandra Galvan
Juan A. Garcia dba Jay's Electric:
Adrian Senyszyn (asenvszyn@ bri nandbri n .corn)
Doug Kennedy (DKennedv@brinandbrin.com)
Monica Maryland (mmarvland@brinandbrin.com)

Texas Fireguard, LLC:
Grant E. Adami, III ( tadami @adamilaw .com)
Paul D. Huckabay (phuckabay@adamilaw .com)
Scott Schendel (sschendel @adamilaw .corn)
Betty Warren (Bwarren@adamilaw.com)
Ginger Landry ( ~landrv@adarnilaw .corn )

ACE AUDIO COMMUNICATIONS, INC.:
Viola G. Garza (viola@cowengarza.corn)
Peyton S. Karnpas (peyton@cowenearza.corn)
Bea Lopez (bea@cowengarza.corn)

ALLIANCE SPECIALIZED SYSTEMS, LLC:
Martin A. Canales (mcanales@thomtonfirm .com)
Andrew Liesman (aliesman@thomtonfirrn.com)

3G Industries:
Clay HoUis (hollislaw@att.net)
Krystal Guevara (krgcyb@vahoo.com)

FR GREEN THUMB LANDSCAPING, LLC:
Traci L. Evans (tracilynnevans@vahoo.com)

L&G Concrete Construction, Inc.:
Thomas A . Mailloux 11 (trnailloux@bpgrlaw .corn)
Karin 0 . Durio (kdurio@bpgrlaw .com)
Brenda L. Lawrence (blawrence@bpgrlaw .corn)
Gregory Perez ( ~perez@bp!!rlaw .corn)
Sabra Rice (srice@bpgrlaw .corn)

JL V Construction Co., Inc.:
Josh K. Davis (Josh.Davis@lewisbrisbois.com)
Matthew R. Begley (Matthew .Beelev@lew isbrisbois .corn)
Ernily F . Thompson (Emily.Thornpson@lewisbrisbois.com)

C . Thomas Valentine (tvalentine@dawray.com)
Ellen M. Karp (ekarp@dawrav .com)

Saul Requenez dlb/a Palmview Steel Erectors:
John Engvall, Jr. ( jen~vall@engvalltxlaw .com)
Meghan Cantu Strickland (mstrickJand@engvalltxlaw .corn)
Becky Johnson ( bjohnson@en~valltxlaw .com)
Mindy Mufti ( mmufti@en~valltxlaw .corn)



                                               6
                                                     Electronically Filed
                                                     11/2/2017 2:18 PM
                                                     Hidalgo County District Clerks
                                                     Reviewed By: Alessandra Galvan
NATO GARCIA dlb/a NATO GARCIA COMPANY
Andrew J. McCiuggage (amccluggage@thompsoncoe.com)
Pierce T . Cox (pcox@thompsoncoe.com)
Sandra Hemandez (SHernandez@thompsoncoe.com)

Cenergistic, LLC:
David R. Woodward (dwoodward@cobbmartinez .com)
Matthew E. Last (m1ast@cobbmartinez .com)
Angie Stevenson (astevenson@cobbmartinez .com)

Joe W. Fly, Co::
J. Scott Howard (showard@texasdefense.com)
Phyllis Harmon (phvllis@texasdefense.com)




                                             7
                        Tab 10
 PSJA ISD’s Response to Motion to Enforce Order Regarding
Production of Electronic Discovery and Alternative Motion for
       Continuance filed October 13, 2017 at 7:17PM




                            -12-
                                                                                    Electronically Filed
                                                                                    10/23/2017 12:00 AM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Alessandra Galvan


                                     CAUSE NO. C-1269-16-B

VCC, LLC                             §                IN THE DISTRICT COURT
     Plaintiff and Counter-Defendant §
                                     §
                                     §
v.                                   §                93RD JUDICIAL DISTRICT
                                     §
                                     §
PHARR-SAN JUAN-ALAMO                 §
INDEPENDENT SCHOOL DISTRICT §
   Defendant and Counter-Plaintiff §           HIDALGO COUNTY, TEXAS


                                            104
     PSJA ISD’s Response to Motion to Enforce Order Regarding Production of Electronic
     Discovery and Alternative Motion for Continuance filed October 13, 2017 at 7:17 PM

TO THE HONORABLE JUDGE OF SAID COURT:

1. On September 22, 2017, VCC served a request for production on PSJA ISD.

     The request is attached as Exhibit A.

2. On October 21, 2017, PSJA ISD served upon VCC, Pharr-San Juan-Alamo Independent

    School District’s Responses to VCC, LLC’s September 22, 2017 Request for Production:

        “RESPONSE:

         Production, inspection and copying of the responsive documents in electronic form will take
        place at 601 E. Kelly Avenue, Pharr, Texas 78577 at 9 AM Monday September 23, 2017
        and continuing all day to 5 PM1 and at the same place at the same time Monday, Tuesday,
        Wednesday, Thursday and Friday through and including November 27, 2017.2

         The responding party will produce the original electronic form for inspection and copying.

         The responding party objects to production at any other time and place.”


The Response is attached as Exhibit B.




1
    (with a one hour lunch break from noon until 1 pm)
2
    Except November 23rd and November 24th.
                                                                                     Electronically Filed
                                                                                     10/23/2017 12:00 AM
                                                                                     Hidalgo County District Clerks
                                                                                     Reviewed By: Alessandra Galvan




3. The Response is in exact compliance with the Texas Rules of Civil Procedure:

        “196.2 Response to Request for Production and Inspection:

           (a) Time for Response. The responding party must serve a written response on the
        requesting party within 30 days after service of the request, . . .

           (b) Content of Response. With respect to each item or category of items, the responding
        party must state objections and assert privileges as required by these rules, and state, as
        appropriate, that:

              (1) . . .
              (2) . . .

         (3) production, inspection, or other requested action will take place at a specified time and
        place, . . .”


4.     The Response complies with this Court’s October 18, 2017 Order that PSJA ISD “is ordered

     to produce by October 16, 2017 any and all e-mails found by implementing the 160 search terms

     that Plaintiff VCC, LLC, provided to Defendant, Pharr-San Juan-Alamo Independent School

     District on September 22, 2017[.]” except that the Response is tardy by five days. PSJA is tardy

     because it has been attempting since September 25, 2017 to make copies of the emails to provide

     to all parties without much success. Therefore, on Friday, October 20, 2017, PSJA ISD decided

     to produce the native original emails for inspection and copying. PSJA ISD is opening up to all

     parties the internal network reserved prior to this date to a limited number of individuals

     employed directly by PSJA ISD.

       VCC will be able to look directly at the native original emails and determine for itself which

     email is an email VCC is looking for. VCC can then put that chosen email into an electronic

     folder. At the end of each day, PSJA ISD will email the contents of that folder to the address

     VCC specifies.
                                                                                 Electronically Filed
                                                                                 10/23/2017 12:00 AM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alessandra Galvan


                                           PRAYER

  PSJA respectfully requests that the Court recognize that production for inspection and copying

of the original documents is full compliance with the Texas Rules of Civil Procedure; and that the

Court will forgive PSJA ISD its tardiness under the circumstances that PSJA ISD, through no fault

of its own, had been unable to make the appliance work and has now agreed to produce the

originals.



                                                    Respectfully submitted,

                                                    /s/ Juan J. Hinojosa_
                                                    Juan J. Hinojosa
                                                    Texas State Bar No.: 09701400
                                                    THE HINOJOSA LAW FIRM, P.C.
                                                    612 West Nolana Ave., Ste. 410
                                                    McAllen, Texas 78504
                                                    Telephone: (956) 686-2413
                                                    Fax: (956) 686-8462
                                                    jjhinojosa@bizrgv.rr.com

                                                    Rose Vela
                                                    State Bar No. 16958050
                                                    224 Calle Cenzio
                                                    Brownsville, TX 78520
                                                    (956) 248-7673 Office
                                                    Rose.vela@me.com

                                                    Rene Ramirez
                                                    State Bar No. 16475600
                                                    2918 South Jackson Rd., Ste. 200
                                                    McAllen, Texas 78503
                                                    (956) 783-7880 Office
                                                    (956) 783-7883 Fax
                                                    rramirezlaw@me.com

                                                    Pruett Moore, III
                                                    State Bar No. 14362225
                                                    555 N. Carancahua Street, Suite 1400
                                                    Corpus Christi, TX 78401
                                                    (361) 888-9100 Office
                                                                                 Electronically Filed
                                                                                 10/23/2017 12:00 AM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Alessandra Galvan


                                                    (361) 888-9199 Fax
                                                    pmooreiii@sbcglobal.net




                                                    Anthony F. Constant
                                                    State Bar No. 04711000
                                                    800 N. Shoreline Blvd., Ste. 2700 S
                                                    Corpus Christi, TX 78401
                                                    (361) 698-8000 Office
                                                    (361) 887-8010 Fax
                                                    office@constantlawfirm.com

                                                    Attorneys for
                                                    PHARR-SAN JUAN-ALAMO
                                                    INDEPENDENT SCHOOL DISTRICT


                                CERTIFICATE OF SERVICE

            I certify compliance with Rules 21 and 21a, Texas Rules of Civil Procedure, by service
of this document upon all counsel of record on this the 22nd day of October 2017.


                                               /s/ Anthony F. Constant
                                             ANTHONY F. CONSTANT
                                             office@constantlawfirm.com
                                     September 22, 2017


VIA ELECTRONIC MAIL
Anthony Constant
Constant Law Firm
800 N. Shoreline Blvd, Suite 2700 South
Corpus Christi, Texas 78401


Re:         Cause No. C-1269-16-B; VCC, LLC v. Pharr-San Juan-Alamo Independent School
            District; In the 93rd Judicial District Court of Hidalgo County, Texas


Dear Anthony:

Below is a list of search terms to use in gathering electronic documents. The date range of the
searches should be from January 1, 2010 until the present.

      1.       Blanco
      2.       Southwest
      3.       SWH
      4.       SHS
      5.       Early w/3 college
      6.       Armko
      7.       Armco
      8.       Reagan
      9.       Ragan
      10.      Ragean
      11.      Stromberg
      12.      Jones
      13.      Leak
      14.      Roof
      15.      Hail
      16.      Claim
      17.      Ponding
      18.      Intrusion
      19.      Cenergistic
      20.      Synergistic



                                      EXHIBIT A
September 22, 2017
Page 2
_________________

   21.   Controls
   22.   Settings
   23.   HVAC
   24.   System
   25.   Certificate w/3 merit
   26.   COM
   27.   Sue
   28.   Litigation
   29.   Lawsuit
   30.   Landmark
   31.   Gravely
   32.   Pearson
   33.   Settlement
   34.   Liberty
   35.   Long
   36.   Guerra
   37.   Trevino
   38.   Notice
   39.   Warranty
   40.   Warranties
   41.   Punch
   42.   Punch w/3 list
   43.   Inspect
   44.   Inspection
   45.   Inspected
   46.   Report
   47.   Raba
   48.   RK
   49.   RKCI
   50.   Noe
   51.   Flores
   52.   NGE
   53.   ROFA
   54.   Rike
   55.   Ogden
   56.   Figueroa
   57.   Allex
   58.   Ochoa
   59.   Rodriguez
   60.   Bowman
   61.   Ollervides
   62.   Roque
   63.   Hinojosa
   64.   TAG
September 22, 2017
Page 3
_________________

   65.    Alex w/3 Group
   66.    Gholmieh
   67.    Kazatsker
   68.    Great w/3 Northern
   69.    Chubb
   70.    Crawford
   71.    Warren
   72.    Gordon
   73.    Phipps
   74.    Ramirez
   75.    VCC
   76.    Vratsinas
   77.    Wilson
   78.    Martin
   79.    Rose
   80.    Elser
   81.    Retainage
   82.    Holder
   83.    SWK
   84.    Stacy
   85.    Reed
   86.    Easterwood
   87.    Legacy
   88.    Ramirez
   89.    FMP
   90.    Schedler
   91.    Baraka
   92.    Lewis
   93.    MLD
   94.    Krismer
   95.    O’Bannon
   96.    Kenny
   97.    Hayden
   98.    Althouse
   99.    Air w/3 Intellect
   100.   Larranga
   101.   Craig
   102.   Ramboll
   103.   Mora
   104.   Naismith
   105.   McFarquhar
   106.   Langerman
   107.   Long
   108.   IAQ
September 22, 2017
Page 4
_________________

   109.   Clark
   110.   Miles
   111.   Reeves
   112.   Servpro
   113.   Lackner
   114.   Datum
   115.   White
   116.   RPW
   117.   Garza
   118.   Baldwin
   119.   Wallace
   120.   Fee w/5 agreement
   121.   Repair
   122.   Renovate
   123.   Remediate
   124.   Remediation
   125.   Drain
   126.   Drainage
   127.   Storm
   128.   Football
   129.   Tennis
   130.   Track
   131.   Flashing
   132.   Humidity
   133.   CMU
   134.   Walkway
   135.   Dew w/3 point
   136.   VCT
   137.   Tile
   138.   Vinyl
   139.   Mold
   140.   Mildew
   141.   Grade
   142.   Grading
   143.   Slope
   144.   Standing w/3 water
   145.   Light w/3 pole
   146.   Heaving
   147.   Pavement
   148.   Paving
   149.   Asphalt
   150.   Delamination
   151.   Delaminating
   152.   Insulation
September 22, 2017
Page 5
_________________

   153.    Envelope
   154.    Davenport
   155.    Core
   156.    Bailey
   157.    O’Neal
   158.    Oneal
   159.    Oneil
   160.    O’Neil


Please let me know if you have any questions.

Sincerely yours,




Patrick “Gene” Blanton
        .....                                                                                     ANTHONY F. CONSTANT
                                                                                                      afcf!..'lconstant l awfi rm . com
         .....                                                                                   ANTHONY F. CONSTANT
                                                                                                     afcf!..'lconstant l awfi rm . com

 constant
 constant
        LAW FIRM

          LAW FIRM




                                                        October 21, 2017

            Via Email: gblanton@slatesharwell.com
            Mr. Patrick E. “Gene” Blanton
            Slates Harwell, LLP
            1700 Pacific Avenue, Suite 3800
            Dallas, TX 75201

            TO ALL COUNSEL

                            RE:      PSJA ISD’s Response to VCC, LLC’s September 22, 2017 Request for
                                     Production
                                     CAUSE NO. C-1269-16-B
                                     VCC, LLC v. PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL
                                     DISTRICT
                                     In the 93rd Judicial District Court, Hidalgo County, Texas

            Dear Gene and ALL COUNSEL,

                  Please find attached PSJA ISD’s Response to VCC, LLC’s September 22, 2017
            Request for Production.




                                                                               Very truly yours,




                                                                               Anthony F. Constant
                                                                               office@constantlawfirm.com
            cc:
            ALL COUNSEL OF RECORD




                                                          EXHIBIT B

One
 OneShoreline
     ShorelinePlaza
               Plaza • •800
                         800N.
                             N.Shoreline
                                ShorelineBoulevard,
                                         Boulevard, Suite
                                                    Suite 2700
                                                          2700 South
                                                                South •• Corpus Christi, Texas
                                                                         Corpus Christi, Texas 78401
                                                                                               78401 •• 361-698-8000
                                                                                                        361-698-8000 •• 800-280-3449
                                                                                                                         800-280-3449
                                                    Licensed
                                                    Licensed in
                                                              inTexas
                                                                 Texas and Georgia
                                   CAUSE NO. C-1269-16-B

VCC, LLC                                     §        IN THE DISTRICT COURT
                                             §
                                             §
                                             §
v.                                           §         93RD JUDICIAL DISTRICT
                                             §
                                             §
PHARR-SAN JUAN-ALAMO                         §
INDEPENDENT SCHOOL DISTRICT                  §
                                             §        HIDALGO COUNTY, TEXAS


            PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT’S

                                RESPONSES TO VCC, LLC’S1

                   SEPTEMBER 22, 2017 REQUEST FOR PRODUCTION


TO:      VCC, LLC and Vratsinas Construction Company through its counsel of record Mr.
         Patrick E. Gene Blanton, Slates Harwell, LLP, 1700 Pacific Avenue, Suite 3800, Dallas,
         TX 75201

             Pharr San-Juan Alamo Independent School District here serves its

                                    Responses to VCC, LLC’s2

                          September 22, 2017 Request for Production.




1
    And also to Vratsinas Construction Company.
2
    Id.

                                                  1
           RESPONSE TO September 22, 2017 REQUEST FOR PRODUCTION


1. Below is a list of search terms to use in gathering electronic documents. The date range of the
   searches should be from January 1, 2010 until the present.

1. Blanco
2. Southwest
3. SWH
4. SHS
5. Early w/3 college
6. Armko
7. Armco
8. Reagan
9. Ragan
10. Ragean
11. Stromberg
12. Jones
13. Leak
14. Roof
15. Hail
16. Claim
17. Ponding
18. Intrusion
19. Cenergistic
20. Synergistic




                                                2
September 22, 2017
Page 2
_________________


21. Controls
22. Settings
23. HVAC
24. System
25. Certificate w/3 merit
26. COM
27. Sue
28. Litigation
29. Lawsuit
30. Landmark
31. Gravely
32. Pearson
33. Settlement
34. Liberty
35. Long
36. Guerra
37. Trevino
38. Notice
39. Warranty
40. Warranties
41. Punch
42. Punch w/3 list
43. Inspect
44. Inspection
45. Inspected
46. Report
47. Raba
48. RK
49. RKCI
50. Noe
51. Flores
52. NGE
53. ROFA
54. Rike
55. Ogden
56. Figueroa
57. Allex
58. Ochoa
59. Rodriguez
60. Bowman
61. Ollervides


                            3
62. Roque
63. Hinojosa
64. TAG




               4
September 22, 2017
Page 3
_________________


65. Alex w/3 Group
66. Gholmieh
67. Kazatsker
68. Great w/3 Northern
69. Chubb
70. Crawford
71. Warren
72. Gordon
73. Phipps
74. Ramirez
75. VCC
76. Vratsinas
77. Wilson
78. Martin
79. Rose
80. Elser
81. Retainage
82. Holder
83. SWK
84. Stacy
85. Reed
86. Easterwood
87. Legacy
88. Ramirez
89. FMP
90. Schedler
91. Baraka
92. Lewis
93. MLD
94. Krismer
95. O’Bannon
96. Kenny
97. Hayden
98. Althouse
99. Air w/3 Intellect
100. Larranga
101. Craig
102. Ramboll
103. Mora
104. Naismith
105. McFarquhar


                         5
106. Langerman
107. Long
108. IAQ




                 6
September 22, 2017
Page 4
_________________


109. Clark
110. Miles
111. Reeves
112. Servpro
113. Lackner
114. Datum
115. White
116. RPW
117. Garza
118. Baldwin
119. Wallace
120. Fee w/5 agreement
121. Repair
122. Renovate
123. Remediate
124. Remediation
125. Drain
126. Drainage
127. Storm
128. Football
129. Tennis
130. Track
131. Flashing
132. Humidity
133. CMU
134. Walkway
135. Dew w/3 point
136. VCT
137. Tile
138. Vinyl
139. Mold
140. Mildew
141. Grade
142. Grading
143. Slope
144. Standing w/3 water
145. Light w/3 pole
146. Heaving
147. Pavement
148. Paving
149. Asphalt


                          7
150. Delamination
151. Delaminating
152. Insulation




                    8
September 22, 2017
Page 5
_________________


153. Envelope
154. Davenport
155. Core
156. Bailey
157. O’Neal
158. Oneal
159. Oneil
160. O’Neil

RESPONSE:

  Production, inspection and copying of the responsive documents in electronic form will take
place at 601 E. Kelly Avenue, Pharr, Texas 78577 at 9 AM Monday September 23, 2017 and
continuing all day to 5 PM3 and at the same place at the same time each Monday, Tuesday,
Wednesday, Thursday and Friday through and including November 27, 20174.

    The responding party will produce the original electronic form for inspection and copying.

    The responding party objects to production at any other time and place.

                                                     Respectfully submitted,

                                                     /s/ Juan J. Hinojosa
                                                     Juan J. Hinojosa
                                                     Texas State Bar No.: 09701400
                                                     THE HINOJOSA LAW FIRM, P.C.
                                                     612 West Nolana Ave., Ste. 410
                                                     McAllen, Texas 78504
                                                     Telephone: (956) 686-2413
                                                     Fax: (956) 686-8462
                                                     jjhinojosa@bizrgv.rr.com


                                                     Rose Vela
                                                     State Bar No. 16958050
                                                     224 Calle Cenzio
                                                     Brownsville, TX 78520


3
    (with a one hour lunch break from noon until 1 pm)
4
    Except November 23rd and November 24th.


                                                 9
                                                    (956) 248-7673 Office
                                                    Rose.vela@me.com

                                                    Rene Ramirez
                                                    State Bar No. 16475600
                                                    2918 South Jackson Rd., Ste. 200
                                                    McAllen, Texas 78503
                                                    (956) 783-7880 Office
                                                    (956) 783-7883 Fax
                                                    rramirezlaw@me.com

                                                    Pruett Moore, III
                                                    State Bar No. 14362225
                                                    555 N. Carancahua Street, Suite 1400
                                                    Corpus Christi, TX 78401
                                                    (361) 888-9100 Office
                                                    (361) 888-9199 Fax
                                                    pmooreiii@sbcglobal.net

                                                    Anthony F. Constant
                                                    State Bar No. 04711000
                                                    800 N. Shoreline Blvd., Ste. 2700 S
                                                    Corpus Christi, TX 78401
                                                    (361) 698-8000 Office
                                                    (361) 887-8010 Fax
                                                    office@constantlawfirm.com

                                                        Attorneys for
                                                   PHARR-SAN JUAN-ALAMO
                                                 INDEPENDENT SCHOOL DISTRICT




                               CERTIFICATE OF SERVICE


        I certify compliance with Rules 21 and 21a, Texas Rules of Civil Procedure, by service of
this document upon all counsel of record on this the 21st day of October 2017.


                                                            /s/ Anthony F. Constant
                                                            office@constantlawfirm.com



                                               10
                       Tab 11
VCC, LLC’s Motion for Leave to Designate Responsible Third
              Parties (filed April 7, 2017)




                           -12-
                                                                                Electronically Filed
                                                                                4/7/2017 10:01:28 AM
                                                                                Hidalgo County District Clerks
                                                                                Reviewed By: Virginia Granados


                                  CAUSE NO. C-1269-16-B

VCC, LLC,                                       §    IN THE DISTRICT COURT
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    HIDALGO COUNTY, TEXAS
                                                §
PHARR-SAN JUAN-ALAMO                            §
INDEPENDENT SCHOOL DISTRICT,                    §
                                                §
       Defendant.                               §    93RD JUDICIAL DISTRICT

                    VCC, LLC’S MOTIONF OR LEAVE TO DESIGNATE
                            RESPONSIBLE THIRD PARTIES

       VCC, LLC (“VCC”) files Motion for Leave to Designate Responsible Third Parties and

would respectfully show the Court as follows:

       1.     VCC entered into contracts with Pharr-San Juan-Alamo I.S.D. (the “ISD”) for the

construction of the New High School (now known as the PSJA Southwest Early College High

School) (the “SHS Project”) and the Jaime Escalante Middle School (the “Escalante Project”)

whereby VCC agreed to serve as the general contractor on each project.

       2.     ISD entered into a contract with Rike Ogden Figueroa Allex Architects, Inc.

(“ROFA”) to provide architectural design services to the SHS Project. ISD entered into a

contract with Noe Garza Engineers, Inc. (“Noe Garza”) to provide the civil design services to the

SHS Project. ISD entered into a contract with Hinojosa Engineering, Inc. (“Hinojosa”) to

provide structural engineering design services to the SHS Project. ISD entered into a contract

with The Alex Group, LLC (“Alex Group”) to provide mechanical, electrical, and plumbing

design services to the SHS Project. ISD entered into a contract with Raba Kistner Consultants,

Inc. (“Raba”) to provide materials testing services to the SHS Project. ISD entered into a




VCC, LLC’S MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES                         PAGE 1
                                                                                 Electronically Filed
                                                                                 4/7/2017 10:01:28 AM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Virginia Granados


contract with Armko Industries, Inc. (“Armko”) to provide building envelope consulting and

testing services to the SHS Project.

       3.      ISD entered into a contract with Gignac & Associates, Inc. (“Gignac”) to provide

architectural design services to the Escalante Project. ISD entered into a contract with R.

Gutierrez Engineering Corporation (“R. Gutierrez”) to provide civil design services to the

Escalante Project. ISD entered into a contract with Green Rubiano & Associates, Inc. (“Green”)

to provide structural design services to the Escalante Project. ISD entered into a contract with

DBR Engineering Consultants, Inc. (“DBR”) to provide mechanical, electrical, and plumbing

design services to the Project. ISD entered into a contract with Millennium Engineers Group,

Inc. (“Millennium”) to provide materials testing services to the SHS Project.

       4.      ISD filed claims against VCC and its subcontractors for damages occurring at the

SHS and Escalante Projects. ISD did not assert claims against any of its design team or materials

testing firms. ISD produced expert reports detailing the nature of the damages and scopes of

work at issue at the SHS and Escalante Projects.

       5.      ISD’s claims and expert reports for the SHS and Escalante Projects raise design

and other issues with, among other things, the site grading and drainage, asphalt and base

material preparation, reinforcement of walls and equipment supports, HVAC ventilation and air

quality, electrical, building envelope, roof system, and fire barriers. The SHS Project expert

reports expressly raise issues with the design and actions of the design team for the site grading

and drainage, storm water disposal, running track, football field, tennis courts, CMU walls,

parking lot lighting, built-up roof, and HVAC. The Escalante Project expert reports expressly

raise issues with the design and actions of the design team for the HVAC, plumbing, paving,

CMU walls, expansion joints, and roof system.



VCC, LLC’S MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES                          PAGE 2
                                                                                 Electronically Filed
                                                                                 4/7/2017 10:01:28 AM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Virginia Granados


       6.      A party may designate a person as a responsible third party by filing a motion for

leave to designate that person as a responsible third party. Tex. Civ. Prac. & Rem. Code

§33.004. The motion must be filed on or before the 60th day before the trial date unless the court

finds good cause to allow the motion to be filed at a later date. Id.

       7.      ISD’s claims and expert reports for the SHS and Escalante Projects include issues

with the architect, structural engineer, civil engineer, MEP engineer, building envelope

consultant, and materials testing firms. This Motion is being filed before the 60th day before

trial. Therefore, VCC seeks leave to designate ROFA, Noe Garza, Hinojosa, Alex Group, Raba,

Armko, Gignac, R. Gutierrez, Green, Millennium, and DBR as responsible third parties.

                                             PRAYER

       THEREFORE, VCC prays that ROFA, Noe Garza, Hinojosa, Alex Group, Raba, Armko,

Gignac, R. Gutierrez, Green, DBR, and Millennium be designated as responsible third parties

                                              Respectfully submitted,

                                              SLATES HARWELL LLP


                                              By:     _/s/ Patrick E. Blanton     _
                                                      Patrick E. “Gene” Blanton
                                                      State Bar No. 24058209
                                                      gblanton@slatesharwell.com
                                                      Stephen C. Bolline II
                                                      State Bar No. 24069396
                                                      sbolline@slatesharwell.com
                                                      1700 Pacific Avenue, Suite 3800
                                                      Dallas, Texas 75201
                                                      Telephone: 469.317.1000
                                                      Facsimile: 469.317.1100




VCC, LLC’S MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES                          PAGE 3
                                                                            Electronically Filed
                                                                            4/7/2017 10:01:28 AM
                                                                            Hidalgo County District Clerks
                                                                            Reviewed By: Virginia Granados


                                          PERALEZ FRANZ LLP
                                          1416 W. Dove Ave.
                                          McAllen, Texas 78504
                                          Telephone: 956.682.3660
                                          Facsimile: 956.682.3848
                                           E-Service: service@peralezfranzlaw.com


                                          By:    _/s/ Gil P. Peralez    _
                                                 Gil P. Peralez
                                                 State Bar No. 00791426
                                                 Chris Franz
                                                 State Bar No. 00792514

                                                 ATTORNEYS FOR VCC, LLC

                                CERTIFICATE OF SERVICE
        This is to certify that a true and correct copy of the foregoing document has been
forwarded via efiling on this 7th day of April, 2017 on the following counsel and parties of
record.


                                                 /s/ Patrick E. Blanton________________
                                                 Patrick E. Blanton




VCC, LLC’S MOTION FOR LEAVE TO DESIGNATE RESPONSIBLE THIRD PARTIES                     PAGE 4
                    Tab 12
 Pharr-San Juan-Alamo Independent School District’s
Responses to VCC, LLC’s First Requests for Production




                        -12-
                                 CAUSE NO. C-1269-16-B

VCC, LLC                                  §               IN THE DISTRICT COURT
     Plaintiff and Counter-Defendant      §
                                          §
                                          §
v.                                        §               93RD JUDICIAL DISTRICT
                                          §
                                          §
PHARR-SAN JUAN-ALAMO                      §
INDEPENDENT SCHOOL DISTRICT               §
     Defendant and Counter-Plaintiff      §               HIDALGO COUNTY, TEXAS

         PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT’S
                        RESPONSES TO VCC, LLC’S
                    FIRST REQUESTS FOR PRODUCTION

TO:    VCC, LLC through its counsel of record Mr. Patrick E. Gene Blanton, Slates Harwell,
       LLP, 1700 Pacific Avenue, Suite 3800, Dallas, TX 75201

        Pharr San-Juan Alamo Independent School District serves its Responses to VCC, LLC’s
First Requests for Production.

                                                   Respectfully submitted,
                                                   /s/ Anthony F. Constant
                                                   ANTHONY F. CONSTANT,
                                                   Attorney in Charge
                                                   State Bar No. 04711000
                                                   CONSTANT LAW FIRM
                                                   800 N. Shoreline Blvd., Ste. 2700 South
                                                   Corpus Christi, TX 78401
                                                   (361) 698-8000 Office
                                                   (361) 887-8010 Fax
                                                   office@constantlawfirm.com

                                                   Rene Ramirez
                                                   State Bar No. 16475600
                                                   2918 South Jackson Rd.
                                                   McAllen, Texas 78503
                                                   (956) 783-7880 Office
                                                   (956) 783-7883 Fax
                                                   rramirezlaw@me.com




	                                             1	
                                                   Rose Vela
                                                   State Bar No. 16958050
                                                   224 Calle Cenzio
                                                   Brownsville, TX 78520
                                                   (956) 248-7673 Office
                                                   Rose.vela@me.com

                                                   Pruett Moore, III
                                                   State Bar No. 14362225
                                                   555 N. Carancahua St.; Suite 1400
                                                   Corpus Christi, TX 78401
                                                   (361) 888-9100 Office
                                                   (361) 888-9199 Fax
                                                   pmooreiii@sbcglobal.net
                                                   Attorneys for Counter-Plaintiff
                                                   PHARR-SAN JUAN-ALAMO
                                                   INDEPENDENT SCHOOL DISTRICT



                              CERTIFICATE OF SERVICE

                I certify compliance with Rules 21 and 21a, Texas Rules of Civil Procedure, by
service of this document upon all counsel of record.


                                                   /s/ Anthony F. Constant
                                                   ANTHONY F. CONSTANT
                                                   office@constantlawfirm.com




	                                             2	
                RESPONSES TO FIRST REQUESTS FOR PRODUCTION

    1. All warranties purchased by you for the Project.

       RESPONSE:

              Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.

               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the following documents:

       PSJA-SWHS.0000001-25256.
       PSJA-SWHS-WO.0000001-1309.
       PSJA-SWHS-HVAC.0000001-92.
       PSJA-JEMS.0000001-22891.
       PSJS-JEMS-WO.000001-731.
       PSJA-DISTRICT.0000001-0000493.
       PSJA-AGENDAS.0000001-1202.
       PSJA-SWHS-HJ.0000001 – 28.

       and the following folders containing documents:

       2017.01.27 PSJA EXPERTS REPORTS PRODUCED
       2017.02.01 SWJHS 1/25/17 folder containing the entire SWK LLC work file for SWHS.
       2017.02.01 JEMS 1/25/17 folder containing the entire SWK LLC work file for Escalante.
       2017.02.16 Escalante MEP Report
       2017.02.16 Southwest High School MEP Report
       2017.02.16 AFC Expert Reports
       2017.04.13 PSJA PRODUCTION.
       2017.04.24 PSJA ISD BOARD AGENDAS 2006 -2017.pdf.

    2. The Armko warranty for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.




	                                              3	
    3. All documents and communications regarding the enforcement of any of the warranties
       purchased by you for the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.


	                                               4	
    4. All punch lists generated by Armko for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    5. All documents created by Armko reflecting construction issues on the Project that need to
       be repaired.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    6. All documents and communications reflecting Armko’s acceptance of the construction of
       the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of


	                                              5	
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    7. All documents and communications regarding any inspections of the Project performed
       by Armko.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,


	                                               6	
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    8. All documents and communications reflecting Armko’s approval of punch list work on
       the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,


	                                               7	
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    9. All documents and communications regarding Armko’s warranty for the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,


	                                               8	
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    10. All documents and communications regarding final closeout with Armko on the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,


	                                               9	
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    11. All reports generated by Armko for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    12. All documents and communications regarding hail damage to the roof of the Project.

       RESPONSE:

              Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and


	                                              10	
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    13. All documents and communications regarding any claims made by you for hail damage
        to the roof of the Project.

       RESPONSE:

              Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,


	                                              11	
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    14. All documents and communications regarding claims asserted by you against any
        member of the Design Team regarding the Project.

       RESPONSE:

              Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject


	                                              12	
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    15. All documents and communications reflecting demand letters or notices of claims by you
        against any member of the Design Team regarding the Project.

       RESPONSE:

             Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,


	                                              13	
    meetings, remarks, questions, answers, panel discussions and symposia on the subject
    and search through and produce and deliver all written statements, discussions,
    conversations, speeches, meetings, remarks, questions, answers, panel discussions and
    symposia on the subject contained in any electronically stored information (including
    voice mail) or contained in any text message or contained in any emails in any email
    account, whether personal or for work (covering the personal email account of all School
    District employees) and to produce all data without limitation of any kind and all wall
    postings and all images sent and/or received via any internet site including Facebook,
    Twitter, and MySpace or any social networking site (covering all electronic
    communications by all School District employees).
            Respondent objects to this request because the request is overbroad and demands
    Respondent search through and produce and deliver all items referred to in, and/or
    encompassed within the scope of the Texas Rules of Civil Procedure, including, without
    limitation, all written communications, correspondence, memoranda, records, notes,
    drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
    checks, books of original entry and other books of records, recordings, memoranda of
    conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
    recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
    any compilation, or any other written, printed, typewritten or electronically recorded or
    other graphic or photographic matter or tangible thing to which any words,
    phrases, images or numbers are fixed or from which information can be obtained.
            Respondent objects to this Request because Respondent cannot – through
    reasonable efforts – retrieve the data or information requested. Respondent objects to this
    Request because the Respondent cannot – at a reasonable cost – retrieve the data or
    information requested.
            Respondent objects to this request because the cost that would be imposed on
    Respondent greatly exceeds the likelihood that any admissible evidence, or that any
    information calculated to lead to the discovery of admissible evidence, would be found.
            Respondent objects to this request because the request does not specify the items
    to be produced, either by individual item or by category, and does not describe with
    reasonable particularity each item and category.
            Respondent objects to this request because this request requires the Respondent to
    identify the material that is “connected with” or “resulting from” the subject.
            SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
    discoverable items will be permitted at the office of counsel for the responding party
    during normal business hours with reasonable notice from the requesting party. The
    responding party objects to production at any other time and place.
            Pharr-San Juan-Alamo Independent School District has previously produced and
    delivered to you the documents listed in Response to Request 1 above.




	                                           14	
    16. Any settlement agreements between you and any member of the Design Team regarding
        the Project.

       RESPONSE:

              Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place. Pharr-San Juan-Alamo Independent School District has previously produced
       and delivered to you these documents and identified the precise location of these
       documents to you: 2017.04.13 PSJA PRODUCTION.
    17. All documents, communications, and reports regarding inspections performed by any
        member of the Design Team on the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.


	                                              15	
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    18. All Raba inspection reports for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    19. All contracts between you and each member of the Design Team for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    20. All meeting minutes regarding the design of the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.




	                                                16	
    21. All documents and communications regarding the selection of the roof for the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.




	                                              17	
    22. All documents and communications regarding any complaints or issues you have with
        any part of the design of the Project.

       RESPONSE:

          Respondent objects to this request because it violates Rule 195.1, Texas Rules of Civil
       Procedure.
          Respondent objects to this request because it does not specify the items to be
       produced, either by individual item or by category, and does not describe with reasonable
       particularity each item and category. Instead, it requires Respondent to specify the items.
          Respondent objects to this Request because Respondent cannot – through reasonable
       efforts – retrieve the data or information requested. Respondent objects to this Request
       because the Respondent cannot – at a reasonable cost – retrieve the data or information
       requested.
          Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
          Respondent objects to this request because the request is overbroad and demands that
       Respondent discover all oral statements, discussions, conversations, speeches, meetings,
       remarks, questions, answers, panel discussions and symposia on the subject and search
       through and produce and deliver all written statements, discussions, conversations,
       speeches, meetings, remarks, questions, answers, panel discussions and symposia on the
       subject contained in any electronically stored information (including voice mail) or
       contained in any text message or contained in any emails in any email account, whether
       personal or for work (covering the personal email account of all School District
       employees) and to produce all data without limitation of any kind and all wall postings
       and all images sent and/or received via any internet site including Facebook, Twitter, and
       MySpace or any social networking site (covering all electronic communications by all
       School District employees).
          Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not
       contained in any compilation, or any other written, printed, typewritten or electronically
       recorded or other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
          Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
          SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.


	                                              18	
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    23. The civil plans and specifications VCC was to use for construction of the Project if you
        denied VCC’s Request for Admission No. 1.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    24. The architectural plans and specifications VCC was to use for construction of the Project
        if you denied VCC’s Request for Admission No. 3.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    25. The structural plans and specifications VCC was to use for construction of the Project if
        you denied VCC’s Request for Admission No. 5.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.


    26. The mechanical, electrical, and plumbing plans and specifications VCC was to use for
        construction of the Project if you denied VCC’s Request for Admission No. 7.

       RESPONSE:

              Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice


	                                               19	
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.



    27. The civil plans and specifications you approved for construction of the Project if you
        denied VCC’s Request for Admission No. 2.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    28. The architectural plans and specifications you approved for construction of the Project if
        you denied VCC’s Request for Admission No. 4.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    29. The structural plans and specifications you approved for construction of the Project if you
        denied VCC’s Request for Admission No. 6.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    30. The mechanical, electrical, and plumbing plans and specifications you approved for
        construction of the Project if you denied VCC’s Request for Admission No. 8.

       RESPONSE:


	                                               20	
               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    31. All surveys of the grading at the Project made from the date of Substantial Completion of
        the Project to present.

       RESPONSE:

               Respondent objects to this request because it violates Rule 195.1, Texas Rules of
       Civil Procedure.
               Subject to the foregoing objection, production and inspection of discoverable
       items will be permitted at the office of counsel for the responding party during normal
       business hours with reasonable notice from the requesting party. The responding party
       objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    32. All documents and communications regarding grading issues at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or



	                                              21	
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               Respondent objects to this request because it violates Rule 195.1, Texas Rules of
       Civil Procedure.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    33. All documents and communications regarding standing water issues at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other



	                                              22	
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               Respondent objects to this request because it violates Rule 195.1, Texas Rules of
       Civil Procedure.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    34. All documents and communications reflecting irrigation schedules at the Project from the
        date of Substantial Completion until present.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,


	                                              23	
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    35. All documents and communications reflecting schedules for HVAC maintenance at the
        Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without


	                                              24	
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    36. All documents and communications regarding the testing and balancing of the HVAC
        system at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or


	                                              25	
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    37. All documents and communications regarding any recommendations or procedures from
        Synergistic or any other third party vendor regarding the settings of the HVAC system at
        the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).


	                                              26	
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    38. All documents and communications regarding any changes to the HVAC manufacturers’
        recommended settings for the HVAC system at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,




	                                              27	
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    39. All documents and communications regarding any HVAC complaints received from any
        school within your district, including Memorial High School, following the installation of
        any units manufactured by Munters.

       RESPONSE:

                  Respondent objects to this request because the request is outside the scope of
       discovery defined by Texas Rule of Civil Procedure 192.3(a) and the information sought
       will be inadmissible at trial and is not reasonably calculated to lead to the discovery of
       admissible evidence.
               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,


	                                               28	
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
          Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not
       contained in any compilation, or any other written, printed, typewritten or electronically
       recorded or other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
          Respondent objects to this Request because Respondent cannot – through reasonable
       efforts – retrieve the data or information requested. Respondent objects to this Request
       because the Respondent cannot – at a reasonable cost – retrieve the data or information
       requested.
          Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
          Respondent objects to this request because the request does not specify the items to be
       produced, either by individual item or by category, and does not describe with reasonable
       particularity each item and category. Instead, the Request requires Respondent to conduct
       an investigation to determine what products have been manufactured by Munters and
       then develop a method to determine whether any such products had ever been installed in
       any of the School District’s schools at any time in the past since the creation of the
       School District.
          Respondent objects to this request because this request does not identify the material
       to be produced but instead requires the Respondent to identify the material that is
       “connected with” or “resulting from” the subject.
          SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    40. All documents evidencing any payments made by you to Krismer Consulting during the
        last ten years.



	                                              29	
       RESPONSE:

              No items have been identified–after a diligent search–that are responsive to the
       request.

    41. All documents related to any investigation of the HVAC system performed by any
        consult at any school in your district during the last 2 years.

       RESPONSE:

          Respondent objects to this request because it violates Rule 195.1, Texas Rules of Civil
       Procedure.
                  Respondent objects to this request because the request is overbroad and
       demands any document connected with any work on any part of any air unit in any of the
       schools in the district without any connection at all to the Southwest Early College High
       School chilled water system using three 550 ton water-cooled central chillers pumping
       cooled water through air handler units that are a combination of Constant Air Volume
       and Variable Air Volume Systems. If any person takes the cover off a simple window air
       conditioning unit at the Early Head Start Campus to figure out why it is not working, the
       School District is required to locate any mention of that work on any computer used by
       any person and produce it. This is a classic “fishing expedition.”
          Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not
       contained in any compilation, or any other written, printed, typewritten or electronically
       recorded or other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
          Respondent objects to this Request because Respondent cannot – through reasonable
       efforts – retrieve the data or information requested. Respondent objects to this Request
       because the Respondent cannot – at a reasonable cost – retrieve the data or information
       requested.
          Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
          Respondent objects to this request because the request does not specify the items to be
       produced, either by individual item or by category, and does not describe with reasonable
       particularity each item and category.
          Instead, the request requires Respondent to specify the items by determining which
       items are “connected with” any investigation of any part of the HVAC system at any one
       of the School District’s 44 schools or that are “resulting from” any investigation of any
       part of the HVAC system at any one of the School District’s 44 schools or that are


	                                              30	
       “responding to” any investigation of any part of the HVAC system at any one of the
       School District’s 44 schools or that are “reflecting” or that are “explaining” or that are
       “mentioning” or that are “concerning” or that are “supporting” or that are “showing” or
       that are “regarding” or that are “describing” any investigation of any part of the HVAC
       system at any one of the School District’s 44 schools.
          SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
          Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.



    42. All documents and communications regarding soil preparation during the construction of
        the track and tennis courts at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.



	                                              31	
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    43. All documents and communications regarding the light poles, including any failures of
        the light poles at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this




	                                              32	
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    44. All documents and communications regarding the CMU wall at the stage not being
        adequately adhered to the steel columns.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.




	                                              33	
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    45. All documents and communications regarding the roof not complying with code.

       RESPONSE:

         Respondent objects to this request because it violates Rule 195.1, Texas Rules of Civil
       Procedure.
               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).

               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other


	                                              34	
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    46. All communications with your testifying expert witnesses regarding the Project.

       RESPONSE:

               Respondent objects to this request because the request is unlimited and overbroad.
       The request requires the production of income tax returns and love letters. The request is
       unlimited as to subject matter and is unlimited as to time and is unlimited as to whom or
       with whom the communication is conducted and is unlimited as to the method of
       communication and requires the collection of all oral statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on any subject without limitation.
               Respondent objects to this request because it violates Rule 195.1, Texas Rules of
       Civil Procedure.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.




	                                              35	
                    Tab 12
 Pharr-San Juan-Alamo Independent School District’s
Responses to VCC, LLC’s First Requests for Production




                        -12-
                                 CAUSE NO. C-1269-16-B

VCC, LLC                                  §               IN THE DISTRICT COURT
     Plaintiff and Counter-Defendant      §
                                          §
                                          §
v.                                        §               93RD JUDICIAL DISTRICT
                                          §
                                          §
PHARR-SAN JUAN-ALAMO                      §
INDEPENDENT SCHOOL DISTRICT               §
     Defendant and Counter-Plaintiff      §               HIDALGO COUNTY, TEXAS

         PHARR-SAN JUAN-ALAMO INDEPENDENT SCHOOL DISTRICT’S
                        RESPONSES TO VCC, LLC’S
                    FIRST REQUESTS FOR PRODUCTION

TO:    VCC, LLC through its counsel of record Mr. Patrick E. Gene Blanton, Slates Harwell,
       LLP, 1700 Pacific Avenue, Suite 3800, Dallas, TX 75201

        Pharr San-Juan Alamo Independent School District serves its Responses to VCC, LLC’s
First Requests for Production.

                                                   Respectfully submitted,
                                                   /s/ Anthony F. Constant
                                                   ANTHONY F. CONSTANT,
                                                   Attorney in Charge
                                                   State Bar No. 04711000
                                                   CONSTANT LAW FIRM
                                                   800 N. Shoreline Blvd., Ste. 2700 South
                                                   Corpus Christi, TX 78401
                                                   (361) 698-8000 Office
                                                   (361) 887-8010 Fax
                                                   office@constantlawfirm.com

                                                   Rene Ramirez
                                                   State Bar No. 16475600
                                                   2918 South Jackson Rd.
                                                   McAllen, Texas 78503
                                                   (956) 783-7880 Office
                                                   (956) 783-7883 Fax
                                                   rramirezlaw@me.com




	                                             1	
                                                   Rose Vela
                                                   State Bar No. 16958050
                                                   224 Calle Cenzio
                                                   Brownsville, TX 78520
                                                   (956) 248-7673 Office
                                                   Rose.vela@me.com

                                                   Pruett Moore, III
                                                   State Bar No. 14362225
                                                   555 N. Carancahua St.; Suite 1400
                                                   Corpus Christi, TX 78401
                                                   (361) 888-9100 Office
                                                   (361) 888-9199 Fax
                                                   pmooreiii@sbcglobal.net
                                                   Attorneys for Counter-Plaintiff
                                                   PHARR-SAN JUAN-ALAMO
                                                   INDEPENDENT SCHOOL DISTRICT



                              CERTIFICATE OF SERVICE

                I certify compliance with Rules 21 and 21a, Texas Rules of Civil Procedure, by
service of this document upon all counsel of record.


                                                   /s/ Anthony F. Constant
                                                   ANTHONY F. CONSTANT
                                                   office@constantlawfirm.com




	                                             2	
                RESPONSES TO FIRST REQUESTS FOR PRODUCTION

    1. All warranties purchased by you for the Project.

       RESPONSE:

              Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.

               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the following documents:

       PSJA-SWHS.0000001-25256.
       PSJA-SWHS-WO.0000001-1309.
       PSJA-SWHS-HVAC.0000001-92.
       PSJA-JEMS.0000001-22891.
       PSJS-JEMS-WO.000001-731.
       PSJA-DISTRICT.0000001-0000493.
       PSJA-AGENDAS.0000001-1202.
       PSJA-SWHS-HJ.0000001 – 28.

       and the following folders containing documents:

       2017.01.27 PSJA EXPERTS REPORTS PRODUCED
       2017.02.01 SWJHS 1/25/17 folder containing the entire SWK LLC work file for SWHS.
       2017.02.01 JEMS 1/25/17 folder containing the entire SWK LLC work file for Escalante.
       2017.02.16 Escalante MEP Report
       2017.02.16 Southwest High School MEP Report
       2017.02.16 AFC Expert Reports
       2017.04.13 PSJA PRODUCTION.
       2017.04.24 PSJA ISD BOARD AGENDAS 2006 -2017.pdf.

    2. The Armko warranty for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.




	                                              3	
    3. All documents and communications regarding the enforcement of any of the warranties
       purchased by you for the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.


	                                               4	
    4. All punch lists generated by Armko for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    5. All documents created by Armko reflecting construction issues on the Project that need to
       be repaired.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    6. All documents and communications reflecting Armko’s acceptance of the construction of
       the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of


	                                              5	
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    7. All documents and communications regarding any inspections of the Project performed
       by Armko.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,


	                                               6	
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    8. All documents and communications reflecting Armko’s approval of punch list work on
       the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,


	                                               7	
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    9. All documents and communications regarding Armko’s warranty for the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,


	                                               8	
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    10. All documents and communications regarding final closeout with Armko on the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,


	                                               9	
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    11. All reports generated by Armko for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    12. All documents and communications regarding hail damage to the roof of the Project.

       RESPONSE:

              Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and


	                                              10	
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    13. All documents and communications regarding any claims made by you for hail damage
        to the roof of the Project.

       RESPONSE:

              Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,


	                                              11	
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    14. All documents and communications regarding claims asserted by you against any
        member of the Design Team regarding the Project.

       RESPONSE:

              Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject


	                                              12	
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    15. All documents and communications reflecting demand letters or notices of claims by you
        against any member of the Design Team regarding the Project.

       RESPONSE:

             Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,


	                                              13	
    meetings, remarks, questions, answers, panel discussions and symposia on the subject
    and search through and produce and deliver all written statements, discussions,
    conversations, speeches, meetings, remarks, questions, answers, panel discussions and
    symposia on the subject contained in any electronically stored information (including
    voice mail) or contained in any text message or contained in any emails in any email
    account, whether personal or for work (covering the personal email account of all School
    District employees) and to produce all data without limitation of any kind and all wall
    postings and all images sent and/or received via any internet site including Facebook,
    Twitter, and MySpace or any social networking site (covering all electronic
    communications by all School District employees).
            Respondent objects to this request because the request is overbroad and demands
    Respondent search through and produce and deliver all items referred to in, and/or
    encompassed within the scope of the Texas Rules of Civil Procedure, including, without
    limitation, all written communications, correspondence, memoranda, records, notes,
    drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
    checks, books of original entry and other books of records, recordings, memoranda of
    conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
    recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
    any compilation, or any other written, printed, typewritten or electronically recorded or
    other graphic or photographic matter or tangible thing to which any words,
    phrases, images or numbers are fixed or from which information can be obtained.
            Respondent objects to this Request because Respondent cannot – through
    reasonable efforts – retrieve the data or information requested. Respondent objects to this
    Request because the Respondent cannot – at a reasonable cost – retrieve the data or
    information requested.
            Respondent objects to this request because the cost that would be imposed on
    Respondent greatly exceeds the likelihood that any admissible evidence, or that any
    information calculated to lead to the discovery of admissible evidence, would be found.
            Respondent objects to this request because the request does not specify the items
    to be produced, either by individual item or by category, and does not describe with
    reasonable particularity each item and category.
            Respondent objects to this request because this request requires the Respondent to
    identify the material that is “connected with” or “resulting from” the subject.
            SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
    discoverable items will be permitted at the office of counsel for the responding party
    during normal business hours with reasonable notice from the requesting party. The
    responding party objects to production at any other time and place.
            Pharr-San Juan-Alamo Independent School District has previously produced and
    delivered to you the documents listed in Response to Request 1 above.




	                                           14	
    16. Any settlement agreements between you and any member of the Design Team regarding
        the Project.

       RESPONSE:

              Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place. Pharr-San Juan-Alamo Independent School District has previously produced
       and delivered to you these documents and identified the precise location of these
       documents to you: 2017.04.13 PSJA PRODUCTION.
    17. All documents, communications, and reports regarding inspections performed by any
        member of the Design Team on the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.


	                                              15	
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    18. All Raba inspection reports for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    19. All contracts between you and each member of the Design Team for the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    20. All meeting minutes regarding the design of the Project.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.




	                                                16	
    21. All documents and communications regarding the selection of the roof for the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.




	                                              17	
    22. All documents and communications regarding any complaints or issues you have with
        any part of the design of the Project.

       RESPONSE:

          Respondent objects to this request because it violates Rule 195.1, Texas Rules of Civil
       Procedure.
          Respondent objects to this request because it does not specify the items to be
       produced, either by individual item or by category, and does not describe with reasonable
       particularity each item and category. Instead, it requires Respondent to specify the items.
          Respondent objects to this Request because Respondent cannot – through reasonable
       efforts – retrieve the data or information requested. Respondent objects to this Request
       because the Respondent cannot – at a reasonable cost – retrieve the data or information
       requested.
          Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
          Respondent objects to this request because the request is overbroad and demands that
       Respondent discover all oral statements, discussions, conversations, speeches, meetings,
       remarks, questions, answers, panel discussions and symposia on the subject and search
       through and produce and deliver all written statements, discussions, conversations,
       speeches, meetings, remarks, questions, answers, panel discussions and symposia on the
       subject contained in any electronically stored information (including voice mail) or
       contained in any text message or contained in any emails in any email account, whether
       personal or for work (covering the personal email account of all School District
       employees) and to produce all data without limitation of any kind and all wall postings
       and all images sent and/or received via any internet site including Facebook, Twitter, and
       MySpace or any social networking site (covering all electronic communications by all
       School District employees).
          Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not
       contained in any compilation, or any other written, printed, typewritten or electronically
       recorded or other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
          Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
          SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.


	                                              18	
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    23. The civil plans and specifications VCC was to use for construction of the Project if you
        denied VCC’s Request for Admission No. 1.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    24. The architectural plans and specifications VCC was to use for construction of the Project
        if you denied VCC’s Request for Admission No. 3.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    25. The structural plans and specifications VCC was to use for construction of the Project if
        you denied VCC’s Request for Admission No. 5.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.


    26. The mechanical, electrical, and plumbing plans and specifications VCC was to use for
        construction of the Project if you denied VCC’s Request for Admission No. 7.

       RESPONSE:

              Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice


	                                               19	
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.



    27. The civil plans and specifications you approved for construction of the Project if you
        denied VCC’s Request for Admission No. 2.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    28. The architectural plans and specifications you approved for construction of the Project if
        you denied VCC’s Request for Admission No. 4.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    29. The structural plans and specifications you approved for construction of the Project if you
        denied VCC’s Request for Admission No. 6.

       RESPONSE:

               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    30. The mechanical, electrical, and plumbing plans and specifications you approved for
        construction of the Project if you denied VCC’s Request for Admission No. 8.

       RESPONSE:


	                                               20	
               Production and inspection of discoverable items will be permitted at the office of
       counsel for the responding party during normal business hours with reasonable notice
       from the requesting party. The responding party objects to production at any other time
       and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    31. All surveys of the grading at the Project made from the date of Substantial Completion of
        the Project to present.

       RESPONSE:

               Respondent objects to this request because it violates Rule 195.1, Texas Rules of
       Civil Procedure.
               Subject to the foregoing objection, production and inspection of discoverable
       items will be permitted at the office of counsel for the responding party during normal
       business hours with reasonable notice from the requesting party. The responding party
       objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    32. All documents and communications regarding grading issues at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or



	                                              21	
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               Respondent objects to this request because it violates Rule 195.1, Texas Rules of
       Civil Procedure.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    33. All documents and communications regarding standing water issues at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other



	                                              22	
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               Respondent objects to this request because it violates Rule 195.1, Texas Rules of
       Civil Procedure.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    34. All documents and communications reflecting irrigation schedules at the Project from the
        date of Substantial Completion until present.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,


	                                              23	
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    35. All documents and communications reflecting schedules for HVAC maintenance at the
        Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without


	                                              24	
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    36. All documents and communications regarding the testing and balancing of the HVAC
        system at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or


	                                              25	
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    37. All documents and communications regarding any recommendations or procedures from
        Synergistic or any other third party vendor regarding the settings of the HVAC system at
        the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).


	                                              26	
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    38. All documents and communications regarding any changes to the HVAC manufacturers’
        recommended settings for the HVAC system at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,




	                                              27	
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    39. All documents and communications regarding any HVAC complaints received from any
        school within your district, including Memorial High School, following the installation of
        any units manufactured by Munters.

       RESPONSE:

                  Respondent objects to this request because the request is outside the scope of
       discovery defined by Texas Rule of Civil Procedure 192.3(a) and the information sought
       will be inadmissible at trial and is not reasonably calculated to lead to the discovery of
       admissible evidence.
               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,


	                                               28	
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
          Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not
       contained in any compilation, or any other written, printed, typewritten or electronically
       recorded or other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
          Respondent objects to this Request because Respondent cannot – through reasonable
       efforts – retrieve the data or information requested. Respondent objects to this Request
       because the Respondent cannot – at a reasonable cost – retrieve the data or information
       requested.
          Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
          Respondent objects to this request because the request does not specify the items to be
       produced, either by individual item or by category, and does not describe with reasonable
       particularity each item and category. Instead, the Request requires Respondent to conduct
       an investigation to determine what products have been manufactured by Munters and
       then develop a method to determine whether any such products had ever been installed in
       any of the School District’s schools at any time in the past since the creation of the
       School District.
          Respondent objects to this request because this request does not identify the material
       to be produced but instead requires the Respondent to identify the material that is
       “connected with” or “resulting from” the subject.
          SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    40. All documents evidencing any payments made by you to Krismer Consulting during the
        last ten years.



	                                              29	
       RESPONSE:

              No items have been identified–after a diligent search–that are responsive to the
       request.

    41. All documents related to any investigation of the HVAC system performed by any
        consult at any school in your district during the last 2 years.

       RESPONSE:

          Respondent objects to this request because it violates Rule 195.1, Texas Rules of Civil
       Procedure.
                  Respondent objects to this request because the request is overbroad and
       demands any document connected with any work on any part of any air unit in any of the
       schools in the district without any connection at all to the Southwest Early College High
       School chilled water system using three 550 ton water-cooled central chillers pumping
       cooled water through air handler units that are a combination of Constant Air Volume
       and Variable Air Volume Systems. If any person takes the cover off a simple window air
       conditioning unit at the Early Head Start Campus to figure out why it is not working, the
       School District is required to locate any mention of that work on any computer used by
       any person and produce it. This is a classic “fishing expedition.”
          Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not
       contained in any compilation, or any other written, printed, typewritten or electronically
       recorded or other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
          Respondent objects to this Request because Respondent cannot – through reasonable
       efforts – retrieve the data or information requested. Respondent objects to this Request
       because the Respondent cannot – at a reasonable cost – retrieve the data or information
       requested.
          Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
          Respondent objects to this request because the request does not specify the items to be
       produced, either by individual item or by category, and does not describe with reasonable
       particularity each item and category.
          Instead, the request requires Respondent to specify the items by determining which
       items are “connected with” any investigation of any part of the HVAC system at any one
       of the School District’s 44 schools or that are “resulting from” any investigation of any
       part of the HVAC system at any one of the School District’s 44 schools or that are


	                                              30	
       “responding to” any investigation of any part of the HVAC system at any one of the
       School District’s 44 schools or that are “reflecting” or that are “explaining” or that are
       “mentioning” or that are “concerning” or that are “supporting” or that are “showing” or
       that are “regarding” or that are “describing” any investigation of any part of the HVAC
       system at any one of the School District’s 44 schools.
          SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
          Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.



    42. All documents and communications regarding soil preparation during the construction of
        the track and tennis courts at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.



	                                              31	
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    43. All documents and communications regarding the light poles, including any failures of
        the light poles at the Project.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this




	                                              32	
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    44. All documents and communications regarding the CMU wall at the stage not being
        adequately adhered to the steel columns.

       RESPONSE:

               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).
               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.




	                                              33	
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    45. All documents and communications regarding the roof not complying with code.

       RESPONSE:

         Respondent objects to this request because it violates Rule 195.1, Texas Rules of Civil
       Procedure.
               Respondent objects to this request because the request is overbroad and demands
       that Respondent discover all oral statements, discussions, conversations, speeches,
       meetings, remarks, questions, answers, panel discussions and symposia on the subject
       and search through and produce and deliver all written statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on the subject contained in any electronically stored information (including
       voice mail) or contained in any text message or contained in any emails in any email
       account, whether personal or for work (covering the personal email account of all School
       District employees) and to produce all data without limitation of any kind and all wall
       postings and all images sent and/or received via any internet site including Facebook,
       Twitter, and MySpace or any social networking site (covering all electronic
       communications by all School District employees).

               Respondent objects to this request because the request is overbroad and demands
       Respondent search through and produce and deliver all items referred to in, and/or
       encompassed within the scope of the Texas Rules of Civil Procedure, including, without
       limitation, all written communications, correspondence, memoranda, records, notes,
       drafts, proposals, minutes of meetings, books, papers, lists, ledgers, journals, vouchers,
       checks, books of original entry and other books of records, recordings, memoranda of
       conversations, charts, graphs, photographs, microfilms, phonograph, tape or other


	                                              34	
       recordings, magnetic tapes, disks, data cells, computer data, whether or not contained in
       any compilation, or any other written, printed, typewritten or electronically recorded or
       other graphic or photographic matter or tangible thing to which any words,
       phrases, images or numbers are fixed or from which information can be obtained.
               Respondent objects to this Request because Respondent cannot – through
       reasonable efforts – retrieve the data or information requested. Respondent objects to this
       Request because the Respondent cannot – at a reasonable cost – retrieve the data or
       information requested.
               Respondent objects to this request because the cost that would be imposed on
       Respondent greatly exceeds the likelihood that any admissible evidence, or that any
       information calculated to lead to the discovery of admissible evidence, would be found.
               Respondent objects to this request because the request does not specify the items
       to be produced, either by individual item or by category, and does not describe with
       reasonable particularity each item and category.
               Respondent objects to this request because this request requires the Respondent to
       identify the material that is “connected with” or “resulting from” the subject.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.

    46. All communications with your testifying expert witnesses regarding the Project.

       RESPONSE:

               Respondent objects to this request because the request is unlimited and overbroad.
       The request requires the production of income tax returns and love letters. The request is
       unlimited as to subject matter and is unlimited as to time and is unlimited as to whom or
       with whom the communication is conducted and is unlimited as to the method of
       communication and requires the collection of all oral statements, discussions,
       conversations, speeches, meetings, remarks, questions, answers, panel discussions and
       symposia on any subject without limitation.
               Respondent objects to this request because it violates Rule 195.1, Texas Rules of
       Civil Procedure.
               SUBJECT TO THE FOREGOING OBJECTIONS, production and inspection of
       discoverable items will be permitted at the office of counsel for the responding party
       during normal business hours with reasonable notice from the requesting party. The
       responding party objects to production at any other time and place.
               Pharr-San Juan-Alamo Independent School District has previously produced and
       delivered to you the documents listed in Response to Request 1 above.




	                                              35